Exhibit 10.1

 

EXECUTION VERSION

 

BASE INDENTURE

 

PNMAC GMSR ISSUER TRUST,

 

as Issuer

 

and

 

CITIBANK, N.A.,

 

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

 

and

 

PENNYMAC LOAN SERVICES, LLC,

 

as Servicer and Administrator

 

and

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

 

as Administrative Agent

 

and

 

PENTALPHA SURVEILLANCE LLC,

 

as Credit Manager

 

Dated as of December 19, 2016

 

PNMAC GMSR ISSUER TRUST
MSR COLLATERALIZED NOTES, ISSUABLE IN SERIES

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article I

Definitions and Other Provisions of General Application

5

Section 1.1.

Definitions

5

Section 1.2.

Interpretation

39

Section 1.3.

Compliance Certificates and Opinions

40

Section 1.4.

Form of Documents Delivered to Indenture Trustee

41

Section 1.5.

Acts of Noteholders

41

Section 1.6.

Notices, etc., to Indenture Trustee, Issuer, Administrator, the Administrative
Agent and Note Rating Agencies

42

Section 1.7.

Notices to Noteholders; Waiver

43

Section 1.8.

Administrative Agent

45

Section 1.9.

Effect of Headings and Table of Contents

46

Section 1.10.

Successors and Assigns

46

Section 1.11.

Severability of Provisions

46

Section 1.12.

Benefits of Indenture

46

Section 1.13.

Governing Law

46

Section 1.14.

Counterparts

47

Section 1.15.

Submission to Jurisdiction; Waivers

47

 

 

 

Article II

The Trust Estate

48

 

 

 

Section 2.1.

Contents of Trust Estate

48

Section 2.2.

Asset Files

50

Section 2.3.

Duties of Custodian with Respect to the Asset Files

51

Section 2.4.

Application of Trust Money

52

 

 

 

Article III

Administration of Participation Certificates; Reporting to Investors

52

 

 

 

Section 3.1.

Duties of the Calculation Agent

52

Section 3.2.

Reports by Administrator and Indenture Trustee

55

Section 3.3.

Annual Statement as to Compliance; Notice of Default; Reports

58

Section 3.4.

Access to Certain Documentation and Information

61

Section 3.5.

Indenture Trustee to Make Reports Available

63

 

 

 

Article IV

The Trust Accounts; Payments

64

 

 

 

Section 4.1.

Trust Accounts

64

Section 4.2.

Collections and Disbursements of MBS Portfolio Collections by Servicer

65

Section 4.3.

Fundings

66

Section 4.4.

Interim Payment Dates

68

Section 4.5.

Payment Dates

69

Section 4.6.

Series Reserve Account; Expense Reserve Account

74

 

i

--------------------------------------------------------------------------------


 

Section 4.7.

Collection and Funding Account

79

Section 4.8.

Note Payment Account

79

Section 4.9.

Securities Accounts

80

Section 4.10.

Notice of Adverse Claims

82

Section 4.11.

No Gross Up

82

Section 4.12.

Advance Rate Reduction Event Trigger Period, Early Amortization Period and Full
Amortization Period

82

 

 

 

Article V

Note Forms

83

 

 

 

Section 5.1.

Forms Generally

83

Section 5.2.

Forms of Notes

84

Section 5.3.

Reserved

84

Section 5.4.

Book-Entry Notes

84

Section 5.5.

Beneficial Ownership of Global Notes

87

Section 5.6.

Notices to Depository

88

 

 

 

Article VI

The Notes

88

 

 

 

Section 6.1.

General Provisions; Notes Issuable in Series; Terms of a Series or
Class Specified in an Indenture Supplement

88

Section 6.2.

Denominations

90

Section 6.3.

Execution, Authentication and Delivery and Dating

90

Section 6.4.

Temporary Notes

91

Section 6.5.

Registration, Transfer and Exchange

91

Section 6.6.

Mutilated, Destroyed, Lost and Stolen Notes

97

Section 6.7.

Payment of Interest; Interest Rights Preserved; Withholding Taxes

97

Section 6.8.

Persons Deemed Owners

98

Section 6.9.

Cancellation

98

Section 6.10.

New Issuances of Notes

98

 

 

 

Article VII

Satisfaction and Discharge; Cancellation of Notes Held by the Issuer or PLS

101

 

 

 

Section 7.1.

Satisfaction and Discharge of Indenture

101

Section 7.2.

Application of Trust Money

102

Section 7.3.

Cancellation of Notes Held by the Issuer or PLS

102

Section 7.4.

Extinguishment of Issuer’s Rights in Collateral

103

 

 

 

Article VIII

Events of Default and Remedies

103

 

 

 

Section 8.1.

Events of Default

103

Section 8.2.

Acceleration of Maturity; Rescission and Annulment

107

Section 8.3.

Collection of Indebtedness and Suits for Enforcement by Indenture Trustee

108

Section 8.4.

Indenture Trustee May File Proofs of Claim

108

Section 8.5.

Indenture Trustee May Enforce Claims Without Possession of Notes

109

Section 8.6.

Application of Money Collected

109

 

ii

--------------------------------------------------------------------------------


 

Section 8.7.

Sale of Collateral Requires Consent of Noteholders

109

Section 8.8.

Limitation on Suits

110

Section 8.9.

Limited Recourse

110

Section 8.10.

Restoration of Rights and Remedies

111

Section 8.11.

Rights and Remedies Cumulative

111

Section 8.12.

Delay or Omission Not Waiver

111

Section 8.13.

Control by Noteholders

111

Section 8.14.

Waiver of Past Defaults

112

Section 8.15.

Sale of Trust Estate

112

Section 8.16.

Undertaking for Costs

113

Section 8.17.

Waiver of Stay or Extension Laws

114

Section 8.18.

Notice of Waivers

114

 

 

 

Article IX

The Issuer

114

 

 

 

Section 9.1.

Representations and Warranties of Issuer

114

Section 9.2.

Liability of Issuer; Indemnities

118

Section 9.3.

Merger or Consolidation, or Assumption of the Obligations, of the Issuer

119

Section 9.4.

Issuer May Not Own Notes

120

Section 9.5.

Covenants of Issuer

121

 

 

 

Article X

The Administrator and Servicer

125

 

 

 

Section 10.1.

Representations and Warranties of PLS, as Administrator and as Servicer

125

Section 10.2.

Covenants of PLS, as Administrator and as Servicer

128

Section 10.3.

Negative Covenants of PLS

132

Section 10.4.

Liability of PLS, as Administrator and as Servicer; Indemnities

133

Section 10.5.

Merger or Consolidation, or Assumption of the Obligations, of PLS

135

 

 

 

Article XI

The Indenture Trustee

136

 

 

 

Section 11.1.

Certain Duties and Responsibilities

136

Section 11.2.

Notice of Defaults

137

Section 11.3.

Certain Rights of Indenture Trustee

138

Section 11.4.

Not Responsible for Recitals or Issuance of Notes

141

Section 11.5.

Indenture Trustee’s Appointment as Attorney-In-Fact

141

Section 11.6.

Money Held in Trust

143

Section 11.7.

Compensation and Reimbursement, Limit on Compensation, Reimbursement and
Indemnity

143

Section 11.8.

Corporate Indenture Trustee Required; Eligibility

144

Section 11.9.

Resignation and Removal; Appointment of Successor

145

Section 11.10.

Acceptance of Appointment by Successor

146

Section 11.11.

Merger, Conversion, Consolidation or Succession to Business

147

Section 11.12.

Appointment of Authenticating Agent

147

 

iii

--------------------------------------------------------------------------------


 

Section 11.13.

Direction to Indenture Trustee under the PC Guaranty and the PMT Guaranty

149

Section 11.14.

Representations and Covenants of the Indenture Trustee

149

Section 11.15.

Indenture Trustee’s Application for Instructions from the Issuer

149

 

 

 

Article XII

Amendments and Indenture Supplements

150

 

 

 

Section 12.1.

Supplemental Indentures and Amendments Without Consent of Noteholders

150

Section 12.2.

Supplemental Indentures and Amendments with Consent of Noteholders

152

Section 12.3.

Execution of Amendments

153

Section 12.4.

Effect of Amendments

153

Section 12.5.

Reference in Notes to Indenture Supplements

154

 

 

 

Article XIII

Early Redemption of Notes

154

 

 

 

Section 13.1.

Optional Redemption

154

Section 13.2.

Notice

156

 

 

 

Article XIV

Miscellaneous

156

 

 

 

Section 14.1.

No Petition

156

Section 14.2.

No Recourse

156

Section 14.3.

Tax Treatment

157

Section 14.4.

Alternate Payment Provisions

157

Section 14.5.

Termination of Obligations

157

Section 14.6.

Final Payment

157

Section 14.7.

Base Servicing Fee

158

Section 14.8.

Owner Trustee Limitation of Liability

158

Section 14.9.

Communications with Rating Agencies

159

Section 14.10.

Authorized Representatives

159

Section 14.11.

Performance of the Issuer’s Duties by the Owner Trustee and the Administrator

160

Section 14.12.

Noteholder or Note Owner Communications with the Indenture Trustee

160

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule 1

Participation Certificates Schedule

 

 

Schedule 2

Participation Agreements Schedule

 

 

Schedule 3-A

Originated MSR Mortgage Pools

 

 

Schedule 3-B

Purchased MSR Mortgage Pools

 

 

Schedule 4

Required Information Regarding Mortgages and Mortgage Pools

 

 

Schedule 5

Wire Instructions

 

 

Exhibit A-1

Form of Global Rule 144A Note

 

 

Exhibit A-2

Form of Definitive Rule 144A Note

 

 

Exhibit A-3

Form of Global Regulation S Note

 

 

Exhibit A-4

Form of Definitive Regulation S Note

 

 

Exhibit B-1

Form of Transferee Certificate for Transfers of Notes pursuant to Rule 144A

 

 

Exhibit B-2

Form of Transferee Certificate for Transfer of Notes pursuant to Regulation S

 

 

Exhibit C-1

Authorized Representatives of the Indenture Trustee, Calculation Agent, Paying
Agent and Securities Intermediary

 

 

Exhibit C-2

Authorized Representatives of PLS, as Servicer and as Administrator

 

 

Exhibit C-3

Authorized Representatives of the Administrative Agent

 

 

Exhibit C-4

Authorized Representatives of the Issuer

 

 

Exhibit C-5

Authorized Representatives of Credit Manager

 

 

Exhibit D

Form of Certificate of Authentication of Indenture Trustee and Authenticating
Agent

 

 

Exhibit E

Form of Indenture Supplement

 

v

--------------------------------------------------------------------------------


 

PREAMBLE

 

This Base Indenture (together with the exhibits and schedules hereto, as
amended, supplemented, restated, or otherwise modified from time to time, the
“Base Indenture”, and collectively with the Indenture Supplements (as defined
herein), the “Indenture”), is made and entered into as of December 19, 2016 (the
“Closing Date”), by and among PNMAC GMSR ISSUER TRUST, a statutory trust
organized under the laws of the State of Delaware (the “Issuer”), CITIBANK, N.A.
(“Citibank”), a national banking association, in its capacity as Indenture
Trustee (the “Indenture Trustee”), and as Calculation Agent, Paying Agent and
Securities Intermediary (in each case, as defined herein), PENNYMAC LOAN
SERVICES, LLC, a limited liability company organized under the laws of the State
of Delaware (“PLS”), as Administrator (as defined herein) and as Servicer (as
defined herein), CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“CSFB”), a
Delaware limited liability company, as an Administrative Agent (as defined
herein) and PENTALPHA SURVEILLANCE LLC, a Delaware limited liability company
(“Pentalpha”), as Credit Manager (as defined herein).

 

PRELIMINARY STATEMENT

 

WHEREAS, pursuant to the Originated MSR Excess and Retained Spread Participation
Agreement (as defined herein), PLS has created (i) the Originated MSR Excess
Spread PC (as defined herein), which represents a Participation Interest (as
defined herein) in Excess Spread (as defined herein) on Originated MSR (as
defined herein) and (ii) the MSR Retained Spread PC (as defined herein), which
represents a Participation Interest in Retained Servicing Spread (as defined
herein) and Advance Reimbursement Amounts (as defined herein) on (x) the
Originated MSRs and (y) the Purchased MSRs (as defined herein);

 

WHEREAS, pursuant to the Purchased MSR Excess Spread Participation Agreement (as
defined herein), PLS has created the Purchased MSR Excess Spread PC (as defined
herein), which represents a Participation Interest in Excess Spread on Purchased
MSRs, and sold such Purchased MSR Excess Spread PC to PMH, and PMH, as Repo
Seller (as defined herein), has sold and assigned such Purchased MSR Excess
Spread PC back to PLS pursuant to the PMH Repurchase Agreement (as defined
herein);

 

WHEREAS, pursuant to the PC Repurchase Agreement (as defined herein), PLS, as
Repo Seller, has sold to the Issuer, as Repo Buyer (as defined herein) , all of
its right, title and interest in, to and under (i) the Originated MSR Excess
Spread PC, (ii) the MSR Retained Spread PC and (iii) the Purchased MSR Excess
Spread PC;

 

WHEREAS, PennyMac Mortgage Investment Trust, a real estate investment trust
organized under the laws of the State of Maryland (the “PMT Guarantor”), has
issued the PMT Guaranty (as defined herein) in favor of PLS with respect to the
obligations of PMH as Repo Seller under the PMH Repurchase Agreement, and PLS
will assign its rights, but not its obligations, under the PMH Repurchase
Agreement and the PMT Guaranty to the Issuer pursuant to the PC Repurchase
Agreement;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Private National Mortgage Acceptance Company, LLC (the “Guarantor”),
has issued the PC Guaranty (as defined herein) in favor of the Issuer with
respect to the obligations of PLS as Repo Seller under the PC Repurchase
Agreement;

 

WHEREAS, on the Closing Date, the parties are entering into this Base Indenture,
providing for, among other things, the Issuer’s authority to issue different
Series of Notes from time to time, on the terms and subject to the conditions
set forth herein;

 

WHEREAS, the Issuer has duly authorized the execution and delivery of this Base
Indenture to provide for the issuance of its Variable Funding Notes and Term
Notes to be issued in one or more Series and/or Classes, as specified in the
related Indenture Supplement for such Series; and

 

WHEREAS, all things necessary to make this Base Indenture a valid agreement of
the Issuer, in accordance with its terms, have been done.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows.

 

GRANTING CLAUSE

 

Subject to the interests of Ginnie Mae as set forth below and in the
Acknowledgment Agreement, the Issuer hereby Grants to the Indenture Trustee for
the benefit and security of the Noteholders and the Indenture Trustee, in its
individual capacity (each, a “Secured Party” and collectively, the “Secured
Parties”), a security interest in all its right, title and interest in and to
the following, whether now owned or hereafter acquired and wheresoever located
(collectively, the “Collateral”), and all monies, “securities,” “instruments,”
“accounts,” “general intangibles,” “payment intangibles,” “goods,” “letter of
credit rights,” “chattel paper,” “financial assets,” “investment property” (the
terms in quotations are defined in the UCC) and other property consisting of,
arising from or relating to any of the following:

 

(i)                                     all right, title and interest of the
Issuer in, to and under (A) the Originated MSR Excess Spread PC, (B) the MSR
Retained Spread PC, (C) the Purchased MSR Excess Spread PC and (D) all monies
due or to become due thereon, and all amounts received or receivable with
respect thereto, and all proceeds thereof (including “proceeds” as defined in
the UCC in effect in all relevant jurisdictions, including, without limitation,
all amounts collected by PLS for servicing compensation and Advance
Reimbursement Amounts (not including Ancillary Income) under any Participation
Certificate);

 

(ii)                                  all rights and claims of the Issuer as
Repo Buyer under the PC Repurchase Agreement;

 

(iii)                               all rights and claims of the Issuer pursuant
to the PC Guaranty;

 

2

--------------------------------------------------------------------------------


 

(iv)                              all rights and claims of the Issuer, as
assignee of PLS, pursuant to the PMH Repurchase Agreement and the PMT Guaranty;

 

(v)                                 all rights and claims of the Issuer to the
additional collateral pledged to the Issuer to support PLS’s obligations under
the PC Repurchase Agreement, including any and all rights (A) as assignee of PLS
of the PMH Repurchase Agreement and the PMT Guaranty, (B) as assignee of PLS to
rights to payment on the Participation Certificates, and under all related
documents, instruments and agreements pursuant to which PLS acquired, or
acquired an interest in, any of the Participation Certificates and (C) as
pledgee of the MSRs;

 

(vi)                              all rights and claims of the Issuer under the
Acknowledgment Agreement;

 

(vii)                           the Trust Accounts and all amounts and property
on deposit or credited to the Trust Accounts (excluding investment earnings
thereon) from time to time (whether or not constituting or derived from
payments, collections or recoveries received, made or realized in respect of the
Participation Certificates);

 

(viii)                        any rights in the Dedicated Account and to the
amounts on deposit therein;

 

(ix)                              any rights in the Portfolio Spread Custodial
Account and to the amounts on deposit therein;

 

(x)                                 all other monies, securities, reserves and
other property now or at any time in the possession of the Indenture Trustee or
its bailee, agent or custodian and relating to any of the foregoing; and

 

(xi)                              all present and future claims, demands, causes
and choses in action in respect of any and all of the foregoing and all payments
on or under, and all proceeds of every kind and nature whatsoever in respect of,
any and all of the foregoing and all payments on or under, and all proceeds of
every kind and nature whatsoever in conversion thereof, voluntary or
involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, checks, deposit accounts,
rights to payment of any and every kind, and other forms of obligations and
receivables, instruments and other property which at any time constitute all or
part of or are included in the proceeds of any of the foregoing.

 

The Security Interest in the Trust Estate is Granted to secure the Notes issued
pursuant to this Base Indenture (and the obligations under this Base Indenture
and any Indenture Supplement) equally and ratably without prejudice, priority or
distinction between any Note and any other Note by reason of difference in time
of issuance or otherwise, except as otherwise expressly provided in this Base
Indenture or in any Indenture Supplement, and to secure (1) the payment of all
amounts due on such Notes, (2) the payment of all other sums payable by the
Issuer under this Base Indenture or any Indenture Supplement and (3) compliance
by the Issuer with the provisions of this Base Indenture or any Indenture
Supplement.  This Base Indenture, as it may be supplemented, including by each
Indenture Supplement, is a security agreement within the meaning of the UCC.

 

3

--------------------------------------------------------------------------------


 

The Indenture Trustee acknowledges the Grant of such Security Interest, and
agrees to perform the duties herein in accordance with the terms hereof.

 

Notwithstanding anything to the contrary in this Base Indenture or any of the
other Transaction Documents, the security interest of the Indenture Trustee for
the benefit of the Noteholders created hereby with respect to the Participation
Certificates is subject to the following provisions, which provisions shall be
included in each financing statement filed in respect hereof:

 

(1) The property subject to the security interest reflected in this instrument
includes all of the right, title and interest of PLS, as debtor (the “Debtor”)
in certain mortgages and/or participation interests related to such mortgages
(“Pooled Mortgages”) and all right, title and interest of PMH in such Pooled
Mortgages, and pooled under the mortgage-backed securities program of Ginnie
Mae, pursuant to section 306(g) of the National Housing Act, 12 U.S.C.
§ 1721(g);

 

(2) To the extent that the security interest reflected in this instrument
relates in any way to the Pooled Mortgages, such security interest is subject
and subordinate to all rights, powers and prerogatives of Ginnie Mae, whether
now existing or hereafter arising, under and in connection with: (i) 12 U.S.C.
§ 1721(g) and any implementing regulations; (ii) the terms and conditions of
that certain Acknowledgment Agreement, dated as of December 19, 2016, with
respect to the Security Interest, by and among Ginnie Mae, Debtor and Indenture
Trustee; (iii) applicable guaranty agreements and contractual agreements between
Ginnie Mae and Debtor; and (iv) the Ginnie Mae Contract and other applicable
guides;

 

(3) Such rights, powers and prerogatives of Ginnie Mae include, but are not
limited to, Ginnie Mae’s right, by issuing a letter of extinguishment to Debtor,
to effect and complete the extinguishment of all redemption, equitable, legal or
other right, title or interest of Debtor in the Pooled Mortgages, in which event
the security interest as it relates in any way to the Pooled Mortgages shall
instantly and automatically be extinguished as well; and

 

(4) For purposes of clarification, “subject and subordinate” in clause (2) above
means, among other things, that any cash held by the Indenture Trustee as
collateral and any cash proceeds received by the Indenture Trustee in respect of
any sale or other disposition of, collection from, or other realization upon,
all or any part of the collateral may only be applied by the Indenture Trustee
to the extent that such proceeds have been received by, or for the account of,
the Debtor free and clear of all Ginnie Mae rights and other restrictions on
transfer under applicable Ginnie Mae guidelines; provided that this clause
(4) shall not be interpreted as establishing rights in favor of Ginnie Mae
except to the extent that such rights are reflected in, or arise under, the
Ginnie Mae Contract.

 

The Issuer hereby authorizes the Administrator, on behalf of the Issuer and the
Indenture Trustee, and its assignees, successors and designees to file one or
more UCC financing statements, financing statement amendments and continuation
statements to perfect the security interest granted above.  In addition, the
Issuer hereby consents to the filing of a financing statement describing the
Collateral covered thereby as “all assets of the Debtor, now owned or hereafter
acquired,” or such similar language as the Administrator, on behalf of the
Indenture Trustee, and its assignees, successors and designees may deem
appropriate.

 

4

--------------------------------------------------------------------------------


 

Subject to the interests and rights of Ginnie Mae as set forth in this Base
Indenture and in the Acknowledgment Agreement, the parties hereto intend that
the Security Interest Granted under this Base Indenture shall give the Indenture
Trustee on behalf of the Secured Parties a first priority perfected security
interest in, to and under the Collateral, and all other property described in
this Base Indenture as a part of the Trust Estate and all proceeds of any of the
foregoing in order to secure the obligations of the Issuer to the Indenture
Trustee and the Noteholders under the Notes, this Base Indenture, the related
Indenture Supplement, and all of the other Transaction Documents.  The Indenture
Trustee on behalf of the Secured Parties shall have all the rights, powers and
privileges of a secured party under the UCC.  The Issuer agrees to execute and
file all filings (including filings under the UCC) and take all other actions
reasonably necessary in any jurisdiction to provide third parties with notice of
the Security Interest Granted pursuant to this Base Indenture and to perfect
such Security Interest under the UCC.

 

AGREEMENTS OF THE PARTIES

 

To set forth or to provide for the establishment of the terms and conditions
upon which the Notes are to be authenticated, issued and delivered, and in
consideration of the premises and the purchase of Notes by the Noteholders
thereof, it is mutually covenanted and agreed as set forth in this Base
Indenture, for the equal and proportionate benefit of all Noteholders of the
Notes or of a Series or Class thereof, as the case may be.

 

LIMITED RECOURSE

 

The obligation of the Issuer to make payments of principal, interest and other
amounts on the Notes is limited in recourse as set forth in Section 8.9.

 

Article I

 

Definitions and Other Provisions of General Application

 

Section 1.1.                                          Definitions.

 

1933 Act: The Securities Act of 1933, as amended from time to time.

 

1934 Act:  The Securities Exchange Act of 1934, as amended from time to time.

 

Account Bank:  Bank of America, N.A., and any successor thereto in such
capacity.

 

Acknowledgment Agreement: The Acknowledgment Agreement, dated as of December 19,
2016, by and among Ginnie Mae, PLS and the Indenture Trustee, as amended,
restated, supplemented or otherwise modified from time to time.

 

5

--------------------------------------------------------------------------------


 

Acknowledgment and Subordination Agreement: The Subordination, Acknowledgment
and Pledge Agreement, dated as of December 19, 2016, by and between the Issuer
and PMH, as amended, restated, supplemented or otherwise modified from time to
time.

 

Act:  When used with respect to any Noteholder, is defined in Section 1.5.

 

Action:  When used with respect to any Noteholder, is defined in Section 1.5.

 

Activation Notice:  Shall have the meaning set forth in the Dedicated Account
Control Agreement or the Portfolio Spread Custodial Account Control Agreement,
as applicable.

 

Additional Note Payment:  For each Series of Notes, as specified in the related
Indenture Supplement, if specified therein.

 

Additional PCs:  Any Participation Certificate created or acquired on or after
the Cut-off Date and sold by PLS to the Issuer under the PC Repurchase
Agreement.

 

Adjusted Tangible Net Worth:  As defined in the PC Repurchase Agreement.

 

Administration Agreement:  The Administration Agreement, dated as of the Closing
Date, by and between the Issuer and the Administrator, as amended, restated,
supplemented or otherwise modified from time to time.

 

Administrative Agent:  (a) Initially, CSFB or any Affiliate of the foregoing or
any successor thereto in respect of the Series of Notes for which it is
designated as an Administrative Agent therefor in the related Indenture
Supplement, and (b) in respect of any Series, the Person(s) specified in the
related Indenture Supplement.  Unless the context indicates otherwise in any
Indenture Supplement for such Indenture Supplement, each reference to the
“Administrative Agent” herein or in any other Transaction Document shall be
deemed to constitute a collective reference to each Person that is an
Administrative Agent.  If (x) any Person that is an Administrative Agent resigns
as an Administrative Agent in respect of all Series for which it was designated
as the Administrative Agent or (y) all of the Notes in respect of each
Series for which any Person was designated as the Administrative Agent are
repaid or redeemed in full, such Person shall cease to be an “Administrative
Agent” for purposes hereof and each other Transaction Document.

 

Administrative Expenses:  Any amounts due from or accrued for the account of the
Issuer with respect to any period for any administrative expenses incurred by
the Issuer, including without limitation (i) to any accountants, agents, counsel
and other advisors of the Issuer (other than the Owner Trustee) for reasonable
and customary fees and expenses; (ii) to any other person in respect of any
governmental fee, charge or tax; (iii) to any other Person (other than the Owner
Trustee) in respect of any other fees or expenses permitted under this Base
Indenture (including indemnities) and the documents delivered pursuant to or in
connection with this Base Indenture and the Notes; (iv) any and all fees and
expenses of the Issuer incurred in connection with its entry into and the
performance of its obligations under any of the agreements contemplated by this
Base Indenture; (v) the orderly winding up of the Issuer following the cessation
of the transactions contemplated by this Base Indenture; and (vi) any and all
other reasonable and customary fees and expenses incurred by the Issuer in
connection with the transactions contemplated by this Base Indenture, but not in
duplication of any amounts specifically provided for in respect of the Indenture
Trustee, the Owner Trustee, the Administrator or any VFN Noteholder.

 

6

--------------------------------------------------------------------------------


 

Administrator:  PLS, in its capacity as the Administrator on behalf of the
Issuer, and any successor to PLS in such capacity.

 

Advance Rate:  With respect to any Series of Notes, and for any Class within
such Series, if applicable, the percentage specified as its “Advance Rate” in
the Indenture Supplement for such Series.

 

Advance Rate Reduction Event:  The occurrence of any of the following events:

 

(i)                                     a breach of any of the PLS Financial
Tests; or

 

(ii)                                  the occurrence of any of the Key
Performance Indicators;

 

provided, that if Ginnie Mae amends any of the Ginnie Mae Eligibility
Requirements, including through any written agreement between Ginnie Mae and
PLS, the Advance Rate Reduction Event described in clause (i) of this definition
will be sized relative to the amended Ginnie Mae Eligibility Requirement, as
applicable.

 

Advance Rate Reduction Event Trigger Period:  The period of time that begins
upon the occurrence of an Advance Rate Reduction Event, and ends on the date on
which an Advance Rate Reduction Event is no longer in effect, unless waived or
cured by the appropriate parties pursuant to Section 4.12.

 

Advance Reimbursement Amount:  With respect to any MBS Advance, any amount which
the Servicer collects on a Mortgage Pool, withdraws from a custodial account or
receives from any successor servicer, to reimburse a MBS Advance.

 

Adverse Claim:  A lien, security interest, charge, encumbrance or other right or
claim of any Person (other than (A) the liens created in favor of the Secured
Parties or assigned to the Secured Parties by (i) this Base Indenture, (ii) the
PC Repurchase Agreement or (iii) any other Transaction Document and (B) the
rights of Ginnie Mae under the Ginnie Mae Contract).

 

Adverse Effect:  Whenever used in this Base Indenture with respect to any
Series or Class of Notes and any event, means that such event is reasonably
likely, at the time of its occurrence, to (i) result in the occurrence of an
Event of Default relating to such Series or Class of Notes, (ii) materially
adversely affect (A) the amount of funds available to be paid to the Noteholders
of such Series or Class of Notes pursuant to this Base Indenture, (B) the timing
of such payments or (C) the rights or interests of the Noteholders of such
Series or Class, (iii) materially adversely affect the Security Interest of the
Indenture Trustee for the benefit of the Secured Parties in the Collateral
unless otherwise permitted by this Base Indenture, or (iv) materially adversely
affect the collectability of the Collateral.

 

Affiliate:  With respect to any specified Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified

 

7

--------------------------------------------------------------------------------


 

Person; provided, however, that in respect of PLS or Guarantor, the term
“Affiliate” shall include only Guarantor and its wholly owned subsidiaries, and
in respect of PMH or PMT Guarantor, the term “Affiliate” shall include only PMT
Guarantor and its wholly owned subsidiaries.

 

Ancillary Income: All income derived from a Mortgage Loan (other than payments
or other collections in respect of principal, interest, escrow payments and
prepayment penalties attributable to such Mortgage Loan) and to which PLS, as
the servicer of the Mortgage Loan, is entitled in accordance with the Ginnie Mae
Contract, including, but not limited to, all late charges, fees received with
respect to checks or bank drafts returned by the related bank for insufficient
funds, assumption fees, optional insurance administrative fees, all interest,
income, or credit on funds deposited in the escrow accounts and custodial
accounts or other receipts on or with respect to such Mortgage Loan (subject to
Applicable Law and the Ginnie Mae Contract), reconveyance fees, subordination
fees, speedpay fees, mortgage pay on the web fees, automatic clearing house
fees, demand statement fees, modification fees, if any, and other similar types
of fees arising from or in connection with any Mortgage Loan to the extent not
otherwise payable by the mortgagor under Applicable Law or pursuant to the terms
of the related Mortgage Note.

 

Applicable Law:  As defined in Section 4.1.

 

Applicable Rating:  For each Class of Notes, the rating(s) specified as such for
such Class in the related Indenture Supplement, if applicable.  Only those
rating(s) specified for any Class of Notes that are made at the request of
Issuer shall be applicable for purposes of this Base Indenture.

 

Asset File:  The documents described in Section 2.2 pertaining to a particular
Participation Certificate.

 

Authenticating Agent:  Any Person authorized by the Indenture Trustee to
authenticate Notes under Section 11.12.

 

Authorized Signatory:  With respect to any entity, each Person duly authorized
to act as a signatory of such entity at the time such Person signs on behalf of
such entity.

 

8

--------------------------------------------------------------------------------


 

Available Funds:

 

(i)                                     With respect to any Interim Payment
Date, all Collections on the Participation Certificates received during the
related Collection Period and on deposit in the Collection and Funding Account
and any other funds of the Issuer that the Issuer (or the Administrator on
behalf of the Issuer) identifies to the Indenture Trustee to be treated as
“Available Funds” for such Interim Payment Date; and

 

(ii)                                  with respect to any Payment Date, (A) all
Collections on the Participation Certificates received during the related
Collection Period and on deposit in the Collection and Funding Account, plus
(B) any income from Permitted Investments in Trust Accounts that have been
established for the benefit of all Series of Notes, plus (C) any other funds of
the Issuer that the Issuer (or the Administrator on behalf of the Issuer)
identifies to the Indenture Trustee to be treated as “Available Funds” for such
Payment Date.

 

Bankruptcy Code:  The Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

Base Indenture:  Has the meaning set forth in the Preamble.

 

Base Servicing Fee:  For any Mortgage Loan, a monthly fee equal to 0.10%
multiplied by the principal balance of such Mortgage Loan and divided by 12.

 

Book-Entry Notes:  A note registered in the name of the Depository or its
nominee, ownership of which is reflected on the books of the Depository or on
the books of a Person maintaining an account with such Depository (directly or
as an indirect participant in accordance with the rules of such Depository);
provided, that after the occurrence of a condition whereupon Definitive Notes
are to be issued to Note Owners, such Book-Entry Notes shall no longer be
“Book-Entry Notes”.

 

Borrowing Base:  As of any date of determination, an amount equal to the
aggregate Collateral Value of the Portfolio.

 

Borrowing Base Deficiency:  As of any Payment Date, the positive difference, if
any, of (x) the Note Balance of the Notes as of such date of determination (as
reduced by the Scheduled Principal Payment Amount actually paid on such Payment
Date, if applicable) and (y) the product of the Weighted Average Advance Rate
and the Borrowing Base related to such Payment Date.(1)

 

Borrowing Base Determination Date: With respect to any Payment Date, the
Business Day of the month of such Payment Date on which the MSR Valuation Agent
performs its Market Value Report based on the information contained in the MSR
Monthly Report.

 

Borrowing Capacity:  For any VFN on any date, the difference between (i) the
related Maximum VFN Principal Balance on such date and (ii) the related VFN
Principal Balance on such date.

 

--------------------------------------------------------------------------------

(1)  CS/PLS to review.

 

9

--------------------------------------------------------------------------------


 

Business Day:  For any Class of Notes, any day other than (i) a Saturday or
Sunday or (ii) any other day on which national banking associations or state
banking institutions in New York, New York, the State of California, the State
of Texas, the city and state where the Corporate Trust Office is located or the
Federal Reserve Bank of New York, are authorized or obligated by law, executive
order or governmental decree to be closed.

 

Calculation Agent:  The same Person who serves at any time as the Indenture
Trustee, or an Affiliate of such Person, as calculation agent pursuant to the
terms of this Base Indenture.

 

Certificate of Authentication:  The certificate of the Indenture Trustee or the
alternative certificate of the Authenticating Agent, substantially in the form
attached hereto in Exhibit E.

 

Christiana:  Has the meaning set forth in Section 14.8 hereof.

 

Citibank:  As defined in the preamble.

 

Class:  With respect to any Notes, the class designation assigned to such Note
in the related Indenture Supplement.  A Series issued in one class, with no
class designation in the related Indenture Supplement, may be referred to herein
as a “Class”.

 

Class Invested Amount:  For any Class of Notes on any date, an amount equal to
(i) the sum of (A) the outstanding Note Balance of such Class, plus (B) the
aggregate outstanding Note Balances of all Classes within the same Series that
are senior to or pari passu with such Class on such date, divided by (ii) the
Advance Rate in respect of such Class.

 

Clearing Corporation:  As defined in Section 8-102(a)(5) of the UCC.

 

Clearstream:  Clearstream Banking, S.A., and any successor thereto.

 

Closing Date:  Has the meaning set forth in the Preamble.

 

Code:  The Internal Revenue Code of 1986, as amended from time to time.

 

Collateral:  As defined in the Granting Clause.

 

Collateral Value:  As of the applicable Determination Date, the product of
(A) the related Market Value Percentage and (B) unpaid principal balance of the
Portfolio as of the close of business on the last day of the related Collection
Period.

 

Collection and Funding Account:  The non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.1 and Section 4.7 and entitled “Citibank, N.A., as
Indenture Trustee for the PNMAC GMSR ISSUER TRUST MSR Collateralized Notes,
Collection and Funding Account” or such of the foregoing that can be reflected
on the account systems of the institution maintaining such account.

 

Collection Period:  (i) For the first Interim Payment Date or Payment Date, the
period beginning on the Cut-off Date and ending at the end of the day before the
Determination Date for such Interim Payment Date or Payment Date, and (ii) for
each other Interim Payment Date or Payment

 

10

--------------------------------------------------------------------------------


 

Date, the period beginning at the opening of business on the most recent
preceding Determination Date and ending as of the close of business on the day
before the Determination Date for such Interim Payment Date or Payment Date.

 

Collections:  Any amounts received by PLS relating to the Participation
Certificates, including, but not limited to, any amounts received by PLS and
payable to the Issuer under the PC Repurchase Agreement, the PC Guaranty, the
PMH Repurchase Agreement or the PMT Guaranty.

 

Control, Controlling or Controlled:  The possession of the power to direct or
cause the direction of the management or policies of a Person through the right
to exercise voting power or by contract, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

 

Corporate Trust Office:  For each Series of Notes, as specified in the related
Indenture Supplement.

 

Credit Management Agreement:  The Credit Management Agreement, dated as of
December 19, 2016, among the Credit Manager, PLS, the Administrative Agent and
the Indenture Trustee, as amended, restated, supplemented or otherwise modified
from time to time.

 

Credit Manager: Pentalpha and any successor thereto in such capacity.

 

Credit Manager Expense Reserve Account:  The segregated non-interest bearing
trust account or accounts, each of which shall be an Eligible Account,
established and maintained pursuant to Section 4.6, and entitled “Citibank,
N.A., as Indenture Trustee for the PNMAC GMSR ISSUER TRUST MSR Collateralized
Notes, Credit Manager Expense Reserve Account”.

 

Credit Manager Expense Reserve Required Amount:  With respect to any date of
determination, $300,000.

 

Credit Manager Fee:  Shall have the meaning set forth in the Credit Management
Agreement.

 

CSCIB:  Credit Suisse AG, Cayman Islands Branch or any successor thereto.

 

CSFB:  Has the meaning set forth in the Preamble.

 

Cumulative Default Supplemental Fee Shortfall Amount: For each Payment Date and
each Class of Notes, any portion of the Default Supplemental Fee or Cumulative
Default Supplemental Fee Shortfall Amount for that Class for a previous Payment
Date that has not been paid, plus accrued and unpaid interest at the applicable
Note Interest Rate and plus the Default Supplemental Fee Rate on such shortfall
from the Payment Date on which the shortfall first occurred through the current
Payment Date.

 

Cumulative Interest Shortfall Amount:  For each Payment Date and each Class of
Notes, any portion of the Interest Payment Amount (calculated under clause
(i) or clause (ii)(1), as applicable, of the definition thereof, if applicable)
for that Class for all previous Payment Dates that has not been paid if any,
plus accrued and unpaid interest at the applicable Note Interest Rate

 

11

--------------------------------------------------------------------------------


 

plus the Cumulative Interest Shortfall Amount Rate on each such shortfall from
the Payment Date on which such shortfall first occurred to but excluding the
current Payment Date.

 

Cumulative Interest Shortfall Amount Rate:  As defined in the related Indenture
Supplement.

 

Cumulative Step-Up Fee Shortfall Amount: For each Payment Date and each Class of
Notes, any portion of the Step-Up Fee or Cumulative Step-Up Fee Shortfall Amount
for that Class for a previous Payment Date that has not been paid, plus accrued
and unpaid interest at the applicable Note Interest Rate and plus the Step-Up
Fee Rate on such shortfall from the Payment Date on which the shortfall first
occurred through the current Payment Date.

 

Cut-off Date:  Shall mean the Closing Date.

 

Dedicated Account: The demand deposit account “PennyMac Loan Services, LLC —
Dedicated Account”, which account has been established by Issuer, as debtor,
PLS, the Indenture Trustee, as secured party, the Guarantor and Bank of America,
N.A. for the benefit of the Indenture Trustee at Bank of America, N.A.

 

Dedicated Account Control Agreement:  The Deposit Account Control Agreement,
dated as of December 19, 2016, among PLS, the Issuer, the Indenture Trustee, the
Guarantor and the Account Bank, as amended, restated, supplemented or otherwise
modified from time to time, pursuant to which to the Dedicated Account is
established.

 

Default Supplemental Fee: As defined in the related Indenture Supplement, if
applicable.

 

Default Supplemental Fee Rate: As defined in the related Indenture Supplement,
if applicable.

 

Definitive Note:  A Note issued in definitive, fully registered form evidenced
by a physical Note, substantially in the form of one or more of the Definitive
Notes hereto as Exhibit A-2 and Exhibit A-4.

 

Depository:  Initially, The Depository Trust Company, the nominee of which is
Cede & Co., and any permitted successor depository.  The Depository shall at all
times be a Clearing Corporation.

 

Depository Agreement:  For any Series or Class of Book-Entry Notes, the
agreement among the Issuer, the Indenture Trustee and the Depository, dated as
of the related Issuance Date, relating to such Notes, as amended, restated,
supplemented or otherwise modified from time to time.

 

Depository Participant:  A broker, dealer, bank or other financial institution
or other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

 

Designated PC:  As of any date, any Participation Certificate which is being
sold by PLS to the Issuer pursuant to the PC Repurchase Agreement and pledged by
the Issuer hereunder as part of the Trust Estate, which Participation
Certificate is listed on the Participation Certificate Schedule in accordance
with Section 2.1(b) on such date.

 

12

--------------------------------------------------------------------------------


 

Designation Date:  The date the Administrator designates a Participation
Certificate as a Designated PC.  Any Designated PC listed on any schedule hereto
as of the initial Funding Date shall be deemed to have a “Designation Date” as
of the initial Funding Date (or such other date as may be agreed to by the
Administrative Agent).

 

Determination Date:  In respect of any Payment Date or Interim Payment Date,
three (3) Business Days before such Payment Date or Interim Payment Date.

 

Determination Date Report:  A report delivered by the Administrator as described
in Section 3.2(a), which shall be delivered in the form of one or more
electronic files.

 

Distribution Compliance Period:  In respect of any Regulation S Global Note or
Regulation S Definitive Note, the forty (40) consecutive days beginning on and
including the later of (a) the day on which any Notes represented thereby are
offered to persons other than distributors (as defined in Regulation S under the
1933 Act) pursuant to Regulation S and (b) the Issuance Date for such Notes.

 

DQP Delinquency Ratio:  The ratio equal to (x) the aggregate amount of
delinquent principal and interest payments, divided by (y) the total monthly
Fixed Installment Control due to the Servicer.

 

DQ2+ Delinquency Ratio:  With respect to the Servicer, the ratio equal to
(x) the number of Mortgage Loans in the Servicer’s portfolio that are in
foreclosure or delinquent (with delinquency being determined in accordance with
the provisions of the Ginnie Mae Contract) for two (2) or more months, divided
by (y) the total number of Mortgage Loans in the Servicer’s portfolio.

 

DQ3+ Delinquency Ratio:  The ratio equal to (x) the number of Mortgage Loans in
the Servicer’s portfolio that are in foreclosure or delinquent for three (3) or
more months, divided by (y) the total number of Mortgage Loans remaining in the
Servicer’s portfolio.

 

Early Amortization Event:  As defined in the related Indenture Supplement.

 

Early Amortization Event Payment Amount:  As defined in the related Indenture
Supplement.

 

Early Amortization Period:  For all Series of Notes, the period that begins upon
the occurrence of an Early Amortization Event and ends on the date when the
Early Amortization Event is no longer in effect, unless waived or cured by the
appropriate parties pursuant to Section 4.12.

 

Eligible Account: Any of (i) an account or accounts maintained with an insured
depository institution that meets the rating requirements adopted by Ginnie Mae
and set forth in the Ginnie Mae Contract, and that is (w) a federal savings and
loan association duly organized, validly existing and in good standing under the
federal banking laws of the United States, (x) a banking or savings and loan
association duly organized, validly existing and in good standing under the
applicable laws of any state, (y) a national banking association duly organized,
validly existing and in good standing under the federal banking laws of the
United States, or (z) a principal subsidiary of a bank holding company; or
(ii) a trust account maintained in the trust department of a federal or state
chartered depository institution or trust company in the United States, acting
in its fiduciary capacity, having capital and surplus of not less than
$50,000,000, and that meets the rating requirements adopted by Ginnie Mae and
set forth in the Ginnie Mae Contract.

 

13

--------------------------------------------------------------------------------


 

Employee Benefit Plan:  As defined in Section 6.5(k).

 

Entitlement Order:  As defined in Section 8-102(a)(8) of the UCC.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

Euroclear:  Euroclear Bank S.A./N.V. as operator of the Euroclear System, and
any successor thereto.

 

Event of Default:  As defined in Section 8.1.

 

Excess Spread:  For the Purchased MSR Excess Spread PC, “Purchased MSR Excess
Spread” as defined in the Purchased MSR Excess Spread Participation Agreement. 
For the Originated MSR Excess Spread PC, “Originated MSR Excess Spread” as set
forth in the Originated MSR Excess and Retained Spread Participation Agreement. 
For any other Participation Certificate, as set forth in the related
Participation Agreement.

 

Excess Spread Rate:  For the Purchased MSR Excess Spread PC, the rate per annum
set forth as such in the Purchased MSR Excess Spread Participation Agreement.
For the Originated MSR Excess Spread PC, the rate per annum set forth as such in
the Originated MSR Excess and Retained Spread Participation Agreement.  For any
other Participation Certificate, as set forth in the related Participation
Agreement.

 

Expense Limit:  With respect to: (i) expenses and indemnification amounts (A) in
any year, for the Owner Trustee, the Indenture Trustee (in all its capacities),
the Credit Manager and the MSR Valuation Agent, $700,000 (with $300,000 being
reserved for the Indenture Trustee and $300,000 being reserved for the Credit
Manager), and (B) for any single Payment Date, for the Indenture Trustee only
(in all its capacities) $100,000, and for the Credit Manager only $100,000; and
(ii) Administrative Expenses, in any year, $100,000; provided, that the Expense
Limit shall only apply to payments made pursuant to Section 4.5(a)(1)(i) and
(ii); and provided, further, that any amounts in excess of the Expense Limit
that have not been paid pursuant to Section 4.5 may be applied toward and
subject to the Expense Limit for the subsequent year and payable in a subsequent
year.

 

Expense Reserve Account:  The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.1 and Section 4.6, and entitled “Citibank, N.A., as
Indenture Trustee for the PNMAC GMSR ISSUER TRUST MSR Collateralized Notes,
Expense Reserve Account”.

 

Expense Reserve Required Amount:  With respect to any date of determination,
$400,000 (with $300,000 being reserved for the Indenture Trustee).

 

Facility Entity:  As defined in Section 9.5(i).

 

14

--------------------------------------------------------------------------------


 

FATCA:  Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, guidance notes, rules or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

 

FCPA:  Has the meaning set forth in Section 10.1(h).

 

FCPA Entity:  Has the meaning set forth in Section 10.1(h).

 

Fee Letter:  For any Series, as defined in the related Indenture Supplement, if
applicable.

 

Fees:  Collectively, with respect to any Interest Accrual Period, the Indenture
Trustee Fee, the Owner Trustee Fee, the Credit Manager Fee and the MSR Valuation
Agent Fee.

 

Final Payment Date:  For any Class of Notes, the earliest of (i) the Stated
Maturity Date for such Class, (ii) after the end of the related Revolving
Period, the Payment Date on which the Note Balance of the Notes of such
Class has been reduced to zero, and (iii) the Payment Date which follows the
Payment Date on which all proceeds of the sale of the Trust Estate are
distributed pursuant to Section 8.6.

 

Financial Asset:  As defined in Section 8-102(a)(9) of the UCC.

 

Fixed Installment Control:  The scheduled principal and interest due on a
Mortgage Pool in a given month.

 

Full Amortization Period: For all Series of Notes, the period that begins upon
the commencement of the Full Amortization Period pursuant to Section 4.12 hereof
and ends on the date on which the Notes of all Series are paid or redeemed in
full.

 

Funding Amount:  The amount of a funding proposed to be released or drawn on a
VFN on any Funding Date, that does not cause a Borrowing Base Deficiency.

 

Funding Certification:  A report delivered by the Administrator in respect of
each Funding Date pursuant to Section 4.3(a).

 

Funding Conditions:  With respect to any proposed Funding Date, the following
conditions:

 

(i)                                    no Borrowing Base Deficiency shall exist
following the proposed funding, and the Administrative Agent shall be satisfied
in its sole discretion that it has a current accurate valuation of the Portfolio
to support such determination;

 

(i)                                    no breach of representation, warranty or
covenant of the Servicer, the Administrator or the Issuer, or with respect to
the Participation Certificates, hereunder or under any Transaction Document,
which could reasonably be expected to have a material Adverse Effect, shall
exist;

 

15

--------------------------------------------------------------------------------


 

(ii)                                 solely with respect to any Funding Date
which will be a VFN Draw Date, (A) (unless (and to the extent) the related VFN
Noteholder or VFN Noteholders have agreed to waive this condition for purposes
of fundings under their related Variable Funding Notes), no Funding Interruption
Event shall be continuing and (B) (unless (and to the extent) the related VFN
Noteholder or VFN Noteholders have agreed to waive this condition for purposes
of fundings under their related Variable Funding Notes), no Event of Default
shall have occurred and be continuing;

 

(iii)                              the Administrator shall have provided the
Indenture Trustee, no later than 10:00 a.m. New York City time on the Business
Day preceding such Funding Date (or such other time as may be agreed to from
time to time by the Administrator, the Indenture Trustee and the Administrative
Agent), a Determination Date Report reporting information with respect to the
Participation Certificates in the Trust Estate and demonstrating the
satisfaction of the Borrowing Base, and no later than 10:00 a.m. New York City
time on such Funding Date, a Funding Certification certifying that all Funding
Conditions have been satisfied; provided, however, that no Variable Funding Note
Noteholder shall have any liability for failing to fund a requested draw of a
Variable Funding Note unless it has received a Funding Certification by 1:00
p.m. New York City time on the Business Day preceding such Funding Date;

 

(iv)                             the full amount of the Required Available Funds
shall be on deposit in the Collection and Funding Account, before and after the
release of cash from such account to fund the purchase price of Participation
Certificates;

 

(v)                                the payment of the Funding Amount or the
drawing on any VFNs shall not result in a material adverse United States federal
income tax consequence to the Trust Estate or any Noteholders; and

 

(vi)                             the Full Amortization Period shall not be in
effect.

 

Funding Date:  Any Payment Date or any Interim Payment Date occurring at a time
when no Full Amortization Period shall have occurred and shall be continuing;
provided, that the Administrator shall have delivered a Funding Certification in
accordance with Section 4.3(a) for such date.

 

Funding Interruption Event:  The occurrence of an event which with the giving of
notice or the passage of time, or both, would constitute an Event of Default,
whether or not the Indenture Trustee, the Administrative Agent and/or any
Noteholders have provided notice sufficient to cause the Full Amortization
Period to commence as a result of such event.

 

GAAP:  U.S. generally accepted accounting principles that are (i) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its successors, as in effect from time to time, and (ii) applied
consistently with principles applied to past financial statements of PLS and its
subsidiaries; provided, that a certified public accountant would, insofar as the
use of such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in generally
accepted accounting principles) that such principles have been properly applied
in preparing such financial statements.

 

16

--------------------------------------------------------------------------------


 

Ginnie Mae:  The Government National Mortgage Association or any successor
thereto.

 

Ginnie Mae Contract:  Such term includes (a) 12 U.S.C. § 1721(g) and the
implementing regulations governing the Ginnie Mae MBS Program, 24 C.F.R.
Part 300, (b) applicable guaranty agreements and contractual agreements between
Ginnie Mae and Servicer, and (c) the Ginnie Mae Guide, and other guides and
amendments.

 

Ginnie Mae Guide:  The Ginnie Mae Mortgage-Backed Securities Guide, Handbook
5500.3, Rev. 1, as amended from time to time, and any related announcements,
directives and correspondence issued by Ginnie Mae.

 

Ginnie Mae Requirements:  Such term includes the Ginnie Mae Contract (whether
specific to PLS or of general application), in addition to the contracts
(including, without limitation, any related guaranty agreement, master servicing
agreement, master agreement for servicer’s principal and interest custodial
account, master agreement for servicer’s escrow custodial account, master
custodial agreement, schedule of subscribers and Ginnie Mae Guaranty Agreement
or other agreement or arrangement), and all applicable rules, regulations,
communications, memoranda and other written directives, procedures, manuals,
guidelines, including the Ginnie Mae Eligibility Requirements, and any other
information or material incorporated therein, defining the rights and
obligations of Ginnie Mae and Servicer, with respect to the Mortgage Loans.

 

Ginnie Mae Eligibility Requirements:  As defined in Section 3.3(h) hereof.

 

Global Note:  A Note issued in global form and deposited with or on behalf of
the Depository, substantially in the form of one or more of the Global Notes
attached hereto as Exhibit A-1 and Exhibit A-3.

 

Grant, Granting or Granted:  Pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create and grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to this Base Indenture.  A Grant of collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of such collateral or other agreement or
instrument and all other moneys payable thereunder, to give and receive notices
and other communications, to make waivers or other agreements, to exercise all
rights and options, to bring proceedings in the name of the granting party or
otherwise, and generally to do and receive anything that the granting party is
or may be entitled to do or receive thereunder or with respect thereto.

 

Guarantor:  Has the meaning set forth in the Preliminary Statement.

 

Guaranty Agreement:  Has the meaning assigned to such term in the Ginnie Mae
Contract and refers to the contract between Ginnie Mae and an issuer that
establishes the rights and obligations of each party in connection with a
Mortgage Pool and the related MBS, which term includes any “Contractual
Agreements” (as defined in the Ginnie Mae Contract) in effect with respect to
certain Mortgage Pools and the related MBS, as amended, restated, supplemented
or otherwise modified from time to time.

 

17

--------------------------------------------------------------------------------


 

HUD:  United States Department of Housing and Urban Development, or any
successor thereto.

 

Indenture:  Has the meaning set forth in the Preamble.

 

Indenture Supplement:  With respect to any Series of Notes, a supplement to this
Base Indenture, substantially in the form of Exhibit F, executed and delivered
in conjunction with the issuance of such Notes pursuant to Section 6.1, together
with any amendment to the Indenture Supplement executed pursuant to Section 12.1
or 12.2, and, all exhibits and schedules thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

Indenture Trustee:  The Person named as the Indenture Trustee in the Preamble
until a successor Indenture Trustee shall have become such pursuant to the
applicable provisions of this Base Indenture, and thereafter “Indenture Trustee”
means and includes each Person who is then an Indenture Trustee hereunder.

 

Indenture Trustee Authorized Officer:  With respect to the Indenture Trustee,
Calculation Agent, Paying Agent, Note Registrar or Securities Intermediary, any
officer of the Indenture Trustee, Calculation Agent, Paying Agent, Note
Registrar or Securities Intermediary assigned to its corporate trust services,
including any vice president, assistant vice president, assistant treasurer or
trust officer, who is customarily performing functions with respect to corporate
trust matters and, with respect to a particular corporate trust matter under
this Base Indenture, any other officer to whom such matter is referred because
of such officer’s knowledge of and familiarity with the particular subject, in
each case, having direct responsibility for the administration of this Base
Indenture.

 

Indenture Trustee Fee:  The fee payable to the Indenture Trustee hereunder on
each Payment

 

Date in a monthly amount as agreed in the Indenture Trustee Fee Letter, which
includes the fees to Citibank, and its successors and assigns in its capacities
as Calculation Agent, Paying Agent, Securities Intermediary and Note Registrar;
provided, that the Indenture Trustee shall also be entitled to receive payment
of (i) separate fees and expenses pursuant to Section 11.7 in connection with
tax filings made by the Indenture Trustee and (ii) any additional expenses
permitted pursuant to the terms of the Indenture Trustee Fee Letter.

 

Indenture Trustee Fee Letter: The fee letter agreement between Citibank and the
Issuer, dated December 19, 2016, as amended, supplemented, restated, or
otherwise modified, setting forth the fees to be paid to Citibank for the
performance of its duties as Indenture Trustee and in all other capacities under
the Indenture.

 

Initial Note Balance:  For any Note or for any Class of Notes, the Note Balance
of such Note upon the related Issuance Date as specified in the related
Indenture Supplement.

 

18

--------------------------------------------------------------------------------


 

Insolvency Event:  With respect to a specified Person, (i) an involuntary case
or other proceeding under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced against any Person or any
substantial part of its property, or a petition shall be filed against such
Person in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, seeking the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
winding-up or liquidation of such Person’s business and (A) such case or
proceeding shall continue undismissed and unstayed and in effect for a period of
sixty (60) days or (B) an order for relief in respect of such Person shall be
entered in such case or proceeding under such laws or a decree or order granting
such other requested relief shall be granted; or (ii) the commencement by such
Person of a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due or the admission
by such Person of its inability to pay its debts generally as they become due.

 

Insolvency Proceeding:  Any proceeding of the sort described in the definition
of Insolvency Event.

 

Interest Accrual Period:  For any Class of Notes and any Payment Date, the
period specified in the related Indenture Supplement.

 

Interest Amount:  For each Interest Accrual Period and each Class of Notes,
interest accrued on such Class during such period, in an amount equal to
interest on such Class’s Note Balance at the applicable Note Interest Rate.

 

Interest Day Count Convention:  For any Series or Class of Notes, the fraction
specified in the related Indenture Supplement to indicate the number of days
counted in an Interest Accrual Period divided by the number of days assumed in a
year, for purposes of calculating the Interest Payment Amount for each Interest
Accrual Period in respect of such Series or Class.

 

Interest Payment Amount:  For any Series or Class of Notes, as applicable and
with respect to any Payment Date:

 

(i)                                     for any Series or Class of Term Notes,
the related Cumulative Interest Shortfall Amount plus the product of:

 

(A)                               the Note Balance as of the close of business
on the preceding Payment Date;

 

(B)                               the related Note Interest Rate for such
Series or Class and for the related Interest Accrual Period; and

 

(C)                               the Interest Day Count Convention specified in
the related Indenture Supplement; and

 

19

--------------------------------------------------------------------------------


 

(ii)                                  for any Series or Class of Variable
Funding Notes, the lesser of:

 

(1)                                 the related Cumulative Interest Shortfall
Amount plus the product of:

 

(A)                               the average daily aggregate VFN Principal
Balance during the related Interest Accrual Period (calculated based on the
average of the aggregate VFN Principal Balances on each day during the related
Interest Accrual Period);

 

(B)                               the related Note Interest Rate for such
Class during the related Interest Accrual Period; and

 

(C)                               the Interest Day Count Convention specified in
the related Indenture Supplement; or

 

(2)                                 such other amount as determined by the
Administrative Agent and reported to the Indenture Trustee at least one
(1) Business Days prior to such Payment Date.

 

Interested Noteholders:  For any Class, any Noteholder or group of Noteholders
holding Notes evidencing not less than 25% of the aggregate Voting Interests of
such Class.

 

Interim Payment Date: With respect to any Series of Notes, (i) for each calendar
week, the second (2nd) Business Day of such week following one (1) Business
Day’s written notice from the Issuer to the related VFN Noteholders, the
Administrative Agent and the Indenture Trustee, or (ii) for any other Business
Day, such date agreed to among the Issuer, the Administrator, the Indenture
Trustee and the Administrative Agent, following one (1) Business Day’s written
notice to the Indenture Trustee.  If an Interim Payment Date falls on the same
date as a Payment Date, the Interim Payment Date shall be disregarded.  No
Interim Payment Dates shall occur during the Full Amortization Period.

 

Interim Payment Date Report: As defined in Section 3.2(c).

 

Invested Amount:  For any Series or Class of Notes, the related Series Invested
Amount or Class Invested Amount, as applicable.

 

Investment Company Act:  The Investment Company Act of 1940, as amended from
time to time.

 

Issuance Date:  For any Series of Notes, the date of issuance of such Series, as
set forth in the related Indenture Supplement.

 

Issuer:  Has the meaning set forth in the Preamble.

 

Issuer Affiliate:  Any person involved in the organization or operation of the
Issuer or an Affiliate of such a person which is also an affiliate within the
meaning of Rule 3a-7 promulgated under the Investment Company Act.

 

20

--------------------------------------------------------------------------------


 

Issuer Authorized Officer:  Any director or any authorized officer of the Owner
Trustee or the Administrator who may also be an officer or employee of PLS, its
managing member or an Affiliate of PLS or its managing member.

 

Issuer Certificate:  A certificate (including an Officer’s Certificate) signed
in the name of an Issuer Authorized Officer, or signed in the name of the Issuer
by an Issuer Authorized Officer.  Wherever this Base Indenture requires that an
Issuer Certificate be signed also by an accountant or other expert, such
accountant or other expert (except as otherwise expressly provided in this Base
Indenture) may be an employee of PLS or an Affiliate.

 

Issuer Tax Opinion:  With respect to any undertaking, an Opinion of Counsel to
the effect that, for United States federal income tax purposes, (i) such
undertaking will not result in the Issuer being subject to tax on its net income
as an association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes, (ii) if any Notes (other than MBS Advance VFNs) are issued
or deemed issued as a result of such undertaking, any Notes (other than MBS
Advance VFNs) issued or deemed issued on such date that are outstanding for
United States federal income tax purposes will be debt, (iii) if the MBS Advance
VFNs are outstanding for United States federal income tax purposes, such
undertaking will not adversely affect the status of the MBS Advance VFNs as debt
for United States federal income tax purposes, and, (iv) if requested by the
Administrative Agent, such undertaking will not cause the Noteholders or
beneficial owners of Notes previously issued to be deemed to have sold or
exchanged such Notes for federal income tax purposes under Section 1001 of the
Code.  For any Series of VFNs that is beneficially owned by the beneficial owner
of the Issuer for United States federal income tax purposes, clause (ii) shall
apply to the repurchase agreement financing of such Series of VFNs, if any.

 

Key Performance Indicators:  The occurrence of any of the following indicators:

 

(i)             the fair market value of the Base Servicing Fee (as determined
by the MSR Valuation Agent) is less than the lesser of (a) 10% of the middle of
the range of the fair market value of all MSRs, as determined by the MSR
Valuation Agent or (b) $50,000,000; or

 

(ii)          the Servicer’s Liquidity is less than 100% of the Single-Family
Issuer Minimum Liquidity Requirement and the MBS Advance Balance exceeds the
Single-Family Issuer Minimum Liquidity Requirement.

 

Letter of Extinguishment:  Has the meaning set forth in Section 7.4.

 

Lien:  With respect to any property or asset of any Person (a) any mortgage,
lien, pledge, charge or other security interest or encumbrance of any kind in
respect of such property or asset or (b) the interest of a vendor or lessor
arising out of the acquisition of or agreement to acquire such property or asset
under any conditional sale agreement, lease purchase agreement or other title
retention agreement.

 

Liquidity:  As defined in the PC Repurchase Agreement.

 

21

--------------------------------------------------------------------------------


 

Majority Noteholders:  With respect to any Series or Class of Notes or all
Outstanding Notes, the Noteholders of greater than 50% of the Note Balance of
the Outstanding Notes of such Series or Class or of Outstanding Notes, as the
case may be, measured by Voting Interests in any case.

 

Market Value Percentage:  (a) For any purpose (other than for purposes of
determining the value of the Borrowing Base, which shall be determined pursuant
to clause (b) below), as of any date of determination, the lesser of (i) the
fair value percentage of the MSR determined by PLS as of the most recent date of
determination or (ii) the middle of the range of the fair value percentage of
the MSR from the most recently delivered Market Value Report; and (b) for
purposes of determining the value of the Borrowing Base from time to time, as of
any date of determination, the least of (i) the value of the MSR used to prepare
PLS’s most recent balance sheet, as determined by PLS as of such date of
determination in accordance with GAAP, (ii) the product of (A) the middle of the
range of the fair value percentage of the MSR from the most recently delivered
Market Value Report and (B) 115%; or (iii) the product of (A) the average of the
middle of the range of the fair value percentage of the MSR from the three
(3) most recently delivered Market Value Reports and (B) 110%.

 

Market Value Report:  Has the meaning set forth in Section 3.3(g).

 

Maximum VFN Principal Balance:  For any VFN Class, the amount specified in the
related Indenture Supplement.

 

MBS:  A mortgage backed security guaranteed by Ginnie Mae pursuant to the Ginnie
Mae Contract.

 

MBS Advance:  Any advance disbursed by the Servicer from its own funds with
respect to any Mortgage Pool as required by the Ginnie Mae Contract in order to
provide for the payment of principal and interest amounts due on the related MBS
on its remittance date under the Ginnie Mae Contract.

 

MBS Advance Balance:  On any date of determination, the aggregate monetary value
of all out-of-pocket MBS Advances unreimbursed to, or not netted from subsequent
collections by, the Servicer.

 

MBS Advance VFN:  Any Series of Variable Funding Notes designated in the related
Indenture Supplement as available and solely to be drawn upon following the
Servicer’s failure to pay a required MBS Advance, or following any other default
by the Servicer under the Ginnie Mae Contract, to make the full required cure
payment on the related MBS and preserve the Indenture Trustee’s rights under the
Acknowledgment Agreement.  Initially, the Series 2016-MBSADV1 Notes shall be the
sole Series of MBS Advance VFNs.

 

Monthly Payment:  With respect to any Mortgage Loan, the scheduled combined
payment of principal and interest payable by an Obligor under the related
Mortgage Note on each due date.

 

Mortgage:  With respect to a Mortgage Loan, a mortgage, deed of trust or other
instrument encumbering a fee simple interest in real property securing a
Mortgage Note.

 

22

--------------------------------------------------------------------------------


 

Mortgage Loan:  A loan secured by a Mortgage on real property (including REO
Property resulting from the foreclosure of the real property that had secured
such loan), which loan has been included as a Pooled Mortgage in a Mortgage Pool
underlying Ginnie Mae guaranteed MBS.

 

Mortgage Note:  The note or other evidence of the indebtedness of a mortgagor
secured by a Mortgage under a Mortgage Loan and all amendments, modifications
and attachments thereto.

 

Mortgage Pool:  A pool or loan package securing a MBS for which PLS is the
issuer.

 

Mortgaged Property:  The real property (including all improvements, buildings,
fixtures and building equipment thereon and all additions, alterations and
replacements made at any time with respect to the foregoing) and all other
collateral securing repayment of the related Mortgage Loan.

 

MSR:  With respect to the Mortgage Loans, the mortgage servicing rights,
including any and all of the following:  (a) any and all rights to service the
Mortgage Loans; (b) any payments to or monies received by the Servicer for
servicing the Mortgage Loans; (c) any late fees, penalties or similar payments
with respect to the Mortgage Loans; (d) all agreements or documents creating,
defining or evidencing any such servicing rights to the extent they relate to
such servicing rights and all rights of the Servicer thereunder; (e) escrow or
other similar payments with respect to the Mortgage Loans and any amounts
actually collected by the Servicer with respect thereto; (f) all accounts and
other rights to payment related to any of the property described in this
paragraph; and (g) any and all documents, files, records, servicing files,
servicing documents, servicing records, data tapes, computer records, or other
information pertaining to the Mortgage Loans or pertaining to the past, present
or prospective servicing of the Mortgage Loans.

 

MSR Monthly Report:  Has the meaning set forth in Section 3.3(f).

 

MSR Portfolio Collections:  Collectively, the MSR Retained Spread Portfolio
Collections, the Originated MSR Portfolio Excess Spread Collections and the
Purchased MSR Portfolio Excess Spread Collections.

 

MSR Retained Spread PC:  The Participation Certificate issued pursuant to the
Originated MSR Excess and Retained Spread Participation Agreement which
evidences the Participation Interest in the Retained Servicing Spread and
Advance Reimbursement Amounts related to (i) the Originated MSR Portfolio and
(ii) the Purchased MSR Portfolio.

 

MSR Retained Spread Portfolio Collections:  With respect to the Portfolio, the
funds collected on the Mortgage Loans in the Originated MSR Portfolio and the
Purchased MSR Portfolio in excess of the Base Servicing Fee, and allocated as
the amount payable to PLS as servicer of such Mortgage Loans pursuant to the
Ginnie Mae Contract, other than (i) Ancillary Income, (ii) Guaranty Fee (as
defined in the Originated MSR Excess and Retained Spread Participation
Agreement), (iii) Originated MSR Excess Spread or (iv) Purchased MSR Excess
Spread, but including Advance Reimbursement Amounts.

 

MSR Trust & Credit Report: Has the meaning set forth in Section 3.3(h).

 

23

--------------------------------------------------------------------------------


 

MSR Valuation Agent:  Incenter Mortgage Advisors, LLC, or any successor third
party mortgage servicing rights valuation agent appointed by PLS in accordance
with the terms of this Base Indenture.

 

MSR Valuation Agent Agreement:  The MSR Valuation Agent Agreement, dated as of
December 19, 2016, among the MSR Valuation Agent, PLS and the Issuer, as
amended, restated, supplemented or otherwise modified from time to time.

 

MSR Valuation Agent Fee:  The fees and expenses payable to the MSR Valuation
Agent pursuant to the terms of the MSR Valuation Agent Agreement.

 

Net Excess Cash Amount:  On any Payment Date or Interim Payment Date, the amount
of funds available to be distributed to PLS pursuant to Section 4.4(a)(v),
Section 4.5(a)(1)(xi) or Section 4.5(a)(2)(vii), as applicable.

 

Nonpublic Personal Information:  Any consumer’s nonpublic personal information
as defined in the Gramm-Leach-Bliley Act.

 

Note or Notes:  Any note or notes of any Class authenticated and delivered from
time to time under this Base Indenture and the related Indenture Supplement
including, but not limited to, any Variable Funding Note.

 

Note Balance:  On any date (i) for any Term Note, or for any Series or Class of
Term Notes, as the context requires, the Initial Note Balance of such Term Note
or the aggregate of the Initial Note Balances of the Term Notes of such
Series or Class, as applicable, less all amounts paid to the Noteholder of such
Term Note or Noteholders of such Term Notes with respect to principal, and
(ii) for any Variable Funding Note, its VFN Principal Balance on such date.

 

Note Interest Rate:  For any Note, or for any Series or Class of Notes as the
context requires, the interest rate specified, or calculated as provided in, the
related Indenture Supplement.

 

Note Owner:  With respect to a Book Entry Note, the Person who is the owner of
such Book Entry Note, as reflected on the books of the Depository, or on the
books of a Person maintaining an account with such Depository (directly as a
Depository Participant or as an indirect participant, in each case in accordance
with the rules of such Depository) and with respect to any Definitive Notes, the
Noteholder of such Note.

 

Note Payment Account:  The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.1 and Section 4.8 and entitled “Citibank, N.A., as
Indenture Trustee in trust for the Noteholders of the PNMAC GMSR ISSUER TRUST
MSR Collateralized Notes, Note Payment Account”.

 

Note Purchase Agreement:  An agreement with one or more initial purchasers or
placement agents under which the Issuer will sell the Notes to such initial
purchaser(s), or contract with such placement agent(s) for the initial private
placement of the Notes, in each case as further defined in the related Indenture
Supplement, as amended, restated, supplemented or otherwise modified from time
to time.

 

24

--------------------------------------------------------------------------------


 

Note Rating Agency:  With respect to any Outstanding Class of Notes, each rating
agency, if any, specified in the related Indenture Supplement.  References to
Note Rating Agencies or “each” or “any” Note Rating Agency in this Base
Indenture refer to Note Rating Agencies that were engaged to rate any Notes
issued under this Base Indenture, which Notes are still Outstanding.

 

Note Register:  As defined in Section 6.5.

 

Note Registrar:  The Person who keeps the Note Register specified in
Section 6.5.

 

Noteholder:  The Person in whose name a Note is registered in the Note Register,
except that, solely for the purposes of giving certain consents, waivers,
requests or demands as may be specified in this Base Indenture, the interests
evidenced by any Note registered in the name of, or in the name of a Person or
entity holding for the benefit of, the Issuer, PLS or any Person that is an
Affiliate of either or both of the Issuer and PLS, shall not be taken into
account in determining whether the requisite percentage necessary to effect any
such consent, waiver, request or demand shall have been obtained (unless such
Person is the sole holder of the Notes).  The Indenture Trustee shall have no
responsibility to count any Person as a Noteholder who is not permitted to be so
counted hereunder pursuant to the definition of “Outstanding” unless a
Responsible Officer of the Indenture Trustee has actual knowledge that such
Person is an Affiliate of either or both of the Issuer and PLS.

 

Obligor:  Any Person who owes or may be liable for payments under a Mortgage
Loan.

 

OFAC:  As defined in Section 10.1(j).

 

Officer’s Certificate:  A certificate signed by an Issuer Authorized Officer and
delivered to the Indenture Trustee.  Wherever this Base Indenture requires that
an Officer’s Certificate be signed also by an accountant or other expert, such
accountant or other expert (except as otherwise expressly provided in this Base
Indenture) may be an employee of the Servicer.

 

Opinion of Counsel:  A written opinion of counsel reasonably acceptable to the
Indenture Trustee, which counsel may, without limitation, and except as
otherwise expressly provided in this Base Indenture and except for any opinions
related to tax matters or material adverse effects on Noteholders, be an
employee of the Issuer, PLS or any of their Affiliates.

 

Organizational Documents:  The Issuer’s Trust Agreement (including the related
Owner Trust Certificate).

 

Originated MSRs: MSRs relating to Mortgage Loans originated or acquired by the
Servicer.

 

Originated MSR Excess Spread:  The portion of the Servicing Fee owing to PLS as
servicer of the Originated MSR Portfolio at the applicable Excess Spread Rate.

 

Originated MSR Excess and Retained Spread Participation Agreement: The Master
Spread Participation Agreement, dated as of December 19, 2016, between PLS, as
company, and PLS, as initial participant, as amended, restated, supplemented or
otherwise modified from time to time.

 

25

--------------------------------------------------------------------------------


 

Originated MSR Excess Spread PC:  The Participation Certificate issued pursuant
to the Originated MSR Excess and Retained Spread Participation Agreement which
evidences the Participation Interest in the Excess Spread for the Originated MSR
Portfolio.

 

Originated MSR Mortgage Pools:  The Mortgage Pools listed on Schedule 4-A to the
PC Repurchase Agreement and on Schedule 3-A hereto, which schedules may be
maintained in electronic form.

 

Originated MSR Portfolio: The Mortgage Loans included in the Originated MSR
Mortgage Pools.

 

Originated MSR Portfolio Excess Spread Collections:  With respect to the
Originated MSR Portfolio, the funds collected on the Mortgage Loans in the
Originated MSR Portfolio and allocated as the servicing compensation payable to
PLS as servicer of such Mortgage Loans pursuant to the Ginnie Mae Contract, but
only to the extent of Servicing Fee comprising the Originated MSR Excess Spread.

 

Outstanding:  With respect to all Notes and, with respect to a Note or with
respect to Notes of any Series or Class means, as of the date of determination,
all such Notes theretofore authenticated and delivered under this Base
Indenture, except:

 

(i)                                     any Notes theretofore canceled by the
Indenture Trustee or delivered to the Indenture Trustee for cancellation, or
canceled by the Issuer and delivered to the Indenture Trustee pursuant to
Section 6.9;

 

(ii)                                  any Notes to be redeemed for whose full
payment (including principal and interest) redemption money in the necessary
amount has been theretofore deposited with the Indenture Trustee or any Paying
Agent in trust for the Noteholders of such Notes; provided that, if such Notes
are to be redeemed, notice of such redemption has been duly given if required
pursuant to this Base Indenture, or provision therefore satisfactory to the
Indenture Trustee has been made;

 

(iii)                               any Notes which are canceled pursuant to
Section 7.3; and

 

(iv)                              any Notes in exchange for or in lieu of which
other Notes have been authenticated and delivered pursuant to this Base
Indenture (except with respect to any such Note as to which proof satisfactory
to the Indenture Trustee is presented that such Note is held by a person in
whose hands such Note is a legal, valid and binding obligation of the Issuer).

 

For purposes of determining the amounts of deposits, allocations, reallocations
or payments to be made, unless the context clearly requires otherwise,
references to “Notes” will be deemed to be references to “Outstanding Notes”. 
In determining whether the Noteholders of the requisite principal amount of such
Outstanding Notes have taken any Action hereunder, Notes owned by the Issuer,
PLS, or any Affiliate of the Issuer or PLS shall be disregarded.  In determining
whether the Indenture Trustee will be protected in relying upon any such Action,
only Notes which an Indenture Trustee Authorized Officer has actual knowledge
are owned by

 

26

--------------------------------------------------------------------------------


 

the Issuer or PLS, or any Affiliate of the Issuer or PLS, will be so
disregarded.  Notes so owned which have been sold pursuant to a repurchase
transaction or pledged in good faith may be regarded as Outstanding if the
pledgee proves to the satisfaction of the Indenture Trustee the pledgee’s right
to act as owner with respect to such Notes and that the Repo Buyer or pledgee is
not the Issuer or PLS or any Affiliate of the Issuer or PLS.  Retained Notes
shall not constitute Notes “Outstanding” to the extent contemplated by the
applicable Indenture Supplement.

 

Owner:  When used with respect to a Note, any related Note Owner.

 

Owner Trust Certificate:  A certificate evidencing a 100% undivided beneficial
interest in the Issuer.

 

Owner Trustee:  Christiana, not in its individual capacity but solely as owner
trustee under the Trust Agreement, and any successor Owner Trustee thereunder.

 

Owner Trustee Fee:  The annual fee of $6,000, to be paid annually on the Payment
Date occurring in December of each year.

 

Participation Agreement:  Each of (i) the Originated MSR Excess and Retained
Spread Participation Agreement, and (ii) the Purchased MSR Excess Spread
Participation Agreement, each as amended, restated, supplemented or otherwise
modified from time to time, related to MSRs with respect to the Originated MSR
Portfolio and the Purchased MSR Portfolio subject to this Base Indenture, in
form and substance acceptable to the Administrative Agent and identified on
Schedule 2 hereto.  With respect to any Participation Certificate added to the
Collateral in the future, the “Participation Agreement” shall be as specified in
an updated Schedule 2 hereto, a copy of which shall be provided to all parties
hereto.

 

Participation Certificate:  Each of (i) the Originated MSR Excess Spread PC,
(ii) the MSR Retained Spread PC, (iii) the Purchased MSR Excess Spread PC and
(iv) any other participation certificate issued and delivered in connection with
a Participation Agreement, in form and substance acceptable to the
Administrative Agent and identified on Schedule 1 hereto.

 

Participation Certificate Schedule:  As of any date, the list attached hereto as
Schedule 1 hereto, as it may be amended from time to time in accordance with
Section 2.1(b).

 

Participation Interest: Each participating beneficial ownership interest (of the
type and nature contemplated by 11 U.S.C. § 541(d) of the United States
Bankruptcy Code) in Excess Spread, or, in the case of the MSR Retained Spread
PC, in Retained Servicing Spread and Advance Reimbursement Amounts, with respect
to a Portfolio, and proceeds thereof together with the other rights and
privileges specified in a Participation Agreement as evidenced by the issuance
of a Participation Certificate.

 

Paying Agent:  The same Person who serves at any time as the Indenture Trustee,
or an Affiliate of such Person, as paying agent pursuant to the terms of this
Base Indenture.

 

Payment Date:  In any month beginning in January 2017, the 25th day of such
month or, if such 25th day is not a Business Day, the next Business Day
following such 25th day.

 

27

--------------------------------------------------------------------------------


 

Payment Date Report:  As defined in Section 3.2(b).

 

PC Documents:  Collectively, the Participation Certificates and the PC
Repurchase Agreement, as each may be amended, restated, supplemented or
otherwise modified from time to time.

 

PC Guaranty:  That certain guaranty, made by the Guarantor in favor of the
Issuer, guaranteeing payment to the Issuer of all amounts owing to the Issuer
from PLS pursuant to the PC Repurchase Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

 

PC Repurchase Agreement:  The Master Repurchase Agreement, dated as of
December 19, 2016, among PLS, as Repo Seller, the Issuer, as Repo Buyer and the
Guarantor, pursuant to which PLS has sold to the Issuer, all of its right, title
and interest in, to and under (i) the Originated MSR Excess Spread PC (including
all rights to the Excess Spread related thereto), (ii) the MSR Retained Spread
PC (including all rights to the Retained Servicing Spread and Advance
Reimbursement Amounts related thereto) and (iii) subject to PMH’s rights under
the PMH Repurchase Agreement, the Purchased MSR Excess Spread PC (including all
rights to the Excess Spread related thereto), as amended, restated, supplemented
or otherwise modified from time to time.

 

Performance Report Card:  Has the meaning set forth in the Credit Management
Agreement.

 

Permitted Investments:  At any time, any one or more of the following
obligations and securities:

 

(i)                                     (a) direct obligations of, or
obligations fully guaranteed as to timely payment of principal and interest by,
the United States or (b) direct obligations of, or obligations fully guaranteed
as to timely payment of principal and interest by, any agency or instrumentality
of the United States, provided that such obligations are backed by the full
faith and credit of the United States; and provided further that the short-term
debt obligations of such agency or instrumentality at the date of acquisition
thereof have been rated (x) “A-1” by S&P if such obligations have a maturity of
less than sixty (60) days after the date of acquisition or (y) “A-1+” by S&P if
such obligations have a maturity greater than sixty (60) days after the date of
acquisition;

 

(ii)                                  repurchase agreements on obligations
specified in clause (a) maturing not more than three months from the date of
acquisition thereof; provided that the short-term unsecured debt obligations of
the party agreeing to repurchase such obligations are at the time rated “A-1+”
by S&P;

 

(iii)                               certificates of deposit, time deposits and
bankers’ acceptances of any U.S. depository institution or trust company
incorporated under the laws of the United States or any state thereof and
subject to supervision and examination by a federal and/or state banking
authority of the United States; provided that the unsecured short-term debt
obligations of such depository institution or trust company at the date of
acquisition thereof have been rated “A-1+” by S&P;

 

28

--------------------------------------------------------------------------------


 

(iv)                              commercial paper of any entity organized under
the laws of the United States or any state thereof which on the date of
acquisition has been rated “A-1+” by S&P;

 

(v)                                 interests in any U.S. money market fund
which, at the date of acquisition of the interests in such fund (including any
such fund that is managed by the Indenture Trustee or an Affiliate of the
Indenture Trustee or for which the Indenture Trustee or an Affiliate acts as
advisor) and throughout the time as the interest is held in such fund, has a
rating of “AAAm” from S&P; or

 

(vi)                              other obligations or securities that are
acceptable to S&P as Permitted Investments hereunder and if the investment of
account funds therein will not result in a reduction in the then current rating
of the Notes, as evidenced by a letter to such effect from S&P;

 

provided, that each of the foregoing investments shall mature no later than the
Business Day prior to the Payment Date immediately following the date of
purchase thereof (other than in the case of the investment of monies in
instruments of which the Indenture Trustee is the obligor, which may mature on
the related Payment Date), and shall be required to be held to such maturity;
and provided further, that each of the Permitted Investments may be purchased by
the Indenture Trustee through an Affiliate of the Indenture Trustee.

 

Permitted Lien:  Any liens for taxes, assessments, or similar charges incurred
in the ordinary course of business and which are not yet due or as to which the
period of grace, if any, related thereto has not expired or which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP.

 

Person:  Any individual, corporation, estate, partnership, limited liability
company, limited liability partnership, joint venture, association, joint-stock
company, business trust, trust, unincorporated organization, government or any
agency or political subdivision thereof, or other entity of a similar nature.

 

Place of Payment:  With respect to any Class of Notes issued hereunder, the city
or political subdivision so designated with respect to such Class of Notes by
the Indenture Trustee.

 

PLS:  Has the meaning set forth in the Preamble.

 

PLS Financial Tests: With respect to PLS, means that PLS has maintained, at all
times since the date of the most recent MSR Trust & Credit Report:

 

(i)             an Adjusted Tangible Net Worth equal to or greater than 90% of
the Single-Family Issuer Minimum Net Worth Requirement; and

 

(ii)          Liquidity in an amount equal to or greater than 90% of the
Single-Family Issuer Minimum Liquidity Requirement.

 

PLS Repurchase Price:  The price for which PLS is entitled to repurchase a
Mortgage Pool or a Participation Certificate, as applicable, from the Issuer,
under the PC Repurchase Agreement.

 

29

--------------------------------------------------------------------------------


 

PMH:  PennyMac Holdings, LLC, a limited liability company organized under the
laws of the State of Delaware, or its permitted successors and assigns.

 

PMH Repurchase Agreement:  The Master Repurchase Agreement, dated as of
December 19, 2016, between PMH, as Repo Seller, and PLS, as Repo Buyer, related
to the Purchased MSR Excess Spread PC, as amended, restated, supplemented or
otherwise modified from time to time.

 

PMH Repurchase Price:  The price for which PMH is entitled to repurchase the
Purchased MSR Excess Spread PC from PLS, under the PMH Repurchase Agreement.

 

PMT Guaranteed Amount:  Has the meaning set forth in the PMT Guaranty.

 

PMT Guarantor:  Has the meaning set forth in the Preliminary Statement.

 

PMT Guaranty: That certain guaranty, made by PMT Guarantor in favor of PLS,
guaranteeing payment to PLS of all amounts owing to PLS from PMH pursuant to the
PMH Repurchase Agreement.

 

Pooled Mortgages:  Has the meaning set forth in the Granting Clause.

 

Portfolio: Each of (i) the Originated MSR Portfolio, (ii) the Purchased MSR
Portfolio, and (iii) any other portfolio identified in, and underlying, a
Participation Certificate.

 

Portfolio Spread Custodial Account: The demand deposit account “PennyMac Loan
Services, LLC — Purchased MSR Dedicated Account”, which account has been
established by PMH, PLS, Issuer, as debtor, the Indenture Trustee, as secured
party, the Guarantor and Bank of America, N.A. for the benefit of the Indenture
Trustee at Bank of America, N.A.

 

Portfolio Spread Custodial Account Control Agreement:  The Deposit Account
Control Agreement, dated as of December 19, 2016, among PMH, PLS, the Issuer,
the Indenture Trustee, the Guarantor and the Account Bank, as amended, restated,
supplemented or otherwise modified from time to time, pursuant to which to the
Portfolio Spread Custodial Account is established.

 

Predecessor Notes:  Of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 6.6 in lieu of a mutilated, lost, destroyed or stolen Note will be
deemed to evidence the same debt as the mutilated, lost, destroyed or stolen
Note.

 

PTCE:  As defined in Section 6.5(k).

 

Purchase Agreement:  Has the meaning set forth in the Preliminary Statement.

 

Purchased MSRs:  MSRs relating to Mortgage Loans included in Purchased MSR
Mortgage Pools and which are subject to PMH’s rights, as Repo Seller, under the
PMH Repurchase Agreement.

 

30

--------------------------------------------------------------------------------


 

Purchased MSR Excess Spread:  The portion of the Servicing Fee owing to PMH at
the applicable Excess Spread Rate.

 

Purchased MSR Excess Spread Participation Agreement:  The Second Amended and
Restated Master Spread Acquisition and MSR Servicing Agreement, dated as of
December 19, 2016, between PLS, as seller, and PMH, as purchaser, as amended,
supplemented, restated, or otherwise modified from time to time.

 

Purchased MSR Excess Spread PC:  The Participation Certificate issued pursuant
to the Purchased MSR Excess Spread Participation Agreement which evidences the
Participation Interest in the Excess Spread related to the Purchased MSRs.

 

Purchased MSR Mortgage Pools:  The Mortgage Pools listed on a Schedule to the PC
Repurchase Agreement and on Schedule 3-B hereto, which schedules may be
maintained in electronic form.

 

Purchased MSR Portfolio: The Mortgage Loans included in the Purchased MSR
Mortgage Pool(s).

 

Purchased MSR Portfolio Excess Spread Collections:  With respect to the
Purchased MSR Portfolio, the funds collected on the Mortgage Loans in the
Purchased MSR Portfolio and allocated as the servicing compensation payable to
PLS as servicer of such Mortgage Loans pursuant to the Ginnie Mae Contract, but
only to the extent of Servicing Fee comprising Purchased MSR Excess Spread.

 

Ratings Effect:  A reduction, qualification with negative implications or
withdrawal of any then current rating of any Outstanding Notes by an applicable
Note Rating Agency (other than as a result of the termination of such Note
Rating Agency).

 

Record Date:  For the interest or principal payable on any Note on any
applicable Payment Date or Interim Payment Date, (i) for a Book Entry Note, the
last Business Day before such Payment Date or Interim Payment Date, as
applicable, and (ii) for a Definitive Note, the last day of the month preceding
such Payment Date or Interim Payment Date, as applicable, unless otherwise
specified in the related Indenture Supplement.

 

Redemption Amount:  With respect to a redemption of any Series or Class of Notes
by the Issuer pursuant to Section 13.1 or pursuant to the related Indenture
Supplement, an amount, which when applied together with other Available Funds
pursuant to Section 4.5, shall be sufficient to pay an amount equal to the sum
of (i) the Note Balance of all Outstanding Notes of such Series or Class as of
the applicable Redemption Payment Date or Redemption Date, (ii) all accrued and
unpaid interest on the Notes of such Series or Class through the day prior to
such Redemption Payment Date or Redemption Date, (iii) any and all amounts
allocable to such Series or Class and then owing or owing in connection with
such redemption to the Indenture Trustee or the Securities Intermediary, from
the Issuer pursuant to the terms hereof, and (iv) any and all other amounts
allocable to such Series or Class then due and payable hereunder (including,
without limitation, all accrued and unpaid Default Supplemental Fees or Step-Up
Fees on the Notes of such Series or Class through the day prior to such
Redemption Payment Date or Redemption Date and any Specified Call Premium
Amount, if any) and, in the case of redemption of all Outstanding Notes,
sufficient to authorize the satisfaction and discharge of this Base Indenture
pursuant to Section 7.1.

 

31

--------------------------------------------------------------------------------


 

Redemption Date:  As defined in Section 13.1.

 

Redemption Notice:  As defined in Section 13.2.

 

Redemption Payment Date:  As defined in Section 13.1.

 

Redemption Percentage:  For any Class, 10% or such other percentage set forth in
the related Indenture Supplement.

 

Regulation AB: Subpart 229.1100 — Asset Backed Securities (Regulation AB), 17
C.F.R. §§ 229.1100 229.1125, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
U.S. Securities and Exchange Commission or by the staff of the U.S. Securities
and Exchange Commission, or as may be provided by the U.S. Securities and
Exchange Commission or its staff from time to time.

 

Regulation S:  Regulation S promulgated under the 1933 Act or any successor
provision thereto, in each case as the same may be amended from time to time;
and all references to any rule, section or subsection of, or definition
contained in, Regulation S means such rule, section, subsection, definition or
term, as the case may be, or any successor thereto, in each case as the same may
be amended from time to time.

 

Regulation S Definitive Note:  As defined in Section 5.2(c)(ii).

 

Regulation S Global Note:  As defined in Section 5.2(c)(ii).

 

Regulation S Note:  As defined in Section 5.2(c)(ii).

 

Regulation S Note Transfer Certificate:  As defined in Section 6.5(i)(ii).

 

REO Property:  A Mortgaged Property in which a Mortgage Pool or owner of the
related Mortgage Loan has acquired title to such Mortgaged Property through
foreclosure or by deed in lieu of foreclosure.

 

Repo Buyer: The purchaser under a repurchase agreement. With respect to the PMH
Repurchase Agreement, PLS is the Repo Buyer.  With respect to the PC Repurchase
Agreement, the Issuer is the Repo Buyer.

 

Repo Seller: The seller under a repurchase agreement. With respect to the PMH
Repurchase Agreement, PMH is the Repo Seller.  With respect to the PC Repurchase
Agreement, PLS is the Repo Seller.

 

32

--------------------------------------------------------------------------------


 

Required Available Funds:  An amount that, during each Collection Period, shall
remain on deposit in the Collection and Funding Account, which amount shall
equal (i) the amounts payable in respect of Fees and invoiced or regularly
occurring expenses payable from Available Funds on the next Payment Date, plus
(ii) all accrued and unpaid interest due on the Notes on the next Payment Date
following such Funding Date, plus (iii) all amounts required to be deposited
into each Series Reserve Account on the next Payment Date, plus (iv) all amounts
required to be deposited into the Expense Reserve Account on the next Payment
Date, plus (v) all amounts required to be deposited into the Credit Manager
Expense Reserve Account on the next Payment Date, plus (vi) all accrued and
unpaid Default Supplemental Fees, if any, due on the Notes on the next Payment
Date following such Funding Date, plus (vii) all accrued and unpaid Step-Up
Fees, if any, due on the Notes on the next Payment Date following such Funding
Date.

 

Responsible Officer:

 

(i)                                     When used with respect to the Indenture
Trustee, the Calculation Agent, the Note Registrar, the Securities Intermediary
or the Paying Agent, an Indenture Trustee Authorized Officer;

 

(ii)                                  when used with respect to the Issuer, any
Issuer Authorized Officer who is an officer of the Issuer or is an officer of
the Administrator of the type referred to in clause (iii) below; and

 

(iii)                               when used with respect to the Servicer or
the Administrator, the chief executive officer, the chief financial officer, any
vice president or any managing director of the Servicer or the Administrator, as
the case may be.

 

Restricted Payment:  With respect to any Person, collectively, all dividends or
other distributions of any nature (cash, securities, assets or otherwise), and
all payments, by virtue of redemption or otherwise, on any class of equity
securities (including, warrants, options or rights therefor) issued by such
Person, which may hereafter be authorized or outstanding and any distribution in
respect of any of the foregoing, whether directly or indirectly.

 

Retained Note:  As defined in Section 14.3.

 

Retained Servicing Spread:  All Servicing Fees in respect of the Originated MSR
Portfolio and the Purchased MSR Portfolio in excess of the Base Servicing Fee,
net of the related Excess Spread, and not including any Ancillary Income or
Advance Reimbursement Amounts.

 

Revolving Period:  For any Series or Class of Notes, the period of time
beginning on, and including, the related Issuance Date and ending on, but
excluding, commencement of the Early Amortization Period or the Full
Amortization Period.  For the avoidance of doubt, the occurrence of an Advance
Rate Reduction Event shall not cause the termination of the Revolving Period.

 

Rule 144A:  Rule 144A promulgated under the 1933 Act.

 

Rule 144A Definitive Note:  As defined in Section 5.2(c)(i).

 

Rule 144A Global Note:  As defined in Section 5.2(c)(i).

 

Rule 144A Note:  As defined in Section 5.2(c)(i).

 

33

--------------------------------------------------------------------------------


 

Rule 144A Note Transfer Certificate:  As defined in Section 6.5(i)(iii).

 

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, which is a part of McGraw Hill Financial, Inc.

 

Sale:  Any sale of any portion of the Trust Estate pursuant to Section 8.15.

 

Sanctions:  As defined in Section 10.1(j).

 

Scheduled Principal Payment Amount: For each Series of Notes and each Payment
Date, as and to the extent specified in the related Indenture Supplement.

 

Secured Party:  As defined in the Granting Clause.

 

Securities Account:  As defined in Section 8-501(a) of the UCC.

 

Securities Intermediary:  As defined in Section 8-102(a)(14) of the UCC, and
where appropriate, shall mean Citibank, N.A. or its successor, in its capacity
as securities intermediary pursuant to Section 4.9.

 

Security Entitlement or Securities Entitlements:  As defined in
Section 8-102(a)(17) of the UCC.

 

Security Interest:  The security interest in the Collateral Granted to the
Indenture Trustee pursuant to the Granting Clause.

 

Series:  One or more Class or Classes of Notes assigned a series designation, as
specified in the related Indenture Supplement.

 

Series 2016-MBSADV1 Notes:  The Notes issued pursuant to the Series 2016-MBSADV1
Indenture Supplement.

 

Series 2016-MBSADV1 Indenture Supplement:  The Indenture Supplement, dated as of
December 19, 2016, by and among the Issuer, the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary, PLS, as
Administrator and as Servicer, and CSFB, as Administrative Agent.

 

Series 2016-MSRVF1 Notes:  The Notes issued pursuant to the Series 2016-MSRVF1
Indenture Supplement.

 

Series 2016-MSRVF1 Indenture Supplement:  The Indenture Supplement, dated as of
December 19, 2016, by and among the Issuer, the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary, PLS, as
Administrator and as Servicer, and CSFB, as Administrative Agent, as may be
amended, restated, supplemented or otherwise modified from time to time.

 

Series 2016-MSRVF1 Repurchase Agreement:  The Master Repurchase Agreement, dated
as of December 19, 2016, among PLS, as Repo Seller, CSCIB, as Repo Buyer and
CSFB, as Administrative Agent, related to the Series 2016-MSRVF1 Notes.

 

34

--------------------------------------------------------------------------------


 

Series Allocation Percentage:  For any Series as of any date of determination:

 

(i)                                     as of any date prior to the Full
Amortization Period, the percentage obtained by dividing (a) the Series Invested
Amount for such Series by (b) the aggregate of the Series Invested Amounts for
all Outstanding Series; and

 

(ii)                                  as of any date during the Full
Amortization Period, the percentage obtained by dividing (a) the Series Invested
Amount for such Series as of the first day of the Full Amortization Period by
(b) the aggregate of the Series Invested Amounts as of the first day of the Full
Amortization Period for all Outstanding Series.

 

Series Available Funds:  For any Series as of any Payment Date occurring during
the Full Amortization Period, after paying any amounts owed under
Section 4.5(a)(2)(i), (ii) and (iii), the sum of the following:

 

(i)                                     such Series’ Series Allocation
Percentage of any income from Permitted Investments in Collection and Funding
Accounts that have been established for the benefit of all Series of Notes;

 

(ii)                                  such Series’ Series Allocation Percentage
of all Collections on deposit in the Trust Accounts that are not Series Reserve
Accounts (prior to giving effect to any payments on such Payment Date); and

 

(iii)                               such Series’ Series Allocation Percentage of
any other funds of the Issuer that the Issuer (or the Administrator on behalf of
the Issuer) identifies to the Indenture Trustee in writing to be treated as
“Available Funds” as of such Payment Date.

 

Series Invested Amount:  For any Series as of any date of determination, the
highest Class Invested Amount for any Class of Notes included in such Series.

 

Series Required Noteholders:  For any Series (a) if not specified in the related
Indenture Supplement, Noteholders of any Series constituting the Majority
Noteholders of such Series and (b) if specified in the related Indenture
Supplement, as set forth in the related Indenture Supplement.

 

Series Reserve Account:  An account established for each Series which shall be a
non-interest bearing trust account which is an Eligible Account, established and
maintained pursuant to Section 4.1 and Section 4.6, and in the name of the
Indenture Trustee and identified by each relevant Series.

 

Series Reserve Required Amount:  For each Series, the amount calculated as
described in the related Indenture Supplement, if applicable.

 

Servicer:  PLS in all its capacities as an MBS issuer under Ginnie Mae’s MBS
program and as the servicer under the Ginnie Mae Contract in servicing the
related Mortgage Loans, and any successor named servicer appointed under the
Ginnie Mae Contract.

 

35

--------------------------------------------------------------------------------


 

Servicer Termination Event:  With respect to the Ginnie Mae Contract, the
occurrence of any events or conditions, and the passage of any cure periods and
giving to and receipt by the Servicer of any required notices, as a result of
which any Person has the current right to terminate the Servicer as servicer or
issuer, as applicable, under the Ginnie Mae Contract.

 

Servicing Fee:  With respect to any Mortgage Loan, the aggregate monthly fee
payable to the Servicer in servicing such Mortgage Loan pursuant to the Ginnie
Mae Contract, not including any Ancillary Income or Advance Reimbursement
Amounts.

 

Servicing Standards:  As defined in Section 10.2(i).

 

Shortfall Amount:  As defined in Section 4.5.

 

Similar Law:  As defined in Section 6.5(k).

 

Single-Family Issuer Minimum Liquidity Requirement:  The minimum liquidity
requirement set forth in Chapter 3, Section 3-8(B)(1) of the Ginnie Mae
Contract.

 

Single-Family Issuer Minimum Net Worth Requirement:  The minimum net worth
requirement set forth in Chapter 3, Section 3-8(A)(1) of the Ginnie Mae
Contract.

 

Single-Family Mortgage Pools:  Mortgage Pools comprised of single-family
mortgages that are not included in MBS.

 

Specified Call Premium Amount:  As defined in the related Indenture Supplement,
if applicable.

 

STAMP:  As defined in Section 6.5(d).

 

Stated Maturity Date:  For each Class of Notes, the date specified in the
Indenture Supplement for such Note as the fixed date on which the outstanding
principal and all accrued interest for such Series or Class of Notes is due and
payable.

 

Step-Up Fee: As defined in the related Indenture Supplement, if applicable.

 

Step-Up Fee Rate:  As defined in the related Indenture Supplement, if
applicable.

 

Subsidiary:  With respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

Term Note:  Notes of any Series or Class designated as “Term Notes” in the
related Indenture Supplement.

 

36

--------------------------------------------------------------------------------


 

Total Collections:

 

(i)                                     With respect to any Interim Payment
Date, all Collections on the Participation Certificates received during the
related Collection Period and any other funds of the Issuer that the Issuer (or
the Administrator on behalf of the Issuer) identifies to the Indenture Trustee
to be treated as “Total Collections” for such Interim Payment Date; and

 

(ii)                                  with respect to any Payment Date, (A) all
Collections on the Participation Certificates received during the related
Collection Period, plus (B) any income from Permitted Investments in Trust
Accounts that have been established for the benefit of all Series of Notes, plus
(C) any other funds of the Issuer that the Issuer (or the Administrator on
behalf of the Issuer) identifies to the Indenture Trustee to be treated as
“Total Collections” for such Payment Date.

 

Transaction Documents:  Collectively, the Indenture, each Note Purchase
Agreement, the PC Repurchase Agreement, the Series 2016-MSRVF1 Repurchase
Agreement, the Participation Agreements, the PC Guaranty, the PMT Guaranty, the
Acknowledgment Agreement, the Acknowledgment and Subordination Agreement, the
Fee Letter, the Participation Certificate Schedule, all Notes, the Trust
Agreement, the Administration Agreement, each Indenture Supplement, the Credit
Management Agreement, the MSR Valuation Agent Agreement and each of the other
documents, instruments and agreements entered into on the date hereof and
thereafter in connection with any of the foregoing or the transactions
contemplated thereby, each as amended, supplemented, restated, or otherwise
modified from time to time.

 

Transfer:  As defined in Section 6.5(h).  It is expressly provided that the term
“Transfer” in the context of the Notes includes, without limitation, any
distribution of the Notes by (i) a corporation to its shareholders, (ii) a
partnership to its partners, (iii) a limited liability company to its members,
(iv) a trust to its beneficiaries or (v) any other business entity to the owners
of the beneficial interests in such entity.

 

Trust Account or Trust Accounts:  Individually, any of the Collection and
Funding Account, the Note Payment Account, the Expense Reserve Account or the
Series Reserve Account and any other account required under any Indenture
Supplement, if any, and collectively, all of the foregoing.

 

Trust Agreement:  The Amended and Restated Trust Agreement, dated the Closing
Date, by and between PLS and the Owner Trustee, as amended, supplemented,
restated, or otherwise modified from time to time.

 

Trust Estate:  The trust estate established under this Base Indenture for the
benefit of the Noteholders, which consists of the property described in the
Granting Clause, to the extent not released pursuant to Section 7.1.

 

Trust Property:  The property, or interests in property, constituting the Trust
Estate from time to time.

 

UCC:  The Uniform Commercial Code, as in effect in the relevant jurisdiction.

 

37

--------------------------------------------------------------------------------


 

United States and U.S.:  The United States of America.

 

United States Person:  (i) A citizen or resident of the United States, (ii) a
corporation or partnership (or entity treated as a corporation or partnership
for United States federal income tax purposes) created or organized in or under
the laws of the United States, any one of the states thereof or the District of
Columbia, (iii) an estate the income of which is subject to United States
federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust, and one or more such United States Persons have
the authority to control all substantial decisions of such trust (or, to the
extent provided in applicable Treasury regulations, certain trusts in existence
on August 20, 1996 which are eligible to elect to be treated as United States
Persons).

 

U.S. Anti-Money Laundering Laws:  Has the meaning set forth in Section 10.1(i).

 

Variable Funding Note or VFN:  Any Note of a Series or Class designated as
“Variable Funding Notes” in the related Indenture Supplement.

 

VFN Draw:  For any Funding Date, the amount to be borrowed on such date in
relation to any VFNs pursuant to Section 4.3(b).

 

VFN Draw Date:  Any Funding Date on which a VFN Draw is to be made pursuant to
Section 4.3(b).

 

VFN Noteholder:  The Noteholder of a VFN.

 

VFN Note Balance Adjustment Request:  As defined in Section 4.3(b)(i).

 

VFN Principal Balance:  On any date, for any VFN or for any Series or Class of
VFNs, as the context requires, the Note Balance thereof as of the opening of
business on the first day of the then-current Interest Accrual Period for such
Series or Class less (i) all amounts previously paid during such Interest
Accrual Period on such Note with respect to principal, together with any
Additional Note Payments paid (or deemed paid) by the owner of the Owner Trust
Certificate pursuant to Sections 4.4(b) or 4.5(e) plus (ii) the amount of any
increase in the Note Balance of such Note during such Interest Accrual Period
prior to such date, which amount shall not exceed the Maximum VFN Principal
Balance.

 

Voting Interests:  The aggregate voting power evidenced by the Notes, and each
Outstanding Note’s Voting Interest within its Series equals the percentage
equivalent of the fraction obtained by dividing that Note’s Note Balance by the
aggregate Note Balance of all Outstanding Notes within such Series; provided,
however, that where the Voting Interests are relevant in determining whether the
vote of the requisite percentage of Noteholders necessary to effect any consent,
waiver, request or demand shall have been obtained, the Voting Interests shall
be deemed to be reduced by the amount equal to the Voting Interests (without
giving effect to this provision) represented by the interests evidenced by any
Note registered in the name of, or in the name of a Person or entity holding for
the benefit of, the Issuer, PLS or any Person that is an Affiliate of any of the
Issuer or PLS.  The Indenture Trustee shall have no liability for counting a
Voting Interest of any Person that is not permitted to be so counted hereunder
pursuant to the definition of “Outstanding” unless a Responsible Officer of the
Indenture Trustee has actual knowledge that such Person is the Issuer or PLS or
an Affiliate of either or both of the Issuer and PLS.

 

38

--------------------------------------------------------------------------------


 

All actions, consents and votes under the terms and provisions of the Indenture
(other than under any Indenture Supplement related to a specific Series) that
require a certain percentage of Voting Interests of all Series or any specified
Series of Notes, such as the Series Required Noteholders of Series of Notes that
are Variable Funding Notes or the Series Required Noteholders of each Series, as
opposed to the Majority Noteholders of all Outstanding Notes shall be deemed by
each of the parties hereto and the Noteholders to require such designated
percentage of Voting Interests of each Outstanding Series and, in the event any
one specified Series fails to provide the required percentage of Voting
Interests with respect to any such action, consent or vote, then such action,
consent or vote shall be deemed by the parties hereto and the Noteholders to be
not approved.

 

Weighted Average Advance Rate:  On any date of determination, with respect to
all Outstanding Series of Notes, a percentage equal to the weighted average of
the Advance Rates for each Series of Notes then Outstanding (weighted based on
the aggregate principal balances of the Notes in each Series on such date). 
With respect to a specific Series of Notes (other than the Series 2016-MBSADV1
Notes), the “Weighted Average Advance Rate” shall equal the Advance Rate with
respect to the Class within such Series with the highest Advance Rates.

 

Section 1.2.                                          Interpretation.

 

For all purposes of this Base Indenture, except as otherwise expressly provided
or unless the context otherwise requires:

 

(a)                                          reference to and the definition of
any document (including this Base Indenture) shall be deemed a reference to such
document as it may be amended or modified from time to time;

 

(b)                                          all references to an “Article,”
“Section,” “Schedule” or “Exhibit” are to an Article or Section hereof or to a
Schedule or an Exhibit attached hereto;

 

(c)                                           defined terms in the singular
shall include the plural and vice versa and the masculine, feminine or neuter
gender shall include all genders;

 

(d)                                          the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Base Indenture shall
refer to this Base Indenture as a whole and not to any particular provision of
this Base Indenture;

 

(e)                                           unless otherwise specified herein,
the term “or” has the inclusive meaning represented by the term “and/or” and the
term “including” is not limiting;

 

(f)                                            in the computation of periods of
time from a specified date to a later specified date, unless otherwise specified
herein, the words “commencing on” mean “commencing on and including,” the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”;

 

39

--------------------------------------------------------------------------------


 

(g)                                           periods of days referred to in
this Base Indenture shall be counted in days unless Business Days are expressly
prescribed and references in this Base Indenture to months and years shall be to
months and years unless otherwise specified;

 

(h)                                          accounting terms not otherwise
defined herein and accounting terms partly defined herein to the extent not
defined, shall have the respective meanings given to them under GAAP;

 

(i)                                              “including” and words of
similar import will be deemed to be followed by “without limitation”;

 

(j)                                             references to any Transaction
Document (including this Base Indenture) and any other agreement shall be deemed
a reference to such Transaction Document or agreement as it may be amended,
restated, supplemented or otherwise modified from time to time; and

 

(k)                                          references to any statute, law,
rule or regulation shall be deemed a reference to such statute, law, rule or
regulation as it may be amended or modified from time to time.

 

Section 1.3.                                          Compliance Certificates
and Opinions.

 

Upon any application or request by the Issuer to the Indenture Trustee to take
any action under any provision of this Base Indenture, the Issuer will furnish
to the Indenture Trustee (1) an Officer’s Certificate stating that all
conditions precedent, if any, provided for in this Base Indenture relating to
the proposed action have been complied with and (2) except as provided below, an
Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Base Indenture relating to
such particular application or request, no additional certificate or opinion
need be furnished.  No such certificate or opinion shall be required in any
instance where 100% of the Noteholders have consented to the related amendment,
modification or action and all of the Noteholders have directed the Indenture
Trustee in writing to execute such amendment or supplement, or with respect to
any other modification or action, directed the Indenture Trustee in writing to
permit such modification or action without receiving such certificate or
opinion.

 

Every certificate with respect to compliance with a condition or covenant
provided for in this Base Indenture will include:

 

(a)                                          a statement to the effect that each
individual signing such certificate has read such covenant or condition and the
definitions herein relating thereto;

 

(b)                                          a brief statement as to the nature
and scope of the examination or investigation upon which the statements or
opinions contained in such certificate are based;

 

(c)                                           a statement to the effect that
such individual has made such examination or investigation as is necessary to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

 

40

--------------------------------------------------------------------------------


 

(d)                                          a statement as to whether, in the
opinion of each such individual, such condition or covenant has been complied
with.

 

Section 1.4.                                          Form of Documents
Delivered to Indenture Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, one or more specified Persons, one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to the other matters, and any such Person may certify or give an opinion as
to such matters in one or several documents.

 

Any certificate or opinion of the Issuer may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless the Issuer knows, or in the exercise of reasonable care should know, that
the certificate or opinion or representations are erroneous.  Any such
certificate or opinion of, or representation by, counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, the Issuer stating that the information with respect to such
factual matters is in the possession of the Issuer, unless such counsel knows,
or in the exercise of reasonable care should know, that the certificate or
opinion or representations are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Base Indenture, they may, but need not, be consolidated and form one
instrument.

 

Section 1.5.                                          Acts of Noteholders.

 

(a)                                          Any request, demand, authorization,
direction, notice, consent, waiver or other action (each, an “Action”) provided
by this Base Indenture to be given or taken by Noteholders of any Class may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by an agent duly appointed in
writing.  Except as herein otherwise expressly provided, such Action will become
effective when such instrument or instruments are delivered to the Indenture
Trustee, and, where it is hereby expressly required, to the Issuer.  Such
instrument or instruments and any such record (and the Action embodied therein
and evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments and so voting at any
meeting.  Proof of execution of any such instrument or of a writing appointing
any such agent, or the holding by any Person of a Note, will be sufficient for
any purpose of this Base Indenture and (subject to Section 11.1) conclusive in
favor of the Indenture Trustee and the Issuer, if made in the manner provided in
this Section 1.5.

 

(b)                                          The fact and date of the execution
by any Person of any such instrument or writing may be proved by the affidavit
of a witness to such execution or by the certificate of any notary public or
other officer authorized by law to take acknowledgments of deeds, certifying
that the individual signing such instrument or writing acknowledged to him the
execution thereof.  Where such execution is by an officer of a corporation or a
member of a partnership, on behalf of such corporation or partnership, such
certificate or affidavit will also constitute sufficient proof of his
authority.  The fact and date of the execution of any such instrument or
writing, or the authority of the person executing the same, may also be proved
in any other manner which the Indenture Trustee deems sufficient.

 

41

--------------------------------------------------------------------------------


 

(c)                                           The ownership of Notes will be
proved by the Note Register.

 

(d)                                          Any Action by a Noteholder will
bind all subsequent Noteholders of such Noteholder’s Note, in respect of
anything done or suffered to be done by the Indenture Trustee or the Issuer in
reliance thereon whether or not notation of such Action is made upon such Note.

 

(e)                                           Without limiting the foregoing, a
Noteholder entitled hereunder to take any Action hereunder with regard to any
particular Note may do so with regard to all or any part of the principal amount
of such Note or by one or more duly appointed agents each of which may do so
pursuant to such appointment with regard to all or any part of such principal
amount.  Any notice given or Action taken by a Noteholder or its agents with
regard to different parts of such principal amount pursuant to this paragraph
shall have the same effect as if given or taken by separate Noteholders of each
such different part.

 

(f)                                            Without limiting the generality
of the foregoing, unless otherwise specified pursuant to one or more Indenture
Supplements, a Noteholder, including a Depository that is the Noteholder of a
Global Note representing Book-Entry Notes, may make, give or take, by a proxy or
proxies duly appointed in writing, any Action provided in this Base Indenture to
be made, given or taken by a Noteholder, and a Depository that is the Noteholder
of a Global Note may provide its proxy or proxies to the beneficial owners of
interests in or security entitlements to any such Global Note through such
Depository’s standing instructions and customary practices.

 

(g)                                           The Issuer may fix a record date
for the purpose of determining the Persons who are beneficial owners of
interests in or security entitlements to any Global Note held by a Depository
entitled under the procedures of such Depository to make, give or take, by a
proxy or proxies duly appointed in writing, any Action provided in this Base
Indenture to be made, given or taken by Noteholders.  If such a record date is
fixed, the Noteholders on such record date or their duly appointed proxy or
proxies, and only such Persons, shall be entitled to make, give or take such
Action, whether or not such Noteholders remain Noteholders after such record
date.  No such Action shall be valid or effective if made, given or taken more
than ninety (90) days after such record date.

 

Section 1.6.                                          Notices, etc., to
Indenture Trustee, Issuer, Administrator, the Administrative Agent and Note
Rating Agencies.

 

(a)                                          Any Action of Noteholders or other
document provided or permitted by this Base Indenture to be made upon, given or
furnished to, or filed with, the Indenture Trustee by any Noteholder or by the
Issuer will be sufficient for every purpose hereunder if in writing (which shall
include electronic transmission) and personally delivered, express couriered,
electronically transmitted or mailed by registered or certified mail to the
Indenture Trustee (or the bank serving as Indenture Trustee in any of its
capacities) at its Corporate Trust Office, or the Issuer or the Administrator by
the Indenture Trustee or by any Noteholder will be sufficient for every purpose
hereunder (except with respect to notices to the Indenture Trustee of an Event
of Default as provided in Section 8.1) if in writing (which shall include
electronic transmission) and

 

42

--------------------------------------------------------------------------------


 

personally delivered, express couriered, electronically transmitted or mailed by
registered or certified mail, addressed to it at (i) Citibank, N.A., Corporate
and Investment Banking, 388 Greenwich Street, 14th Floor, New York, NY 10013,
Attention: PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, email:
valerie.delgado@citi.com, in the case of the Indenture Trustee, in any of its
capacities, (ii) 3043 Townsgate Road, Westlake Village, CA 91361, Attention:
Treasurer, email:  pamela.marsh@pnmac.com, in the case of PLS (with a copy to
Chris Gavin, Esq., Cadwalader, Wickersham & Taft LLP, 200 Liberty Street, New
York, NY 10281, email:  chris.gavin@cwt.com), (iii) c/o PennyMac Loan Services,
LLC, 3043 Townsgate Road, Westlake Village, CA 91361, Attention: Treasurer,
email: pamela.marsh@pnmac.com (with copy to Chris Gavin, Esq., Cadwalader,
Wickersham & Taft LLP, 200 Liberty Street, New York, NY 10281, email:
chris.gavin@cwt.com), (iv) to the Administrator (with copy to Wilmington Savings
Fund Society, FSB, d/b/a Christiana Trust, as Owner Trustee, 500 Delaware
Avenue, 11th Floor, Wilmington, Delaware 19801, Attention: Corporate Trust
Administration, email: jeverhart@christianatrust.com), in the case of the
Issuer, (iv) Eleven Madison Avenue, New York, NY 10010, email:
dominic.obaditch@credit-suisse.com, in the case of the Administrative Agent, and
(v) Pentalpha Surveillance LLC, 375 N. French Rd., Suite 100, Amherst, New York,
14228, Attention: PNMAC GMSR ISSUER TRUST, email:
notices@pentalphasurveillance.com, in the case of the Credit Manager, or, in any
case at any other address previously furnished in writing by any such party to
the other parties hereto.

 

(b)                                          Where this Base Indenture provides
for notice to or consent from any Note Rating Agency, such notice or consent
will only be required to the extent that any Outstanding Class is then currently
being rated at the request of PLS, and as specified in the related Indenture
Supplement, and if no Outstanding Class is being so rated, including in the
event ratings unsolicited by PLS are being issued, such notice or consent
provisions shall be of no force or effect.  In the event that an Indenture
Supplement provides that one or more Classes obtain a rating, any notice shall
be sufficient for every purpose hereunder (except with respect to notices to the
Indenture Trustee of an Event of Default as provided in Section 3.3 or
Section 8.1) if in writing (which shall include electronic transmission) and
personally delivered, express couriered, electronically transmitted or mailed by
registered or certified mail, addressed to it at the address set forth in the
related Indenture Supplement.  Failure to give such notice will not affect any
other rights or obligations created hereunder and will not under any
circumstance constitute an Adverse Effect.

 

Section 1.7.                                          Notices to Noteholders;
Waiver.

 

(a)                                          Where this Base Indenture, any
Indenture Supplement or any Note provides for notice to registered Noteholders
of any event, such notice will be sufficiently given (unless expressly provided
otherwise herein, in such Indenture Supplement or in such Note) if in writing
and mailed by overnight courier, sent by facsimile, sent by electronic
transmission or personally delivered to each Noteholder of a Note affected by
such event, at such Noteholder’s address as it appears in the Note Register, not
later than the latest date, and not earlier than the earliest date, prescribed
for the giving of such notice.  In any case where notice to Noteholders is given
by mail, facsimile, electronic transmission or delivery, none of the failure to
mail, send by facsimile, send by electronic transmission or deliver such notice,
or any defect in any notice so mailed, to any particular Noteholders will affect
the sufficiency of such notice with respect to other Noteholders and any notice
that is mailed, sent by facsimile, sent by electronic transmission or delivered
in the manner herein provided shall conclusively have been presumed to have been
duly given.

 

43

--------------------------------------------------------------------------------


 

Where this Base Indenture, any Indenture Supplement or any Note provides for
notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver will be the equivalent of such notice.  Waivers of notice by Noteholders
will be filed with the Indenture Trustee, but such filing will not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.

 

(b)                                          In case, by reason of the
suspension of regular mail service as a result of a strike, work stoppage or
otherwise, it will be impractical to mail notice of any event to any Noteholder
of a Note when such notice is required to be given pursuant to any provision of
this Base Indenture, then any method of notification as will be satisfactory to
the Indenture Trustee and the Issuer will be deemed to be a sufficient giving of
such notice.

 

(c)                                           The Indenture Trustee, Calculation
Agent, Paying Agent and Securities Intermediary each agree to accept and act
upon instructions or directions pursuant to this Base Indenture or any document
executed in connection herewith sent by unsecured email, facsimile transmission
or other similar unsecured electronic methods; provided, however, that the
Indenture Trustee shall have received an incumbency certificate (attached hereto
as Exhibits C1-C5) listing such person as a person designated to provide such
instructions or directions, which incumbency certificate may be amended whenever
a person is added or deleted from the listing. If such person elects to give the
Indenture Trustee, Calculation Agent, Paying Agent and Securities Intermediary
email or facsimile instructions (or instructions by a similar electronic method)
and the Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary in its discretion elects to act upon such instructions, the
Indenture Trustee’s, Calculation Agent’s, Paying Agent’s and Securities
Intermediary’s reasonable understanding of such instructions, as applicable,
shall be deemed controlling.

 

(d)                                          None of the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary shall be liable for
any losses, costs or expenses arising directly or indirectly from the Indenture
Trustee’s reliance upon and compliance with such instructions notwithstanding
such instructions conflicting with or being inconsistent with a prior written
instruction except as a result of their respective willful misconduct,
negligence or bad faith.  Any Person providing such instructions or directions
agrees to assume all risks arising out of the use of such electronic methods to
submit instructions and directions to the Indenture Trustee, Calculation Agent,
Paying Agent and Securities Intermediary, including without limitation the risk
of Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary acting on unauthorized instructions, and the risk of interception
and misuse by third parties and acknowledges and agrees that there may be more
secure methods of transmitting such instructions than the method(s) selected by
it and agrees that the security procedures (if any) to be followed in connection
with its transmission of such instructions provide to it a commercially
reasonable degree of protection in light of its particular needs and
circumstances.

 

44

--------------------------------------------------------------------------------


 

Section 1.8.                                          Administrative Agent.

 

(a)                                          Discretion of Administrative
Agent.  Any provision providing for the exercise of discretion of the
Administrative Agent means that such discretion may be executed in the
reasonable discretion of the Administrative Agent.  In addition, as further
provided in the definition of “Administrative Agent” herein and notwithstanding
any other provision in this Base Indenture to the contrary, any approvals,
consents, votes or other rights exercisable by the Administrative Agent under
this Base Indenture (other than any Indenture Supplement related to a specific
Series) shall require the approval, consent, vote or other exercise of rights of
each Person specified by name under the definition of “Administrative Agent” or
in its stead its Affiliate or successor as noticed to the Indenture Trustee,
unless otherwise specified in any Indenture Supplement related to a specific
Series.

 

(b)                                          Nature of Duties.  The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Base Indenture, a related Indenture Supplement or in
the other Transaction Documents.  The Administrative Agent shall not have by
reason of this Base Indenture or any Transaction Document a fiduciary
relationship in respect of any Noteholder.  Nothing in this Base Indenture or
any of the Transaction Documents, express or implied, is intended to or shall be
construed to impose upon the Administrative Agent any obligations in respect of
this Base Indenture or any of the other Transaction Documents except as
expressly set forth herein or therein.  Each Noteholder shall make its own
independent investigation of the financial condition and affairs of the Issuer
in connection with the purchase of any Note and shall make its own appraisal of
the creditworthiness of the Issuer and the value of the Collateral, and the
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Noteholder with any credit or other
information with respect thereto, whether coming into its possession before the
Closing Date, as applicable, or at any time or times thereafter.

 

(c)                                           Rights, Exculpation, Etc.  The
Administrative Agent and its directors, officers, agents or employees shall not
be liable for any action taken or omitted to be taken by it under or in
connection with this Base Indenture or the other Transaction Documents.  Without
limiting the generality of the foregoing, the Administrative Agent:  (i) may
consult with legal counsel (including, without limitation, counsel to the
Administrative Agent or counsel to the Issuer), independent public accountants,
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel or experts; (ii) makes no warranty or representation to any Noteholder
and shall not be responsible to any Noteholder for any statements, certificates,
warranties or representations made in or in connection with this Base Indenture
or the other Transaction Documents; (iii) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Base Indenture or the other Transaction Documents on the
part of any Person, the existence or possible existence of any default or Event
of Default, or to inspect the Collateral or other property (including, without
limitation, the books and records) of any Person; (iv) shall not be responsible
to any Noteholder for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Base Indenture or the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall not be deemed to have made any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Indenture Trustee’s

 

45

--------------------------------------------------------------------------------


 

Adverse Claim thereon, or any certificate prepared by the Issuer in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Noteholders for any failure to monitor or maintain any portion of the
Collateral.  Without limiting the foregoing and notwithstanding any
understanding to the contrary, no Noteholder shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Base Indenture, the Notes or
any of the other Transaction Documents in its own interests as a Noteholder or
otherwise.

 

(d)                                          Reliance.  The Administrative Agent
shall be entitled to rely upon any written notices, statements, certificates,
orders or other documents or any telephone message believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person, and with respect to all matters pertaining to this Base Indenture or any
of the other Transaction Documents and its duties hereunder or thereunder, upon
advice of counsel selected by it.

 

Section 1.9.                                          Effect of Headings and
Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and will not affect the construction hereof.

 

Section 1.10.                                   Successors and Assigns.

 

All covenants and agreements in this Base Indenture by the Issuer will bind its
successors and assigns, whether so expressed or not.  All covenants and
agreements of the Indenture Trustee in this Base Indenture shall bind its
successors, co-trustees and agents of the Indenture Trustee.

 

Section 1.11.                                   Severability of Provisions.

 

In case any provision in this Base Indenture or in the Notes will be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby.

 

Section 1.12.                                   Benefits of Indenture.

 

Except as otherwise provided in Section 14.7 hereof, nothing in this Base
Indenture or in any Notes, expressed or implied, will give to any Person, other
than the parties hereto and their successors hereunder, any Authenticating Agent
or Paying Agent, the Note Registrar, the Securities Intermediary, the
Calculation Agent, any Secured Party and the Noteholders of Notes (or such of
them as may be affected thereby), any benefit or any legal or equitable right,
remedy or claim under this Base Indenture.

 

Section 1.13.                                   Governing Law.

 

THIS BASE INDENTURE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO OR IN CONNECTION WITH THIS BASE INDENTURE, THE RELATIONSHIP OF THE
PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

46

--------------------------------------------------------------------------------


 

Section 1.14.                                   Counterparts.

 

This Base Indenture may be executed in any number of counterparts, each of which
so executed will be deemed to be an original, but all such counterparts will
together constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Base Indenture by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Base Indenture.

 

Section 1.15.                                   Submission to Jurisdiction;
Waivers.

 

EACH OF THE PARTIES HERETO AND THE NOTEHOLDERS, BY THEIR ACCEPTANCE OF THE
NOTES, HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a)                                          SUBMITS FOR ITSELF AND ITS PROPERTY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS BASE INDENTURE, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(b)                                          CONSENTS THAT ANY SUCH ACTION OR
PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(c)                                           AGREES THAT SERVICE OF PROCESS IN
ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS OF
WHICH EACH OTHER PARTY HERETO SHALL HAVE BEEN NOTIFIED IN WRITING, EXCEPT THAT
WITH RESPECT TO THE INDENTURE TRUSTEE, CALCULATION AGENT, PAYING AGENT AND
SECURITIES INTERMEDIARY, SERVICE OF PROCESS MAY ONLY BE MADE AS REQUIRED BY
APPLICABLE LAW;

 

(d)                                          AGREES THAT NOTHING HEREIN SHALL
AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION;

 

47

--------------------------------------------------------------------------------


 

(e)                                           WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS BASE INDENTURE OR THE TRANSACTIONS
CONTEMPLATED HEREBY; AND

 

(f)                                            AGREES THAT IN THE EVENT THAT ANY
TERM OR PROVISION CONTAINED HEREIN SHALL CONFLICT WITH OR BE INCONSISTENT WITH
ANY TERM OR PROVISION CONTAINED IN ANY INDENTURE SUPPLEMENT, THE TERMS AND
PROVISIONS OF THE APPLICABLE INDENTURE SUPPLEMENT SHALL GOVERN WITH RESPECT TO
THE RELATED SERIES OF NOTES, TO THE EXTENT OF SUCH CONFLICT.

 

Article II

 

The Trust Estate

 

Section 2.1.                                          Contents of Trust Estate.

 

(a)                                          Grant of Trust Estate.  The Issuer
has Granted the Trust Estate to the Indenture Trustee, and the Indenture Trustee
has accepted this Grant, pursuant to the Granting Clause.

 

(b)                                          Addition and Removal of
Participation Certificates and Mortgage Loans.

 

(i)                                    Addition of Participation Certificates
and Mortgage Loans.

 

(A)                         PLS may at any time designate any Participation
Certificates as additional Participation Certificates to be sold to the Issuer
under the PC Repurchase Agreement, whereupon such Participation Certificate
shall be added to the Collateral for purposes of this Base Indenture if (1) the
Administrative Agent (in its sole discretion) has approved such Participation
Certificate for addition and (2) written notice of such addition has been
provided to the Note Rating Agencies for the Outstanding Notes.  Prior to the
addition of any Participation Certificates, as provided in this Section 2.1(b),
the Administrator must certify to the Indenture Trustee in writing that it has
filed all financing statements or amendments to financing statements to ensure
that the Indenture Trustee’s Security Interest in any additional Designated PC,
and, if applicable, in the related MSRs and Advance Reimbursement Amounts, is
perfected and of first priority.

 

(B)                         If any Participation Certificates are added as
Collateral, the Administrator shall update the Participation Certificate
Schedule and furnish it to the Indenture Trustee, and the most recently
furnished schedule shall be maintained by the Indenture Trustee as the
definitive Participation Certificate Schedule.

 

(C)                         From time to time, Mortgage Loans may be added to
the Portfolio and when such Mortgage Loans are added, PLS shall provide an
updated schedule of the Purchased MSR Mortgage Pools or the Originated MSR

 

48

--------------------------------------------------------------------------------


 

Mortgage Pools, as applicable, to the Indenture Trustee and the Administrative
Agent, and any new schedule of the Purchased MSR Mortgage Pools or the
Originated MSR Mortgage Pools, as applicable, shall automatically become the new
updated schedule thereof.

 

(ii)                                 Removal of the Participation Certificates
and Mortgage Loans.

 

(A)                         Subject to the prior written consent of Ginnie Mae,
PLS may remove: (1)  the Purchased MSR Excess Spread PC from the Collateral,
whereupon such Purchased MSR Excess Spread PC and the related Purchased MSRs
shall no longer constitute Collateral for purposes of this Base Indenture, if
PMH shall have repurchased such Participation Certificate for the full PMH
Repurchase Price and such PMH Repurchase Price has been deposited into the
Collection and Funding Account, for application in accordance with Section 4.5
(subject to Section 2.06 of the PC Repurchase Agreement); or (2) the Originated
MSR Excess Spread PC or the MSR Retained Spread PC from the Collateral,
whereupon such Originated MSR Excess Spread PC or MSR Retained Spread PC, as
applicable, shall no longer constitute Collateral for purposes of this Base
Indenture, if PLS shall have repurchased such Participation Certificate for the
full PLS Repurchase Price and such PLS Repurchase Price has been deposited into
the Collection and Funding Account, for application in accordance with
Section 4.5.

 

(B)                         In accordance with the applicable Participation
Agreement and the prior written consent of Ginnie Mae, PLS may cause the removal
of the Mortgage Loans underlying a Participation Certificate, whereupon such
Mortgage Loans shall no longer constitute Collateral for purposes of this Base
Indenture; provided, that PLS shall have repurchased such Mortgage Loans for the
full PLS Repurchase Price and shall have deposited such PLS Repurchase Price
into the Collection and Funding Account, for application in accordance with
Section 4.5.

 

(C)                         If any Participation Certificates are no longer
Collateral, the Administrator shall update the Participation Certificate
Schedule and furnish it to the Indenture Trustee, and the most recently
furnished schedule shall be maintained by the Indenture Trustee as the
definitive Participation Certificate Schedule.

 

(D)                         If any Mortgage Loans are removed from the
Participation Agreements, PLS shall provide an updated schedule of the Purchased
MSR Mortgage Pools or the Originated MSR Mortgage Pools, as applicable, to the
Indenture Trustee and the Administrative Agent within ten (10) Business Days of
such removal, and any new schedule of the Purchased MSR Mortgage Pools or the
Originated MSR Mortgage Pools shall automatically become the new updated
schedule thereof.

 

49

--------------------------------------------------------------------------------


 

(c)                                           Protection of Transfers to, and
Back-up Security Interests of Issuer.  The Administrator shall take all actions
as may be necessary to ensure that the Trust Estate is Granted to the Indenture
Trustee pursuant to this Base Indenture.  The Administrator, at its own expense,
shall make (or cause to be made) all initial filings on or about the Closing
Date hereunder and shall forward a copy of such filing or filings to the
Indenture Trustee.  In addition, and without limiting the generality of the
foregoing, the Administrator, at its own expense at the reasonable request of
the Administrative Agent, shall prepare and forward for filing, or shall cause
to be forwarded for filing, all filings necessary to maintain the effectiveness
of any original filings necessary under the relevant UCC to perfect and maintain
the first priority status of the Indenture Trustee’s security interest in the
Trust Estate, including without limitation (i) continuation statements, and
(ii) such other statements as may be occasioned by (A) any change of name of any
of PLS or the Issuer, (B) any change of location of the jurisdiction of any of
PLS or the Issuer, (C) any transfer of any interest of PLS or the Issuer in any
item in the Trust Estate or (D) any change under the applicable UCC or other
applicable laws.  The Administrator shall enforce the Servicer’s obligations
pursuant to the PC Repurchase Agreement, on behalf of the Issuer and the
Indenture Trustee.

 

Section 2.2.                                          Asset Files.

 

(a)                                          Indenture Trustee.  The Indenture
Trustee agrees to hold, in trust on behalf of the Noteholders, upon the
execution and delivery of this Base Indenture, the following documents relating
to each Participation Certificate:

 

(i)                                    each original Participation Certificate;

 

(ii)                                 a copy of each Determination Date Report in
electronic form listing each Participation Certificate Granted to the Trust
Estate and any other information required in any related Indenture Supplement;

 

(iii)                              a copy of each Funding Certification
delivered by the Administrator, which shall be maintained in electronic format;

 

(iv)                             the current Participation Certificate Schedule;
and

 

(v)                                any other documentation provided for in any
Indenture Supplement;

 

provided that the Indenture Trustee shall have no responsibility to ensure the
validity or sufficiency of the Participation Certificates.

 

(b)                                          Administrator as Custodian.  To
reduce administrative costs, the Administrator will act as custodian for the
benefit of the Noteholders of the following documents relating to each
Participation Certificate:

 

(i)                                    a copy of the related Participation
Certificate and each amendment and modification thereto;

 

50

--------------------------------------------------------------------------------


 

(ii)                                 any documents other than those identified
in Section 2.2(a) received from or made available by the Servicer, securities
administrator or other similar party in respect of such Participation
Certificate; and

 

(iii)                              any and all other documents that the Issuer,
the Servicer or PLS, as the case may be, shall keep on file, in accordance with
its customary procedures, relating to such Participation Certificate.

 

(c)                                           Delivery of Updated Participation
Certificate Schedule.  The Administrator shall deliver to the Indenture Trustee
an updated Schedule 1 prior to the addition or deletion of any Participation
Certificate as Collateral or modification and the Indenture Trustee shall hold
the most recently delivered version as the definitive Schedule 1.  The
Administrator represents and warrants, as of the date hereof and as of the date
any new Participation Certificate is added as Collateral, that Schedule 1, as it
may be updated by the Administrator from time to time and delivered to the
Indenture Trustee, is a true, complete and accurate list of all Participation
Certificates.

 

(d)                                          Marking of Records.  The
Administrator shall ensure that, from and after the time of the sale and/or
contribution of the Participation Certificates to the Issuer under the PC
Repurchase Agreement and the Grant thereof to the Indenture Trustee pursuant to
this Base Indenture, any records (including any computer records and back-up
archives) maintained by or on behalf of the Servicer that refer to any
Participation Certificate indicate clearly the interest of the Issuer and the
Security Interest of the Indenture Trustee in such Participation Certificate and
that such Participation Certificate is owned by the Issuer and subject to the
Indenture Trustee’s Security Interest.  Indication of the Issuer’s ownership of
a Participation Certificate and the Security Interest of the Indenture Trustee
shall be deleted from or modified on such records when, and only when, such
Participation Certificate has been paid in full, repurchased, or assigned by the
Issuer and released by the Indenture Trustee from its Security Interest.

 

Section 2.3.                                          Duties of Custodian with
Respect to the Asset Files.

 

(a)                                          Safekeeping.  The Indenture Trustee
or the Administrator, in its capacity as custodian (each, a “Custodian”)
pursuant to Section 2.2(b), shall hold the portion of the Asset Files that it is
required to maintain under Section 2.2 in its possession from time to time for
the use and benefit of all present and future Noteholders, and maintain such
accurate and complete accounts, records and computer systems pertaining to each
Asset File as shall enable the Calculation Agent and the Indenture Trustee to
comply with this Base Indenture.  Each Custodian shall promptly report to the
Issuer any failure on its part to hold the Asset Files and maintain its
accounts, records and computer systems as herein provided and promptly take
appropriate action to remedy any such failure.  The Indenture Trustee shall have
no responsibility or liability for any actions or omissions of the Administrator
in its capacity as Custodian or otherwise.

 

(b)                                          Maintenance of and Access to
Records.  Each Custodian shall maintain each portion of the Asset File that it
is required to maintain under this Base Indenture at its offices at the
Corporate Trust Office (in the case of the Indenture Trustee) or 3043 Townsgate
Road, Westlake Village, CA 91361 (in the case of the Servicer) as the case may
be, or at such other

 

51

--------------------------------------------------------------------------------


 

office as shall be specified to the Indenture Trustee and the Issuer by thirty
(30) days’ prior written notice.  The Administrator shall take all actions
necessary, or reasonably requested by the Administrative Agent, the Majority
Noteholders of all Outstanding Notes or the Indenture Trustee, to amend any
existing financing statements and continuation statements, and file additional
financing statements to further perfect or evidence the rights, claims or
security interests of the Indenture Trustee under any of the Transaction
Documents (including the rights, claims or security interests of the Issuer
under the PC Repurchase Agreement which have been assigned to the Indenture
Trustee).  The Indenture Trustee and the Administrator, in their capacities as
Custodian(s), shall make available to the Issuer, the Calculation Agent, the
Administrative Agent, any group of Interested Noteholders and the Indenture
Trustee (in the case of the Administrator) or their duly authorized
representatives, attorneys or auditors the portion of the Asset Files that it is
required to maintain under this Base Indenture and the accounts, books and
records maintained by the Indenture Trustee or the Administrator with respect
thereto as promptly as reasonably practicable following not less than two
(2) Business Days’ prior written notice for examination during normal business
hours and in a manner that does not unreasonably interfere with such Person’s
ordinary conduct of business.

 

Neither the Custodian nor any of its directors, officers or employees shall be
liable to anyone for any error of judgment, or for any act done or step taken or
omitted to be taken by it (or any of its directors, officers of employees), or
for any mistake of fact or law, or for anything which it may do or refrain from
doing in connection herewith, unless such action constitutes gross negligence,
willful misconduct or bad faith of the Custodian. Knowledge or information
acquired by Citibank in its capacity as Custodian hereunder shall not be imputed
to Citibank in any other capacity in which it may act hereunder or to any
affiliate of Citibank and vice versa.  The Custodian shall be deemed to have the
same rights, immunities and protections as the Indenture Trustee hereunder,
except that the Custodian shall not be subject to a prudent person standard
under any circumstances.

 

Section 2.4.                                          Application of Trust
Money.

 

All money deposited with the Indenture Trustee or the Paying Agent pursuant to
Section 4.2 shall be held in trust and applied by the Indenture Trustee or the
Paying Agent, as the case may be, in accordance with the provisions of the Notes
and this Base Indenture, to the payment to the Persons entitled thereto, of the
principal, interest, fees, costs and expenses (or payments in respect of the
Funding Amount or other amount) for whose payment such money has been deposited
with the Indenture Trustee or the Paying Agent.

 

Article III

 

Administration of Participation Certificates; Reporting to Investors

 

Section 3.1.                                          Duties of the Calculation
Agent.

 

(a)                                          General.  The Calculation Agent
shall initially be Citibank.  The Calculation Agent is appointed for the purpose
of making calculations and verifications as provided in this Section 3.1(a). 
The Calculation Agent, as agent for the Noteholders, shall provide all services
necessary to fulfill the role of Calculation Agent as set forth in this Base
Indenture.

 

52

--------------------------------------------------------------------------------


 

By 2:00 p.m. New York City time on each Payment Date (or such other time as may
be agreed to from time to time by the Servicer, the Administrator, the Indenture
Trustee and the Administrative Agent), based upon information provided to the
Indenture Trustee and the Calculation Agent by the Administrator pursuant to the
Ginnie Mae Contract and the Transaction Documents, as well as each applicable
Determination Date Report and all available reports issued by the Servicer for
the applicable Mortgage Pool, the Calculation Agent shall make available on its
website (as set forth in Section 3.5(a)) to Noteholders, each Note Rating
Agency, the Credit Manager  and Ginnie Mae, a report setting forth the
information set forth below plus a Series-specific Calculation Agent Report
reporting the items for each Series that are specified in the related Indenture
Supplement (collectively for each Series, the “Calculation Agent Report” to the
extent such information is received from the Administrator):

 

(i)                                    the aggregate unpaid principal balance of
the Mortgage Loans subject to the Ginnie Mae Contract as reported in Ginnie Mae
reports for the previous month;

 

(ii)                                 (A) the aggregate Available Funds
collected, separately identifying (1) the aggregate Retained Servicing Spread,
Originated MSR Excess Spread Collections and Purchased MSR Excess Spread
Collections included therein, (2) the aggregate Advance Reimbursement Amounts
included therein if applicable, and (3) the aggregate amount of proceeds
collected during the Collection Period preceding the upcoming Payment Date for
all Designated PCs less any amounts distributed on any Interim Payment Date
during such Collection Period; and (B) separately identifying any PMH Repurchase
Price, PLS Repurchase Price and any payments under the PC Guaranty;

 

(iii)                              an indication (yes or no) as to whether a
Borrowing Base Deficiency exists as of the close of business on the last day of
the related Collection Period preceding the upcoming Payment Date;

 

(iv)                             if the Full Amortization Period is in effect,
the Series Available Funds for each Series for the upcoming Payment Date;

 

(v)                                if required by any VFN Noteholder, the
aggregate Funding Amount to be paid on the upcoming Funding Date, and the amount
to be drawn on each Class of VFNs Outstanding in respect of such Funding Amount,
and the portion of such Funding Amount that is to be paid using Available Funds
pursuant to Section 4.5(a)(1)(viii);

 

(vi)                             if any Note is Outstanding, the amount, if any,
to be paid on each such Class in reduction of the aggregate principal balance on
the upcoming Payment Date;

 

(vii)                          the amount of Fees to be paid on the upcoming
Payment Date, the amount remaining before the applicable Expense Limit is
reached (before and after giving effect to such payments), and, if applicable,
any amounts in excess of the Expense Limit to be carried forward to a subsequent
year or Payment Date;

 

(viii)                       the Required Available Funds, the Expense Reserve
Required Amount, the Credit Manager Expense Reserve Required Amount and the
Series Reserve Required Amount, if applicable, for each Series of Notes for the
upcoming Payment Date;

 

53

--------------------------------------------------------------------------------


 

(ix)                             the Weighted Average Advance Rate for the
facility to be used in calculating whether a Borrowing Base Deficiency exists
and for each Series and Class of the Notes;

 

(x)                                the Series Invested Amount and, if
applicable, the Class Invested Amount for each Series and Class for the upcoming
Payment Date;

 

(xi)                             the Interest Payment Amount, the Default
Supplemental Fee and the Step-Up Fee for each Class of Outstanding Notes for the
upcoming Payment Date, and the Interest Amount,  the Cumulative Interest
Shortfall Amount, the Cumulative Default Supplemental Fee Shortfall Amount and
the Cumulative Step-Up Fee Shortfall Amount for each Class of Notes for the
Interest Accrual Period related to the upcoming Payment Date;

 

(xii)                          the aggregate Collateral Value and the pro forma
Collateral Value upon the funding of Participation Certificates or additional
Mortgage Pools under existing Participation Certificates to be funded on the
related Funding Date; and

 

(xiii)                       the Maximum VFN Principal Balance for all Funding
Dates during the Collection Period and the upcoming Payment Date and any
calculations related to the determination of the Maximum VFN Principal Balance.

 

(b)                                          Termination of Calculation Agent. 
The Issuer (with the consent of the Majority Noteholders for each Series) may at
any time terminate the Calculation Agent without cause upon sixty (60) days’
prior notice.  If at any time the Calculation Agent shall fail to resign after
written request therefor as set forth in this Section 3.1(b), or if at any time
the Calculation Agent shall be legally unable to act, or shall be adjudged
bankrupt or insolvent, or a receiver of the Calculation Agent or of its property
shall be appointed, or if any public officer shall take charge or Control of the
Calculation Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Majority Noteholders of
all Outstanding Notes may remove the Calculation Agent and if the same entity
serves as both Calculation Agent and Indenture Trustee, the Majority Noteholders
of all Outstanding Notes shall also remove the Indenture Trustee as provided in
Section 11.9(c).  If the Calculation Agent resigns or is removed under the
authority of the immediately preceding sentence, then a successor Calculation
Agent shall be appointed pursuant to Section 11.9.  The Issuer shall give each
Note Rating Agency and the Noteholders notice of any such resignation or removal
of the Calculation Agent and appointment and acceptance of a successor
Calculation Agent.  Notwithstanding the foregoing, no resignation, removal or
termination of the Calculation Agent shall be effective until the resignation,
removal or termination of the predecessor Calculation Agent and until the
acceptance of appointment by the successor Calculation Agent as provided
herein.  Any successor Indenture Trustee appointed shall also be the successor
Calculation Agent hereunder, if the predecessor Indenture Trustee served as
Calculation Agent and no separate Calculation Agent is appointed. 
Notwithstanding anything to the contrary herein, the Indenture Trustee may not
resign as Calculation Agent unless it also resigns as Indenture Trustee pursuant
to Section 11.9(b).

 

54

--------------------------------------------------------------------------------


 

(c)                                           Successor Calculation Agents.  Any
successor Calculation Agent appointed hereunder shall execute, acknowledge and
deliver to the Issuer and to its predecessor Calculation Agent an instrument
accepting such appointment under this Base Indenture, and thereupon the
resignation or removal of the predecessor Calculation Agent shall become
effective and such successor Calculation Agent, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor under this Base Indenture, with like effect as if
originally named as Calculation Agent.  The predecessor Calculation Agent shall
deliver to the successor Calculation Agent all documents and statements held by
it under this Base Indenture.  The Issuer and the predecessor Calculation Agent
shall execute and deliver such instruments and do such other things as may
reasonably be required for fully and certainly vesting and confirming in the
successor Calculation Agent all such rights, powers, duties and obligations. 
Upon acceptance of appointment by a successor Calculation Agent as provided in
this Section 3.1, the Issuer shall mail notice of the succession of such
successor Calculation Agent under this Base Indenture to all Noteholders at
their addresses as shown in the Note Register and shall give notice by mail to
each applicable Note Rating Agency.  If the Issuer fails to mail such notice
within ten (10) days after acceptance of appointment by the successor
Calculation Agent, the successor Calculation Agent shall cause such notice to be
mailed at the expense of the Administrator.

 

Section 3.2.                                          Reports by Administrator
and Indenture Trustee.

 

(a)                                          Determination Dates; Determination
Date Reports.  The Indenture Trustee shall report to the Administrator, by no
later than 2:00 p.m. New York City time on the second (2nd) Business Day before
each Funding Date (or such other time as may be agreed to from time to time by
Administrator, the Indenture Trustee and the Administrative Agent), the amount
of Available Funds that will be available to be applied toward Funding Amounts
or to pay principal on any applicable Notes on the upcoming Payment Date or
Interim Payment Date.  If the Administrator supplies no information to the
Indenture Trustee in its Determination Date Report concerning Funding Amounts or
payments on any Variable Funding Note in respect of an Interim Payment Date,
then the Indenture Trustee shall apply no Available Funds to pay Funding Amounts
or to make payment on any Note on such Interim Payment Date, unless an Event of
Default has occurred and is continuing, in which case the Indenture Trustee
shall apply the Available Funds pursuant to Section 4.5(a)(ii).

 

By no later than 10:00 a.m. New York City time on the first (1st) Business Day
prior to each Funding Date that is an Interim Payment Date and by no later than
2:00 p.m. New York City time on the second (2nd) Business Day prior to each
Funding Date that is a Payment Date (or such other time as may be agreed to from
time to time by the Administrator, the Indenture Trustee and the Administrative
Agent), the Administrator shall prepare and deliver to the Issuer, the Indenture
Trustee, the Calculation Agent, the Administrative Agent, each VFN Noteholder
and the Paying Agent a report (the “Determination Date Report”) (in electronic
form) setting forth each data item required to be reported pursuant to
Section 4.3.

 

(b)                                          Payment Date Report.  By no later
than 3:00 p.m. New York City time on each Payment Date, the Indenture Trustee
shall make available on its website to the Issuer, the Credit Manager, the
Calculation Agent, the Administrator, the Paying Agent, the Administrative
Agent, each VFN Noteholder, each Note Rating Agency and Ginnie Mae a report (the
“Payment Date Report”) reporting the following for such Payment Date and the
related Collection Period preceding such Payment Date:

 

55

--------------------------------------------------------------------------------


 

(i)                                    the amount of Available Funds and
Required Available Funds for such Payment Date;

 

(ii)                                 (A) the aggregate amount of all Collections
received and deposited into the Collection and Funding Account during such
Collection Period and (B) the Total Collections for such Payment Date;

 

(iii)                              all Funding Amounts paid during such
Collection Period separately identifying the portion thereof paid from funds in
the Collection and Funding Account and the portion thereof paid using proceeds
of fundings of an increase in VFN Principal Balance(s) for each Class of VFNs;

 

(iv)                             the amount on deposit in any Trust Accounts set
forth under any Indenture Supplement as of the close of business on the last
Payment Date;

 

(v)                                the amount on deposit in the Series Reserve
Account for each Series, and, if applicable, the amount the Indenture Trustee is
to withdraw from each such Series Reserve Account and deposit into the Note
Payment Account on such Payment Date for application to the related Series of
Notes;

 

(vi)                             the amount on deposit in the Expense Reserve
Account, and, if applicable, the amount the Indenture Trustee is to withdraw
from the Expense Reserve Account and deposit into the Note Payment Account on
such Payment Date for application to the related Series of Notes;

 

(vii)                          the amount on deposit in the Credit Manager
Expense Reserve Account;

 

(viii)                       the amount of each payment required to be made by
the Indenture Trustee or the Paying Agent pursuant to Section 4.5 on such
Payment Date;

 

(ix)                             the unpaid Note Balance for each Class and
Series of Notes and for all Outstanding Notes in the aggregate (before and after
giving effect to any principal payments to be made on such Payment Date); and

 

(x)                                (A) the Collateral Value, as of the last day
of the related Collection Period preceding the upcoming Payment Date and (B) a
calculation demonstrating whether a Borrowing Base Deficiency existed at such
time and whether it will exist as of the close of business on such Payment Date
after all payments and distributions described in Section 4.5(a), and (C) all
Net Excess Cash Amounts paid to PLS as holder of the Owner Trust Certificate on
the Payment Date that occurred during such Collection Period.

 

The Payment Date Report shall also state any other information required pursuant
to any related Indenture Supplement necessary for the Paying Agent and the
Indenture Trustee to make the payments required by Section 4.5(a) and all
information necessary for the Indenture Trustee to make available to Noteholders
pursuant to Section 3.5.

 

56

--------------------------------------------------------------------------------


 

(c)                                           Interim Payment Date Reports. By
no later than 3:00 p.m. New York City time on each Interim Payment Date on which
there is a VFN Outstanding and on which the Full Amortization Periods have not
yet begun, the Indenture Trustee shall prepare and deliver to the Issuer, the
Calculation Agent, the Administrator, the Paying Agent, the Administrative Agent
and each VFN Noteholder a report (an “Interim Payment Date Report”) in
electronic form, setting forth the following for such Interim Payment Date and
the Collection Period preceding such Interim Payment Date:

 

(i)                                    the amount of Available Funds and
Required Available Funds for such Interim Payment Date;

 

(ii)                                 the aggregate amount of all Collections
received and deposited into the Collection and Funding Account during such
Collection Period;

 

(iii)                              the total of all (A) payments in respect of
each Class of Notes (separately identifying interest and principal paid on each
Class of Variable Funding Notes) made on the Interim Payment Date that occurred
during such Collection Period, (B) all Funding Amounts that were paid in respect
of Additional PCs during such Collection Period, separately identifying the
portion thereof paid from funds on deposit in the Collection and Funding Account
and the portion thereof paid using proceeds of an increase in VFN Principal
Balance(s) for each Class of VFNs, and (C) all Net Excess Cash Amounts paid to
PLS as holder of the Owner Trust Certificate on the Interim Payment Date that
occurred during such Collection Period;

 

(iv)                             the amount on deposit in the Series Reserve
Account for each Series and the Series Reserve Required Amount for such
Series Reserve Account, if applicable, and the amount to be deposited into each
Series Reserve Account on such Interim Payment Date, if applicable;

 

(v)                                the amount on deposit in the Expense Reserve
Account for each Series and the Expense Reserve Required Amount for the Expense
Reserve Account and the amount to be deposited into the Expense Reserve Account
on such Interim Payment Date, if applicable;

 

(vi)                             the amount on deposit in the Credit Manager
Expense Reserve Account and the Credit Manager Expense Reserve Required Amount
for the Credit Manager Expense Reserve Account and the amount to be deposited
into the Credit Manager Expense Reserve Account on such Interim Payment Date, if
applicable

 

(vii)                          the amounts required to be deposited on such
Interim Payment Date into any other Trust Account referenced in any related
Indenture Supplement;

 

(viii)                       (A) the Collateral Value as of the end of such
Collection Period and as of the close of business on such Interim Payment Date
for each Outstanding Series of Notes, and (B) a calculation demonstrating
whether a Borrowing Base Deficiency exists; and

 

(ix)                             any other amounts specified in an Indenture
Supplement.

 

57

--------------------------------------------------------------------------------


 

(d)                                          No Duty to Verify or Recalculate. 
Notwithstanding anything contained herein to the contrary, none of the
Calculation Agent (except as described in Section 3.1(a)), the Indenture Trustee
or the Paying Agent shall have any obligation to verify or recalculate any
information provided to them by the Administrator or any other Person, and may
rely on such information in making the allocations and payments to be made
pursuant to Article IV.   The Indenture Trustee may conclusively rely without
investigation on the most recent Determination Date Report provided to the
Indenture Trustee by the Administrator in preparing the Determination Date
Reports and Interim Payment Date Reports (if any).

 

Section 3.3.                                          Annual Statement as to
Compliance; Notice of Default; Reports.

 

(a)                                          Annual Officer’s Certificates.

 

(i)                                    The Servicer shall deliver to each Note
Rating Agency, the Indenture Trustee, the Credit Manager and Ginnie Mae, on or
before March 31 of each year, beginning on March 31, 2017, an Officer’s
Certificate of the Servicer, executed by a Responsible Officer, stating that
(A) a review of the activities of the Servicer during the preceding 12-month
period ended December 31 (or, in the case of the first such statement, from the
Closing Date through December 31, 2016) and of its performance under this Base
Indenture and the PC Repurchase Agreement has been made under the supervision of
the officer executing the Officer’s Certificate, and (B) PLS has fulfilled all
its obligations under this Base Indenture and the PC Repurchase Agreement in all
material respects throughout such period or, if there has been a default in the
fulfillment of any such obligation, specifying each such default and the nature
and status thereof.

 

(ii)                                 The Administrator shall deliver to each
Note Rating Agency, the Indenture Trustee and the Credit Manager, on or before
March 31 of each year, beginning on March 31, 2017, an Officer’s Certificate
executed by a Responsible Officer of the Administrator, stating that (A) a
review of the activities of the Issuer and the Administrator during the
preceding 12-month period ended December 31 (or, in the case of the first such
statement, from the Closing Date through December 31, 2016) and of its
performance under this Base Indenture and the PC Repurchase Agreement has been
made under the supervision of the officer executing the Officer’s Certificate,
and (B) the Administrator has fulfilled all its obligations under this Base
Indenture in all material respects throughout such period or, if there has been
a default in the fulfillment of any such obligation, specifying each such
default and the nature and status thereof.

 

(b)                                          Notice of Advance Rate Reduction
Event, Early Amortization Event or Event of Default.  The Indenture Trustee
shall deliver to the Noteholders, the Issuer, the Credit Manager, Ginnie Mae and
each Note Rating Agency promptly after a Responsible Officer has obtained actual
knowledge thereof, but in no event later than five (5) Business Days thereafter
or such shorter time period as may be required by any Note Rating Agency,
written notice specifying the nature and status of any Advance Rate Reduction
Event, Early Amortization Event or any Event of Default, as applicable.

 

58

--------------------------------------------------------------------------------


 

(c)                                           Annual Regulation AB/USAP Report. 
The Servicer shall, on or before the last Business Day of the fifth month
following the end of each of the Servicer’s fiscal years(December 31), beginning
with the fiscal year ending on December 31, 2016, deliver to the Indenture
Trustee who shall forward to each Noteholder a copy of the results of any
Regulation AB required attestation report or Uniform Single Attestation Program
for Mortgage Bankers or similar review conducted on the Servicer by its
accountants and any other reports reasonably requested by the Administrative
Agent, including, without limitation, any notices from Ginnie Mae.

 

(d)                                          Annual Lien Opinion.  Within one
hundred (100) days after the end of each fiscal year of the Administrator,
beginning with the fiscal year ending on December 31, 2016, the Administrator
shall deliver to the Indenture Trustee an Opinion of Counsel from outside
counsel to the effect that, subject to Ginnie Mae Requirements, the Indenture
Trustee has a perfected security interest in the Participation Certificates
attributable to the Designated PCs identified in an exhibit to such opinion as
Designated PCs, and that, based on a review of UCC search reports (copies of
which shall be attached thereto) and review of other certifications and other
materials, there are no UCC-1 filings indicating an Adverse Claim with respect
to such Participation Certificates that has not been released.

 

(e)                                           Other Information.  In addition,
the Administrator shall forward to the Administrative Agent, upon its reasonable
request, such other information, documents, records or reports respecting
(i) PLS or any of its Affiliates party to the Transaction Documents, (ii) the
condition or operations, financial or otherwise, of PLS or any of its Affiliates
party to the Transaction Documents, (iii) the Ginnie Mae Contract, the related
Mortgage Loans and the Participation Certificates or (iv) the transactions
contemplated by the Transaction Documents, including access to the Servicer’s
management and records. The Administrative Agent shall and shall cause its
respective representatives to hold in confidence all such information except to
the extent disclosure may be required by law (and all reasonable applications
for confidential treatment are unavailing) or the Administrative Agent may
reasonably determine that such disclosure is consistent with its obligations
hereunder; provided, however, that the Administrative Agent may disclose on a
confidential basis any such information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder.

 

(f)                                            MSR Monthly Report.  On a monthly
basis and in no event later than the fifteenth (15th) day of each month (and if
such day is not a Business Day, the Business Day following such day), PLS shall
deliver to the Indenture Trustee and the MSR Valuation Agent the monthly data
file with respect to all Collateral (the “MSR Monthly Report”) subject to the
terms and conditions of this Base Indenture, which shall include all updates to
the Collateral as of the last day of the immediately preceding month.

 

(g)                                           Market Value Report.  The MSR
Valuation Agent shall calculate the fair market value and the valuation
percentage of the MSR, which fair market value representing the sum of the fair
market value of the Excess Spread and the Base Servicing Fee on each Borrowing
Base Determination Date in accordance with the MSR Valuation Agent Agreement. 
The MSR Valuation Agent shall deliver to the Indenture Trustee, the
Administrative Agent and the Credit Manager a monthly report (the “Market Value
Report”) stating the fair market value and the valuation percentage of the MSR,
which fair market value representing the sum of the fair market value of the
Excess Spread and the Base Servicing Fee as of the Borrowing Base Determination
Date no later than the Determination Date prior to the related Payment Date.  In

 

59

--------------------------------------------------------------------------------


 

the event that the MSR Valuation Agent (A) does not provide its Market Value
Report by the Determination Date or (B) fails to provide a report for two
(2) consecutive months, PLS shall be required to terminate the MSR Valuation
Agent and appoint a replacement MSR Valuation Agent who shall be (i) an eligible
MSR Valuation Agent and (ii) required to deliver a Market Value Report no later
than the tenth (10th) day of the month immediately following appointment of the
replacement MSR Valuation Agent.

 

(h)                                          MSR Trust & Credit Report.    On
each Determination Date (or, with respect to Sections 3.3(h)(vi) and
3.3(h)(vii), such later date as set forth below), PLS shall deliver to the
Indenture Trustee, the Administrative Agent, the Credit Manager and Ginnie Mae a
report (the “MSR Trust & Credit Report”) which shall contain:

 

 

(i)

the number of Mortgage Pools and Mortgage Loans contained therein subject to
this Base Indenture (A) as of the last date of the calendar month preceding the
delivery of such MSR Trust & Credit Report and (B) as of the last date of the
calendar month for which the last MSR Trust & Credit Report was provided;

 

 

 

 

(ii)

the unpaid principal balance of all Mortgage Pools;

 

 

 

 

(iii)

the payments made with respect to the existing Mortgage Pools and Mortgage Loans
contained therein, shown as a change in their unpaid principal balance;

 

 

 

 

(iv)

the payoff with respect to the existing Mortgage Pools and Mortgage Loans
contained therein, shown as a change in their unpaid principal balance;

 

 

 

 

(v)

the number of Mortgage Pools and Mortgage Loans contained therein that have been
paid off, including their paid off principal balance, or added to this Base
Indenture;

 

 

 

 

(vi)

a detailing of the PLS Financial Tests, the Key Performance Indicators, the
Borrowing Base calculation and compliance with the Advance Rate Reduction
Events, Early Amortization Events and Events of Default hereunder as of the last
day of the immediately preceding month; and

 

 

 

 

(vii)

evidence of PLS’s compliance with the following Ginnie Mae servicer eligibility
requirements (collectively, the “Ginnie Mae Eligibility Requirements”):

 

 

 

 

 

 

A.

its DQ3+ Delinquency Ratio is less than or equal to 5%;

 

 

 

 

 

 

B.

its DQ2+ Delinquency Ratio is less than or equal to 7.5%;

 

 

 

 

 

 

C.

its DQP Delinquency Ratio is less than or equal to 60%;

 

60

--------------------------------------------------------------------------------


 

 

 

D.

its Adjusted Tangible Net Worth is equal to or greater than the Single-Family
Issuer Minimum Net Worth Requirement; and

 

 

 

 

 

 

E.

its Liquidity is equal to or greater than the Single-Family Issuer Minimum
Liquidity Requirement.

 

With respect to Section 3.3(h)(vii)(A), (B) and (C), if PLS does not receive
reconciled delinquency ratio information from Ginnie Mae by the applicable
Determination Date, PLS shall deliver such calculations of the delinquency
ratios as soon as reasonably practicable. With respect to Sections 3.3(h)(vi),
3.3(h)(vii)(D) and 3.3(h)(vii)(E), such financial calculation shall be based on
PLS’s most recent available monthly financial statements, which shall be
available forty-five (45) days after the end of each month.

 

(i)                                              MSR Valuation Agent.  PLS shall
have the right to remove and replace the MSR Valuation Agent without cause with
prior written consent of the Administrative Agent.

 

(j)                                             Credit Manager.  The Credit
Manager will have the duties specifically set forth in the Credit Management
Agreement, including a requirement that it report to Ginnie Mae in accordance
with the terms thereof.  Prior to the occurrence and continuation of an Event of
Default, subject to payment of the “Termination Fee” (as defined in the Credit
Management Agreement), PLS shall have the right to remove and replace the Credit
Manager without cause or following a Change in Control (as defined in the Credit
Management Agreement) of the Credit Manager with prior written consent of the
Administrative Agent and Ginnie Mae (such consents not to be unreasonably
withheld).  The Credit Manager shall have the right to resign under the
circumstances described in the Credit Management Agreement.  No resignation or
removal of the Credit Manager and no appointment of a successor Credit Manager
will become effective until the acceptance of appointment by a successor Credit
Manager.  Pursuant to the Credit Management Agreement, if no successor Credit
Manager shall have been appointed and shall have accepted appointment within
sixty (60) days after the giving of a notice of resignation, the resigning
Credit Manager may petition any court of competent jurisdiction for the
appointment of a successor Credit Manager, and the costs of the Credit Manager
in connection with such petition shall be reimbursable in accordance with the
Credit Management Agreement.

 

Section 3.4.                                          Access to Certain
Documentation and Information.

 

(a)                                          Access to Information.

 

Notwithstanding anything to the contrary contained in this Section 3.4,
Section 2.3, or in any other Section hereof, the Servicer, on reasonable prior
written notice (of not less than five (5) Business Days), shall permit the
Administrative Agent, the Indenture Trustee, the MSR Valuation Agent, the Credit
Manager or any agent or independent certified public accountants selected by the
Indenture Trustee, during the Servicer’s normal business hours, and in a manner
that does not unreasonably interfere with the Servicer’s conduct of its regular
business, to examine all the books of account, records, reports and other papers
of the Servicer relating to the Mortgage Loans, Ginnie Mae Contract and the
Participation Certificates, to make copies and extracts therefrom, and to
discuss the Servicer’s affairs, finances and accounts relating to the

 

61

--------------------------------------------------------------------------------


 

Mortgage Loans, Ginnie Mae Contract and the Participation Certificates with the
Servicer’s officers and employees, all at such times and as often as reasonably
may be requested; provided that any such Person seeking access to any
information or documentation pursuant to this Section 3.4(a) has agreed with the
Servicer to be bound by any confidentiality provisions reasonably requested by
the Servicer and shall upon request execute and deliver a separate
confidentiality agreement memorializing such provisions.  Unless an Event of
Default that has not been waived in accordance with the terms hereof shall have
occurred, any out-of-pocket costs and expenses incident to the exercise by the
Indenture Trustee or any Noteholder of any right under this Section 3.4 shall be
borne by the requesting Noteholder(s).  The parties hereto acknowledge that the
Indenture Trustee shall not exercise any right pursuant to this Section 3.4
prior to any event set forth in the preceding sentence unless directed to do so
by a group of Interested Noteholders, and the Indenture Trustee has been
provided with indemnity satisfactory to it by such Interested Noteholders.  The
Indenture Trustee shall have no liability for action or inaction in accordance
with the preceding sentence.

 

In the event that such rights are exercised following the occurrence of an Event
of Default that has not been waived in accordance with the terms hereof and is
continuing, all reasonable and customary out-of-pocket costs and expenses
actually incurred by the Indenture Trustee shall be borne by PLS.  Prior to any
such payment, PLS shall be provided with commercially reasonable documentation
of such costs and expenses.  Notwithstanding anything contained in this
Section 3.4 to the contrary, in no event shall the books of account, records,
reports and other papers of PLS or the Issuer relating to the Mortgage Loans and
the Participation Certificates be examined by independent certified public
accountants at the direction of the Indenture Trustee or any Interested
Noteholder pursuant to the exercise of any right under this Section 3.4 more
than one time during any 12 month period at the expense of the Administrator,
unless an Event of Default has occurred that has not been waived in accordance
with the terms hereof during such twelve-month period, in which case more than
one examination may be conducted during a twelve-month period, but such extra
audits shall be at the sole expense of the Noteholder(s) requesting such
audit(s).

 

(b)                                          Access to Issuer.  The Issuer
agrees that, on reasonable prior notice, it will permit any representative of
the Indenture Trustee (at the written direction of the Majority Noteholders),
the MSR Valuation Agent, the Credit Manager or the Administrative Agent at the
expense of the Administrator no more than one time during any 12-month period
(unless an Event of Default has occurred that has not been waived in accordance
with the terms hereof during such twelve-month period, in which case more than
one examination may be conducted during a twelve-month period, but such extra
audits shall be at the sole expense of the party requesting such audit(s)), to
examine all of its books of account, records, reports, and other papers, to make
copies and extracts therefrom, to cause such books to be audited by independent
certified public accountants, and to discuss its affairs, finances and accounts
its officers, employees, and independent certified public accountants, all at
such reasonable times and as often as may be reasonably requested.  The
Indenture Trustee, the MSR Valuation Agent and the Administrative Agent shall
and shall cause their respective representatives to hold in confidence all such
information except to the extent disclosure may be required by law (and all
reasonable applications for confidential treatment are unavailing) or the
Indenture Trustee, the MSR Valuation Agent or the Administrative Agent, as
applicable, may reasonably determine that such disclosure is consistent with its
obligations hereunder; provided, however, that the Indenture

 

62

--------------------------------------------------------------------------------


 

Trustee may disclose on a confidential basis any such information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder.  Without limiting the generality of the foregoing,
neither the Indenture Trustee, the MSR Valuation Agent or the Administrative
Agent shall disclose information to any of its Affiliates or any of their
respective directors, officers, employees and agents, that may provide any
servicer advance financing to PLS, the Issuer or any of their Affiliates, except
in such Affiliate’s capacity as Noteholder.

 

Section 3.5.                                          Indenture Trustee to Make
Reports Available.

 

(a)                                          Monthly Reports on Indenture
Trustee’s Website.  Notwithstanding any other provision of this Base Indenture
that requires Citibank, in any capacity, to deliver or provide to any Person the
Calculation Agent Report, Determination Date Report, Payment Date
Report, Interim Payment Date Report and Performance Report Card (and, at its
option, any additional files containing the same information in an alternative
format), Citibank, in any capacity, shall be entitled, in lieu of such delivery,
to make such reports available each month to any interested parties, including
Ginnie Mae, via the Indenture Trustee’s internet website and such other
information as the Indenture Trustee may have in its possession, but only with
the use of a password provided by the Indenture Trustee.  In connection with
providing access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer.  The
Indenture Trustee’s internet website shall initially be located at
www.sf.citidirect.com.  Assistance in using the Indenture Trustee’s website can
be obtained by calling the Indenture Trustee’s investor relations desk at
1-888-855-9695.  Parties that are unable to use the above distribution option
are entitled to have a paper copy mailed to them via first class mail or by
overnight courier by calling the investor relations desk and requesting a copy. 
The Indenture Trustee shall have the right to change the way the Determination
Date Reports, Interim Payment Date Reports and Payment Date Reports are
distributed in order to make such distribution more convenient and/or more
accessible to the above parties and the Indenture Trustee shall provide timely
and adequate notification to all above parties regarding any such changes.  The
Indenture Trustee shall not be required to make available via its website any
information that in its judgment is confidential, may include any Nonpublic
Personal Information or could otherwise violate applicable law, or could result
in personal liability to the Indenture Trustee.  In addition, the Indenture
Trustee shall have no liability for the failure to include or post any
information that it has not actually received or is not in a form or format that
will allow it to post any such information on its website.

 

(b)                                          Annual Reports.  Within sixty (60)
days after the end of each year, the Indenture Trustee shall furnish to each
Person (upon the written request of such Person), who at any time during the
year was a Noteholder a statement containing (i) information regarding payments
of principal, interest and other amounts on such Person’s Notes, aggregated for
such year or the applicable portion thereof during which such person was a
Noteholder and (ii) such other customary information as may be deemed necessary
or desirable for Noteholders to prepare their tax returns.  Such obligation
shall be deemed to have been satisfied to the extent that substantially
comparable information is provided pursuant to any requirements of the Code as
are from time to time in force.  The Indenture Trustee shall prepare and provide
to the Internal Revenue Service and to each Noteholder any information reports
required to be provided under federal income tax law, including without
limitation IRS Form 1099.

 

63

--------------------------------------------------------------------------------


 

Article IV

 

The Trust Accounts; Payments

 

Section 4.1.                                          Trust Accounts.

 

The Indenture Trustee shall establish and maintain, or cause to be established
and maintained, (i) the Trust Accounts, each of which shall be an Eligible
Account, for the benefit of the Secured Parties, (ii) an Expense Reserve
Account, which shall be an Eligible Account, for the benefit of the Indenture
Trustee and the MSR Valuation Agent and (iii) a Credit Manager Expense Reserve
Account, which shall be an Eligible Account in the name of the Indenture
Trustee, for the benefit of the Credit Manager.  All amounts held in the Trust
Accounts and the Credit Manager Expense Reserve Account shall, to the extent
permitted by this Base Indenture and applicable laws, rules and regulations, be
invested in Permitted Investments by the depository institution or trust company
then maintaining such Trust Account or the Credit Manager Expense Reserve
Account only upon written direction of the Administrator to the Indenture
Trustee; provided, however, that in the event the Administrator fails to provide
such written direction to the Indenture Trustee, and until the Administrator
provides such written direction, the Indenture Trustee shall not invest funds on
deposit in any Trust Account or the Credit Manager Expense Reserve Account. 
Funds deposited into a Trust Account or the Credit Manager Expense Reserve
Account, as applicable, on a Business Day after 1:30 p.m. New York City time
will not be invested until the following Business Day.  Investments held in
Permitted Investments in the Trust Accounts or the Credit Manager Expense
Reserve Account, as applicable, shall not be sold or disposed of prior to their
maturity (unless an Event of Default has occurred).  Earnings on investment of
funds in any Trust Account or the Credit Manager Expense Reserve Account, as
applicable, shall be remitted by the Indenture Trustee upon the Administrator’s
request to the account or other location of the Administrator’s designation on
the first (1st) Business Day of the month following the month in which such
earnings on investment of funds is received.  Any losses and investment expenses
relating to any investment of funds in any Trust Account or the Credit Manager
Expense Reserve Account, as applicable, shall be for the account of the
Administrator, which shall deposit or cause to be deposited the amount of such
loss (to the extent not offset by income from other investments of funds in the
related Trust Account) in the related Trust Account or the Credit Manager
Expense Reserve Account, as applicable, promptly upon the realization of such
loss.  The taxpayer identification number associated with each of the Trust
Accounts or the Credit Manager Expense Reserve Account, as applicable, shall be
that of the Issuer, and the Issuer shall report for federal, state and local
income tax purposes their respective portions of the income, if any, earned on
funds in the relevant Trust Account or the Credit Manager Expense Reserve
Account, as applicable.  The Administrator hereby acknowledges that all amounts
on deposit in each Trust Account (excluding investment earnings on deposit in
the Trust Accounts) are held in trust by the Indenture Trustee for the benefit
of the Secured Parties, subject to any express rights of the Issuer set forth
herein, and shall remain at all times during the term of this Base Indenture
under the sole dominion and control of the Indenture Trustee.  The Administrator
hereby acknowledges that all amounts on deposit in the Credit Manager Expense
Reserve Account (excluding investment earnings on deposit in the Credit Manager
Expense Reserve Account) are held in trust by the Indenture Trustee for the
benefit of the Credit Manager and shall remain at all times during the term of
this Base Indenture under the sole dominion and control of the Indenture
Trustee.

 

64

--------------------------------------------------------------------------------


 

So long as the Indenture Trustee complies with the provisions of this
Section 4.1, the Indenture Trustee shall not be liable for the selection of
investments or for investment losses incurred thereon by reason of investment
performance, liquidation prior to stated maturity or otherwise in any Trust
Account or the Credit Manager Expense Reserve Account.  The Indenture Trustee
shall have no liability in respect of losses incurred in any Trust Account or
the Credit Manager Expense Reserve Account as a result of the liquidation of any
investment prior to its stated maturity or the failure to be provided with
timely written investment direction.

 

In order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including, without
limitation, those relating to the funding of terrorist activities and money
laundering, including Section 326 of the USA Patriot Act of the United States
(“Applicable Law”), the Indenture Trustee is required to obtain, verify, record
and update certain information relating to individuals and entities which
maintain a business relationship with the Indenture Trustee.  Accordingly, each
of the parties agrees to provide to the Indenture Trustee upon its request from
time to time such identifying information and documentation as may be available
for such party in order to enable the Indenture Trustee to comply with
Applicable Law.

 

All parties to this Base Indenture agree, and each Noteholder of each Series by
its acceptance of the related Note will be deemed to have agreed, that such
Noteholder shall have no claim or interest in the amounts on deposit in any
Trust Account created under this Base Indenture or any related Indenture
Supplement related to an unrelated Series except as expressly provided herein or
therein.

 

The Indenture Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be for the Indenture Trustee’s economic
self-interest for (a) serving as investment adviser, administrator, shareholder,
servicing agent with respect to certain of the Permitted Investments, (b) using
Affiliates to effect transactions in certain Permitted Investments and
(c) effecting transactions in certain Permitted Investments.  Such compensation
is not payable or reimbursable under this Base Indenture.

 

Section 4.2.                                          Collections and
Disbursements of MBS Portfolio Collections by Servicer.

 

(a)                                          Daily Deposits of MSR Portfolio
Amounts.  The Servicer shall remit all MSR Portfolio Collections in accordance
with the respective Participation Certificates, Participation Agreements and the
PC Repurchase Agreement.  Any amounts that shall be remitted to the Issuer shall
be remitted directly to the Collection and Funding Account (but only to the
extent that such funds are payable to Seller free and clear of Ginnie Mae’s
rights or other restrictions on transfer set forth in such Servicing Contract).

 

(b)                                          Payment Dates.  On each Payment
Date, the Indenture Trustee shall transfer from the Collection and Funding
Account to the Note Payment Account all funds then on deposit therein.  Except
in the case of Redemption Amounts, which may be remitted by the Issuer directly
to the Note Payment Account, none of the Servicer, the Administrator, the
Issuer, the

 

65

--------------------------------------------------------------------------------


 

Calculation Agent nor the Indenture Trustee shall remit to the Note Payment
Account, and each shall take all reasonable actions to prevent other Persons
from remitting to the Note Payment Account, amounts which do not constitute
payments, collections or recoveries received, made or realized in respect of the
Participation Certificates or the initial cash deposited by the Noteholders with
the Indenture Trustee on the date hereof, and the Indenture Trustee will return
to the Issuer or the Servicer any such amounts upon receiving written evidence
reasonably satisfactory to the Indenture Trustee that such amounts are not a
part of the Trust Estate.

 

(c)                                           Delegated Authority to Make MBS
Advances.  The Servicer hereby irrevocably appoints the Noteholder(s) of any
Outstanding MBS Advance VFN with the authority (but no obligation) to make any
MBS Advance on the Servicer’s behalf to the extent the Servicer fails to make
any required payments on the related MBS when required to do so pursuant to the
Ginnie Mae Contract.  Any payment of MBS Advances by Noteholders of MBS Advance
VFNs shall constitute a draw on such VFN and shall increase its VFN Principal
Balance by the amount of such draw.

 

Section 4.3.                                          Fundings.

 

(a)                                          Funding Certifications.  By no
later than 1:00 p.m. New York City time on the Business Day prior to each
Funding Date (or such other time as may be agreed to from time to time by the
Administrator, the Indenture Trustee and the Administrative Agent), the
Administrator shall prepare and deliver to the Issuer, the Indenture Trustee,
the Calculation Agent and the Administrative Agent (and, on any Interim Payment
Date, each applicable VFN Noteholder) a certification (each, a “Funding
Certification”) containing a list of each Funding Condition and presenting a
“yes” or “no” answer beside each indicating whether such Funding Condition has
been satisfied and shall state in writing the amount to be funded on that
Funding Date.

 

(b)                                          VFN Draws, Discretionary Paydowns
and Permanent Reductions.

 

With respect to each VFN (other than a MBS Advance VFN):

 

(i)                                    From time to time, the Collateral Value
may increase due to (i) the addition of Mortgage Loans to the Originated MSR
Portfolio or the Purchased MSR Portfolio, as applicable, or (ii) increases in
the value of the MSRs that underlie the Originated MSR Portfolio and the
Purchased MSR Portfolio.  By no later than 1:00 p.m. New York City time on the
Business Day prior to any Payment Date or Interim Payment Date during the
Revolving Period for such VFN on which any applicable Variable Funding Note
Class is Outstanding, the Administrator, on behalf of the Issuer, may deliver,
or cause to be delivered, to each Noteholder of such Variable Funding Notes and
to the Indenture Trustee a report (a “VFN Note Balance Adjustment Request”) for
such upcoming Funding Date, requesting such Noteholders to fund a VFN Principal
Balance increase on any Class or Classes of VFNs in the amount(s) specified in
such request, which request shall instruct the Indenture Trustee to recognize an
increase in the related VFN Principal Balance, but not in excess of the lesser
of (x) the related Maximum VFN Principal Balance or (y) the amount that would
cause a Borrowing Base Deficiency.  The VFN Note Balance Adjustment Request
shall also state the amount, if any, of any principal payment to be made on each
Outstanding Class of VFNs on the upcoming Interim Payment Date or Payment Date. 
The amount to be funded shall be based on the change in Collateral Value from
the most recent Interim Payment Date or Payment Date.

 

66

--------------------------------------------------------------------------------


 

(ii)                                 If the related Funding Certification
indicates that all Funding Conditions have been met, and the Administrative
Agent agrees, in its sole discretion, the applicable VFN Noteholders shall fund
the VFN Principal Balance increase by remitting pro rata (based on such
Noteholder’s percentage of the Maximum VFN Principal Balance) the amount stated
in the request to the Indenture Trustee by 12:00 p.m. (noon) New York City time
on the related Funding Date, whereupon the Indenture Trustee shall adjust its
records to reflect the increase of the VFN Principal Balance (which increase
shall be the aggregate of the amounts received by the Indenture Trustee from the
applicable VFN Noteholders) by the later of (i) 2:00 p.m. New York City time on
such Funding Date, or (ii) two hours after the receipt by the Indenture Trustee
of such funds from the VFN Noteholders, so long as, after such increase, the
Borrowing Base will continue to be satisfied, determined based on the VFN Note
Balance Adjustment Request and Determination Date Report.  The Indenture Trustee
shall be entitled to rely conclusively on any VFN Note Balance Adjustment
Request and the related Determination Date Report and Funding Certification. 
The Indenture Trustee shall make available on a password-protected portion of
its website to the Issuer or its designee and each applicable VFN Noteholder,
notice on such Funding Date as reasonably requested by the Issuer of any
increase in the VFN Principal Balance.  The Indenture Trustee shall apply and
remit any such payment by the VFN Noteholders toward the payment of the related
Funding Amounts as described in Section 4.3(c).  If on any Funding Date there is
more than one Series with Outstanding Variable Funding Notes, VFN Draws on such
Funding Date shall be made on a pro rata basis among all applicable Outstanding
Series of VFNs in their Revolving Periods based on their respective available
Borrowing Capacities, unless otherwise provided in the related Indenture
Supplement and Note Purchase Agreement.  If any VFN Noteholder does not fund its
share of a requested VFN Draw, one or more other VFN Noteholders may fund all or
a portion of such draw, but no other VFN Noteholder shall have any obligation to
do so.  Draws on VFNs of different Classes within the same Series need not be
drawn pro rata relative to each other.  Any draws under any VFNs shall be used
only to purchase new Participation Certificates and to fund the creation or
acquisition of the servicing rights related to additional Mortgage Pools under
existing Participation Certificates or to increase the value of the related
Participation Certificates pursuant to the PC Repurchase Agreement in a manner
that would not be in violation of any term hereof (including, without
limitation, in a manner that would result in a material adverse United States
federal income tax consequence to the Trust Estate or any Noteholders).

 

(c)                                           Payment of Funding Amounts.

 

(i)                                    Subject to its receipt of a duly executed
Funding Certification from the Administrator pursuant to Section 4.3(a) stating
that all Funding Conditions have been satisfied, and approval by the
Administrative Agent in its sole discretion, the Indenture Trustee shall remit
to the Issuer (or the Issuer’s designee), by the close of business New York City
time on each Funding Date, the amount of the aggregate Funding Amount on such
Funding Date without causing the related VFN Principal Balance to exceed either
(I) the related Maximum VFN Principal Balance or (II) the amount that would
cause a Borrowing Base Deficiency.

 

67

--------------------------------------------------------------------------------


 

(ii)                                 Subject to its receipt of a duly executed
Funding Certification from the Administrator pursuant to
Section 4.3(a) indicating that all Funding Conditions have been satisfied, the
Indenture Trustee shall remit to the Issuer (or the Issuer’s designee) by the
close of business on each Interim Payment Date or Payment Date occurring at any
time when not all Outstanding Notes are in Full Amortization Periods, the amount
of the aggregate Funding Amount to be funded on such Interim Payment Date or
Payment Date, using (1) Available Funds allocated for such purpose pursuant to
Section 4.5(a)(1)(viii), and (2) any amounts funded by VFN Noteholders in
respect of such Funding Amount as described in Section 4.3(b).

 

(d)                                          This Section 4.3 does not relate to
the MBS Advance VFN.  If there is a MBS Advance, the MBS Advance VFN may be
drawn in accordance with the terms of the related Indenture Supplement.

 

Section 4.4.                                          Interim Payment Dates.

 

(a)                                          On each Interim Payment Date, the
Indenture Trustee shall allocate and pay or deposit (as specified below) all
Available Funds held in the Collection and Funding Account as set forth below,
in the following order of priority and in the amounts set forth in the Interim
Payment Date Report for such Interim Payment Date:

 

(i)                                                             pro rata, to
(A) to the extent required pursuant to the related Indenture Supplement, the
Series Reserve Account for each Series, the amount required to be deposited
therein so that, after giving effect to such deposit, the amount standing to the
credit of such Series Reserve Account shall be equal to the related
Series Reserve Required Amount, (B) to the Expense Reserve Account, the amount
required to be deposited therein so that, after giving effect to such deposit,
the amount standing to the credit of the Expense Reserve Account shall be equal
to the related Expense Reserve Required Amount and (C) to the Credit Manager
Expense Reserve Account, the amount required to be deposited therein so that,
after giving effect to such deposit, the amount standing to the credit of the
Credit Manager Expense Reserve Account shall be equal to the related Credit
Manager Expense Reserve Required Amount;

 

(ii)                                                          to be retained in
the Collection and Funding Account, the Required Available Funds;

 

(iii)                                                       [reserved];

 

(iv)                                                      to pay down the VFN
Principal Balance of each Outstanding Class of VFNs pro rata, based on their
respective Note Balances, such amount as may be designated by the Administrator;

 

(v)                                                         any Net Excess Cash
Amount to or at the written direction of PLS as holder of the Owner Trust
Certificate, it being understood that no such Net Excess Cash Amounts may be
paid to PLS under this clause (v) if, after the payment of such cash amounts,
such payment would result in a Borrowing Base Deficiency; provided, that amounts
due and owing to the Owner Trustee and not previously paid hereunder or under
any other Transaction Document shall be paid prior to such payment; and

 

68

--------------------------------------------------------------------------------


 

(b)                                 To the extent provided in the related
Indenture Supplement, during the Revolving Period, on each Interim Payment Date,
with the prior written consent of the Administrative Agent (such consent not to
be unreasonably withheld), the owner of the Owner Trust Certificate may make
Additional Note Payments to a Noteholder of a Series or Class of VFNs.  Such
Additional Note Payments shall be applied to pay down the VFN Principal Balance
of each Outstanding Class of VFNs pro rata, based on their respective Note
Balances, such amount as may be designated by the Administrator.

 

Section 4.5.                                          Payment Dates.

 

(a)                                          On each Payment Date, the Indenture
Trustee shall transfer all funds on deposit in the Collection and Funding
Account for such Payment Date to the Note Payment Account.  On each Payment
Date, the Paying Agent shall apply such Available Funds or Series Available
Funds, as applicable, (and other amounts as specifically noted in
clause (a)(1)(iv) below) in the following order of priority and in the amounts
set forth in the Payment Date Report for such Payment Date:

 

(1)                                Prior to commencement of the Full
Amortization Period, the Available Funds shall be allocated in the following
order of priority:

 

(i)                                     to the Indenture Trustee (in all its
capacities), the Indenture Trustee Fee, to the Owner Trustee, the Owner Trustee
Fee and to the Credit Manager (to the extent not otherwise paid pursuant to the
Credit Management Agreement), the Credit Manager Fee payable on such Payment
Date, plus, (subject, in the case of expenses and indemnification amounts, to
the applicable Expense Limit) all reasonable out-of-pocket expenses and
indemnification amounts owed to the Indenture Trustee (in all capacities), the
Credit Manager (such expenses of the Credit Manager subject to PLS’ prior
approval as set forth in the Credit Management Agreement) and the Owner Trustee
(in all capacities) on such Payment Date;

 

(ii)                                  to each Person (other than the Indenture
Trustee, the Owner Trustee or the Credit Manager) entitled to receive Fees on
such date, the Fees payable to any such Person with respect to the related
Collection Period or Interest Accrual Period, plus (subject, in the case of
expenses and indemnification amounts, to the applicable Expense Limit, and
allocated pro rata based on the amounts due to each such Person) all reasonable
out-of-pocket expenses and indemnification amounts owed for Administrative
Expenses of the Issuer, pursuant to the Transaction Documents or owed or payable
by the Indenture Trustee, in its capacity as such, to Ginnie Mae or any other
Person pursuant to the Transaction Documents with respect to expenses,
indemnification amounts, and other amounts to the extent such expenses,
indemnification amounts and other amounts have been invoiced or noticed to the
Administrator and the Indenture Trustee, and thereafter from other Available
Funds, if necessary;

 

69

--------------------------------------------------------------------------------


 

(iii)                               to the Noteholders of each Series of Notes,
pro rata based on their respective interest entitlement amounts, the Interest
Payment Amount (for all Series) and the Step-Up Fee (for all Series, if any) for
the current Payment Date, for each such Class; provided that if the amount of
Available Funds on deposit in the Collection and Funding Account on such day is
insufficient to pay all amounts in respect of any Class pursuant to this clause
(iii), the Indenture Trustee shall withdraw from the Series Reserve Account for
such Class an amount equal to the lesser of the amount then on deposit in such
Series Reserve Account and the amount of such shortfall for disbursement to the
Noteholders of such Class in reduction of such shortfall, with all such amounts
paid to a Series under this clause (iii) allocated among the Classes of such
Series as provided in the related Indenture Supplement;

 

(iv)                              pro rata, to (A) the Series Reserve Account
for each Series, any amount required to be deposited therein so that, after
giving effect to such deposit, the amount on deposit in such Series Reserve
Account on such day equals the related Series Reserve Required Amount, if
applicable, (B) the Expense Reserve Account, any amount required to be deposited
therein so that, after giving effect to such deposit, the amount on deposit in
the Expense Reserve Account on such day equals the Expense Reserve Required
Amount, and (C) the Credit Manager Expense Reserve Account, any amount required
to be deposited therein so that, after giving effect to such deposit, the amount
on deposit in the Credit Manager Expense Reserve Account on such day equals the
Credit Manager Expense Reserve Required Amount;

 

(v)                                 the Early Amortization Event Payment Amount
to be paid on such Payment Date on each Class of Outstanding Notes that is in
its Early Amortization Period, if applicable;

 

(vi)                              to the Noteholders of each Series of Term
Notes, pro rata, the Scheduled Principal Payment Amount for such Payment Date;

 

(vii)                           to the extent necessary to avoid any Borrowing
Base Deficiency, (1) to pay down the respective VFN Principal Balances of each
Outstanding Class of VFNs, until the earlier of satisfaction of the Borrowing
Base or reduction of all VFN Principal Balances to zero, paid pro rata among
each VFN Class based on their respective Note Balances and thereafter (2) to
reserve cash in the Collection and Funding Account to the extent necessary to
prevent any Borrowing Base Deficiency;

 

(viii)                        [reserved];

 

70

--------------------------------------------------------------------------------


 

(ix)                              pro rata, based on their respective invoiced
or reimbursable amounts and without regard to the applicable Expense Limit,
(A) to the Indenture Trustee (in all its capacities), the Owner Trustee (in all
capacities) and the Credit Manager for any amounts payable to the Indenture
Trustee, the Owner Trustee and the Credit Manager pursuant to this Base
Indenture, the Trust Agreement or the Credit Management Agreement, as
applicable, to the extent not paid under clause (i) above, (B) to the MSR
Valuation Agent for any amounts payable to the MSR Valuation Agent pursuant to
this Base Indenture to the extent not paid under clause (ii) above, (C) to the
Securities Intermediary for any indemnification amounts owed to the Securities
Intermediary as described in Section 4.9; (D) all Administrative Expenses of the
Issuer not paid under clause (ii) above; or (E) any other amounts payable
pursuant to this Base Indenture or any other Transaction Document and not paid
under clause (ii) above;

 

(x)                                 if and to the extent so directed in writing
by the Administrator on behalf of the Issuer, to the Noteholders of each
Class of VFNs, an amount to be applied to pay down the respective VFN Principal
Balances equal to the lesser of (A) the amount specified by the Administrator
and (B) the amount necessary to reduce the VFN Principal Balances to zero, paid
pro rata among each VFN Classes based on their respective Note Balances; and

 

(xi)                              any Net Excess Cash Amount to or at the
direction of PLS as holder of the Owner Trust Certificate, to the extent that
following any such payment, there would not be a Borrowing Base Deficiency;
provided that amounts due and owing to the Owner Trustee and not previously paid
hereunder or under any other Transaction Document shall be paid prior to such
payment.

 

(2)                                On and after the commencement of the Full
Amortization Period, all Available Funds for each Series shall be allocated in
the following order of priority:

 

(i)                                     to the Indenture Trustee (in all its
capacities), the Indenture Trustee Fee, to the Owner Trustee, the Owner Trustee
Fee, to the Credit Manager (to the extent not otherwise paid pursuant to the
Credit Management Agreement), the Credit Manager Fee payable on such Payment
Date, plus (without regard, in the case of expenses and indemnification amounts,
to the applicable Expense Limit) all reasonable out-of-pocket expenses and
indemnification amounts owed to the Indenture Trustee (in all capacities), the
Owner Trustee (in all capacities) and the Credit Manager on such Payment Date,
with respect to expenses and indemnification amounts to the extent such expenses
and indemnification amounts have been invoiced or noticed to the Administrator;
provided that if the amount of Available Funds is not sufficient to pay the full
amounts owed to the Indenture Trustee and the Credit Manager pursuant to this
clause (i), (A) the Indenture Trustee shall withdraw from the Expense Reserve
Account an amount equal to the lesser of the amount then on deposit in the
Expense Reserve Account and the amount of such shortfall for disbursement to the
Indenture Trustee in reduction of such shortfall, and (B) the Indenture Trustee
shall withdraw from the Credit Manager Expense Reserve Account an amount equal
to the lesser of the amount then on deposit in the Credit Manager Expense
Reserve Account and the amount of such shortfall for disbursement to the Credit
Manager in reduction of such shortfall;

 

71

--------------------------------------------------------------------------------


 

(ii)                                  to each Person (other than the Indenture
Trustee, the Owner Trustee or the Credit Manager) entitled to receive Fees on
such date, the Fees payable to any such Person with respect to the related
Collection Period or Interest Accrual Period, as applicable, plus (subject, in
the case of expenses and indemnification amounts, to the applicable Expense
Limit and allocated pro rata based on the amounts due to each such Person) all
reasonable out-of-pocket expenses and indemnification amounts owed for
Administrative Expenses of the Issuer with respect to expenses, indemnification
amounts and other amounts to the extent such expenses, indemnification amounts
and other amounts have been invoiced or noticed to the Administrator and the
Indenture Trustee;

 

(iii)                               if a MBS Advance VFN has a positive VFN
Principal Balance, all Available Funds shall be allocated in the following order
of priority:

 

(A)                     to the Noteholders of such MBS Advance VFNs, pro rata,
based on their respective interest entitlement amounts, (a) the related
Cumulative Interest Shortfall Amounts attributable to unpaid Interest Amounts
from prior Payment Dates, until such Cumulative Interest Shortfall Amounts have
been reduced to zero, and (b) the Interest Amount for the current Payment Date,
for each Class of MBS Advance VFNs, until such Interest Amount has been paid in
full; and

 

(B)                     to pay down the respective VFN Principal Balances of
each Outstanding Class of MBS Advance VFNs, until such VFN Principal Balances
have been reduced to zero.

 

(iv)                              thereafter, the Series Available Funds for
each Series (other than any MBS Advance VFN) shall be allocated in the following
order of priority (or in such other order of priority as specified in the
related Indenture Supplement):

 

(A)                     to the Noteholders of the related Series of Notes,
(a) the related Cumulative Interest Shortfall Amounts attributable to unpaid
Interest Amounts (for all Series) from prior Payment Dates, and (b) the Interest
Amounts (for all Series) for the current Payment Date, for each such Class;
provided that if the amount of related Series Available Funds is insufficient
for any Class pursuant to this clause (iv)(A), the Indenture Trustee shall
withdraw from the Series Reserve Account for such Class an amount equal to the
lesser of the amount then on deposit in such Series Reserve Account and the
amount of such shortfall for disbursement to the Noteholders of such Class in
reduction of such shortfall, with all such amounts paid to a Series under this
clause (iv)(A) allocated among the Classes of such Series as provided in the
related Indenture Supplement;

 

72

--------------------------------------------------------------------------------


 

(B)                     to the Noteholders of the related Series of Notes,
remaining Series Available Funds up to the aggregate unpaid Note Balances to
reduce Note Balances in the order specified in the related Indenture Supplement,
until all such Note Balances have been reduced to zero;

 

(C)                     to the Noteholders of the related Series of Notes,
remaining Series Available Funds up to the Default Supplemental Fee (for all
Series) and the Step-Up Fee (for all Series, if any) for the current Payment
Date and related shortfalls, for each such Class in the order specified in the
related Indenture Supplement; and

 

(D)                     to be allocated to other Series to run steps (A) through
(C) above for such other Series, to the extent the Series Available Funds for
such other Series were insufficient to make such payments, allocated among such
other Series pro rata based on the amounts of their respective shortfalls;

 

(v)                                 out of all remaining Series Available Funds
for all Series, pro rata, based on their respective invoiced or reimbursable
amounts and without regard to the applicable Expense Limit, (A) to the MSR
Valuation Agent for any amounts payable to the MSR Valuation Agent pursuant to
this Base Indenture to the extent not paid under clause (ii) above, (B) to the
Securities Intermediary for any indemnification amounts owed to the Securities
Intermediary as described in Section 4.9, and (C) all Administrative Expenses of
the Issuer not paid under clause (ii) above; provided that if the amount of
related Series Available Funds is not sufficient to pay the full amounts owed to
the MSR Valuation Agent pursuant to subclause (A) of this clause (v), the
Indenture Trustee shall withdraw from the Expense Reserve Account an amount
equal to the lesser of the amount then on deposit in the Expense Reserve Account
and the amount of such shortfall for disbursement to the MSR Valuation Agent in
reduction of such shortfall;

 

(vi)                              out of all remaining Series Available Funds
for all Series, to pay any other amounts required to be paid before Net Excess
Cash Amounts pursuant to one or more Indenture Supplements; and

 

(vii)                           out of all remaining Series Available Funds for
all Series, any Net Excess Cash Amount to or at the written direction of PLS as
holder of the Owner Trust Certificate.

 

The amounts payable under clause (i) or (ii) of Section 4.5(a)(2) above shall be
paid out of each Series’ Series Available Funds based on such Series’
Series Allocation Percentage of such amounts payable on such Payment Date.  If,
on any Payment Date, the Series Available Funds for any Series is less than the
amount payable under clauses (i) and (ii) above out of such Series’
Series Available Funds (any such difference, a “Shortfall Amount”), the amount
of such Shortfall Amount shall be paid out of the Series

 

73

--------------------------------------------------------------------------------


 

Available Funds for each Series that does not have a Shortfall Amount, in each
case, based on such Series’ relative Series Invested Amount.

 

(b)                                          On each Payment Date, the Indenture
Trustee shall instruct the Paying Agent to pay to, or as directed by, each
Noteholder of record on the related Record Date the amount to be paid to such
Noteholder in respect of the related Note on such Payment Date by wire transfer
if appropriate instructions are provided to the Indenture Trustee in writing no
later than five (5) Business Days prior to the related Record Date, or, if a
wire transfer cannot be effected, by check delivered to each Noteholder of
record on the related Record Date at the address listed on the records of the
Note Registrar.

 

(c)                                           Notwithstanding anything to the
contrary in this Base Indenture, the Indenture Supplement providing for the
issuance of any Series of Notes within which there are one or more Classes of
Notes may specify the allocation of payments among such Classes payable pursuant
to Section 4.5 hereof, providing for the subordination of such payments on the
subordinated Series or Class, and any such provision in such an Indenture
Supplement shall have the same effect as if set forth in this Base Indenture and
any related Indenture Supplement, all to the extent an Issuer Tax Opinion is
delivered as to such Series at its issuance.

 

(d)                                          On each Payment Date, the Indenture
Trustee shall make available, in the same manner as described in Section 3.5, a
report stating all amounts paid to the Indenture Trustee (in all its capacities)
or Citibank, N.A. (in all its capacities) pursuant to this Section 4.5 on such
Payment Date.

 

(e)                                           To the extent provided in the
related Indenture Supplement, during the Revolving Period, on each Payment Date,
and with the prior written consent of the Administrative Agent, the owner of the
Owner Trust Certificate may make Additional Note Payments to a Noteholder of a
Series or Class of VFNs.  Such Additional Note Payments shall be applied to pay
down the VFN Principal Balance of each Outstanding Class of VFNs pro rata, based
on their respective Note Balances, such amount as may be designated by the
Administrator.

 

Section 4.6.                                          Series Reserve Account;
Expense Reserve Account; Credit Manager Expense Reserve Account.

 

(a)                                          Series Reserve Account.

 

(i)                                     Pursuant to Section 4.1, the Indenture
Trustee shall establish and maintain a Series Reserve Account or Trust Accounts
for each Series, each of which shall be an Eligible Account, for the benefit of
the Secured Parties of such Series.  If any such account loses its status as an
Eligible Account, the funds in such account shall be moved to an account that
qualifies as an Eligible Account within thirty (30) days.  On or prior to the
Issuance Date for each Series, the Issuer shall cause an amount equal to the
related Series Reserve Required Amount(s), if applicable, to be deposited into
the related Series Reserve Account(s).  Thereafter, on each Payment Date and
Interim Payment Date, the Indenture Trustee shall withdraw Available Funds from
the Note Payment Account and deposit them into each such Series Reserve Account
pursuant to, and to the extent required by, Section 4.5(a) and the related
Indenture Supplement.

 

74

--------------------------------------------------------------------------------


 

(ii)                                  On each Payment Date, an amount equal to
the aggregate of amounts described in clauses (i), (ii) and (iii) of
Section 4.5(a)(1) or clauses (i), (ii) and (iii)(A) through (B) of
Section 4.5(a)(2) allocable to the related Series, as appropriate, and which is
not payable out of Available Funds or the related Series Available Funds, as
applicable, due to an insufficiency of Available Funds or Series Available
Funds, as applicable, shall be withdrawn from such Series Reserve Account by the
Indenture Trustee and remitted to the Note Payment Account for payment in
respect of the related Class’ allocable share of such items as described in
Section 4.5(a) or the related Indenture Supplement.  On any Payment Date on
which amounts are withdrawn from such Series Reserve Account pursuant to
Section 4.5(a), no funds shall be withdrawn from the Collection and Funding
Account (or from the Note Payment Account for deposit into the Collection and
Funding Account) to pay Funding Amounts or amounts to the Issuer pursuant to
Section 4.3 if, after giving effect to the withdrawals described in the
preceding sentences, the amount then standing to the credit of such
Series Reserve Account is less than the related Series Reserve Required Amount,
if applicable.  All Collections received in the Collection and Funding Account
shall be deposited into the related Series Reserve Accounts until the amount on
deposit in each Series Reserve Account equals the related Series Reserve
Required Amount, if applicable, as described in Section 4.5 and the related
Indenture Supplement.  For purposes of the foregoing, the portion of any such
fees and expenses payable under Section 4.5(a)(1)(i) or (ii) shall equal the
related Series Allocation Percentage of the amounts payable under such clause.

 

(iii)                               If on any Payment Date the amount on deposit
in a Series Reserve Account is equal to or greater than the aggregate Note
Balance for the related Series (after payment on such Payment Date of the
amounts described in Section 4.5) the Indenture Trustee will withdraw from such
Series Reserve Account the aggregate Note Balance for such Series and remit it
to the Noteholders of the Notes of such Series in reduction of the aggregate
Note Balance for all Classes of Notes of such Series that are Outstanding.  On
the Stated Maturity Date for the latest maturing Class in a Series, the balance
on deposit in the related Series Reserve Account shall be applied as a principal
payment on the Notes of that Series to the extent necessary to reduce the
aggregate Note Balance for that Series to zero.  On any Payment Date after
payment of principal on the Notes and when no Event of Default has occurred, the
Indenture Trustee shall withdraw from each Series Reserve Account the amount by
which the balance of the Series Reserve Account exceeds the related
Series Reserve Required Amount, if applicable, and pay such amount to PLS as
holder of the Owner Trust Certificate.

 

(iv)                              Amounts held in a Series Reserve Account shall
be invested in Permitted Investments at the direction of the Administrator as
provided in Section 4.1.

 

(v)                                 On any Payment Date, after payment of all
amounts pursuant to Section 4.5(a), during the Full Amortization Period, the
Indenture Trustee shall withdraw from each Series Reserve Account the amount by
which the amount standing to the credit of such Series Reserve Account exceeds
the related Series Reserve Required Amount, if

 

75

--------------------------------------------------------------------------------


 

applicable, and shall apply such excess to reduce the Note Balances of the Notes
of the related Series, pursuant to Section 4.5.  Such principal payment shall be
made in accordance with the terms and provisions of the related Indenture
Supplement.  On any Payment Date following the payment in full of all principal
payable in respect of the related Series or Class of Notes, the Indenture
Trustee shall withdraw any remaining amounts from the related Series Reserve
Account and distribute it to PLS as holder of the Owner Trust Certificate. 
Amounts paid to PLS or its designee pursuant to the preceding sentence shall be
released from the Security Interest.

 

(vi)                              If on any Funding Date, the amount on deposit
in one or more Series Reserve Accounts is less than the related Series Reserve
Required Amounts, if applicable, then the Administrator may direct the Indenture
Trustee to transfer from the Collection and Funding Account to such
Series Reserve Accounts an amount equal to the amount by which the respective
Series Reserve Required Amounts, if applicable, exceed the respective amounts
then on deposit in the related Series Reserve Accounts.

 

(vii)                           Any funds on deposit in any Series Reserve
Account are to be applied to make any required payments in respect of the
related Series or Class of Notes only, and no other Series or Class of Notes
shall have any interest or claim against such amounts on deposit. 
Notwithstanding the foregoing, if any Series or Class of Notes is deemed to have
an interest or claim on the funds on deposit in the Series Reserve Account
established for another Series, it shall not receive any amounts on deposit in
such Series Reserve Account unless and until the Series or Class of Notes
related to such Series Reserve Account are paid in full and are no longer
Outstanding.  The provisions of this Section 4.6(a)(vii) constitute a
“subordination agreement” for purposes of Section 510(a) of the Bankruptcy Code.

 

(b)                                          Expense Reserve Account.

 

(i)                                     Pursuant to Section 4.1, the Indenture
Trustee shall establish and maintain an Expense Reserve Account, which shall be
an Eligible Account, for the benefit of the Indenture Trustee and the MSR
Valuation Agent.  If any such account loses its status as an Eligible Account,
the funds in such account shall be moved to an account that qualifies as an
Eligible Account within thirty (30) days.  On or prior to the Closing Date, the
Issuer shall cause an amount equal to the related Expense Reserve Required
Amount to be deposited into the Expense Reserve Account.  Thereafter, on each
Payment Date and Interim Payment Date, the Indenture Trustee shall withdraw
Available Funds from the Note Payment Account and deposit them into the Expense
Reserve Account pursuant to, and to the extent required by Section 4.5(a).

 

(ii)                                  On each Payment Date, an amount equal to
the aggregate of amounts described in clause (i) of Section 4.5(a)(2) which is
not payable out of Series Available Funds due to an insufficiency of
Series Available Funds shall be withdrawn from the Expense Reserve Account by
the Indenture Trustee and remitted to the Note Payment Account for payment in
respect of the related Class’ allocable share of such items as described in
Section 4.5(a).  On any Payment Date on which amounts are withdrawn from the
Expense Reserve Account pursuant to Section 4.5(a), no funds shall be

 

76

--------------------------------------------------------------------------------


 

withdrawn from the Collection and Funding Account (or from the Note Payment
Account for deposit into the Collection and Funding Account) to pay Funding
Amounts or amounts to the Issuer pursuant to Section 4.3 if, after giving effect
to the withdrawals described in the preceding sentences, the amount then
standing to the credit of the Expense Reserve Account is less than the Expense
Reserve Required Amount.  All Collections received in the Collection and Funding
Account shall be deposited into the Expense Reserve Account until the amount on
deposit in the Expense Reserve Account equals the Expense Reserve Required
Amount, as described in Section 4.5.

 

(iii)                               Amounts held in the Expense Reserve Account
shall be invested in Permitted Investments at the direction of the Administrator
as provided in Section 4.1.

 

(iv)                              On any Payment Date, after payment of all
amounts pursuant to Section 4.5(a), during the Full Amortization Period, the
Indenture Trustee shall withdraw from the Expense Reserve Account the amount by
which the amount standing to the credit of the Expense Reserve Account exceeds
the Expense Reserve Required Amount, if applicable, and shall apply such excess
to reduce the Note Balances of the Notes of all Series, pursuant to Section 4.5.
Such principal payment shall be made in accordance with the terms and provisions
of the related Indenture Supplement. On any Payment Date following the payment
in full of all principal payable in respect of all Series or Classes of Notes
and the payment in full of all amounts payable to the Indenture Trustee and the
MSR Valuation Agent, the Indenture Trustee shall withdraw any remaining amounts
from the Expense Reserve Account and distribute it to PLS as holder of the Owner
Trust Certificate. Amounts paid to PLS or its designee pursuant to the preceding
sentence shall be released from the Security Interest.

 

(v)                                 If on any Funding Date, the amount on
deposit in the Expense Reserve Accounts is less than the Expense Reserve
Required Amount, if applicable, then the Administrator may direct the Indenture
Trustee to transfer from the Collection and Funding Account to the Expense
Reserve Account an amount equal to the amount by which the Expense Reserve
Required Amount exceeds the amounts then on deposit in the Expense Reserve
Account.

 

(c)                                           Credit Manager Expense Reserve
Account.

 

(i)                                     Pursuant to Section 4.1, the Indenture
Trustee shall establish and maintain a Credit Manager Expense Reserve Account,
which shall be an Eligible Account in the name of the Indenture Trustee, for the
benefit of the Credit Manager for payment of amounts due the Credit Manager on
any Payment Date.  It is the intent of the parties that the Credit Manager
Expense Reserve Account be an account of the Indenture Trustee, and not an
account of the Issuer. Nonetheless, to the extent that the Issuer has any rights
in the Credit Manager Expense Reserve Account, the Issuer hereby grants to the
Indenture Trustee for the benefit of the Credit Manager, to secure the payment
of all amounts owning to the Credit Manager pursuant to this Indenture, a
security interest in all of its right, title, and interest, if any, whether now
owned or hereafter acquired, in, to, and under, the Credit Manager Expense
Reserve Account, all money and other property held therein, and all proceeds
thereof.  If any such account loses its status as an Eligible

 

77

--------------------------------------------------------------------------------


 

Account, the funds in such account shall be moved to an account that qualifies
as an Eligible Account within thirty (30) days.  On or prior to the Closing
Date, the Issuer shall cause an amount equal to the related Credit Manager
Expense Reserve Required Amount to be deposited into the Credit Manager Expense
Reserve Account.  Thereafter, on each Payment Date and Interim Payment Date, the
Indenture Trustee shall withdraw Available Funds from the Note Payment Account
and deposit them into the Credit Manager Expense Reserve Account pursuant to,
and to the extent required by Section 4.5(a).

 

(ii)                                  On each Payment Date, an amount equal to
the aggregate of amounts described in clause (i) of Section 4.5(a)(2) which is
not payable out of Series Available Funds due to an insufficiency of
Series Available Funds shall be withdrawn from the Credit Manager Expense
Reserve Account by the Indenture Trustee and remitted to the Note Payment
Account for payment in respect of the related Class’ allocable share of such
items as described in Section 4.5(a).  On any Payment Date on which amounts are
withdrawn from the Credit Manager Expense Reserve Account pursuant to
Section 4.5(a), no funds shall be withdrawn from the Collection and Funding
Account (or from the Note Payment Account for deposit into the Collection and
Funding Account) to pay Funding Amounts or amounts to the Issuer pursuant to
Section 4.3 if, after giving effect to the withdrawals described in the
preceding sentences, the amount then standing to the credit of the Credit
Manager Expense Reserve Account is less than the Credit Manager Expense Reserve
Required Amount.  All Collections received in the Collection and Funding Account
shall be deposited into the Credit Manager Expense Reserve Account until the
amount on deposit in the Expense Reserve Account equals the Credit Manager
Expense Reserve Required Amount, as described in Section 4.5.

 

(iii)                               Amounts held in the Credit Manager Expense
Reserve Account shall be invested in Permitted Investments at the direction of
the Administrator as provided in Section 4.1.

 

(iv)                              Subject to Section 4.6(c)(v) hereof, on any
Payment Date following the payment in full of all principal payable in respect
of all Series or Classes of Notes and the payment in full of all amounts payable
to the Credit Manager, the Indenture Trustee shall withdraw any remaining
amounts from the Credit Manager Expense Reserve Account and distribute and
allocate them to the Issuer in accordance with the terms hereof . Amounts paid
to the Issuer or its designee pursuant to the preceding sentence shall be
released from the Security Interest.

 

(v)                                       Notwithstanding anything herein to the
contrary, in the event of the occurrence of any action by Ginnie Mae pursuant to
Section 8 of the Acknowledgment Agreement to terminate and extinguish any rights
of PLS as servicer, the Indenture Trustee shall continue to maintain the Credit
Manager Expense Reserve Account for the benefit of the Credit Manager for three
(3) years following payment in full of all Outstanding Notes, to the extent this
Base Indenture has not been satisfied and discharged; provided, that if amounts
have been withdrawn from the Credit Manager Expense Reserve Account during such
three (3) year-period, or the Credit Manager shall have received written notice
of a claim arising in connection with its performance or obligations under this
Base Indenture and the other Transaction Documents, then the Credit Manager
Expense Reserve Account shall continue to be maintained for five (5) years
following payment in full of all Outstanding Notes, to the extent this Base
Indenture has not been satisfied and discharged.

 

78

--------------------------------------------------------------------------------


 

(vi)                              If on any Funding Date, the amount on deposit
in the Credit Manager Expense Reserve Accounts is less than the Credit Manager
Expense Reserve Required Amount, if applicable, then the Administrator may
direct the Indenture Trustee to transfer from the Collection and Funding Account
to the Credit Manager Expense Reserve Account an amount equal to the amount by
which the Credit Manager Expense Reserve Required Amount exceeds the amounts
then on deposit in the Credit Manager Expense Reserve Account.

 

Section 4.7.                                          Collection and Funding
Account.

 

Pursuant to Section 4.1, the Indenture Trustee shall establish and maintain the
Collection and Funding Account, which shall be an Eligible Account, for the
benefit of the Secured Parties.  If any such account loses its status as an
Eligible Account, the funds in such account shall be moved to an account that
qualifies as an Eligible Account within thirty (30) days.  The Indenture Trustee
shall deposit and withdraw Available Funds from the Collection and Funding
Account pursuant to, and to the extent required by Section 4.5.

 

Section 4.8.                                          Note Payment Account.

 

(a)                                          Pursuant to Section 4.1, the
Indenture Trustee shall establish and maintain the Note Payment Account, which
shall be an Eligible Account, for the benefit of the Secured Parties.  If the
Note Payment Account loses its status as an Eligible Account, the funds in such
account shall be moved to an account that qualifies as an Eligible Account
within thirty (30) days.  The Note Payment Account shall be funded to the extent
that (i) the Issuer shall remit to the Indenture Trustee the Redemption Amount
for a Class of Notes pursuant to Section 13.1, (ii) the Indenture Trustee shall
remit thereto any Available Funds from the Collection and Funding Account
pursuant to Section 4.2(b), (iii) the Indenture Trustee shall transfer amounts
from an applicable Series Reserve Account pursuant to, and to the extent
required by, Section 4.6, and (iv) the Indenture Trustee shall transfer amounts
from the Expense Reserve Account pursuant to, and to the extent required by,
Section 4.6.

 

(b)                                          On each Payment Date, an amount
equal to the aggregate of amounts described in Section 4.5(a) shall be withdrawn
from the Note Payment Account by the Indenture Trustee and remitted to the
Noteholders and other Persons or accounts described therein for payment as
described in that Section, and upon payments of all sums payable hereunder as
described in Section 4.5(a), as applicable, any remaining amounts then on
deposit in the Note Payment Account shall be released from the Security Interest
and paid to PLS or its designee unless it would cause a Borrowing Base
Deficiency.

 

(c)                                           Amounts held in the Note Payment
Account may be invested in Permitted Investments at the direction of the
Administrator as provided in Section 4.1.

 

79

--------------------------------------------------------------------------------


 

Section 4.9.                                          Securities Accounts.

 

(a)                                          Securities Intermediary.  The
Issuer and the Indenture Trustee hereby appoint Citibank, as Securities
Intermediary with respect to the Trust Accounts.  The Security Entitlements and
all Financial Assets credited to the Trust Accounts, including without
limitation all amounts, securities, investments, Financial Assets, investment
property and other property from time to time deposited in or credited to such
account and all proceeds thereof, held from time to time in the Trust Accounts
will continue to be held by the Securities Intermediary for the Indenture
Trustee for the benefit of the Secured Parties.  Upon the termination of this
Base Indenture, the Indenture Trustee shall inform the Securities Intermediary
of such termination.  By acceptance of their Notes or interests therein, the
Noteholders and all beneficial owners of Notes shall be deemed to have appointed
Citibank, as Securities Intermediary.  Citibank hereby accepts such appointment
as Securities Intermediary.

 

(i)                                    With respect to any portion of the Trust
Estate that is credited to the Trust Accounts, the Securities Intermediary
agrees that:

 

(A)                         with respect to any portion of the Trust Estate that
is held in deposit accounts, each such deposit account shall be subject to the
security interest granted pursuant to this Base Indenture, and the Securities
Intermediary shall comply with instructions originated by the Indenture Trustee
directing dispositions of funds in the deposit accounts without further consent
of the Issuer and otherwise shall be subject to the exclusive custody and
control of the Securities Intermediary, and the Securities Intermediary shall
have sole signature authority with respect thereto;

 

(B)                         any and all property credited to the Trust Accounts
shall be treated by the Securities Intermediary as Financial Assets;

 

(C)                         any portion of the Trust Estate that is, or is
treated as, a Financial Asset shall be physically delivered (accompanied by any
required endorsements) to, or credited to an account in the name of, the
Securities Intermediary or other eligible institution maintaining any Trust
Account in accordance with the Securities Intermediary’s customary procedures
such that the Securities Intermediary or such other institution establishes a
Security Entitlement in favor of the Indenture Trustee with respect thereto over
which the Securities Intermediary or such other institution has “control” (as
defined in the UCC); and

 

(D)                         it will use reasonable efforts to promptly notify
the Indenture Trustee and the Issuer if any other Person claims that it has a
property interest in a Financial Asset in any Trust Account and that it is a
violation of that Person’s rights for anyone else to hold, transfer or deal with
such Financial Asset.

 

80

--------------------------------------------------------------------------------


 

(ii)                        The Securities Intermediary hereby confirms that
(A) each Trust Account is an account to which Financial Assets are or may be
credited, and the Securities Intermediary shall, subject to the terms of this
Base Indenture treat the Indenture Trustee as entitled to exercise the rights
that comprise any Financial Asset credited to any Trust Account, (B) any portion
of the Trust Estate in respect of any Trust Account will be promptly credited by
the Securities Intermediary to such account, and (C) all securities or other
property underlying any Financial Assets credited to any Trust Account shall be
registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary, and in no case will any
Financial Asset credited to any Trust Account be registered in the name of the
Issuer or the Administrator, payable to the order of the Issuer or the
Administrator or specially endorsed to any of such Persons.

 

(iii)                              If at any time the Securities Intermediary
shall receive an Entitlement Order from the Indenture Trustee directing transfer
or redemption of any Financial Asset relating to any Trust Account, the
Securities Intermediary shall comply with such Entitlement Order without further
consent by the Issuer or the Administrator or any other Person.  If at any time
the Indenture Trustee notifies the Securities Intermediary in writing that this
Base Indenture has been discharged in accordance herewith, then thereafter if
the Securities Intermediary shall receive any order from the Issuer directing
transfer or redemption of any Financial Asset relating to any Trust Account, the
Securities Intermediary shall comply with such Entitlement Order without further
consent by the Indenture Trustee or any other Person.

 

(iv)                             In the event that the Securities Intermediary
has or subsequently obtains by agreement, operation of law or otherwise a
security interest in any Trust Account or any Financial Asset or Security
Entitlement credited thereto, the Securities Intermediary hereby agrees that
such security interest shall be subordinate to the security interest of the
Indenture Trustee.  The Financial Assets and Security Entitlements credited to
the Trust Accounts will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any Person other than the Indenture Trustee in the
case of the Trust Accounts.

 

(v)                                There are no other agreements entered into
between the Securities Intermediary in such capacity, and the Securities
Intermediary agrees that it will not enter into any agreement with, the Issuer,
the Administrator, or any other Person (other than the Indenture Trustee) with
respect to any Trust Account.  In the event of any conflict between this Base
Indenture (or any provision of this Base Indenture) and any other agreement now
existing or hereafter entered into, the terms of this Base Indenture shall
prevail.

 

(vi)                             The rights and powers granted herein to the
Indenture Trustee have been granted in order to perfect its interest in the
Trust Accounts and the Security Entitlements to the Financial Assets credited
thereto, and are powers coupled with an interest and will not be affected by the
bankruptcy of the Issuer, the Administrator or PLS nor by the lapse of time. 
The obligations of the Securities Intermediary hereunder shall continue in
effect until the interest of the Indenture Trustee in the Trust Accounts and in
such Security Entitlements, has been terminated pursuant to the terms of this
Base Indenture and the Indenture Trustee has notified the Securities
Intermediary of such termination in writing.

 

81

--------------------------------------------------------------------------------


 

(b)                                          Definitions; Choice of Law. 
Capitalized terms used in this Section 4.9 and not defined herein shall have the
meanings assigned to such terms in the New York UCC.  For purposes of
Section 8-110(e) of the New York UCC, the “securities intermediary’s
jurisdiction” shall be the State of New York.

 

(c)                                           Limitation on Liability.  None of
the Securities Intermediary or any director, officer, employee or agent of the
Securities Intermediary shall be under any liability to the Indenture Trustee or
the Noteholders for any action taken, or not taken, in good faith pursuant to
this Base Indenture, or for errors in judgment; provided, however, that this
provision shall not protect the Securities Intermediary against any liability to
the Indenture Trustee or the Noteholders which would otherwise be imposed by
reason of the Securities Intermediary’s willful misconduct, bad faith or
negligence in the performance of its obligations or duties hereunder.  The
Securities Intermediary and any director, officer, employee or agent of the
Securities Intermediary may rely in good faith on any document of any kind
which, on its face, is properly executed and submitted by any Person respecting
any matters arising hereunder.  The Securities Intermediary shall be under no
duty to inquire into or investigate the validity, accuracy or content of such
document.

 

Section 4.10.                                   Notice of Adverse Claims.

 

Except for the claims and interests of the Secured Parties in the Trust
Accounts, the Securities Intermediary has no actual knowledge of any claim to,
or interest in, any Trust Account or in any financial asset credited thereto. 
If any Person asserts any Adverse Claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against any Trust
Account or in any financial asset carried therein of which a Responsible Officer
of the Securities Intermediary has actual knowledge, the Securities Intermediary
will promptly notify the Noteholders, the Indenture Trustee and the Issuer
thereof.

 

Section 4.11.                                   No Gross Up.

 

No Person, including the Issuer, shall be obligated to pay any additional
amounts to the Noteholders or Note Owners as a result of any withholding or
deduction for, or on account of, any present or future taxes, duties,
assessments or governmental charges.

 

Section 4.12.                                   Advance Rate Reduction Event
Trigger Period, Early Amortization Period and Full Amortization Period.

 

Upon the occurrence of an Advance Rate Reduction Event, the Advance Rate
Reduction Event Trigger Period for all Outstanding Notes shall commence without
further action on the part of any Person, unless, together, the Majority
Noteholders of all Outstanding Notes that are not Variable Funding Notes and the
Majority Noteholders for each Series of Variable Funding Notes that are
Outstanding, plus the Administrative Agent, notify the Indenture Trustee, Ginnie
Mae and the Credit Manager that either (i) they have waived the occurrence of
such Advance Rate Reduction Event or (ii) they have acknowledged that the
Advance Rate Reduction Event has been cured and consented to the termination of
the Advance Rate Reduction Event Trigger Period for each Outstanding Series that
is still in its Revolving Period.

 

82

--------------------------------------------------------------------------------


 

Upon the occurrence of an Early Amortization Event, the Revolving Period for all
Classes and Series of the Notes shall automatically terminate and the Early
Amortization Period for all Outstanding Notes shall commence without further
action on the part of any Person, unless, together, the Majority Noteholders of
all Outstanding Notes that are not Variable Funding Notes and the Majority
Noteholders for each Series of Variable Funding Notes that are Outstanding, plus
the Administrative Agent, notify the Indenture Trustee, Ginnie Mae and the
Credit Manager that either (i) they have waived the occurrence of such Early
Amortization Event and consent to the continuation of the Revolving Period for
each Outstanding Series that is still in its Revolving Period or (ii) they
acknowledge that the Early Amortization Event has been cured and consent to the
continuation of the Revolving Period for each Outstanding Series that is still
in its Revolving Period.

 

Upon the occurrence of an Event of Default, the Revolving Period for all Classes
and Series of the Notes shall automatically terminate and the Full Amortization
Period for all Outstanding Notes shall commence without further action on the
part of any Person, unless, together, the Majority Noteholders of all
Outstanding Notes that are not Variable Funding Notes and the Majority
Noteholders for each Series of Variable Funding Notes that are Outstanding, plus
the Administrative Agent, notify the Indenture Trustee, Ginnie Mae and the
Credit Manager that they have waived the occurrence of such Event of Default and
consent to the continuation of the Revolving Period for each Outstanding
Series that is still in its Revolving Period.

 

The obligation of the Issuer to pay or reserve any Default Supplemental Fee,
Step-Up Fee, Cumulative Interest Shortfall Amount, Cumulative Default
Supplemental Fee Shortfall Amount or Cumulative Step-Up Fee Shortfall Amount
shall begin only upon the occurrence of an Early Amortization Event or Event of
Default, as applicable, and commencement of the Early Amortization Period or
Full Amortization Period, as applicable, as described in this Section 4.12.

 

Article V

 

Note Forms

 

Section 5.1.                                          Forms Generally.

 

The Notes will have such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Base Indenture or the
applicable Indenture Supplement and may have such letters, numbers or other
marks of identification and such legends or endorsements placed thereon, as may
be required to comply with applicable laws or regulations or with the rules of
any securities exchange, or as may, consistently herewith, be determined by the
Issuer, as evidenced by the Issuer’s execution of such Notes.  Any portion of
the text of any Note may be set forth on the reverse thereof, with an
appropriate reference thereto on the face of the Note.

 

The Definitive Notes and the Global Notes representing the Book-Entry Notes will
be typewritten, printed, lithographed or engraved or produced by any combination
of these methods (with or without steel engraved borders) or may be produced in
any other manner, all as determined by the Issuer, as evidenced by the Issuer’s
execution of such Notes.

 

83

--------------------------------------------------------------------------------


 

Section 5.2.                                          Forms of Notes.

 

(a)                                          Forms Generally.  Subject to
Section 5.2(b), each Note will be in one of the forms approved from time to time
by or pursuant to this Base Indenture.  Without limiting the generality of the
foregoing, the Indenture Supplement for any Series of Notes shall specify
whether the Notes of such Series, or of any Class within such Series, shall be
issuable as Definitive Notes or as Book-Entry Notes.

 

(b)                                          Issuer Certificate.  Before the
delivery of a Note to the Indenture Trustee for authentication in any form
approved by or pursuant to an Issuer Certificate, the Issuer will deliver to the
Indenture Trustee the Issuer Certificate by or pursuant to which such form of
Note has been approved, which Issuer Certificate will have attached thereto a
true and correct copy of the form of Note which has been approved thereby.  Any
form of Note approved by or pursuant to an Issuer Certificate must be acceptable
as to form to the Indenture Trustee, such acceptance to be evidenced by the
Indenture Trustee’s authentication of Notes in that form of a Certificate of
Authentication signed by an Indenture Trustee Authorized Officer and delivered
to the Issuer.

 

(c)                                           (i)                           
Rule 144A Notes.  Notes offered and sold in reliance on the exemption from
registration under Rule 144A (each, a “Rule 144A Note”) shall be issued
initially in the form of (A) one or more permanent Global Notes in fully
registered form (each, a “Rule 144A Global Note”), substantially in the form
attached hereto as Exhibit A-1 or (B) one or more permanent Definitive Notes in
fully registered form (each, a “Rule 144A Definitive Note”), substantially in
the form attached hereto as Exhibit A-2.  The aggregate principal amounts of the
Rule 144A Global Notes or Rule 144A Definitive Notes may from time to time be
increased or decreased by adjustments made on the records of the Indenture
Trustee, or the Depository or its nominee, as the case may be, as hereinafter
provided.

 

(ii)                                 Regulation S Notes.  Notes sold in offshore
transactions in reliance on Regulation S (each, a “Regulation S Note”) shall be
issued in the form of (A) one or more permanent Global Notes in fully registered
form (each, a “Regulation S Global Note”), substantially in the form attached
hereto as Exhibit A-3 or (B) one or more permanent Definitive Notes in fully
registered form (each, a “Regulation S Definitive Note”), substantially in the
form attached hereto as Exhibit A-4.  The aggregate principal amounts of the
Regulation S Global Notes or the Regulation S Definitive Notes may from time to
time be increased or decreased by adjustments made on the records of the
Indenture Trustee or the Depository or its nominee, as the case may be, as
hereinafter provided.

 

Section 5.3.                                          Reserved.

 

Section 5.4.                                          Book-Entry Notes.

 

(a)                                          Issuance of Book-Entry Notes.  If
the Issuer establishes pursuant to Sections 5.2 and 6.1 that the Notes of a
particular Series or Class are to be issued as Book-Entry Notes, then the Issuer
will execute and the Indenture Trustee or its agent will, in accordance with
Section 6.3 and with the Issuer Certificate delivered to the Indenture Trustee
or its agent under Section 6.3, authenticate and deliver, one or more definitive
Global Notes, which, unless otherwise provided

 

84

--------------------------------------------------------------------------------


 

in the applicable Indenture Supplement (1) will represent, and will be
denominated in an amount equal to the aggregate, Initial Note Balance of the
Outstanding Notes of such Series or Class to be represented by such Global Note
or Notes, or such portion thereof as the Issuer will specify in an Issuer
Certificate, (2) will be registered in the name of the Depository for such
Global Note or Notes or its nominee, (3) will be delivered by the Indenture
Trustee or its agent to the Depository or pursuant to the Depository’s
instruction (and which may be held by the Indenture Trustee as custodian for the
Depository, if so specified in the related Indenture Supplement or Depository
Agreement), (4) if applicable, will bear a legend substantially to the following
effect: “Unless this Note is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to the Issuer or its
agent for registration of transfer, exchange or payment, and any Note issued is
registered in the name of Cede & Co.  or in such other name as is requested by
an authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), any
transfer, pledge or other use hereof for value or otherwise by or to any person
is wrongful inasmuch as the registered owner hereof, Cede & Co., has an interest
herein” and (5) may bear such other legend as the Issuer, upon advice of
counsel, deems to be applicable.

 

(b)                                          The Note Registrar and the
Indenture Trustee may deal with the Depository as the sole Noteholder of the
Book-Entry Notes for all purposes of this Indenture and will not be obligated to
the Note Owners, except as stated in Section 14.11.

 

(c)                                           The rights of the Note owners may
be exercised only through the Depository and will be limited to those
established by law and agreements between the Note Owners and the Depository
and/or its participants under the Depository Agreement.

 

(d)                                          If this Section 5.4(a) conflicts
with other terms of this Indenture, this Section 5.4(a) will control.

 

(e)                                           The Depository will make
book-entry transfers among its participants and receive and transmit payments of
principal of and interest on the Book-Entry Notes to the participants.

 

(f)                                            The Indenture Trustee, the Note
Registrar, and the Paying Agent shall have no responsibility or liability for
any actions taken or not taken by the Depository.

 

(g)                                           If this Indenture requires or
permits actions to be taken based on instructions or directions of the
Noteholders of a stated percentage of Note Balance of the Notes, the Depository
will be deemed to represent those Noteholders only if it has received
instructions to that effect form Note Owners and/or the Depository’s
participants owning or representing, the required percentage of the beneficial
interest of the Notes and has delivered the instructions to the Indenture
Trustee.

 

(h)                                          The Issuer in issuing Notes may use
“CUSIP” numbers (if then generally in use), and, if so, the Indenture Trustee
shall use “CUSIP” numbers in notices of redemption as a convenience to
Noteholders; provided that any such notice may state that no representation is
made as to the correctness of such numbers either as printed on the Notes or as
contained in any notice of a redemption and that reliance may be placed only on
the other identification numbers printed on the Notes, and any such redemption
shall not be affected by any defect in or omission of such numbers.  The Issuer
will promptly notify the Indenture Trustee in writing of any change in the
“CUSIP” numbers.

 

85

--------------------------------------------------------------------------------


 

(i)                                              Transfers of Global Notes only
to Depository Nominees.  Notwithstanding any other provisions of this
Section 5.4 or of Section 6.5, and subject to the provisions of paragraph
(c) below, unless the terms of a Global Note or the applicable Indenture
Supplement expressly permit such Global Note to be exchanged in whole or in part
for individual Notes, a Global Note may be transferred, in whole but not in part
and in the manner provided in Section 6.5, only to a nominee of the Depository
for such Global Note, or to the Depository, or a successor Depository for such
Global Note selected or approved by the Issuer, or to a nominee of such
successor Depository.

 

(j)                                             Limited Right to Receive
Definitive Notes.  Except under the limited circumstances described below, Note
Owners of beneficial interests in Global Notes will not be entitled to receive
Definitive Notes.  With respect to Notes issued within the United States, unless
otherwise specified in the applicable Indenture Supplement, or with respect to
Notes issued outside the United States, if specified in the applicable Indenture
Supplement:

 

(i)                                    If at any time the Depository for a
Global Note notifies the Issuer that it is unwilling or unable to continue to
act as Depository for such Global Note or if at any time the Depository for the
Notes for such Series or Class ceases to be a Clearing Corporation, the Issuer
will appoint a successor Depository with respect to such Global Note.  If a
successor Depository for such Global Note is not appointed by the Issuer within
ninety (90) days after the Issuer receives such notice or becomes aware of such
ineligibility, the Issuer will execute, and the Indenture Trustee or its agent
will, in accordance with Section 6.3 and with the Issuer Certificate delivered
to the Indenture Trustee or its agent under Section 6.3 requesting the
authentication and delivery of individual Notes of such Series or Class in
exchange for such Global Note, will authenticate and deliver, individual Notes
of such Series or Class of like tenor and terms in an aggregate Initial Note
Balance equal to the Initial Note Balance of the Global Note in exchange for
such Global Note.

 

(ii)                                 The Issuer may at any time and in its sole
discretion determine that the Notes of any Series or Class or portion thereof
issued or issuable in the form of one or more Global Notes will no longer be
represented by such Global Note or Notes.  In such event the Issuer will
execute, and the Indenture Trustee or its agent in accordance with Section 6.3
and with the Issuer Certificate delivered to the Indenture Trustee or its agent
under Section 6.3 for the authentication and delivery of individual Notes of
such Series or Class in exchange in whole or in part for such Global Note, will
authenticate and deliver individual Notes of such Series or Class of like tenor
and terms in definitive form in an aggregate Initial Note Balance equal to the
Initial Note Balance of such Global Note or Notes representing such Series or
Class or portion thereof in exchange for such Global Note or Notes.

 

86

--------------------------------------------------------------------------------


 

(iii)                              If specified by the Issuer pursuant to
Sections 5.2 and 6.1 with respect to Notes issued or issuable in the form of a
Global Note, the Depository for such Global Note may surrender such Global Note
in exchange in whole or in part for individual Notes of such Series or Class of
like tenor and terms in definitive form on such terms as are acceptable to the
Issuer and such Depository.  Thereupon the Issuer will execute, and the
Indenture Trustee or its agent will, in accordance with Section 6.3 and with the
Issuer Certificate delivered to the Indenture Trustee or its agent under
Section 6.3, authenticate and deliver, without service charge, (A) to each
Person specified by such Depository a new Note or Notes of the same Series or
Class of like tenor and terms and of any authorized denomination as requested by
such Person in an aggregate Initial Note Balance equal to the Initial Note
Balance of the portion of the Global Note or Notes specified by the Depository
and in exchange for such Person’s beneficial interest in the Global Note; and
(B) to such Depository a new Global Note of like tenor and terms and in an
authorized denomination equal to the difference, if any, between the Initial
Note Balance of the surrendered Global Note and the aggregate Initial Note
Balance of Notes delivered to the Noteholders thereof.

 

(iv)                             If any Event of Default has occurred with
respect to such Global Notes, and Owners of Notes evidencing more than 50% of
the Global Notes of that Series or Class (measured by Voting Interests) advise
the Indenture Trustee and the Depository that a Global Note is no longer in the
best interest of the Note Owners, the Owners of Global Notes of that Series or
Class may exchange their beneficial interests in such Notes for Definitive Notes
in accordance with the exchange provisions herein.

 

(v)                                In any exchange provided for in any of the
preceding four paragraphs, the Issuer will execute and the Indenture Trustee or
its agent will, in accordance with Section 6.3 and with the Issuer Certificate
delivered to the Indenture Trustee or its agent under Section 6.3, authenticate
and deliver Definitive Notes in definitive registered form in authorized
denominations.  Upon the exchange of the entire Initial Note Balance of a Global
Note for Definitive Notes, such Global Note will be canceled by the Indenture
Trustee or its agent.  Except as provided in the preceding paragraphs, Notes
issued in exchange for a Global Note pursuant to this Section will be registered
in such names and in such authorized denominations as the Depository for such
Global Note, pursuant to instructions from its direct or indirect participants
or otherwise, will instruct the Indenture Trustee or the Note Registrar.  The
Indenture Trustee or the Note Registrar will deliver such Notes to the Persons
in whose names such Notes are so registered.

 

Section 5.5.                                          Beneficial Ownership of
Global Notes.

 

Until Definitive Notes have been issued to the applicable Noteholders to replace
any Global Notes with respect to a Series or Class pursuant to Section 5.4 or as
otherwise specified in any applicable Indenture Supplement:

 

(a)                                          the Issuer and the Indenture
Trustee may deal with the applicable clearing agency or Depository and the
Depository Participants for all purposes (including the making of payments) as
the authorized representatives of the respective Note Owners; and

 

87

--------------------------------------------------------------------------------


 

(b)                                          the rights of the respective Note
Owners will be exercised only through the applicable Depository and the
Depository Participants and will be limited to those established by law and
agreements between such Note Owners and the Depository and/or the Depository
Participants.  Pursuant to the operating rules of the applicable Depository,
unless and until Definitive Notes are issued pursuant to Section 5.4, the
Depository will make book-entry transfers among the Depository Participants and
receive and transmit payments of principal and interest on the related Notes to
such Depository Participants.

 

For purposes of any provision of this Base Indenture requiring or permitting
actions with the consent of, or at the direction of, Noteholders evidencing a
specified percentage of the Note Balance of Outstanding Notes, such direction or
consent may be given by Note Owners (acting through the Depository and the
Depository Participants) owning interests in or security entitlements to Notes
evidencing the requisite percentage of principal amount of Notes.

 

Section 5.6.                                          Notices to Depository.

 

Whenever any notice or other communication is required to be given to
Noteholders with respect to which Book-Entry Notes have been issued, unless and
until Definitive Notes will have been issued to the related Note Owners, the
Indenture Trustee will give all such notices and communications to the
applicable Depository, and shall have no obligation to report directly to such
Note Owners.

 

Article VI

 

The Notes

 

Section 6.1.                                          General Provisions; Notes
Issuable in Series; Terms of a Series or Class Specified in an Indenture
Supplement.

 

(a)                                          Amount Unlimited.  The aggregate
Initial Note Balance of Notes which may be authenticated and delivered and
Outstanding under this Base Indenture is not limited.

 

(b)                                          Series and Classes.  The Notes may
be issued in one or more Series or Classes up to an aggregate Note Balance for
such Series or Class as from time to time may be authorized by the Issuer.  All
Notes of each Series or Class under this Base Indenture will in all respects be
equally and ratably entitled to the benefits hereof with respect to such
Series or Class without preference, priority or distinction on account of
(1) the actual time of the authentication and delivery, or (2) Stated Maturity
Date of the Notes of such Series or Class, except as specified in the applicable
Indenture Supplement for such Series or Class of Notes.

 

Each Note issued must be part of a Series of Notes for purposes of allocations
pursuant to the related Indenture Supplement.  A Series of Notes is created
pursuant to an Indenture Supplement.  A Class of Notes is created pursuant to an
Indenture Supplement for the applicable Series.

 

Each Series and Class of Notes will be secured by the Trust Estate.

 

Each Series of Notes may, but need not be, subdivided into multiple Classes. 
Notes belonging to a Class in any Series may be entitled to specified payment
priorities over other Classes of Notes in that Series.

 

88

--------------------------------------------------------------------------------


 

(c)                                           Provisions Required in Indenture
Supplement.  Before the initial issuance of Notes of each Series, there shall
also be established in or pursuant to an Indenture Supplement provision for:

 

(i)                                    the Series designation;

 

(ii)                                 the Initial Note Balance of such Series of
Notes and of each Class, if any, within such Series, and the Maximum VFN
Principal Balance for such Series (if it is a Series or Class of Variable
Funding Notes);

 

(iii)                              whether such Notes are subdivided into
Classes;

 

(iv)                             whether such Series of Notes are Term Notes,
Variable Funding Notes or a combination thereof;

 

(v)                                the Note Interest Rate at which such
Series of Notes or each related Class of Notes will bear interest, if any, or
the formula or index on which such rate will be determined, including all
relevant definitions, and the date from which interest will accrue;

 

(vi)                             the Stated Maturity Date for such Series of
Notes or each related Class of Notes;

 

(vii)                          if applicable, the appointment by the Indenture
Trustee of an Authenticating Agent in one or more places other than the location
of the office of the Indenture Trustee with power to act on behalf of the
Indenture Trustee and subject to its direction in the authentication and
delivery of such Notes in connection with such transactions as will be specified
in the provisions of this Base Indenture or in or pursuant to the applicable
Indenture Supplement creating such Series;

 

(viii)                       if such Series of Notes or any related Class will
be issued in whole or in part in the form of a Global Note or Global Notes, the
terms and conditions, if any, in addition to those set forth in Section 5.4,
upon which such Global Note or Global Notes may be exchanged in whole or in part
for other Definitive Notes; and the Depository for such Global Note or Global
Notes (if other than the Depository specified in Section 1.1);

 

(ix)                             the subordination, if any, of such Series of
Notes or any related Class(es) to any other Notes of any other Series or of any
other Class within the same Series;

 

(x)                                the Record Date for any Payment Date of such
Series of Notes or any related Class, if different from the last day of the
month before the related Payment Date;

 

(xi)                             any Default Supplemental Fee Rate, if
applicable;

 

(xii)                          any Step-Up Fee Rate, if applicable;

 

(xiii)                       if applicable, under what conditions any additional
amounts will be payable to Noteholders of the Notes of such Series;

 

89

--------------------------------------------------------------------------------


 

(xiv)                      the Administrative Agent for such Series of Notes;

 

(xv)                         any other terms of such Notes as stated in the
related Indenture Supplement; and

 

(xvi)                      all upon such terms as may be determined in or
pursuant to an Indenture Supplement with respect to such Series or Class of
Notes.

 

(d)                                          Forms of Series or Classes of
Notes.  The form of the Notes of each Series or Class will be established
pursuant to the provisions of this Base Indenture and the related Indenture
Supplement creating such Series or Class.  The Notes of each Series or
Class will be distinguished from the Notes of each other Series or Class in such
manner, reasonably satisfactory to the Indenture Trustee, as the Issuer may
determine.

 

Section 6.2.                                          Denominations.

 

Except as provided in Section 6.1(b), the Notes of each Series or Class will be
issuable in such denominations and currency as will be provided in the
provisions of this Base Indenture or in or pursuant to the applicable Indenture
Supplement.  In the absence of any such provisions with respect to the Term
Notes of any Series or Class, the Term Notes of that Series or Class will be
issued in minimum denominations of $100,000 and integral multiples of $1,000 in
excess thereof.  In the absence of any such provisions with respect to the
Variable Funding Notes of any Series or Class, the Variable Funding Notes of
that Series or Class will be issued in accordance with the terms of the related
Indenture Supplement.

 

Section 6.3.                                          Execution, Authentication
and Delivery and Dating.

 

(a)                                          The Notes will be executed on
behalf of the Issuer by an Issuer Authorized Officer, by manual or facsimile
signature.

 

(b)                                          Notes bearing the manual or
facsimile signatures of individuals who were at any time an Issuer Authorized
Officer will bind the Issuer, notwithstanding that such individuals or any of
them have ceased to hold such offices before the authentication and delivery of
such Notes or did not hold such offices at the date of issuance of such Notes.

 

(c)                                           At any time and from time to time
after the execution and delivery of this Base Indenture, the Issuer may deliver
Notes executed by the Issuer to the Indenture Trustee for authentication; and
the Indenture Trustee will, upon delivery of an Issuer Certificate, authenticate
and deliver such Notes as provided in this Base Indenture and not otherwise.

 

(d)                                          Before any such authentication and
delivery, the Indenture Trustee will be entitled to receive, in addition to any
Officer’s Certificate and Opinion of Counsel required to be furnished to the
Indenture Trustee pursuant to Section 1.3, the Issuer Certificate and any other
opinion or certificate relating to the issuance of the Series or Class of Notes
required to be furnished pursuant to Section 5.2 or Section 6.10.

 

90

--------------------------------------------------------------------------------


 

(e)                                           The Indenture Trustee will not be
required to authenticate such Notes if the issue thereof will adversely affect
the Indenture Trustee’s own rights, duties or immunities under the Notes and
this Base Indenture.

 

(f)                                            Unless otherwise provided in the
form of Note for any Series or Class, all Notes will be dated the date of their
authentication.

 

(g)                                           No Note will be entitled to any
benefit under this Base Indenture or be valid or obligatory for any purpose
unless there appears on such Note a Certificate of Authentication substantially
in the form provided for herein executed by the Indenture Trustee by manual
signature of an authorized signatory, and such certificate upon any Note will be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

 

Section 6.4.                                          Temporary Notes.

 

(a)                                          Pending the preparation of
definitive Notes of any Series or Class, the Issuer may execute, and, upon
receipt of the documents required by Section 6.3, together with an Issuer’s
Certificate, the Indenture Trustee will authenticate and deliver, temporary
Notes which are printed, lithographed, typewritten, mimeographed or otherwise
produced, in any authorized denomination, substantially of the tenor of the
definitive Notes in lieu of which they are issued and with such appropriate
insertions, omissions, substitutions and other variations as the Issuer may
determine, as evidenced by the Issuer’s execution of such Notes.

 

(b)                                          If temporary Notes of any Series or
Class are issued, the Issuer will cause permanent Notes of such Series or
Class to be prepared without unreasonable delay.  After the preparation of
permanent Notes, the temporary Notes of such Series or Class will be
exchangeable for permanent Notes of such Series or Class upon surrender of the
temporary Notes of such Series or Class at the office or agency of the Issuer in
a Place of Payment, without charge to the Noteholder; and upon surrender for
cancellation of any one or more temporary Notes the Issuer will execute and the
Indenture Trustee or its agent will, in accordance with Section 6.3 and with the
Issuer Certificate delivered to the Indenture Trustee or its agent under
Section 6.3, authenticate and deliver in exchange therefore a like Initial Note
Balance of permanent Notes of such Series or Class of authorized denominations
and of like tenor and terms.  Until so exchanged the temporary Notes of such
Series or Class will in all respects be entitled to the same benefits under this
Base Indenture as permanent Notes of such Series or Class.

 

Section 6.5.                                          Registration, Transfer and
Exchange.

 

(a)                                          Note Register.  The Indenture
Trustee, acting as Note Registrar (in such capacity, the “Note Registrar”),
shall keep or cause to be kept a register (herein sometimes referred to as the
“Note Register”) in which, subject to such reasonable regulations as it may
prescribe, the Issuer will provide for the registration of Notes, or of Notes of
a particular Series or Class, and for transfers of Notes.  Any such register
will be in written form or in any other form capable of being converted into
written form within a reasonable time.  At all reasonable times the information
contained in such register or registers will be available for inspection by

 

91

--------------------------------------------------------------------------------


 

the Issuer or the Indenture Trustee at the Corporate Trust Office.  The Issuer,
the Indenture Trustee, the Note Registrar, the Paying Agent and any agents of
any of them, may treat a Person in whose name a Note is registered as the owner
of such Note for the purpose of receiving payments in respect of such Note and
for all other purposes, and none of the Issuer, the Indenture Trustee, the Note
Registrar, the Paying Agent or any agent of any of them, shall be affected by
notice to the contrary.  None of the Issuer, the Indenture Trustee, any agent of
the Indenture Trustee, any Paying Agent or the Note Registrar will have any
responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership of a Global Note or for
maintaining, supervising or reviewing any records relating to such beneficial
ownership.

 

 

(b)                                          Exchange of Notes.  Subject to
Section 5.4, upon surrender for transfer of any Note of any Series or Class at
the Place of Payment, the Issuer may execute, and, upon receipt of the documents
required by Section 6.3 and such surrendered Note, together with an Issuer’s
Certificate, the Indenture Trustee will authenticate and deliver, in the name of
the designated transferee or transferees, one or more new Notes of such
Series or Class of any authorized denominations, of a like aggregate Initial
Note Balance and Stated Maturity Date and of like terms.  Subject to
Section 5.4, Notes of any Series or Class may be exchanged for other Notes of
such Series or Class of any authorized denominations, of a like aggregate
Initial Note Balance and Stated Maturity Date and of like terms, upon surrender
of the Notes to be exchanged at the Place of Payment.  Whenever any Notes are so
surrendered for exchange, the Issuer will execute, and the Indenture Trustee or
the related Authenticating Agent will authenticate and deliver the Notes which
the Noteholders making the exchange are entitled to receive.

 

(c)                                           Issuer Obligations.  All Notes
issued upon any transfer or exchange of Notes shall be the valid and legally
binding obligations of the Issuer, evidencing the same debt, and entitled to the
same benefits under this Base Indenture, as the Notes surrendered upon such
transfer or exchange.

 

(d)                                          Endorsement of Notes to be
Transferred or Exchanged.  Every Note presented or surrendered for transfer or
exchange will (if so required by the Issuer, the Note Registrar or the Indenture
Trustee) be duly endorsed, or be accompanied by a written instrument of transfer
in form satisfactory to the Issuer, the Indenture Trustee, and the Note
Registrar duly executed, by the Noteholder thereof or such Noteholder’s attorney
duly authorized in writing, with such signature guaranteed by an “eligible
guarantor institution” meeting the requirements of the Securities Transfer
Agent’s Medallion Program (“STAMP”).

 

(e)                                           No Service Charge.  Unless
otherwise provided in the Note to be transferred or exchanged, no service charge
will be assessed against any Noteholder for any transfer or exchange of Notes,
but the Issuer, the Indenture Trustee, and the Note Registrar may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any transfer or exchange of Notes before the
transfer or exchange will be complete, other than exchanges pursuant to
Section 5.4 not involving any transfer.

 

(f)                                            Deemed Representations by
Transferees of Rule 144A Notes.  Each transferee (including the initial
Noteholder or Owner) of a Rule 144A Note or of a beneficial interest therein
shall be deemed by accepting such Note or beneficial interest, to have made all
the certifications, representations and warranties set forth in the Rule 144A
Note Transfer Certificate attached to Exhibit B-1 attached hereto.

 

92

--------------------------------------------------------------------------------


 

(g)                                           Deemed Representations by
Transferees of Regulation S Notes.  Each transferee (including the initial
Noteholder or Owner) of a Regulation S Note or of a beneficial therein shall be
deemed by accepting such Note or beneficial interest, to have made all the
certifications, representations and warranties set forth in the Regulation S
Note Transfer Certificate attached to Exhibit B-2 attached hereto.

 

(h)                                          Conditions to Transfer.  No sale,
pledge or other transfer (a “Transfer”) of any Notes shall be made unless that
Transfer is made pursuant to an effective registration statement under the 1933
Act and effective registration or qualification under applicable state
securities laws or is made in a transaction that does not require such
registration or qualification.  If a Transfer is made without registration under
the 1933 Act (other than in connection with the initial issuance thereof by the
Issuer), then the Note Registrar, the Indenture Trustee, Administrator, on
behalf of the Issuer, shall refuse to register such Transfer unless the Note
Registrar receives either:

 

(i)                                    the Regulation S Note Transfer
Certificate or Rule 144A Note Transfer Certificate and such other information as
may be required pursuant to this Section 6.5; or

 

(ii)                                 if the Transfer is to be made to an Issuer
Affiliate in a transaction that is exempt from registration under the 1933 Act,
an Opinion of Counsel reasonably satisfactory to the Issuer and the Note
Registrar to the effect that such Transfer may be made without registration
under the 1933 Act (which Opinion of Counsel shall not be an expense of the
Trust Estate or of the Issuer, the Indenture Trustee or the Note Registrar in
their respective capacities as such).

 

None of the Administrator, the Issuer, the Indenture Trustee or the Note
Registrar is obligated to register or qualify the Notes under the 1933 Act or
any other securities law or to take any action not otherwise required under this
Base Indenture to permit the transfer of any Note without registration or
qualification.  Any Noteholder of a Note desiring to effect such a Transfer
shall, and upon acquisition of such a Note shall be deemed to have agreed to,
indemnify the Indenture Trustee, the Note Registrar, the Administrator, the
Servicer and the Issuer against any liability that may result if the Transfer is
not so exempt or is not made in accordance with the 1933 Act and applicable
state securities laws.

 

In connection with any Transfer of Notes in reliance on Rule 144A, the
Administrator shall furnish upon request of a Noteholder to such Noteholder and
any prospective purchaser designated by such Noteholder the information required
to be delivered under paragraph (d)(4) of Rule 144A.

 

In the event that a Note is transferred to a Person that does not meet the
requirements of this Section 6.5 and/or the requirements of the related
Indenture Supplement, such transfer will be of no force and effect, will be void
ab initio, and will not operate to transfer any right to such Person,
notwithstanding any instructions to the contrary to the Issuer, the Indenture
Trustee or any intermediary; and the Indenture Trustee shall not make any
payment on such Note for as long as such Person is the Noteholder of such Note
and the Indenture Trustee shall have the right to compel such Person to transfer
such Note to a Person who does meet the requirements of this Section 6.5.

 

93

--------------------------------------------------------------------------------


 

(i)                                              Transfers of Ownership
Interests in Global Notes.  Transfers of beneficial interests in a Global Note
representing Book-Entry Notes may be made only in accordance with the rules and
regulations of the Depository (and, in the case of a Regulation S Global Note
only to beneficial owners who are not “U.S. persons” (as such term is defined in
Regulation S) in accordance with the rules and regulations of Euroclear or
Clearstream) and the transfer restrictions contained in the legend on such
Global Note and exchanges or transfers of interests in a Global Note may be made
only in accordance with the following:

 

(i)                                    General Rules Regarding Transfers of
Global Notes.  Subject to clauses (ii) through (vii) of this Section 6.5(i),
Transfers of a Global Note representing Book-Entry Notes shall be limited to
Transfers of such Global Note in whole, but not in part, to nominees of the
Depository or to a successor of the Depository or such successor’s nominee.

 

(ii)                                 Rule 144A Global Note to Regulation S
Global Note.  If an owner of a beneficial interest in a Rule 144A Global Note
related to a Series and/or Class deposited with or on behalf of the Depository
wishes at any time to exchange its interest in such Rule 144A Global Note for an
interest in a Regulation S Global Note for that Series and/or Class, or to
transfer its interest in such Rule 144A Global Note to a Person who wishes to
take delivery thereof in the form of an interest in a Regulation S Global Note
for that Series and/or Class, such Note Owner (or transferee), provided such
Note Owner (or transferee) is not a “U.S. person” (as such term is defined in
Regulation S), may, subject to the rules and procedures of the Depository,
exchange or cause the exchange of such interest in such Rule 144A Global Note
for a beneficial interest in the Regulation S Global Note for that Series and/or
Class.  Upon the receipt by the Indenture Trustee of (A) instructions from the
Depository directing the Indenture Trustee to cause to be credited a beneficial
interest in a Regulation S Global Note in an amount equal to the beneficial
interest in such Rule 144A Global Note to be exchanged but not less than the
minimum denomination applicable to the owner’s Notes held through a Regulation S
Global Note, (B) a written order given in accordance with the Depository’s
procedures containing information regarding the participant account of the
Depository and, in the case of a transfer pursuant to and in accordance with
Regulation S, the Euroclear or Clearstream account to be credited with such
increase and (C) a certificate (each, a “Regulation S Note Transfer
Certificate”) in the form of Exhibit B-2 hereto given by the Note Owner or its
transferee stating that the exchange or transfer of such interest has been made
in compliance with the transfer restrictions applicable to the Global Notes,
including the requirements that the Note Owner or its transferee is not a “U.S.
person” (as such term is defined in Regulation S) and the transfer is made
pursuant to and in accordance with Regulation S, then the Indenture Trustee and
the Note Registrar, shall reduce the principal amount of the Rule 144A Global
Note for the related Series and/or Class and increase the principal amount of
the Regulation S Global Note for the related Series and/or Class by the
aggregate principal amount of the beneficial interest in the Rule 144A Global
Note to be exchanged, and shall instruct Euroclear or Clearstream, as
applicable, concurrently with such reduction, to credit or cause to be credited
to the account of the Person specified in such instructions a beneficial
interest in the Regulation S Global Note for the related Series and/or
Class equal to the reduction in the principal amount of the Rule 144A Global
Note for the related Series and/or Class.

 

94

--------------------------------------------------------------------------------


 

(iii)                              Regulation S Global Note to Rule 144A Global
Note.  If an owner of a beneficial interest in a Regulation S Global Note
related to a Series and/or Class deposited with or on behalf of the Depository
wishes at any time to transfer its interest in such Regulation S Global Note to
a Person who wishes to take delivery thereof in the form of an interest in a
Rule 144A Global Note for such Series and/or Class, such owner’s transferee may,
subject to the rules and procedures of the Depository, exchange or cause the
exchange of such interest for an equivalent beneficial interest in a Rule 144A
Global Note for such Series and/or Class.  Upon the receipt by the Indenture
Trustee and the Note Registrar, of (A) instructions from the Depository
directing the Indenture Trustee and the Note Registrar, to cause to be credited
a beneficial interest in a Rule 144A Global Note in an amount equal to the
beneficial interest in such Regulation S Global Note to be exchanged but not
less than the minimum denomination applicable to such owner’s Notes held through
a Rule 144A Global Note, to be exchanged, such instructions to contain
information regarding the participant account with the Depository to be credited
with such increase, and (B) a certificate (each, a “Rule 144A Note Transfer
Certificate”) in the form of Exhibit B-1 hereto given by the transferee of such
beneficial interest, then the Indenture Trustee will reduce the principal amount
of the Regulation S Global Note and increase the principal amount of the
Rule 144A Global Note for the related Series and/or Class by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note for
the related Series and/or Class to be transferred and the Indenture Trustee and
the Note Registrar, shall instruct the Depository, concurrently with such
reduction, to credit or cause to be credited to the account of the Person
specified in such instructions a beneficial interest in the Rule 144A Global
Note for the related Series and/or Class equal to the reduction in the principal
amount of the Regulation S Global Note for the related Series and/or Class.

 

(iv)                             Transfers of Interests in Rule 144A Global
Note.  An owner of a beneficial interest in a Rule 144A Global Note may transfer
such interest in the form of a beneficial interest in such Rule 144A Global Note
in accordance with the procedures of the Depository without the provision of
written certification.

 

(v)                                Transfers of Interests in Regulation S Global
Note.  An owner of a beneficial interest in a Regulation S Global Note may
transfer such interest in the form of a beneficial interest in such Regulation S
Global Note in accordance with the applicable procedures of Euroclear and
Clearstream without the provision of written certification.

 

(vi)                             Regulation S Global Note to Regulation S
Definitive Note.  Subject to Section 5.4(j) hereof, an owner of a beneficial
interest in a Regulation S Global Note for the related Series and/or
Class deposited with or on behalf of a Depository may at any time transfer such
interest for a Regulation S Definitive Note upon provision to the Indenture
Trustee, the Issuer and the Note Registrar of a Regulation S Note Transfer
Certificate.

 

95

--------------------------------------------------------------------------------


 

(vii)                          Rule 144A Global Note to Rule 144A Definitive
Note.  Subject to Section 5.4(j) hereof, an owner of a beneficial interest in a
Rule 144A Global Note deposited with or on behalf of a Depository may at any
time transfer such interest for a Rule 144A Definitive Note, upon provision to
the Indenture Trustee, the Issuer and the Note Registrar of a Rule 144A Note
Transfer Certificate.

 

(j)                                             Transfers of Definitive Notes. 
In the event of any Transfer of a Regulation S Definitive Note, a Regulation S
Note Transfer Certificate shall be provided prior to the Indenture Trustee’s or
Note Registrar’s registration of such Transfer.  In the event of any Transfer of
a Rule 144A Definitive Note, a Rule 144A Note Transfer Certificate shall be
provided prior to the Indenture Trustee’s or Note Registrar’s registration of
such Transfer.

 

(k)                                          ERISA Restrictions.  Neither the
Note Registrar nor the Indenture Trustee shall register the Transfer of any
Definitive Notes unless the prospective transferee has delivered to the
Indenture Trustee and the Note Registrar a certification to the effect that
either (i) it is not, and is not acquiring, holding or transferring the Notes,
or any interest therein, or on behalf of, or using assets of, an “employee
benefit plan” as defined in Section 3(3) of ERISA, a plan described in section
4975(e)(1) of the Code, an entity which is deemed to hold the assets of any such
employee benefit plan or plan pursuant to 29 C.F.R. Section 2510.3-101 as
modified by Section 3(42) of ERISA (the “Plan Asset Regulations”), which
employee benefit plan, plan or entity is subject to Title I of ERISA or section
4975 of the Code, or a governmental, non-U.S. or church plan which is subject to
any U.S. federal, state, local or other law that is substantially similar to
Title I of ERISA or section 4975 of the Code (“Similar Law”) (collectively, an
“Employee Benefit Plan”), or (ii) (A) as of the date of transfer or purchase, it
believes that such Notes are properly treated as indebtedness without
substantial equity features for purposes of the Plan Asset Regulations and
agrees to so treat such Notes and (B) the transferee’s acquisition, holding or
disposition of the Notes or any interest therein will satisfy the requirements
of Prohibited Transaction Class Exemption (“PTCE”) 84-14 (relating to
transactions effected by a qualified professional asset manager), PTCE 90-1
(relating to investments by insurance company pooled separate accounts), PTCE
91-38 (relating to investments in bank collective investment funds), PTCE 95-60
(relating to transactions involving insurance company general accounts), PTCE
96-23 (relating to transactions directed by an in-house professional asset
manager) or the statutory prohibited transaction exemption for service providers
set forth in Section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code or
a similar class or statutory exemption and will not result in a non-exempt
prohibited transaction under Section 406 of ERISA or section 4975 of the Code
(or, in the case of a governmental, non-U.S. or church plan subject to such
Similar Law, will not violate any such Similar Law).  In the case of any
Book-Entry Note, each transferee of such Note or any beneficial interest therein
by virtue of its acquisition of such Note will be deemed to represent either
(i) or (ii) above.

 

(l)                                              No Liability of Indenture
Trustee for Transfers.  To the extent permitted under applicable law, the
Indenture Trustee (in any of its capacities) shall be under no liability to any
Person for any registration of transfer of any Note that is in fact not
permitted by this Section 6.5 or for making any payments due to the Noteholder
thereof or taking any other action with respect to such Noteholder under the
provisions of this Base Indenture so long as the transfer was registered by the
Indenture Trustee and the Note Registrar in accordance with the requirements of
this Base Indenture.

 

96

--------------------------------------------------------------------------------


 

Section 6.6.                                          Mutilated, Destroyed, Lost
and Stolen Notes.

 

(a)                                          If (1) any mutilated Note is
surrendered to the Indenture Trustee or the Note Registrar, or the Issuer, the
Note Registrar or the Indenture Trustee receive evidence to their satisfaction
of the destruction, loss or theft of any Note, and (2) there is delivered to the
Issuer, the Note Registrar or the Indenture Trustee such security or indemnity
as may be required by them to save each of them harmless, then, in the absence
of notice to the Issuer, the Note Registrar or the Indenture Trustee that such
Note has been acquired by a protected purchaser, the Issuer may execute, and,
upon receipt of the documents required by Section 6.3, together with an Issuer’s
Certificate, the Indenture Trustee will authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Note, a new Note
of like tenor, Series or Class, Stated Maturity Date and Initial Note Balance,
bearing a number not contemporaneously Outstanding.

 

(b)                                          In case any such mutilated,
destroyed, lost or stolen Note has become or is about to become due and payable,
the Issuer in its discretion may, instead of issuing a new Note, pay such Note
on a Payment Date in accordance with Section 4.5.

 

(c)                                           Upon the issuance of any new Note
under this Section, the Issuer, the Indenture Trustee, or the Note Registrar may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Indenture Trustee) connected therewith.

 

(d)                                          Every new Note issued pursuant to
this Section in lieu of any mutilated, destroyed, lost or stolen Note will
constitute an original additional contractual obligation of the Issuer, whether
or not the mutilated, destroyed, lost or stolen Note will be at any time
enforceable by anyone, and will be entitled to all the benefits of this Base
Indenture equally and proportionately with any and all other Notes of the same
Series or Class duly issued hereunder.

 

(e)                                           The provisions of this Section are
exclusive and will preclude (to the extent lawful) all other rights and remedies
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes.

 

Section 6.7.                                          Payment of Interest;
Interest Rights Preserved; Withholding Taxes.

 

(a)                                          Unless otherwise provided with
respect to such Note pursuant to Section 6.1, interest payable on any Note will
be paid to the Person in whose name that Note (or one or more Predecessor Notes)
is registered at the close of business on the most recent Record Date.

 

(b)                                          Subject to Section 6.7(a), each
Note delivered under this Base Indenture upon transfer of or in exchange for or
in lieu of any other Note will carry the rights to interest and fees accrued or
principal accreted and unpaid, and to accrue or accrete, which were carried by
such other Note.

 

(c)                                           The right of any Noteholder to
receive interest and fees on or principal of any Note shall be subject to any
applicable withholding or deduction imposed pursuant to the Code or other
applicable tax law, including foreign withholding and deduction.  Any amounts
properly so withheld or deducted shall be treated as actually paid to the
appropriate Noteholder.  In

 

97

--------------------------------------------------------------------------------


 

addition, in order to receive payments on its Notes free of U.S. federal
withholding and backup withholding tax, each Noteholder shall timely furnish the
Indenture Trustee on behalf of the Issuer, (1) any applicable IRS Form W-9,
W-8BEN, W-8BEN-E, W-8ECI or W-8IMY (with any applicable attachments) and (2) any
documentation that is required under FATCA to enable the Issuer, the Indenture
Trustee and any other agent of the Issuer to determine their duties and
liabilities with respect to any taxes they may be required to withhold in
respect of such Note or the Noteholder of such Note or beneficial interest
therein, in each case, prior to the first Payment Date after such Noteholder’s
acquisition of Notes and at such time or times required by law or that the
Indenture Trustee on behalf of the Issuer or their respective agents may
reasonably request, and shall update or replace such IRS form or documentation
in accordance with its terms or its subsequent amendments.  Each Noteholder will
provide the applicable replacement IRS form or documentation every three
(3) years (or sooner if there is a transfer to a new Noteholder or if required
by applicable law).  In each case above, the applicable IRS form or
documentation shall be properly completed and signed under penalty of perjury.

 

Section 6.8.                                          Persons Deemed Owners.

 

The Issuer, the Indenture Trustee, the Note Registrar and any agent of the
Issuer, the Indenture Trustee or the Note Registrar may treat the Person in
whose name the Note is registered in the Note Registrar as the owner of such
Note for the purpose of receiving payment of principal of and (subject to
Section 6.7) interest on such Note and for all other purposes whatsoever,
whether or not such Note is overdue, and neither the Issuer, the Indenture
Trustee, the Note Registrar, nor any agent of the Issuer, the Indenture Trustee,
or the Note Registrar will be affected by notice to the contrary.

 

Section 6.9.                                          Cancellation.

 

All Notes surrendered for payment, redemption, transfer, conversion or exchange
will, if surrendered to any Person other than the Indenture Trustee, be
delivered to the Indenture Trustee and, if not already canceled, will be
promptly canceled by it.  The Issuer may at any time deliver to the Indenture
Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered will be promptly canceled by the Indenture Trustee.  No Note
will be authenticated in lieu of or in exchange for any Notes canceled as
provided in this Section, except as expressly permitted by this Base Indenture. 
The Indenture Trustee will dispose of all canceled Notes in accordance with its
customary procedures.

 

Section 6.10.                                   New Issuances of Notes.

 

(a)                                          Issuance of New Notes.  The Issuer
may, from time to time, direct the Indenture Trustee, on behalf of the Issuer,
to issue new Notes of any Series or Class, so long as the conditions precedent
set forth in Section 6.10(b) are satisfied if, at the time of issuance, other
Notes have already been issued and remain Outstanding.  On or before the
Issuance Date of new Notes of any Series or Class of Notes, the Issuer shall
execute and deliver the required Indenture Supplement which shall incorporate
the principal terms with respect to such additional Series or Class of Notes. 
The Indenture Trustee shall execute any such Indenture Supplement without the
consent of any Noteholders, the Issuer shall execute the Notes of such Series or
Class and the

 

98

--------------------------------------------------------------------------------


 

Notes of such Series or Class shall be delivered to the Indenture Trustee (along
with the other deliverables required hereunder) for authentication and delivery.
Notwithstanding the foregoing, the conditions to the issuance of the new Notes
contemplated by Section 6.10(b) shall not apply to the issuance of any Series of
Notes on the Closing Date.

 

(b)                                          Conditions to Issuance of New
Notes.  The issuance of the Notes of any Series or Class after the Closing Date
pursuant to this Section 6.10 shall be subject to the satisfaction of the
following conditions:

 

(i)                                    no later than ten (10) Business Days
before the date that the new issuance is to occur, the Issuer delivers to the
Indenture Trustee, each VFN Noteholder and each Note Rating Agency that has
rated any Outstanding Note that will remain Outstanding after the new issuance,
notice of such new issuance;

 

(ii)                                 on or prior to the date that the new
issuance is to occur, the Issuer delivers to the Indenture Trustee and each Note
Rating Agency that has rated any Outstanding Note that will remain Outstanding
after the new issuance, an Issuer Certificate to the effect that the Issuer
reasonably believes that the new issuance will not cause a material Adverse
Effect on any Outstanding Notes or a Secured Party, and an Issuer Tax Opinion
with respect to such proposed issuance, and an Opinion of Counsel:

 

(A)                      to the effect that all instruments furnished to the
Indenture Trustee conform to the requirements of this Base Indenture for the
Indenture Trustee to authenticate and deliver such Notes;

 

(B)                      to the effect that the form and terms of such Notes
have been established in conformity with the provisions of this Base Indenture;

 

(C)                      to the effect that all conditions precedent set forth
in this Base Indenture to the issuance of such Notes have been met; and

 

(D)                      covering such other matters as the Indenture Trustee
may reasonably request;

 

(iii)                              on or prior to the date that the new issuance
is to occur, the Issuer will have delivered to the Indenture Trustee and each
Note Rating Agency that is at that time rating Outstanding Notes that will
remain Outstanding after the new issuance, an Opinion of Counsel to the effect
that the Issuer has the requisite power and authority to issue such Notes and
such Notes have been duly authorized and delivered by the Issuer and, assuming
due authentication and delivery by the Indenture Trustee, constitute legal,
valid and binding obligations of the Issuer enforceable in accordance with their
terms (subject, as to enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws and legal principles
affecting creditors’ rights generally from time to time in effect and to general
equitable principles, whether applied in an action at law or in equity) and are
entitled to the benefits of this Base Indenture, equally and ratably with all
other Outstanding Notes, if any, of such Series or Class subject to the terms of
this Base Indenture and each Indenture Supplement;

 

99

--------------------------------------------------------------------------------


 

(iv)                             if any additional conditions to the new
issuance are specified in writing to the Issuer by a Note Rating Agency that is
at that time rating any Outstanding Note that will remain Outstanding after the
new issuance, the Issuer satisfies such conditions, if they are applicable to
such Notes;

 

(v)                                either (1) the Issuer obtains written
confirmation from each Note Rating Agency that is at that time rating any
Outstanding Note at the request of the Issuer that will remain Outstanding after
the new issuance that the new issuance will not have a Ratings Effect on any
Outstanding Notes that are rated by such Note Rating Agency at the request of
the Issuer or (2) if the Administrator and the Administrative Agents determine
in their reasonable judgment that an applicable Note Rating Agency no longer
provides such written confirmation described in the foregoing clause (1),
(a) the Administrator shall provide notice of such new issuance to the related
Note Rating Agency and (b) each of the parties that would be Administrative
Agents after giving effect to the new issuance shall have provided their prior
written consent to such new issuance which may be given in reliance in part on
the Issuer’s Certificate delivered pursuant to Section 6.10(b)(ii) above;

 

(vi)                             no Event of Default shall have occurred and be
continuing, as evidenced by an Issuer’s Certificate, unless (a) the proceeds of
such new Notes are applied in whole or in part to redeem all other Outstanding
Notes and/or (b) the Noteholders of any Notes that will remain Outstanding
consent to such issuance of new Notes;

 

(vii)                          on or prior to the date that the new issuance is
to occur, the Issuer will have delivered to the Indenture Trustee an Indenture
Supplement and, if applicable, the Issuer Certificate;

 

(viii)                       any Class of VFN (other than MBS Advance VFNs) must
have the same Stated Maturity Date and Interim Payment Date as any and all other
Outstanding Classes of VFNs;

 

(ix)                             if any Class of VFNs is beneficially owned by
the beneficial owner of the Issuer, all Classes of VFNs (other than MBS Advance
VFNs) must be beneficially owned by the beneficial owner of the Issuer for
United States federal income tax purposes and the financing of such Class of
VFNs (other than MBS Advance VFNs) shall be subject to the requirement for an
Issuer Tax Opinion;

 

(x)                                for any new Series with respect to which
there is a new Administrative Agent not currently set forth under the terms of
the definition of “Administrative Agent,” the Administrative Agent shall have
consented to the issuance of such Series, unless the Notes in respect of which
the existing Administrative Agent’s consent is required, are paid in full and
all related commitments terminated in writing by the Issuer and any remaining
accrued commitment fees paid in full to such terminated Administrative Agent, in
connection with the issuance of the new Series with the different Administrative
Agent; and

 

100

--------------------------------------------------------------------------------


 

(xi)                             any other conditions specified in the
applicable Indenture Supplement; provided, however, that any one of the
aforementioned conditions may be eliminated (other than clause (v) above and the
requirement for an Issuer Tax Opinion) or modified as a condition precedent to
any new issuance of a Series or Class of Notes if the Issuer has obtained
approval from each Note Rating Agency that is at that time rating any
Outstanding Notes that will remain Outstanding after the new issuance.

 

(c)                                           No Notice or Consent Required to
or from Existing Noteholders and Owners.  Except as provided in
Section 6.10(b) above, the Issuer and the Indenture Trustee will not be required
to provide prior notice to or to obtain the consent of any Noteholder or Note
Owner of Notes of any Outstanding Series or Class to issue any additional Notes
of any Series or Class.

 

(d)                                          Other Provisions.  There are no
restrictions on the timing or amount of any additional issuance of Notes of an
Outstanding Series or Class within a Series, of Notes, so long as the conditions
described in Section 6.10(b) are met or waived.

 

(e)                                           Sale Proceeds.  The proceeds of
sale of any new Series of Notes shall be wired to the Collection and Funding
Account, and the Indenture Trustee shall disburse such sale proceeds at the
direction of the Administrator on behalf of the Issuer, except to the extent
such funds are needed to satisfy the Borrowing Base.  The Administrator on
behalf of the Issuer may direct the Issuer to apply such proceeds to reduce pro
rata based on Invested Amounts, the VFN Principal Balance of any Classes of
Variable Funding Notes, or to redeem any Series of Notes in accordance with
Section 13.1.  In the absence of any such direction, the proceeds of such sale
shall be distributed to PLS or at PLS’s direction on the Issuance Date for the
newly issued Notes.  The Administrator shall deliver to the Indenture Trustee a
report demonstrating that the release of sale proceeds pursuant to the Issuer’s
direction will not cause a Borrowing Base Deficiency, as a precondition to the
Indenture Trustee releasing such proceeds.

 

(f)                                            Increase or Reduction in Maximum
VFN Principal Balance.  The increase or reduction in the Maximum VFN Principal
Balance in respect of any Outstanding Class of Notes, the increase or decrease
of any Advance Rates in respect thereof and/or the increase or decrease of
interest rates in respect thereof shall not constitute an issuance of “new
Notes” for purpose of this Section 6.10.

 

Article VII

 

Satisfaction and Discharge; Cancellation of Notes Held by the Issuer or PLS

 

Section 7.1.                                          Satisfaction and Discharge
of Indenture.

 

This Base Indenture will cease to be of further effect with respect to any
Series or Class of Notes (except as to any surviving rights of transfer or
exchange of Notes of that Series or Class expressly provided for herein or in
the form of Note for that Series or Class), and the Indenture Trustee, on demand
of and at the expense of the Issuer, will execute proper instruments
acknowledging satisfaction and discharge of this Base Indenture, when:

 

101

--------------------------------------------------------------------------------


 

(a)                                          all Notes of that Series or
Class theretofore authenticated and delivered (other than (i) Notes of that
Series or Class which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 6.6, and (ii) Notes of that Series or
Class for whose payment money has theretofore been deposited in trust or
segregated and held in trust by the Issuer and thereafter repaid to the Issuer
or discharged from that trust) have been delivered to the Indenture Trustee
canceled or for cancellation or have been redeemed in accordance with
Article XIII hereof or the applicable Indenture Supplement (in which case, such
redeemed Notes shall be deemed to have been canceled and shall be immediately
surrendered to the Indenture Trustee in exchange for the related redemption
price);

 

(b)                                          with respect to the discharge of
this Base Indenture for each Series or Class, the Issuer has paid or caused to
be paid all sums payable hereunder (including payments to the Indenture Trustee
(in all its capacities) pursuant to Section 11.7 with respect to the Notes or in
respect of Fees, and any and all other amounts due and payable pursuant to this
Base Indenture;

 

(c)                                           the Issuer has delivered to the
Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Base Indenture with respect to the Notes of
that Series or Class have been complied with; and

 

(d)                                          if applicable, subject to
Section 4.6(c), the earlier of (i) three (3) years or five (5) years, as
applicable, following payment in full of all Outstanding Notes, or (ii) with
respect to the Credit Manager Expense Reserve Account, the date on which
Citibank and PLS enter into a mutually acceptable escrow account agreement,
acceptable to the Credit Manager.

 

Notwithstanding the satisfaction and discharge of this Base Indenture with
respect to any Series or Class of Notes, the obligations of the Administrator to
the Indenture Trustee with respect to any Series or Class of Notes under
Section 11.7 and of the Issuer to the Securities Intermediary under Section 4.9
and the obligations and rights of the Indenture Trustee under Section 7.2 and
Section 11.3, respectively, will survive such satisfaction and discharge.

 

Section 7.2.                                          Application of Trust
Money.

 

All money and obligations deposited with the Indenture Trustee pursuant to
Section 7.1 and all money received by the Indenture Trustee in respect of such
obligations will be held in trust and applied by it or the Paying Agent, in
accordance with the provisions of the Class of Notes in respect of which it was
deposited and this Base Indenture and the related Indenture Supplement, to the
payment to the Persons entitled thereto, of the principal and interest for whose
payment that money and obligations have been deposited with or received by the
Indenture Trustee or the Paying Agent.

 

Section 7.3.                                          Cancellation of Notes Held
by the Issuer or PLS.

 

If the Issuer, PLS or any of their respective Affiliates holds any Notes, that
Noteholder may, subject to any provision of a related Indenture Supplement
limiting the repayment of such Notes by notice from that Noteholder to the
Indenture Trustee, cause the Notes to be repaid and canceled, whereupon the
Notes will no longer be Outstanding; provided, that, such repayment and
cancelation shall be subject to the written consent of the Administrative Agent.

 

102

--------------------------------------------------------------------------------


 

Section 7.4.                                          Extinguishment of Issuer’s
Rights in Collateral.

 

(a)                                          The Issuer acknowledges and agrees
that upon the issuance of a letter of extinguishment by Ginnie Mae pursuant to
the Ginnie Mae Contract or the Acknowledgment Agreement (a “Letter of
Extinguishment”) to Servicer, such Letter of Extinguishment shall, except as
otherwise provided in the Acknowledgment Agreement, result in the complete
extinguishment of all redemption, equitable, legal or other right, title or
interest of the Servicer in the Pooled Mortgages and any servicing income
(including the related MSRs) derived therefrom, therefore instantly and
automatically extinguishing the security interest granted hereunder as it
relates in any way to the Pooled Mortgages.

 

(b)                                          As a result of the extinguishment
of Servicer’s rights in all or a portion of the Collateral, Issuer acknowledges
that:

 

(1)                                the Indenture Trustee, on behalf of the
Noteholders, shall have rights pursuant to the Acknowledgment Agreement with
respect to the Pooled Mortgages (including, but not limited to, the ability to
appoint a “standby issuer” that will assume the duties rights and obligations of
the Servicer with respect to the Pooled Mortgages); and

 

(2)                                notwithstanding such rights, none of the
Indenture Trustee, the Administrative Agent or the Noteholders shall have any
responsibility, express or implied, to protect or consider Servicer’s rights or
interests in connection with any of the Indenture Trustee’s actions or inactions
pursuant to the Acknowledgement Agreement, including the receipt of any amounts
with respect to the Pooled Mortgages following any transfer of Issuer
responsibility.

 

(c)                                           Any amounts received by the
Indenture Trustee or any standby issuer appointed or otherwise designated by the
Indenture Trustee at the written direction of Majority Noteholders in connection
with the Acknowledgement Agreement shall be applied first, to satisfy any costs
and expenses of the Indenture Trustee, such standby issuer or any of their
affiliates in connection with any of the transactions contemplated by any of the
Transaction Documents and second, to reduce the other obligations.

 

(d)                                          The Servicer acknowledges that,
notwithstanding the extinguishment of its rights in the Pooled Mortgages, it
remains obligated in accordance with the terms hereof to the extent that any
amounts payable to the Indenture Trustee, the Administrative Agent, the
Noteholders or any Indemnified Party hereunder have not been paid in full.

 

Article VIII

 

Events of Default and Remedies

 

Section 8.1.                                          Events of Default.

 

“Event of Default” means, any one of the following events (whatever the reason
for such Event of Default, and whether it is voluntary or involuntary, or
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

 

103

--------------------------------------------------------------------------------


 

(a)                                          unless otherwise specified in any
Indenture Supplement with respect to any Class, default (which default continues
for a period of two (2) Business Days following written notice (which may be in
electronic form) from the Indenture Trustee or the Administrative Agent), in the
payment: (1) of (i) any interest or any Fees due and owing on any Payment Date,
(ii) any Scheduled Principal Payment Amount due and owing on any date or
(iii) any Early Amortization Event Payment Amount due and owing on any date; or
(2) in full of all accrued and unpaid interest and the outstanding Note Balance
of the Notes of any Series or Class on or before the applicable Stated Maturity
Date;

 

(b)                                          the occurrence of an Insolvency
Event as to the Issuer, the Administrator or the Servicer;

 

(c)                                           the Issuer or the Trust Estate
shall have become subject to registration as an “investment company” within the
meaning of the Investment Company Act as determined by a court of competent
jurisdiction in a final and non-appealable order;

 

(d)                                          PLS sells, transfers, pledges or
otherwise disposes of the Owner Trust Certificate (except to a wholly-owned
subsidiary of PLS) other than pursuant to the terms and provisions of the
Transaction Documents, whether voluntarily or by operation of law, foreclosure
or other enforcement by a Person of its remedies against PLS, except with the
consent of the Administrative Agent;

 

(e)                                           (i) any material provision of any
Transaction Document shall at any time for any reason (other than pursuant to
the express terms thereof) cease to be valid and binding on or enforceable
against the Issuer, the Administrator, the Servicer or any of their respective
Affiliates intended to be a party thereto, (ii) the validity or enforceability
of any Transaction Document shall be contested by the Issuer, the Administrator,
the Servicer or any of their respective Affiliates, (iii) a proceeding shall be
commenced by the Issuer, the Administrator, the Servicer or any of their
respective Affiliates or any governmental body having jurisdiction over the
Issuer, the Administrator, the Servicer or any of their respective Affiliates,
seeking to establish the invalidity or unenforceability of any Transaction
Document, or (iv) the Issuer, the Administrator, the Servicer or any of their
respective Affiliates shall deny in writing that it has any liability or
obligation purported to be created under any Transaction Document;

 

(f)                                            the Administrator or any
Affiliate thereof has taken any action, or failed to take any action, the
omission of which could reasonably be expected to materially impair the
interests of the Issuer in the Participation Certificates or the security
interest or rights of the Indenture Trustee in the Trust Estate, subject only to
the interests and rights of Ginnie Mae; provided, however, that if the event is
capable of being cured in all respects by corrective action and has not resulted
in a material adverse effect on the Noteholders’ interests in the Trust Estate,
such event shall not become an Event of Default unless it remains uncured for
two (2) Business Days following its occurrence;

 

104

--------------------------------------------------------------------------------


 

(g)                                           following a Payment Date on which
a draw is made on a Series Reserve Account, the amount on deposit in such
Series Reserve Account is not increased back to the related Series Reserve
Required Amount (if applicable) within the time frame set forth in the related
Indenture Supplement;

 

(h)                                          (A)  any United States federal
income tax is imposed on the Issuer as an association (or publicly traded
partnership) taxable as a corporation or a taxable mortgage pool taxable as a
corporation, each for United States federal income tax purposes or any U.S.
withholding tax is imposed on payments to the Issuer with respect to the
Participation Certificates or (B) a tax, ERISA, or other government lien, in any
case, other than Permitted Liens, is imposed on the Participation Certificates
or any property of the Issuer;

 

(i)                                              the occurrence of a Borrowing
Base Deficiency which continues for a period of two (2) Business Days following
written notice from the Indenture Trustee or the Administrative Agent;

 

(j)                                             the occurrence and continuation
of an “Event of Default” (as defined in the PC Repurchase Agreement) under the
PC Repurchase Agreement;

 

(k)                                          the occurrence of an “Event of
Default” (as defined in the PC Guaranty) under the PC Guaranty or the occurrence
of an “Event of Default” (as defined in the PMT Guaranty) under the PMT Guaranty
unless, with respect to the PMT Guaranty, PLS has (i) repurchased or foreclosed
upon its security interest in the Purchased MSR Excess Spread PC in satisfaction
of its obligation to pay the PMH Repurchase Price, or (ii) removed the Purchased
MSR Express Spread PC and the related Purchased MSRs from the Collateral
pursuant to Section 2.1(b)(ii)(A)(1);

 

(l)                                              any failure by PLS to deliver
(i) any Determination Date Report pursuant to Section 3.2 or (ii) any MSR
Monthly Report pursuant to Section 3.3(f), which continues unremedied for a
period of five (5) Business Days after a Responsible Officer of PLS shall have
obtained actual knowledge of such failure, or shall have received written or
electronic notice from the Indenture Trustee or any Noteholder of such failure;

 

(m)                                      (i) (A) PLS shall fail to materially
comply with the requirements of Sections 10.2(n), 10.3(a), 10.3(b), 10.3(c) or
10.3(d), or (B) PLS shall fail to provide notice of an Event of Default pursuant
to the requirements set forth in Section 4.12; or (ii) the Issuer, the Servicer
or the Administrator shall breach or default in the due observance or
performance of any of its other covenants or agreements in this Base Indenture,
any Indenture Supplement or any other Transaction Document in any material
respect (subject to any cure period provided therein), and any such default
shall continue for a period of five (5) Business Days after the earlier to occur
of (a) actual discovery by a Responsible Officer of the Issuer, the Servicer or
the Administrator, as applicable, or (b) the date on which written or electronic
notice of such failure, requiring the same to be remedied, shall have been given
from the Indenture Trustee or any Noteholder to a Responsible Officer of the
Issuer, the Servicer or the Administrator;

 

105

--------------------------------------------------------------------------------


 

(n)                                          (i) any representation or warranty
of the Issuer, the Servicer or the Administrator made in this Base Indenture,
any Indenture Supplement or any other Transaction Document in any material
respect (other than under the PC Repurchase Agreement) shall prove to have been
breached in any material respect as of the time when the same shall have been
made or deemed made, and continues uncured and unremedied for a period of ten
(10) Business Days after the earlier to occur of (a) actual discovery by a
Responsible Officer of the Issuer, the Servicer or the Administrator, as
applicable, or (b) the date on which written notice of such failure, requiring
the same to be remedied, shall have been given to a Responsible Officer of the
Issuer, the Servicer or the Administrator, as applicable;

 

(o)                                          (a) a final judgment or judgments
for the payment of money in excess of $50,000 in the aggregate shall be rendered
against the Issuer by one or more courts, administrative tribunals or other
bodies having jurisdiction over them, (b) an order of any court, administrative
agency, arbitrator or governmental body rendered against PLS or the Issuer,
which would have a material Adverse Effect on the transactions contemplated
hereunder or (c) an event has occurred which with notice or lapse of time or
both would constitute such a default under clause (b) herein with respect to any
such order of any court, administrative agency, arbitrator or governmental body;

 

(p)                                          the failure by the Servicer to make
a required MBS Advance;

 

(q)                                          following a Payment Date on which a
draw is made on the Expense Reserve Account, the amount on deposit in the
Expense Reserve Account is not increased back to the related Expense Reserve
Required Amount prior to the next Payment Date;

 

(r)                                             following a Payment Date on
which a draw is made on the Credit Manager Expense Reserve Account, the amount
on deposit in the Credit Manager Expense Reserve Account is not increased back
to the related Credit Manager Expense Reserve Required Amount prior to the next
Payment Date; or

 

(s)                                            the occurrence of any action by
Ginnie Mae pursuant to Section 8 of the Acknowledgment Agreement to terminate
and extinguish the rights of PLS as servicer.

 

Upon the occurrence of any such event none of the Administrator nor the Servicer
shall be relieved from performing its obligations in a timely manner in
accordance with the terms of this Base Indenture, and each of the Administrator
and the Servicer shall provide the Indenture Trustee, each Note Rating Agency
for each Note then Outstanding, the Credit Manager and the Noteholders prompt
notice of such failure or delay by it, together with a description of its effort
to perform its obligations.  Each of the Administrator, the Servicer and the
Credit Manager shall promptly notify the Indenture Trustee in writing of any
Event of Default or an event which with notice, the passage of time or both
would become an Event of Default of which it has actual knowledge.  For purposes
of this Section 8.1, the Indenture Trustee shall not be deemed to have knowledge
of an Event of Default unless a Responsible Officer of the Indenture Trustee
assigned to and working in the Corporate Trust Office has actual knowledge
thereof or unless written notice of any event which is in fact such an Event of
Default is received by the Indenture Trustee from the Administrative Agent and
such notice references the Notes, the Trust Estate or this Base Indenture.  The
Indenture Trustee shall provide notice of defaults in accordance with
Section 3.3(b) and Section 11.2.

 

106

--------------------------------------------------------------------------------


 

Section 8.2.                                          Acceleration of Maturity;
Rescission and Annulment.

 

(a)                                          If an Event of Default of the kind
specified in clauses (b), (c) or (r) of Section 8.1 occurs, the unpaid principal
amount of all of the Notes shall automatically become immediately due and
payable without notice, presentment or demand of any kind.  If any other Event
of Default occurs and is continuing, then and in each and every such case, the
Indenture Trustee, at the written direction of any of the Administrative Agent,
the Majority Noteholders of all Outstanding Notes that are not Variable Funding
Notes or the Majority Noteholders for any Series of Variable Funding Notes
Outstanding, may declare the Note Balance of all the Outstanding Notes and all
interest and principal accrued and unpaid (if any) thereon and all other amounts
due and payable under any Transaction Document to be due and payable
immediately, and upon any such declaration each Note will become and will be
immediately due and payable and the Revolving Period with respect to such
Series or Class shall immediately terminate, anything in this Base Indenture,
the related Indenture Supplement(s) or in the Notes to the contrary
notwithstanding.  Such payments are subject to the allocation, deposits and
payment sections of this Base Indenture and of the related Indenture
Supplement(s).

 

(b)                                          At any time after such a
declaration of acceleration has been made or an automatic acceleration has
occurred with respect to the Notes of any Series or Class and before a judgment
or decree for payment of the money due has been obtained by the Indenture
Trustee as hereafter provided in this Article VIII, the Majority Noteholders of
all Outstanding Notes, by written notice to the Issuer and the Indenture
Trustee, may rescind and annul such declaration and its consequences if:

 

(i)                                    the Issuer has paid or deposited with the
Indenture Trustee a sum sufficient to pay (A) all overdue installments of
interest on such Notes, (B) the principal of such Notes which has become due
otherwise than by such declaration of acceleration, and interest thereon at the
rate or rates prescribed therefor by the terms of such Notes, to the extent that
payment of such interest is lawful, (C) interest upon overdue installments of
interest at the rate or rates prescribed therefore by the terms of such Notes to
the extent that payment of such interest is lawful, and (D) all sums paid by the
Indenture Trustee hereunder and the reasonable compensation, expenses and
disbursements of the Indenture Trustee or the bank serving as Indenture Trustee
(in any of its capacities), their agents and counsel, all other amounts due
under Section 4.5; and

 

(ii)                                 all Events of Default, other than the
nonpayment of the principal of such Notes which has become due solely by such
acceleration, have been cured or waived as provided in Section 8.14.

 

No such rescission will affect any subsequent default or impair any right
consequent thereon.

 

107

--------------------------------------------------------------------------------


 

Section 8.3.                                          Collection of Indebtedness
and Suits for Enforcement by Indenture Trustee.

 

The Issuer covenants that if:

 

(a) the Issuer defaults in the payment of interest on any Notes when such
interest becomes due and payable, which default continues for a period of two
(2) Business Days following written notice from the Indenture Trustee of such
default; or

 

(b) the Issuer defaults in the payment of the principal of any Series or
Class of Notes on the Stated Maturity Date thereof; then

 

the Issuer will, upon demand of the Indenture Trustee, pay (subject to the
allocation provided in Section 4.5(a)(2) hereof and any related Indenture
Supplement) to the Indenture Trustee, for the benefit of the Noteholders of any
such Notes, the whole amount then due and payable on any such Notes for
principal and interest, together with any Cumulative Interest Shortfall Amounts,
unless otherwise specified in the applicable Indenture Supplement, and in
addition thereto, will pay such further amount as will be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee and the bank
serving as Indenture Trustee (in any of its capacities), their agents and
counsel and all other amounts due under Section 4.5.

 

If the Issuer fails to pay such amounts forthwith upon such demand, the
Indenture Trustee may, in its own name and as trustee of an express trust,
institute a judicial proceeding for the collection of the sums so due and
unpaid, and may directly prosecute such proceeding to judgment or final decree,
and the Indenture Trustee may enforce the same against the Issuer or any other
obligor upon the Notes and collect the money adjudged or decreed to be payable
in the manner provided by law and this Base Indenture.

 

Section 8.4.                                          Indenture Trustee May File
Proofs of Claim.

 

In case of the pendency of any Insolvency Event or other similar proceeding or
event relative to the Issuer or any other obligor upon the Notes or the property
of the Issuer or of such other obligor, the Indenture Trustee (irrespective of
whether the principal of the Notes will then be due and payable as therein
expressed or by declaration or otherwise) will be entitled and empowered by
intervention in such proceeding or otherwise:

 

(a)                                          to file and prove a claim for the
whole amount of principal and interest owing and unpaid in respect of the Notes
and to file such other papers or documents as may be necessary and advisable in
order to have the claims of the Indenture Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and counsel and all other amounts due under Section 4.5) and
of the Noteholders allowed in such judicial proceeding; and

 

(b)                                          to collect and receive any funds or
other property payable or deliverable on any such claims and to distribute the
same; and any receiver, assignee, trustee, liquidator or other similar official
in any such proceeding is hereby authorized by each Noteholder to make such
payment to the Indenture Trustee and the bank serving as Indenture Trustee (in
all its capacities),

 

108

--------------------------------------------------------------------------------


 

and in the event that the Indenture Trustee consents to the making of such
payments directly to the Noteholders, to pay to the Indenture Trustee and the
bank serving as Indenture Trustee (in all its capacities) any amount due to it
for the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and the bank serving as Indenture Trustee (in all its
capacities), their agents and counsel, and any other amounts due the Indenture
Trustee and the bank serving as Indenture Trustee (in all its capacities) under
Section 4.5.

 

Nothing herein contained will be deemed to authorize the Indenture Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Noteholder thereof, or to authorize the Indenture Trustee to
vote in respect of the claim of any Noteholder in any such proceeding.

 

Section 8.5.                                          Indenture Trustee
May Enforce Claims Without Possession of Notes.

 

All rights of action and claims under this Base Indenture or the Notes of any
Series or Class are subject to Ginnie Mae Requirements and may be prosecuted and
enforced by the Indenture Trustee, without the possession of any of the Notes of
such Series or Class or the production thereof in any proceeding relating
thereto, and any such proceeding instituted by the Indenture Trustee, will be
brought in its own name as trustee of an express trust, and any recovery of
judgment will, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee and its respective
agents and counsel, be for the ratable benefit of the Noteholders of the Notes
of such Series or Class in respect of which such judgment has been recovered.

 

Section 8.6.                                          Application of Money
Collected.

 

Any money or other property collected by the Indenture Trustee pursuant to this
Article VIII will be applied in accordance with Section 4.5(a)(2), at the Final
Payment Date fixed by the Indenture Trustee and, in case of the payment of such
money on account of principal, interest or fees, upon presentation of the Notes
of the related Series or Class and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid.

 

Section 8.7.                                          Sale of Collateral
Requires Consent of Noteholders.

 

Subject to Ginnie Mae Requirements, the Indenture Trustee shall not sell
Collateral or cause the Issuer to sell Collateral following any Event of
Default, except with the written consent, or at the direction of, the Majority
Noteholders of each Series; provided, that the Indenture Trustee shall, subject
to the consent of Ginnie Mae, and pursuant to the terms of the Credit Management
Agreement, sell Collateral or cause the Issuer to sell Collateral without prior
consent of any of the Noteholders if an Event of Default under clauses (b),
(c) or (r) of Section 8.1 occurs.  Notwithstanding the foregoing, the consent of
100% of the Noteholders of the Outstanding Notes of each Series shall be
required for any sale that does not generate sufficient proceeds to pay the Note
Balance of all such Notes plus all accrued and unpaid interest and other amounts
owed in respect of such Notes and the Transaction Documents.  If such direction
has been given by the Noteholders of the requisite percentage of all Outstanding
Notes, the Indenture Trustee shall, subject to Ginnie Mae Requirements and the
terms of the Acknowledgement Agreement, cause the Issuer to sell Collateral
pursuant to Section 8.15, and shall provide notice of this to each Note Rating
Agency of then Outstanding Notes.

 

109

--------------------------------------------------------------------------------


 

Section 8.8.                                          Limitation on Suits.

 

No Noteholder will have any right to institute any proceeding, judicial or
otherwise, with respect to this Base Indenture or any Note, or for the
appointment of a receiver or trustee or similar official, or for any other
remedy hereunder, unless:

 

(a)                                          such Noteholder has previously
given written notice to the Indenture Trustee of a continuing Event of Default
with respect to Notes of such Noteholder’s Notes’ Series or Class;

 

(b)                                          the Noteholders of more than 50% of
the Note Balance of the Outstanding Notes of each Series, measured by Voting
Interests, have made written request to the Indenture Trustee to institute
proceedings in respect of such Event of Default in the name of the Indenture
Trustee hereunder;

 

(c)                                           such Noteholder or Noteholders
have offered to the Indenture Trustee indemnity reasonably satisfactory to it
against the costs, expenses and liabilities to be incurred in compliance with
such request; and

 

(d)                                          the Indenture Trustee, for sixty
(60) days after the Indenture Trustee has received such notice, request and
offer of indemnity, has failed to institute any such proceeding; it being
understood and intended that no one or more Noteholders of Notes of such
Series or Class will have any right in any manner whatsoever by virtue of, or by
availing of, any provision of this Base Indenture or any Note to affect, disturb
or prejudice the rights of any other Noteholders of Notes, or to obtain or to
seek to obtain priority or preference over any other such Noteholders or to
enforce any right under this Base Indenture or any Note, except in the manner
herein provided and for the equal and proportionate benefit of all the
Noteholders of all Notes.

 

Section 8.9.                                          Limited Recourse.

 

Notwithstanding any other terms of this Base Indenture, the Notes, any other
Transaction Documents or otherwise, the obligations of the Issuer under the
Notes, this Base Indenture and each other Transaction Document to which it is a
party are limited recourse obligations of the Issuer, payable solely from the
Trust Estate, and following realization of the Trust Estate and application of
the proceeds thereof in accordance with the terms of this Base Indenture, none
of the Noteholders, the Indenture Trustee or any of the other parties to the
Transaction Documents shall be entitled to take any further steps to recover any
sums due but still unpaid hereunder or thereunder, all claims in respect of
which shall be extinguished and shall not thereafter revive.  Subject to the
foregoing and to the terms of the applicable Indenture Supplement, each
Noteholder will, however, have the absolute and unconditional right to receive
payment of all amounts due with respect to the Notes pursuant and respect to the
terms of the Indenture, which right shall not be impaired without the consent of
each Noteholder and to initiate suit for the enforcement of any such payment,
which right shall not be impaired without the consent of such Noteholder.  No
recourse shall be had for the payment of any amount owing in respect of the
Notes or this Base Indenture or for any action or inaction of the Issuer against
any officer, director, employee, equity holder or organizer of the Issuer or any
of their successors or assigns

 

110

--------------------------------------------------------------------------------


 

for any amounts payable under the Notes or this Base Indenture.  It is
understood that the foregoing provisions of this Section 8.9 shall not
(i) prevent recourse to the Trust Estate for the sums due or to become due under
any security, instrument or agreement which is part of the Trust Estate,
(ii) prevent recourse to the Guarantor under the PC Guaranty or PMT under the
PMT Guaranty or (iii) save as specifically provided therein, constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by this Base Indenture.  It is further understood that the
foregoing provisions of this Section 8.9 shall not limit the right of any
Person, to name the Issuer as a party defendant in any proceeding or in the
exercise of any other remedy under the Notes or this Base Indenture, so long as
no judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person or entity.

 

Section 8.10.                                   Restoration of Rights and
Remedies.

 

If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Base Indenture and such proceeding has
been discontinued or abandoned for any reason, then and in every such case the
Issuer, the Indenture Trustee and the Noteholders will, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders will continue as though no such proceeding
had been instituted.

 

Section 8.11.                                   Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Indenture Trustee or
to the Noteholders is intended to be exclusive of any other right or remedy, and
every right and remedy will, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, will not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

Section 8.12.                                   Delay or Omission Not Waiver.

 

No delay or omission of the Indenture Trustee or of any Noteholder to exercise
any right or remedy accruing upon any Event of Default will impair any such
right or remedy or constitute a waiver of any such Event of Default or
acquiescence therein.  Every right and remedy given by this Article or by law to
the Indenture Trustee or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.

 

Section 8.13.                                   Control by Noteholders.

 

Either 100% of the VFN Noteholders or the Majority Noteholders of all
Outstanding Notes will have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred on the Indenture Trustee with respect to
such Notes; provided that:

 

111

--------------------------------------------------------------------------------


 

(a)                                          the Indenture Trustee will have the
right to decline to follow any such direction if the Indenture Trustee, being
advised by counsel, determines that the action so directed may violate
applicable law or would conflict with this Base Indenture or if the Indenture
Trustee in good faith determines that the proceedings so directed would have a
substantial likelihood of involving it in personal liability or be unjustly
prejudicial to the Noteholders not taking part in such direction, unless the
Indenture Trustee has received indemnity satisfactory to it from the
Noteholders; and

 

(b)                                          the Indenture Trustee may take any
other action permitted hereunder deemed proper by the Indenture Trustee which is
not inconsistent with such direction.

 

Section 8.14.                                   Waiver of Past Defaults.

 

Together, the Majority Noteholders of all Outstanding Notes that are not
Variable Funding Notes, the Majority Noteholders for any Series of Variable
Funding Notes Outstanding and the Administrative Agent may on behalf of the
Noteholders of all such Notes waive any past default hereunder and its
consequences, except a default not theretofore cured:

 

(a)                                          in the payment of the principal of
or interest on any Note, or

 

(b)                                          in respect of a covenant or
provision hereof which under Article XII cannot be modified or amended without
the consent of the Noteholder of each Outstanding Note.

 

Upon any such waiver, such default will cease to exist, and any Event of Default
arising therefrom will be deemed to have been cured, for every purpose of this
Base Indenture; but no such waiver will extend to any subsequent or other
default or impair any right consequent thereon.

 

Section 8.15.                                   Sale of Trust Estate.

 

(a)                                          The power to effect any Sale of any
portion of the Trust Estate shall not be exhausted by any one or more Sales as
to any portion of the Trust Estate remaining unsold, but shall continue
unimpaired until the entire Trust Estate shall have been sold or all amounts
payable on the Notes and under this Base Indenture with respect thereto shall
have been paid.  The Indenture Trustee may from time to time postpone any public
Sale by public announcement made at the time and place of such Sale.

 

(b)                                          Unless the Majority Noteholders of
all Outstanding Series have otherwise provided its written consent to the
Indenture Trustee, at any public Sale of all or any portion of the Trust Estate
at which a minimum bid equal to or greater than all amounts due to the Indenture
Trustee hereunder and the entire amount which would be payable to the
Noteholders in full payment thereof in accordance with Section 8.6, on the
Payment Date next succeeding the date of such sale, has not been received, the
Indenture Trustee shall prevent such sale by bidding an amount at least $1.00
more than the highest other bid in order to preserve the Trust Estate.

 

(c)                                           In connection with a Sale of all
or any portion of the Trust Estate:

 

112

--------------------------------------------------------------------------------


 

(i)                                    any of the Noteholders may bid for and
purchase the property offered for Sale, and upon compliance with the terms of
sale may hold, retain and possess and dispose of such property, without further
accountability;

 

(ii)                                 the Indenture Trustee may bid for and
acquire the property offered for Sale in connection with any Sale thereof;

 

(iii)                              the Indenture Trustee shall execute and
deliver an appropriate instrument of conveyance transferring its interest in any
portion of the Trust Estate in connection with a Sale thereof;

 

(iv)                             the Indenture Trustee is hereby irrevocably
appointed the agent and attorney-in-fact of the Issuer to transfer and convey
its interest in any portion of the Trust Estate in connection with a Sale
thereof, and to take all action necessary to effect such Sale; and

 

(v)                                no purchaser or transferee at such a Sale
shall be bound to ascertain the Indenture Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
moneys.

 

(d)                                          Notwithstanding anything to the
contrary in this Base Indenture, and subject to Ginnie Mae Requirements, if an
Event of Default has occurred and is continuing and the Notes have become due
and payable or have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, any proceeds received by the
Indenture Trustee with respect to a foreclosure, sale or other realization
resulting from a transfer of the assets of the Trust Estate shall be allocated
in accordance with Section 4.5(a)(2) hereof.  The amount, if any, so allocated
to the Issuer shall be paid by the Indenture Trustee to or to the order of the
Issuer free and clear of the Adverse Claim of this Base Indenture and the
Noteholders shall have no claim or rights to the amount so allocated.

 

Section 8.16.                                   Undertaking for Costs.

 

All parties to this Base Indenture agree, and each Noteholder by its acceptance
thereof will be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this Base
Indenture, or in any suit against the Indenture Trustee for any action taken or
omitted by it as Indenture Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section will not apply to any suit instituted by the
Indenture Trustee, to any suit instituted by any Noteholder or group of
Noteholders holding in the aggregate more than 25% of the Note Balance of the
Outstanding Notes of each Series (measured by Voting Interests) to which the
suit relates, or to any suit instituted by any Noteholders for the enforcement
of the payment of the principal of or interest on any Note on or after the
applicable Stated Maturity Date expressed in such Note.

 

113

--------------------------------------------------------------------------------


 

Section 8.17.                                   Waiver of Stay or Extension
Laws.

 

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Base Indenture; and the Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Indenture Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.

 

Section 8.18.                                   Notice of Waivers.

 

Promptly (and in no event later than two (2) Business Days following the
occurrence thereof), after any waiver of an Event of Default pursuant to
Section 4.12, or any rescission or annulment of a declaration of acceleration
pursuant to Section 8.2(b), or any waiver of past default pursuant to
Section 8.14, the Issuer will notify all related Note Rating Agencies, Ginnie
Mae and the Credit Manager in writing.

 

Article IX

 

The Issuer

 

Section 9.1.                                          Representations and
Warranties of Issuer.

 

The Issuer hereby makes the following representations and warranties for the
benefit of the Servicer, the Indenture Trustee, the Credit Manager and the
Noteholders.  The representations shall be made as of the execution and delivery
of this Base Indenture and of each Indenture Supplement, and as of each Funding
Date and as of each date of Grant and shall survive the Grant of a Security
Interest in the Participation Certificates to the Indenture Trustee.

 

(a)                                          Organization and Good Standing. 
The Issuer is duly organized and validly existing as a statutory trust and is in
good standing under the laws of the State of Delaware, with power and authority
to own its properties and to conduct its business as such properties are
currently owned and such business is presently conducted.  The Issuer has
appointed the Administrator as the Issuer’s agent where notices and demands to
or upon the Issuer in respect of the Notes of this Base Indenture may be served.

 

(b)                                          Power and Authority.  The Issuer
has and will continue to have the power and authority to execute and deliver
this Base Indenture and the other Transaction Documents to which it is or will
be a party, and to carry out their respective terms; the Issuer had and has had
at all relevant times and now has full power, authority and legal right to
acquire, own, hold and Grant a Security Interest in the Trust Estate and has
duly authorized such Grant to the Indenture Trustee by all necessary action; and
the execution, delivery and performance by the Issuer of this Base Indenture and
each of the other Transaction Documents to which it is a party has been duly
authorized by all necessary action of the Issuer.

 

114

--------------------------------------------------------------------------------


 

(c)                                           Valid Transfers; Binding
Obligations.  This Base Indenture creates a valid Grant of a Security Interest
in the Participation Certificates which has been validly perfected and is a
first priority Security Interest under the UCC, and such other portion of the
Collateral as to which a Security Interest may be granted under the UCC, which
security interest is enforceable against creditors of and purchasers from the
Issuer, subject to applicable law.  Each of the Transaction Documents to which
the Issuer is a party constitutes a legal, valid and binding obligation of the
Issuer enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally or by general equity principles.

 

(d)                                          No Violation.  The execution and
delivery by the Issuer of this Base Indenture and each other Transaction
Document to which it is a party and the consummation of the transactions
contemplated by this Base Indenture and the other Transaction Documents and the
fulfillment of the terms of this Base Indenture and the other Transaction
Documents do not conflict with, result in any breach of any of the terms or
provisions of, or constitute (with or without notice or lapse of time or both) a
default under the Organizational Documents of the Issuer or any indenture,
agreement or other material instrument to which the Issuer is a party or by
which it is bound, or result in the creation or imposition of any Adverse Claim
upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than this Base Indenture), or violate any
law, order, judgment, decree, writ, injunction, award, determination, rule or
regulation applicable to the Issuer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Issuer or its properties, which breach, default,
conflict, Adverse Claim or violation could reasonably be expected to have a
material Adverse Effect.

 

(e)                                           No Proceedings.  There is no
action, suit or proceeding before or by any court or governmental agency or
body, domestic or foreign, now pending, or to the Issuer’s knowledge,
threatened, against or affecting the Issuer:  (i) asserting the invalidity of
this Base Indenture, the Notes or any of the other Transaction Documents to
which the Issuer is a party, (ii) seeking to prevent the issuance of the Notes
or the consummation of any of the transactions contemplated by this Base
Indenture, or any of the other Transaction Documents, (iii) seeking any
determination or ruling which could reasonably be expected to have a material
Adverse Effect or could reasonably be expected to materially and adversely
affect the condition (financial or otherwise), business or operations of the
Issuer, or (iv) relating to the Issuer and which could reasonably be expected to
adversely affect the United States federal income tax attributes of the Notes.

 

(f)                                            No Subsidiaries.  The Issuer has
no subsidiaries.

 

(g)                                           All Tax Returns True, Correct and
Timely Filed.  All tax returns required to be filed by the Issuer in any
jurisdiction have in fact been filed and all taxes, assessments, fees and other
governmental charges upon the Issuer or upon any of its properties, and all
income of franchises, shown to be due and payable on such returns have been paid
except for any such taxes, assessments, fees and charges the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Issuer had established
adequate reserves in accordance with GAAP.  All such tax returns were true and
correct in all material respects and the Issuer knows of no proposed additional
tax assessment against it that could reasonably be expected to have a material
adverse effect upon the ability of the Issuer to perform its obligations
hereunder nor of any basis therefor.  The provisions for taxes on the books of
the Issuer are in accordance with GAAP.

 

115

--------------------------------------------------------------------------------


 

(h)                                          No Restriction on Issuer Affecting
its Business.  The Issuer is not a party to any contract or agreement, or
subject to any charter or other restriction, which materially and adversely
affects its business, and the Issuer has not agreed or consented to cause any of
its assets or properties to become subject to any Adverse Claim other than the
Security Interest or any Permitted Liens.

 

(i)                                              Title to Participation
Certificates.  As represented by PLS in the PC Repurchase Agreement, immediately
prior to the Grant thereof to the Indenture Trustee as contemplated by this Base
Indenture, subject to Ginnie Mae Requirements with respect thereto, the Issuer
had good and marketable title to each Participation Certificate, free and clear
of all Adverse Claims other than any Permitted Liens and rights of others.

 

(j)                                             Perfection of Security
Interest.  All filings and recordings that are necessary to perfect the interest
of the Issuer in the Participation Certificates and such other portion of the
Trust Estate as to which a sale or security interest may be perfected by filing
under the UCC, have been accomplished and are in full force and effect.  All
filings and recordings against the Issuer required to perfect the Security
Interest of the Indenture Trustee in such Participation Certificates and such
other portion of the Trust Estate as to which a Security Interest may be
perfected by filing under the UCC, have been accomplished and are in full force
and effect, and all such filings and recordings against the Issuer include the
legends set forth as clauses (i) through (iii) of the fourth full paragraph of
the Granting Clause.  Subject to the rights of Ginnie Mae with respect thereto,
other than the Security Interest granted to the Indenture Trustee pursuant to
this Base Indenture, the Issuer has not pledged, assigned, sold, granted a
Security Interest in, or otherwise conveyed any of the Participation
Certificates or any other Collateral.  The Issuer has not authorized the filing
of and is not aware of any financing statement filed against the Issuer that
includes a description of collateral covering the Participation Certificates
other than (1) any financing statement related to the Security Interest granted
to the Indenture Trustee hereunder or (2) that has been terminated.

 

(k)                                          Notes Authorized, Executed,
Authenticated, Validly Issued and Outstanding.  The Notes have been duly and
validly authorized and, when duly and validly executed and authenticated by the
Indenture Trustee in accordance with the terms of this Base Indenture and
delivered to and paid for by each purchaser as provided herein, will be validly
issued and outstanding and entitled to the benefits hereof.

 

(l)                                              Location of Chief Executive
Office and Records.  The chief executive office of the Issuer and the office
where Issuer maintains copies of its corporate records, is located at the
offices of the Administrator at 3043 Townsgate Road, Westlake Village, CA,
91361; provided that, at any time after the Closing Date, upon thirty (30) days’
prior written notice to the Indenture Trustee and the Noteholders, the Issuer
may relocate its jurisdiction of formation, and/or its principal place of
business and chief executive office, and/or the office where it maintains all of
its records, to another location or jurisdiction, as the case may be, within the
United States to the extent that the Issuer shall have taken all actions
necessary or reasonably

 

116

--------------------------------------------------------------------------------


 

requested by the Indenture Trustee or the Majority Noteholders of all
Outstanding Notes to amend its existing financing statements and continuation
statements, and file additional financing statements and to take any other steps
reasonably requested by the Indenture Trustee or the Majority Noteholders of all
Outstanding Notes to further perfect or evidence the rights, claims or security
interests of the Indenture Trustee and the Noteholders under any of the
Transaction Documents.

 

(m)                                      Solvency.  The Issuer: (i) is not
insolvent” (as such term is defined in § 101(32)(A) of the Bankruptcy Code);
(ii) is able to pay its debts as they become due; and (iii) does not have
unreasonably small capital for the business in which it is engaged or for any
business or transaction in which it is about to engage.  The Issuer is not
Granting the Trust Estate to the Indenture Trustee with the intent to defraud,
delay or hinder any of its creditors.

 

(n)                                          Separate Identity.  The Issuer is
operated as an entity separate from the Servicer and the Administrator.  The
Issuer has complied with all covenants set forth in its Organizational
Documents.

 

(o)                                          Name.  The legal name of the Issuer
is as set forth in this Base Indenture and the Issuer does not use and has not
used any other trade names, fictitious names, assumed names or “doing business
as” names.

 

(p)                                          Governmental Authorization.  Other
than the filing of the financing statements (or financing statement amendments)
required hereunder or under any other Transaction Document, no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for (i) the due execution and delivery
by Issuer of this Base Indenture and each other Transaction Document to which it
is a party and (ii) the performance of its obligations hereunder and thereunder.

 

(q)                                          Accuracy of Information.  All
information heretofore furnished by the Issuer or any of its Affiliates to the
Indenture Trustee or the Noteholders for purposes of or in connection with this
Base Indenture, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by the Issuer or any of its Affiliates to the Indenture Trustee or the
Noteholders will be, true and accurate in every material respect on the date
such information is stated or certified.

 

(r)                                             Use of Proceeds.  No proceeds of
any issuance of Notes or funding under a VFN hereunder will be used for a
purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time.

 

(s)                                            Investment Company.  The Issuer
is not required to be registered as an “investment company” within the meaning
of the Investment Company Act, or any successor statute.

 

(t)                                             Compliance with Law.  The Issuer
has complied in all material respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject.

 

117

--------------------------------------------------------------------------------


 

(u)                                          Investments.  The Issuer does not
own or hold, directly or indirectly (i) any capital stock or equity security of,
or any equity interest in, any Person or (ii) any debt security or other
evidence of indebtedness of any Person.

 

(v)                                          Transaction Documents.  The PC
Repurchase Agreement is the only agreement pursuant to which the Issuer directly
or indirectly purchases and receives contributions of Participation Certificates
from PLS and the PC Repurchase Agreement represents the only agreement between
PLS and the Issuer relating to the transfer of the Participation Certificates
from PLS to the Issuer.

 

(w)                                        Limited Business.  Since its
formation, the Issuer has conducted no business other than entering into and
performing its obligations under the Transaction Documents to which it is a
party, and such other activities as are incidental to the foregoing.  The
Transaction Documents to which it is a party, and any agreements entered into in
connection with the transactions that are permitted thereby, are the only
agreements to which the Issuer is a party.

 

Section 9.2.                                          Liability of Issuer;
Indemnities.

 

(a)                                          Obligations.  The Issuer shall be
liable in accordance with this Base Indenture only to the extent of the
obligations in this Base Indenture specifically undertaken by the Issuer in such
capacity under this Base Indenture and shall have no other obligations or
liabilities hereunder.  The Issuer shall indemnify, defend and hold harmless the
Indenture Trustee (in all its capacities), the Calculation Agent, the Paying
Agent, the Securities Intermediary, the Note Registrar, the Credit Manager, the
Noteholders (as applicable, with respect to the related Series of Notes) and the
Trust Estate (each an “Issuer Indemnified Party”) from and against any taxes
that may at any time be asserted against the Indenture Trustee, the Calculation
Agent, the Paying Agent, the Securities Intermediary, the Note Registrar, the
Credit Manager or the Trust Estate with respect to the transactions contemplated
in this Base Indenture or any of the other Transaction Documents, including,
without limitation, any sales, gross receipts, general corporation, tangible or
intangible personal property, privilege or license taxes (but not including any
taxes asserted with respect to, and as of the date of, the transfer of the
Participation Certificates to the Trust Estate, the issuance and original sale
of the Notes of any Class, or asserted with respect to ownership of the
Participation Certificates, or federal, state or local income or franchise taxes
or any other tax, or other income taxes arising out of payments on the Notes of
any Class, or any interest or penalties with respect thereto or arising from a
failure to comply therewith) and costs and expenses in defending against the
same and in connection with the Issuer Indemnified Parties’ enforcement of any
rights hereunder or under any Transaction Document, except that in no event
shall the Issuer be required to indemnify any Issuer Indemnified Party if the
indemnification obligation under this Section 9.2(a) to such Issuer Indemnified
Party is the result of a violation of law, gross negligence or willful
misconduct by such Issuer Indemnified Party.

 

(b)                                          Notification and Defense.  Promptly
after any Issuer Indemnified Party shall have been served with the summons or
other first legal process or shall have received written notice of the threat of
a claim in respect of which a claim for indemnity may be made against the Issuer
under this Section 9.2, the Issuer Indemnified Party shall notify the Issuer and
the Administrator in writing of the service of such summons, other legal process
or written notice,

 

118

--------------------------------------------------------------------------------


 

giving information therein as to the nature and basis of the claim, but failure
so to notify the Issuer shall not relieve the Issuer from any liability which it
may have hereunder or otherwise, except to the extent that the Issuer is
prejudiced by such failure so to notify the Issuer.  The Issuer will be
entitled, at its own expense, to participate in the defense of any such claim or
action and, to the extent that it may wish, to assume the defense thereof, with
counsel reasonably satisfactory to such Issuer Indemnified Party, and, after
notice from the Issuer to such Issuer Indemnified Party that the Issuer wishes
to assume the defense of any such action, the Issuer will not be liable to such
Issuer Indemnified Party under this Section 9.2 for any legal or other expenses
subsequently incurred by such Issuer Indemnified Party in connection with the
defense of any such action unless (i) the defendants in any such action include
both the Issuer Indemnified Party and the Issuer, and the Issuer Indemnified
Party (upon the advice of counsel) shall have reasonably concluded that there
may be legal defenses available to it that are different from or additional to
those available to the Issuer, or one or more Issuer Indemnified Parties, and
which in the reasonable judgment of such counsel are sufficient to create a
conflict of interest for the same counsel to represent both the Issuer and such
Issuer Indemnified Party, (ii) the Issuer shall not have employed counsel
reasonably satisfactory to the Issuer Indemnified Party to represent the Issuer
Indemnified Party within a reasonable time after notice of commencement of the
action, or (iii) the Issuer has authorized the employment of counsel for the
Issuer Indemnified Party at the expense of the Issuer; then, in any such event,
such Issuer Indemnified Party shall have the right to employ its own counsel in
such action, and the reasonable fees and expenses of such counsel shall be borne
by the Issuer; provided, however, that the Issuer shall not in connection with
any such action or separate but substantially similar or related actions arising
out of the same general allegations or circumstances, be liable for any fees and
expenses of more than one firm of attorneys at any time for all Issuer
Indemnified Parties.  Each Issuer Indemnified Party, as a condition of the
indemnity agreement contained herein, shall use its commercially reasonable
efforts to cooperate with the Issuer in the defense of any such action or
claim.  The Issuer shall not, without the prior written consent of any Issuer
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which such Issuer Indemnified Party is or could have been a party
and indemnity could have been sought hereunder by such Issuer Indemnified Party,
unless such settlement includes an unconditional release of such Issuer
Indemnified Party from all liability on claims that are the subject matter of
such proceeding or threatened proceeding.

 

(c)                                           Expenses.  Indemnification under
this Section shall include, without limitation, reasonable and customary
out-of-pocket fees and expenses of counsel and expenses of litigation.  If the
Issuer has made any indemnity payments pursuant to this Section and the
recipient thereafter collects any of such amounts from others, the recipient
shall promptly repay such amounts collected to the Issuer, without interest.

 

(d)                                          Survival.  The provisions of this
Section 9.2 shall survive the termination of this Base Indenture.

 

Section 9.3.                                          Merger or Consolidation,
or Assumption of the Obligations, of the Issuer.

 

Any Person (a) into which the Issuer may be merged or consolidated, (b) which
may result from any merger, conversion or consolidation to which the Issuer
shall be a party, or (c) which may succeed to all or substantially all of the
business or assets of the Issuer, which Person

 

119

--------------------------------------------------------------------------------


 

in any of the foregoing cases executes an agreement of assumption to perform
every obligation of the Issuer under this Base Indenture, shall be the successor
to the Issuer under this Base Indenture without the execution or filing of any
document or any further act on the part of any of the parties to this Base
Indenture, except that if the Issuer in any of the foregoing cases is not the
surviving entity, then the surviving entity shall execute an agreement of
assumption to perform every obligation of the Issuer under the Transaction
Documents, and the surviving entity shall have taken all actions necessary or
reasonably requested by the Issuer, the Majority Noteholders of all Outstanding
Notes or the Indenture Trustee to amend its existing financing statements and
continuation statements, and file additional financing statements and to take
any other steps reasonably requested by the Issuer, the Majority Noteholders of
all Outstanding Notes or the Indenture Trustee to further perfect or evidence
the rights, claims or security interests of the Issuer, the Noteholders or the
Indenture Trustee under any of the Transaction Documents.  The Issuer (i) shall
provide notice of any merger, consolidation or succession pursuant to this
Section 9.3 to each Note Rating Agency that has rated any then-Outstanding
Notes, the Indenture Trustee and the Noteholders, (ii) for so long as the Notes
are Outstanding, (1) shall receive from each Note Rating Agency rating
Outstanding Notes a letter to the effect that such merger, consolidation or
succession will not result in a qualification, downgrading or withdrawal of the
then current ratings assigned by such Note Rating Agency to any Outstanding
Notes or (2) if the Administrator and the Administrative Agents determine in
their reasonable judgment that an applicable Note Rating Agency no longer
provides such letters as described in the foregoing clause (1), (a) the
Administrator shall provide notice of such new merger, consolidation or
succession to the related Note Rating Agency and (b) each Administrative Agent
shall have provided its prior written consent to such merger, consolidation or
succession; provided, that the Issuer provides an Issuer Certificate to the
effect that any such merger, consolidation or succession will not have a
material Adverse Effect on the Outstanding Notes, (iii) shall obtain an Opinion
of Counsel addressed to the Indenture Trustee and reasonably satisfactory to the
Indenture Trustee, that such merger, consolidation or succession complies with
the terms hereof and one or more Opinions of Counsel updating or restating all
opinions delivered on the date of this Base Indenture with respect to corporate
matters, enforceability of Transaction Documents against the Issuer, and the
grant by the Issuer of a valid security interest in the Participation
Certificates to the Indenture Trustee and the perfection of such security
interest and related matters, (iv) shall receive from the Majority Noteholders
of all Outstanding Notes their prior written consent to such merger,
consolidation or succession, absent which consent, which may not be unreasonably
withheld or delayed, the Issuer shall not become a party to such merger,
consolidation or succession and (v) shall obtain an Issuer Tax Opinion.

 

Section 9.4.                                          Issuer May Not Own Notes.

 

The Issuer may not become the owner or pledgee of one or more of the Notes
(other than any Retained Note).  Any Person Controlling, Controlled by or under
common Control with the Issuer may, in its individual or any other capacity,
become the owner or pledgee of one or more Notes with the same rights as it
would have if it were not an Affiliate of the Issuer, except as otherwise
specifically provided in the definition of the term “Noteholder.”  The Notes so
owned by or pledged to such Controlling, Controlled or commonly Controlled
Person shall have an equal and proportionate benefit under the provisions of
this Base Indenture, without preference, priority or distinction as among any of
the Notes, except as set forth herein with respect to, among other things,
rights to vote, consent or give directions to the Indenture Trustee as a
Noteholder.

 

120

--------------------------------------------------------------------------------


 

Section 9.5.                                          Covenants of Issuer.

 

(a)                                          Organizational Documents; Unanimous
Consent.  The Issuer hereby covenants that its Organizational Documents provide
that they may not be amended or modified without (i) notice to the Indenture
Trustee and each Note Rating Agency that is at that time rating any Outstanding
Notes, and (ii) the prior written consent of the Administrative Agent, unless
and until this Base Indenture shall have been satisfied, discharged and
terminated.  The Issuer will at all times comply with the terms of its
Organizational Documents. In addition, notwithstanding any other provision of
this Section 9.5 and any provision of law, the Issuer shall not take any action
described in Section 4.1 of the Issuer’s Organizational Documents or do any of
the following unless the Owners (as such term is defined in the Issuer’s
Organizational Documents), the Administrative Agent and the applicable Majority
Noteholders as set forth in the Transaction Documents consent to such action:
(A) dissolve or liquidate, in whole or in part, or institute proceedings to be
adjudicated bankrupt or insolvent, (B) consent to the institution of bankruptcy
or insolvency proceedings against it, (C) file a petition seeking, or consent
to, reorganization or relief under any applicable federal, state or foreign law
relating to bankruptcy or similar matters, (D) consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Issuer or a substantial part of its property, (E) make any
assignment for the benefit of creditors, (F) admit in writing its inability to
pay its debts generally as they become due, or (G) take any action in
furtherance of the actions set forth in clauses (A) through (F) above; or
(1) merge or consolidate with or into any other person or entity or sell or
lease its property or all or substantially all of its assets to any person or
entity; or (2) modify any provision of its Organizational Documents.

 

(b)                                          Preservation of Existence.  The
Issuer hereby covenants to do or cause to be done all things necessary on its
part to preserve and keep in full force and effect its rights and franchises as
a statutory trust under the laws of the State of Delaware, and to maintain each
of its licenses, approvals, permits, registrations or qualifications in all
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such licenses, approvals, registrations or qualifications,
except for failures to maintain any such licenses, approvals, registrations or
qualifications which, individually or in the aggregate, would not have a
material Adverse Effect.

 

(c)                                           Compliance with Laws.  The Issuer
hereby covenants to comply in all material respects with all applicable laws,
rules and regulations and orders of any governmental authority, the
noncompliance with which would have a material Adverse Effect or a material
adverse effect on the business, financial condition or results of operations of
the Issuer.

 

(d)                                          Payment of Taxes.  The Issuer
hereby covenants to pay and discharge promptly or cause to be paid and
discharged promptly all taxes, assessments and governmental charges or levies
imposed upon the Issuer or upon its income and profits, or upon any of its
property or any part thereof, before the same shall become in default, provided
that the Issuer shall not be required to pay and discharge any such tax,
assessment, charge or levy so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Issuer shall have set
aside on its books adequate reserves with respect to any such tax, assessment,
charge or levy so contested.

 

121

--------------------------------------------------------------------------------


 

(e)                                           Investments.  The Issuer hereby
covenants that it will not, without the prior written consent of the Majority
Noteholders of all Outstanding Notes, acquire or hold any indebtedness for
borrowed money of another person, or any capital stock, debentures, partnership
interests or other ownership interests or other securities of any Person, other
than Permitted Investments as provided hereunder and the Participation
Certificates acquired under the PC Repurchase Agreement.

 

(f)                                            Keeping Records and Books of
Account.  The Issuer hereby covenants and agrees to maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing the Participation Certificates in the
event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Participation Certificates
(including, without limitation, records adequate to permit the daily
identification of all collections with respect to, and adjustments of amounts
payable under, each Participation Certificate).  The Administrator shall ensure
compliance with this Section 9.5(f).

 

(g)                                           Employee Benefit Plans.  The
Issuer hereby covenants and agrees to comply in all material respects with the
provisions of ERISA, the Code, and all other applicable laws, and the
regulations and interpretations thereunder to the extent applicable, with
respect to each Employee Benefit Plan.

 

(h)                                          No Release.  The Issuer shall not
take any action and shall use its best efforts not to permit any action to be
taken by others that would release any Person from any of such Person’s
covenants or obligations under any Transaction Document, Ginnie Mae Contract or
other document, instrument or agreement included in the Trust Estate, or which
would result in the amendment, hypothecation, subordination, termination or
discharge of, or impair the validity or effectiveness of, any such document,
instrument or agreement.

 

(i)                                              Separate Identity.  The Issuer
acknowledges that the Secured Parties are entering into the transactions
contemplated by this Base Indenture in reliance upon the Issuer’s identity as a
legal entity that is separate from the Administrator or the Servicer (each, a
“Facility Entity”).  Therefore, from and after the date of execution and
delivery of this Base Indenture, the Issuer shall take all reasonable steps to
maintain the Issuer’s identity as a separate legal entity and to make it
manifest to third parties that the Issuer is an entity with assets and
liabilities distinct from those of each Facility Entity and not a division of a
Facility Entity.

 

(j)                                             Compliance with and Enforcement
of Transaction Documents.  The Issuer hereby covenants and agrees to comply in
all respects with the terms of, employ the procedures outlined in and enforce
the obligations of the parties to all of the Transaction Documents to which the
Issuer is a party, and take all such action to such end as may be from time to
time reasonably requested by the Indenture Trustee, and/or the Majority
Noteholders of all Outstanding Notes, maintain all such Transaction Documents in
full force and effect and make to the parties thereto such reasonable demands
and requests for information and reports or for action as the Issuer is entitled
to make thereunder and as may be from time to time reasonably requested by the
Indenture Trustee.

 

122

--------------------------------------------------------------------------------


 

(k)                                          No Sales, Liens, Etc. Against
Participation Certificates and Trust Property.  The Issuer hereby covenants and
agrees, except for releases specifically permitted hereunder, not to sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist, any Adverse Claim (other than the Security Interest created
hereby or any Permitted Liens) upon or with respect to, any Participation
Certificate or Trust Property, or any interest in either thereof, or upon or
with respect to any Trust Account, or assign any right to receive income in
respect thereof.  The Issuer shall promptly, but in no event later than two
(2) Business Days after a Responsible Officer has obtained actual knowledge
thereof, notify the Indenture Trustee of the existence of any Adverse Claim on
any Participation Certificate or Trust Estate, and the Issuer shall defend the
right, title and interest of each of the Issuer and the Indenture Trustee in, to
and under the Participation Certificates and Trust Estate, against all claims of
third parties.

 

(l)                                              No Change in Business.  The
Issuer covenants that it shall not make any change in the character of its
business.

 

(m)                                      No Change in Name, Etc.; Preservation
of Security Interests. The Issuer covenants that it shall not make any change to
its company name, or use any trade names, fictitious names, assumed names or
“doing business as” names.  The Issuer will from time to time, at its own
expense, execute and file such additional financing statements (including
continuation statements) as may be necessary to ensure that at any time, the
interest of the Issuer in all of the Participation Certificates and such other
portion of the Trust Estate as to which a sale or Security Interest may be
perfected by filing under the UCC, and the Security Interest of the Indenture
Trustee in all of the Participation Certificates and such other portion of the
Trust Estate as to which a Security Interest may be perfected by filing under
the UCC, are fully protected.

 

(n)                                          No Institution of Insolvency
Proceedings.  The Issuer covenants that it shall not institute Insolvency
Proceedings with respect to the Issuer or any Affiliate thereof or consent to
the institution of Insolvency Proceedings against the Issuer or any Affiliate
thereof or take any action in furtherance of any such action, or seek
dissolution or liquidation in whole or in part of the Issuer or any Affiliate
thereof.

 

(o)                                          Money for Note Payments To Be Held
in Trust.  The Issuer shall cause each Paying Agent other than the Indenture
Trustee to execute and deliver to the Indenture Trustee an instrument in which
such Paying Agent shall agree with the Indenture Trustee, subject to the
provisions of this Section, that such Paying Agent shall:

 

(i)                                    hold all sums held by it in respect of
payments on Notes in trust for the benefit of the Noteholders entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided;

 

(ii)                                 give the Indenture Trustee notice of any
default by the Issuer (or any other obligor upon the Notes) in the making of any
payment; and

 

123

--------------------------------------------------------------------------------


 

(iii)                              at any time during the continuance of any
such default, upon the written request of the Indenture Trustee, forthwith pay
to the Indenture Trustee all sums so held in trust by such Paying Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Base Indenture or for any other purpose, pay, or direct any
Paying Agent to pay, to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which such sums were held by such Paying Agent; and, upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such money.

 

(p)                                          Protection of Trust Estate.  The
Issuer shall from time to time execute and deliver to the Indenture Trustee and
the Administrative Agent all such supplements and amendments hereto (a copy of
which shall be provided to the Noteholders) and all such financing statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as is necessary or advisable to:

 

(i)                                    Grant more effectively all or any portion
of the Trust Estate;

 

(ii)                                 maintain or preserve the Security Interest
or carry out more effectively the purposes hereof;

 

(iii)                              perfect, publish notice of, or protect the
validity of any Grant made or to be made by this Base Indenture;

 

(iv)                             enforce any of the Participation Certificates
or, where appropriate, any Security Interest in the Trust Estate and the
proceeds thereof;

 

(v)                                promptly to amend, or to cause to be amended,
as necessary, any filings or recordings against the Issuer relating to the Grant
necessary to conform to the requirements of Ginnie Mae, including, but not
limited to, any legend required by Ginnie Mae to be included in such filings or
recordings; or

 

(vi)                             preserve and defend title to the Trust Estate
and the rights of the Indenture Trustee and the Noteholders therein against the
claims of all persons and parties.

 

(q)                                          Investment Company Act.  The Issuer
shall conduct its operations in a manner which shall not subject it to
registration as an “investment company” under the Investment Company Act.

 

(r)                                             Payment of Review and Renewal
Fees.  The Issuer shall pay or cause to be paid to each Note Rating Agency that
has rated Outstanding Notes, the annual rating review and renewal fee in respect
of such Notes, if any.

 

(s)                                            No Subsidiaries.  The Issuer
shall not form or hold interests in any subsidiaries.

 

124

--------------------------------------------------------------------------------


 

(t)                                             No Indebtedness.  The Issuer
shall not incur any indebtedness other than the Notes, and shall not guarantee
any other Person’s indebtedness or incur any capital expenditures.

 

(u)                                          Cooperation with Effectuating a
Release. If any filing or recordings against the Issuer have been made relating
to the Grant, within five (5) Business Days after the earliest of any of the
following dates or events that occur: (i) the effective date of any transfer of
Issuer responsibility pursuant to the Acknowledgment Agreement; (ii) the date on
which the Secured Party receives notice from Ginnie Mae of any termination,
extinguishment or forfeiture of Secured Party’s or Servicer’s rights under the
Acknowledgement Agreement, or otherwise; or (iii) the date on which Secured
Party receives notice of the extinguishment by Ginnie Mae of Servicer’s
redemption, equitable, legal or other right, title or interest in the Pooled
Mortgages, then the Issuer shall, or shall cause to be filed for recording, in
the appropriate recording office, a fully and complete release of such security
interest, and of any other right, title or interest of Secured Party in the
Pooled Mortgages, and shall deliver to Ginnie Mae written confirmation of such
filing. Notwithstanding the foregoing, if the Issuer believes the Secured
Party’s Security Interest is being challenged or is likely to be challenged by
anyone other than Ginnie Mae, then the Issuer may request that Ginnie Mae agree
to a deferral of the filings required by this subsection, which deferral shall
be granted at the sole discretion of Ginnie Mae.

 

Article X

 

The Administrator and Servicer

 

Section 10.1.                                   Representations and Warranties
of PLS, as Administrator and as Servicer.

 

PLS, as Administrator and as Servicer, hereby makes the following
representations and warranties for the benefit of the Indenture Trustee, as of
the Closing Date, and as of the date of each Grant of Participation Certificates
to the Indenture Trustee pursuant to this Base Indenture.

 

(a)                                          Organization and Good Standing. 
PLS is a limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware.  PLS, as Servicer, is duly
qualified to do business and is in good standing (or is exempt from such
requirements) and has obtained all necessary licenses and approvals in each
jurisdiction in which the failure so to qualify, or to obtain such licenses or
approvals, would have a material Adverse Effect.

 

(b)                                          Power and Authority; Binding
Obligation.  PLS has the power and authority to make, execute, deliver and
perform its obligations under this Base Indenture and any related Indenture
Supplement and each other Transaction Document to which it is a party and all of
the transactions contemplated hereunder and thereunder, and has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Base Indenture and each Indenture Supplement and each other Transaction
Document to which it is a party; this Base Indenture and each Indenture
Supplement and each other Transaction Document to which it is a party
constitutes a legal, valid and binding obligation of PLS, enforceable against
PLS in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a proceeding at law or in equity) or
by public policy with respect to indemnification under applicable securities
laws.

 

125

--------------------------------------------------------------------------------


 

(c)                                           No Violation.  The execution and
delivery of this Base Indenture and each Indenture Supplement and each other
Transaction Document to which it is a party by PLS and its performance of its
obligations under this Base Indenture and each Indenture Supplement and each
other Transaction Document to which it is a party will not (i) violate PLS’s
certificate of formation, operating agreement or other organizational documents
or (ii) constitute a default (or an event which, with notice or lapse of time,
or both, would constitute a default) under, or result in the breach of, any
material contract, agreement or other instrument to which PLS is a party or
which may be applicable to PLS or any of its assets or (iii) violate any
statute, ordinance or law or any rule, regulation, order, writ, injunction or
decree of any court or of any public, governmental or regulatory body, agency or
authority applicable to PLS or its properties except, with respect to clauses
(ii) and (iii), for such defaults, breaches or violations that would not
reasonably be expected to have a material Adverse Effect.

 

(d)                                          No Proceedings.  No proceedings,
investigations or litigation before any court, tribunal or governmental body is
currently pending, nor to the knowledge of PLS is threatened against PLS, nor is
there any such proceeding, investigation or litigation currently pending, nor,
to the knowledge of PLS, is any such proceeding, investigation or litigation
threatened against PLS with respect to this Base Indenture, any Indenture
Supplement or any other Transaction Document or the transactions contemplated
hereby or thereby that could reasonably be expected to have a material Adverse
Effect.

 

(e)                                           No Consents Required; Ginnie Mae
Approvals.  Except with respect to the Acknowledgment Agreement, no
authorization, consent, approval, or other action by, and no notice to or filing
with, any court, governmental authority or regulatory body or other Person
domestic or foreign, including HUD or Ginnie Mae, is required for the execution,
delivery and performance by PLS of or compliance by PLS with this Base
Indenture, any Indenture Supplement or the consummation of the transactions
contemplated by this Base Indenture, any Indenture Supplement except for
(i) consents, approvals, authorizations and orders which have obtained in
connection with transactions contemplated by the Transaction Documents
(including the Acknowledgement Agreement), (ii) filings to perfect the security
interest created by this Base Indenture, and (iii) authorizations, consents,
approvals, filings, notices, or other actions the failure to obtain such
consents, approvals, authorizations and orders would not reasonably be expected
to have a material Adverse Effect.

 

(f)                                            Information.  No written
statement, report or other document furnished or to be furnished pursuant to
this Base Indenture or any other Transaction Document to which it is a party by
PLS contains or will contain any statement that is or will be inaccurate or
misleading in any material respect.

 

(g)                                           Default. The Administrator is not
in default with respect to any material contract under which a default should
reasonably be expected to have a material adverse effect on the ability of the
Administrator or the Servicer to perform its duties under this Base Indenture or
any Indenture Supplement, or with respect to any order of any court,
administrative agency, arbitrator or governmental body which would have a
material adverse effect on the transactions contemplated hereunder, and no event
has occurred which with notice or lapse of time or both would constitute such a
default with respect to any such contract or order of any court, administrative
agency, arbitrator or governmental body.

 

126

--------------------------------------------------------------------------------


 

(h)                                          Foreign Corrupt Practices Act.  To
the extent applicable, neither PLS nor any subsidiary thereof (collectively, the
“FCPA Entities” and individually a “FCPA Entity”), or any employees, directors,
or officers of any FCPA Entity, or to the knowledge of any FCPA Entity, any of
its agents or representatives or any subsidiary of any FCPA Entity, is aware of,
has taken, or will take any action, directly or indirectly, that would result in
a violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”); and PLS and its
subsidiaries and Affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintained policies and procedures designed to
ensure continued compliance therewith.

 

(i)                                              Anti-Money Laundering.  The
operations of PLS are conducted and, to its knowledge, have been conducted in
all material respects in compliance with the applicable anti-money laundering
statutes of all jurisdictions to which PLS is subject and the rules and
regulations thereunder, including the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act) (collectively,
the “U.S. Anti-Money Laundering Laws”), and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving PLS with respect to the U.S. Anti-Money Laundering Laws is pending or,
to the knowledge of PLS, threatened.

 

(j)                                             Sanctions.  Neither PLS nor its
Subsidiaries, nor, to its knowledge, any of its or its Subsidiaries’ directors,
officers, agents, Subsidiaries or employees, is a Person that is, or is owned or
controlled by Persons that are (1) the subject of any sanctions administered or
enforced by the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”), the U.S. Department of State, the U.S. Department of
Commerce, the United Nations Security Council, the European Union or Her
Majesty’s Treasury (collectively, “Sanctions”) or (2) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions; including, without limitation, Crimea, Cuba, Iran, North Korea,
Sudan and Syria.

 

(k)                                          No Adverse Actions.  PLS has not
received a notice from Ginnie Mae indicating any adverse fact or circumstance in
respect of PLS which adverse fact or circumstance may reasonably be expected to
entitle Ginnie Mae to terminate PLS with cause or with respect to which such
adverse fact or circumstance has caused Ginnie Mae to threaten to terminate, or
consider the termination of, PLS in such notice.

 

(l)                                              Ginnie Mae Set Off Rights.  PLS
has no actual notice, including any notice received from Ginnie Mae, or any
reason to believe, that, other than in the normal course of PLS’s business, any
circumstances exist that would result in PLS being liable to Ginnie Mae for any
amount due by reason of:  (i) any breach of its obligations to Ginnie Mae under
any Guaranty Agreement, the Ginnie Mae Contract or any other similar contracts
relating to any Mortgage Pool or Mortgage Pool issued by PLS, (ii) any
unperformed obligation with respect to mortgages in any Mortgage Pool, and
(iii) any other unmet obligations to Ginnie Mae under any Guaranty Agreement,
the Ginnie Mae Contract or any other similar contracts relating to any Mortgage
Pool.

 

127

--------------------------------------------------------------------------------


 

(m)                                      Ginnie Mae and HUD Approval.  PLS is an
approved Issuer by Ginnie Mae and HUD.  PLS is not under review or investigation
and does not have knowledge of imminent or future review or investigation, by
Ginnie Mae or HUD (other than in ordinary course).

 

(n)                                          Ginnie Mae Remittance and
Reporting.  With respect to each Mortgage Loan, PLS has remitted to Ginnie Mae
and applicable investors in the securities representing interests in the
Mortgage Loans and all other applicable Persons (i) all principal and interest
payments received to which an investor or such other Person is entitled under
the Ginnie Mae Contract, including without limitation any guaranty fees, and
(ii) all advances of principal and interest required by such Ginnie Mae
Contract. In accordance with the Ginnie Mae Contract, PLS has prepared and
submitted all reports in connection with such payments required by the Ginnie
Mae Contract.

 

Section 10.2.                                   Covenants of PLS, as
Administrator and as Servicer.

 

(a)                                          Amendments to PC Documents.  The
Servicer hereby covenants and agrees not to amend any PC Documents except for
such amendments that would have no material adverse effect upon the
collectability or timing of payment of any of the Participation Certificates or
the performance of its or the Issuer’s obligations under the Transaction
Documents or otherwise adversely affect the interest of the Noteholders, without
the prior written consent of the Majority Noteholders of all Outstanding Notes. 
The Administrator shall, within five (5) Business Days following the
effectiveness of such amendments, deliver to the Indenture Trustee copies of all
such amendments.

 

(b)                                          Maintenance of Security Interest. 
The Administrator shall from time to time, at its own expense, file such
additional financing statements (including continuation statements) as may be
necessary to ensure that at any time, the Security Interest of the Indenture
Trustee (on behalf of itself and the Noteholders) in all of the Participation
Certificates and the other Collateral is fully protected in accordance with the
UCC and that the Security Interest of the Indenture Trustee in the Participation
Certificates and the rest of the Trust Estate remains perfected and of first
priority.  The Administrator shall take all steps necessary to ensure compliance
with Section 9.5(m).

 

(c)                                           Regulatory Reporting Compliance. 
The Servicer shall, on or before the last Business Day of the fifth (5th) month
following the end of each of the Servicer’s fiscal years (December 31),
beginning with the fiscal year ending in 2017, deliver to the Indenture Trustee
and the Interested Noteholders, as applicable, a copy of the results of any
Uniform Single Attestation Program for Mortgage Bankers or an Officer’s
Certificate that satisfies the requirements of Item 1122(a) of Regulation AB, an
independent public accountant’s report that satisfies the requirements of Item
1123 of Regulation AB, or similar review conducted on the Servicer by its
accountants, and such other reports as the Servicer may prepare relating to its
servicing functions as the Servicer.

 

128

--------------------------------------------------------------------------------


 

(d)                                          Compliance with PC Documents.  The
Servicer shall not fail to comply with its obligations as the servicer under
each of the PC Documents, which failure would have a material Adverse Effect. 
The Servicer shall immediately notify the Indenture Trustee, the Credit Manager
and the Administrative Agent of its receipt of a notice of termination under the
Ginnie Mae Contract.  The Indenture Trustee shall forward any such notification
to each Noteholder.

 

(e)                                           Compliance with Obligations.  PLS
shall comply with all of its other obligations and duties set forth in this Base
Indenture and any other Transaction Document.  The Administrator shall not
permit the Issuer to engage in activities that could violate its covenants in
this Base Indenture.

 

(f)                                            No Transfer of Servicing. 
Servicer shall not voluntarily transfer servicing under the Ginnie Mae Contract,
except with prior written consent of the Administrative Agent, in its sole
discretion.  If PMH repurchases the Purchased MSR Excess Spread PC pursuant to
the PMH Repurchase Agreement, PLS shall not release the Purchased MSR Excess
Spread PC unless and until the PMH Repurchase Price has been deposited in the
Collection and Funding Account.

 

(g)                                           Notice of Servicer Termination
Event.  The Servicer shall provide written notice to the Indenture Trustee, the
Credit Manager and each VFN Noteholder of any Servicer Termination Event, within
one (1) Business Day of receipt by the Servicer of notice of such Servicer
Termination Event.

 

(h)                                          Administrator Instructions and
Functions Performed by Issuer.  The Administrator shall perform the
administrative or ministerial functions specifically required of the Issuer
pursuant to this Base Indenture and any other Transaction Document.

 

(i)                                              Adherence to Servicing
Standards.  Unless otherwise consented to by the Administrative Agent and the
Administrator (the following collectively, the “Servicing Standards”):

 

(i)                                    the Servicer shall cooperate with the
Indenture Trustee acting as Calculation Agent in its duties set forth in the
Transaction Documents;

 

(ii)                                 the Servicer shall cooperate with the MSR
Valuation Agent and the Credit Manager with respect to its duties set forth in
the Transaction Documents; and

 

(iii)                              the Servicer shall service all Mortgage Loans
related to all Mortgage Pools without regard to ownership by PLS or its
Affiliates of any securities issued by the related Mortgage Pool.

 

(j)                                             Performance and Compliance with
the Ginnie Mae Contract.  PLS will comply with all terms, provisions, covenants
and other promises required to be observed by it under the Ginnie Mae Contract
and the Transaction Documents to which it is a party, maintain the Transaction
Documents to which it is a party in full force and effect in all material
respects.

 

(k)                                          Due Diligence.  PLS acknowledges
that the Indenture Trustee or the Administrative Agent, at PLS’s expense, has
the right to perform and/or appoint a third party to perform, continuing due
diligence reviews with respect to the Collateral, for purposes of

 

129

--------------------------------------------------------------------------------


 

verifying compliance with the representations, warranties, and specifications
made hereunder and under the other Transaction Documents, or otherwise.  PLS
agrees that the Indenture Trustee or the Administrative Agent and their
Authorized Representatives will be permitted during normal business hours, upon
not less than three (3) Business Days advance written notice, to examine,
inspect, make copies of, and make extracts of, any and all documents, records,
agreements, instruments or information relating to the Collateral or Ginnie Mae
in the possession of PLS; provided, however, that the foregoing shall not apply
with respect to any information that PLS is required by Ginnie Mae to keep
confidential.  Notwithstanding anything to the contrary herein, PLS shall
reimburse the Indenture Trustee and the Administrative Agent for any and all
reasonable and out-of-pocket costs and expenses reasonably incurred by the such
party and its respective designees and appointees in connection with the ongoing
due diligence and auditing activities; provided, that PLS shall not be required
to permit more than one due diligence trip or audit during any twelve month
period unless an Event of Default is continuing.

 

(l)                                              Changes in the Ginnie Mae
Contract.  PLS shall provide written notice to the Indenture Trustee and the
Administrative Agent of any changes in the Ginnie Mae Contract that may
materially affect the Collateral within three (3) Business Days after PLS
receives notice thereof.

 

(m)                                      Ginnie Mae Approval.  PLS shall at all
times maintain copies of relevant portions of all final written HUD and Ginnie
Mae audits, examinations, evaluations, monitoring reviews and reports of its
origination and servicing and subservicing operations (including those prepared
on a contract basis for any such agency) in which there are material adverse
findings, including without limitation notices of defaults, notices of
termination of approved status, notices of imposition of supervisory agreements
or interim servicing agreements, and notices of probation, suspension, or
non-renewal, and all necessary approvals from each of HUD and Ginnie Mae.  PLS
shall not take any action, or fail to take any action, that would permit HUD or
Ginnie Mae to terminate or threaten to terminate its right to issue MBS or
service loans for HUD or Ginnie Mae with cause.

 

(n)                                          Quality Control.  PLS shall conduct
quality control reviews of its servicing operations in accordance with industry
standards and Ginnie Mae Requirements.  Upon the reasonable request of the
Indenture Trustee or the Administrative Agent, PLS shall report its quality
control findings as such final reports are produced, excluding internal audit
reports or information subject to the attorney-client work product or
attorney-client privilege or other applicable privilege.

 

(o)                                          Special Affirmative Covenants
Concerning Collateral.

 

(i)                                                                          
Subject to Ginnie Mae Requirements, PLS warrants and shall defend the right,
title and interest of the Indenture Trustee, on behalf of the Noteholders, in
and to the Collateral to the Indenture Trustee against the claims and demands of
all Persons whomsoever.

 

(ii)                                                                        PLS
shall preserve the security interests granted hereunder and upon request by the
Indenture Trustee or the Administrative Agent undertake all actions which are
necessary or appropriate, in the reasonable judgment of the Indenture Trustee

 

130

--------------------------------------------------------------------------------


 

or the Administrative Agent, as applicable, to (x) maintain the security
interest of the Indenture Trustee on behalf of the Noteholders (including the
priority thereof) in the Collateral in full force and effect at all times prior
to the satisfaction of all obligations under this Base Indenture and the release
of the Noteholders’ lien in accordance with the terms and provisions of this
Base Indenture, and (y) preserve and protect the Collateral and protect and
enforce the rights of the Indenture Trustee to the Collateral, including the
making or delivery of all filings and recordings (of financing or continuation
statements), or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate, cause to be marked
conspicuously its master data processing records with a legend, acceptable to
the Indenture Trustee, evidencing that such security interest has been granted
in accordance with this Base Indenture.

 

(iii)                                                                     PLS
shall diligently fulfill its duties and obligations under the Ginnie Mae
Contract in all material respects and shall not default in any material respect
under any of the Ginnie Mae Contract or the Acknowledgment Agreement.

 

(p)                                          Maintenance of Property;
Insurance.  PLS shall keep all property useful and necessary in its business in
good working order and condition except to the extent that the failure to do so
could not reasonably be expected to result in a material Adverse Effect.  PLS
shall maintain a fidelity bond and be covered by insurance of the kinds and in
the amounts customarily maintained by such similarly situated entities in the
same jurisdiction and industry as PLS, in amounts acceptable to Ginnie Mae
except to the extent that the failure to do so could not reasonably be expected
to result in a material Adverse Effect.

 

(q)                                          Use of Proceeds.  PLS shall not use
the proceeds of the Notes in contravention of the requirements, if any, of
Ginnie Mae or Applicable Law.

 

(r)                                             Reimbursement of Advance
Reimbursement Amounts.  With respect to any Pooled Mortgage and collections
received with respect thereto, PLS shall reimburse itself for any unreimbursed
MBS Advances only as provided by the Ginnie Mae Contract.  All such amounts
shall be deposited into the Collection and Funding Account in accordance with
Section 4.2 hereof.

 

(s)                                            Mortgage Pool Information.  PLS
shall deliver to the to the Administrative Agent within seven (7) Business Days
after the end of each month, the information relating to the Pooled Mortgages
required pursuant to Schedule 4 hereto.

 

(t)                                             Agency Notices.  PLS shall
promptly furnish the Administrative Agent copies of all notices it receives from
HUD or Ginnie Mae indicating any adverse fact or circumstance in respect of PLS
which adverse fact or circumstance may entitle HUD or Ginnie Mae, respectively,
to terminate or to threaten to terminate PLS with cause or that may entitle HUD
or Ginnie Mae to conduct any inspection or investigation of PLS, PLS’s files or
PLS’s facilities.

 

(u)                                          Ginnie Mae Notices.  PLS shall
promptly furnish the Administrative Agent copies of all notices it receives from
Ginnie Mae that materially affect the Advance Reimbursement Amounts or Servicing
Fees, including any notice received with respect to the events set forth in
Section 10.1(l), and any demand by Ginnie Mae for the repurchase of or
indemnification with respect to a mortgage loan and the reason for such
repurchase or indemnification within three (3) Business Days after PLS receives
notice thereof.

 

131

--------------------------------------------------------------------------------


 

(v)                                          Ginnie Mae Requirements.  PLS shall
furnish the Administrative Agent notice of any change in Ginnie Mae Eligibility
Requirements on the twenty-fourth (24th) day of each month, or such later date
as PLS receives reconciled delinquency ratio information from Ginnie Mae.

 

(w)                                        Legal Existence, etc.  PLS shall
(i) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises; and (ii) keep adequate records and books of
account.

 

Section 10.3.                                   Negative Covenants of PLS.

 

PLS covenants and agrees with the Indenture Trustee, the Administrative Agent
and each Noteholder that, so long as any Note is Outstanding and until all
obligations have been paid in full, PLS shall not:

 

(a)                                          other than in accordance with
Section 10.3(c), take any action that would directly or indirectly materially
impair or materially adversely affect PLS’s title to, or the value of, the
Collateral;

 

(b)                                          create, incur or permit to exist
any Lien in or on the Collateral except (i) the security interest granted
hereunder in favor of the Indenture Trustee on behalf of the Noteholders,
(ii) the rights of Ginnie Mae under the Ginnie Mae Contract, (iii) with respect
to the Purchased MSR Excess Spread, the rights of PMH under the PMH Repurchase
Agreement, or (iv) any Permitted Lien, or assign any right to receive income in
respect thereof except to the Purchased MSR Excess Spread to PMH pursuant to the
Purchased MSR Excess Spread Participation Agreement;

 

(c)                                           sell, lease or otherwise dispose
of any Collateral (other than sales or dispositions of MSRs (i) resulting from
the payoff of the related Mortgages or the purchase of the related Mortgage by
PLS, (ii) as required by Ginnie Mae or (iii) in the ordinary course of PLS’s
servicing business) except as expressly permitted by this Base Indenture;

 

(d)                                          engage to any substantial extent in
any line or lines of business activity other than the businesses related to
mortgage origination and servicing carried on by it as of the Closing Date;

 

(e)                                           (i) cancel or terminate any
Transaction Documents to which it is a party or consent to or accept any
cancellation or termination thereof, (ii) amend, amend and restate, supplement
or otherwise modify any Transaction Document, other than an amendment of a
Guaranty Agreement that is done unilaterally by Ginnie Mae, (iii) consent to any
amendment, modification or waiver of any term or condition of any Transaction
Document, without the prior written consent of the Administrative Agent,
provided that if the amendment of a Guaranty Agreement is done unilaterally by
Ginnie Mae, the prior written consent of the Administrative Agent is not
required, (iv) waive any material default under or breach of any Guaranty
Agreement or the Ginnie Mae Contract, or (v) take any other action in connection
with any such Transaction Documents that would impair in any material respect
the value of the interests or rights of PLS thereunder or that would impair in
any material respect the interests or rights of the Indenture Trustee, the
Administrative Agent or any Noteholder;

 

132

--------------------------------------------------------------------------------


 

(f)                                            change the state of its
organization unless PLS shall have given the Administrative Agent at least
thirty (30) days’ prior written notice thereof and unless, prior to any such
change, PLS shall have filed, or caused to be filed, such financing statements
or amendments as the Indenture Trustee determines may be reasonably necessary to
continue the perfection of the Indenture Trustee’s interest in the Collateral;

 

(g)                                           appoint any subservicers with
respect to any MSRs pledged to the Indenture Trustee pursuant to this Base
Indenture;

 

(h)                                          take any action that would directly
or indirectly materially impair or materially adversely affect PLS’s title to,
or the value, of the Advance Reimbursement Amounts or Servicing Fees or
materially increase the duties, responsibilities or obligations of PLS in
respect of the Collateral.

 

(i)                                              make any Restricted Payments at
any time while an Event of Default has occurred and is continuing; and

 

(j)                                             not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(i) in the ordinary course of PLS’s business and (ii) upon fair and reasonable
terms no less favorable to PLS than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate.

 

Section 10.4.                                   Liability of PLS, as
Administrator and as Servicer; Indemnities.

 

(a)                                          Obligations.  Each of the
Administrator and the Servicer, severally and not jointly, shall indemnify,
defend and hold harmless the Indenture Trustee (in all its capacities), the
Securities Intermediary, the Note Registrar, the Calculation Agent, the Paying
Agent, the Securities Intermediary, the Credit Manager, the Trust Estate, the
Owner Trustee and the Noteholders (as applicable, with respect to the related
Series of Notes) (each an “Indemnified Party”) from and against any and all
costs, expenses, losses, claims, damages and liabilities to the extent that such
cost, expense, loss, claim, damage or liability arose out of, and was imposed
upon, the Indenture Trustee, the Securities Intermediary, the Note Registrar,
the Credit Manager, the Owner Trustee, the Calculation Agent, the Paying Agent,
the Securities Intermediary, the Trust Estate or any Noteholder (i) in the case
of indemnification by the Administrator, by reason of a violation of law, gross
negligence or willful misconduct of the Administrator (or of the Issuer as a
result of a direction, act or omission by the Administrator), in the performance
of their respective obligations under this Base Indenture and the other
Transaction Documents or (ii) in the case of indemnification by the Servicer, by
reason of a violation of law, gross negligence or willful misconduct of the
Servicer, in the performance of its respective obligations under this Base
Indenture and the other Transaction Documents or as servicer or subservicer
under the Ginnie Mae Contracts, or by reason of the breach by the Servicer of
any of its representations, warranties or covenants hereunder or under the
Ginnie Mae Contracts; provided, that any indemnification amounts payable by the
Administrator or the Servicer, as the case may be, to the Owner Trustee
hereunder shall not be duplicative of any indemnification amount paid by the
Administrator to the Owner Trustee in accordance with the Trust Agreement or
under the Administration Agreement.

 

133

--------------------------------------------------------------------------------


 

(b)                                          Notification and Defense.  Promptly
after any Indemnified Party shall have been served with the summons or other
first legal process or shall have received written notice of the threat of a
claim in respect of which a claim for indemnity may be made against PLS under
this Section 10.4, the Indemnified Party shall notify the Indemnifying Party in
writing of the service of such summons, other legal process or written notice,
giving information therein as to the nature and basis of the claim, but failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which it may have hereunder or otherwise, except to the
extent that the Indemnifying Party is prejudiced by such failure so to notify
the Indemnifying Party.  The Indemnifying Party will be entitled, at its own
expense, to participate in the defense of any such claim or action and, to the
extent that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party, and, after notice from the Indemnifying
Party to such Indemnified Party that the Indemnifying Party wishes to assume the
defense of any such action, the Indemnifying Party will not be liable to such
Indemnified Party under this Section 10.4 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
of any such action unless (i) the defendants in any such action include both the
Indemnified Party and the Indemnifying Party, and the Indemnified Party (upon
the advice of counsel) shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party, or one or more Indemnified Parties, and
which in the reasonable judgment of such counsel are sufficient to create a
conflict of interest for the same counsel to represent both the Indemnifying
Party and such Indemnified Party, (ii) the Indemnifying Party shall not have
employed counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party within a reasonable time after notice of commencement of
the action, or (iii) the Indemnifying Party has authorized the employment of
counsel for the Indemnified Party at the expense of the Indemnifying Party;
then, in any such event, such Indemnified Party shall have the right to employ
its own counsel in such action, and the reasonable fees and expenses of such
counsel shall be borne by the Indemnifying Party; provided, however, that the
Indemnifying Party shall not in connection with any such action or separate but
substantially similar or related actions arising out of the same general
allegations or circumstances, be liable for any fees and expenses of more than
one firm of attorneys at any time for all Indemnified Parties.  Each Indemnified
Party, as a condition of the indemnity agreement contained herein, shall use its
commercially reasonable efforts to cooperate with the Indemnifying Party in the
defense of any such action or claim.  The Indemnifying Party shall not, without
the prior written consent of any Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which such Indemnified Party is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability on claims that are the subject
matter of such proceeding or threatened proceeding.

 

(c)                                           Expenses.  Indemnification under
this Section 9.2 shall include, without limitation, reasonable fees and expenses
of counsel and expenses of litigation (including such fees and expenses incurred
in enforcing the Indemnifying Party’s right to indemnification).  If the
Indemnifying Party has made any indemnity payments pursuant to this Section and
the recipient thereafter collects any of such amounts from others, the recipient
shall promptly repay such amounts collected to the Indemnifying Party, without
interest.

 

134

--------------------------------------------------------------------------------


 

(d)                                          Survival.  The provisions of this
Section 10.4 shall survive the resignation or removal of the Indenture Trustee,
the Calculation Agent and the Paying Agent and the termination of this Base
Indenture.

 

Section 10.5.                                   Merger or Consolidation, or
Assumption of the Obligations, of PLS.

 

Any Person (a) into which PLS may be merged or consolidated, (b) which may
result from any merger, conversion or consolidation to which PLS shall be a
party, or (c) which may succeed to all or substantially all of the business or
assets of PLS which Person in any of the foregoing cases executes an agreement
of assumption to perform every obligation of PLS under this Base Indenture,
shall be the successor to PLS under this Base Indenture without the execution or
filing of any paper or any further act on the part of any of the parties to this
Base Indenture; provided, however, that (i) prior to any such merger,
consolidation or conversion (1) PLS shall have provided to the Indenture Trustee
and the Noteholders a letter from each Note Rating Agency that rated Outstanding
Notes indicating that such merger, consolidation or conversion will not result
in the qualification, reduction or withdrawal of the then current ratings of the
Outstanding Notes or (2) if the Administrator and the Administrative Agents
determine in their reasonable judgment that an applicable Note Rating Agency no
longer provides such letters as described in the foregoing clause (1), (a) the
Administrator shall provide notice of such merger, consolidation or conversion
to the related Note Rating Agency and (b) each Administrative Agent shall have
provided its prior written consent to merger, consolidation or conversion;
provided, that the Issuer provides an Issuer Certificate to the effect that any
such merger, consolidation or conversion will not have a material Adverse Effect
on the Outstanding Notes, and (ii) prior to any such merger, consolidation or
conversion the Administrator shall have delivered to the Indenture Trustee an
Opinion of Counsel to the effect that such merger, consolidation or conversion
complies with the terms of this Base Indenture and one or more Opinions of
Counsel updating or restating all opinions delivered on the date of this Base
Indenture with respect to corporate matters and the enforceability of
Transaction Documents against PLS true sale as to the transfers of the
Participation Certificates from the Servicer to the Issuer and non-consolidation
of the Servicer with the Issuer and security interest and tax and any additional
opinions required under any related Indenture Supplement; provided, further,
that the conditions specified in clauses (i) and (ii) above shall not apply to
any transaction (i) in which an Affiliate of PLS assumes the obligations of PLS
and otherwise satisfies the eligibility criteria applicable to the Servicer
under the Ginnie Mae Contracts or (ii) in which an Affiliate of PLS is merged
into or is otherwise combined with PLS and PLS is the sole survivor of such
merger or other combination.  PLS shall provide notice of any merger,
consolidation or succession pursuant to this Section to the Indenture Trustee,
the Noteholders and each Note Rating Agency.

 

Except as described in the preceding paragraph, PLS may not assign or delegate
any of its rights or obligations under this Base Indenture or any other
Transaction Document.

 

135

--------------------------------------------------------------------------------


 

Article XI

 

The Indenture Trustee

 

Section 11.1.                                   Certain Duties and
Responsibilities.

 

(a)                                          The Indenture Trustee undertakes to
perform such duties and only such duties as are specifically set forth in this
Base Indenture with respect to the Notes, and no implied covenants, duties
(including fiduciary duties) or obligations will be read into this Base
Indenture against the Indenture Trustee.

 

(b)                                          In the absence of bad faith on its
part, the Indenture Trustee may, with respect to Notes, conclusively rely upon
certificates or opinions furnished to the Indenture Trustee and conforming to
the requirements of this Base Indenture, as to the truth of the statements and
the correctness of the opinions expressed therein; but in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Indenture Trustee, the Indenture Trustee will be under a
duty to examine the same to determine whether or not they conform on their face
to the requirements of this Base Indenture but need not confirm or investigate
the accuracy of any mathematical calculations or other facts stated therein.

 

(c)                                           If an Event of Default has
occurred and is continuing, with respect to the Notes of which a Responsible
Officer of the Indenture Trustee has been given written notice in the manner set
forth in this Indenture or of which a Responsible Officer of the Indenture
Trustee has actual knowledge,  the Indenture Trustee will exercise such of the
rights and powers vested in it by this Base Indenture, and use the same degree
of care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs; provided
that the foregoing shall not be deemed to require the Indenture Trustee to take
any action, or have any liability for the failure to take any action, where the
terms of this Base Indenture or any Supplement provide that the Indenture
Trustee only takes action at the direction of a certain percentage of the
Noteholders or other Person or if the Indenture Trustee is permitted to refrain
from taking action unless it has been provided with adequate indemnity.

 

(d)                                          No provision of this Base Indenture
will be construed to relieve the Indenture Trustee from liability for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

 

(i)                                    this subsection (d) will not be construed
to limit the effect of subsection (a) of this Section 11.1;

 

(ii)                                 the Indenture Trustee will not be liable
for any error of judgment made in good faith by an Indenture Trustee Authorized
Officer, unless it will be proved that the Indenture Trustee was negligent in
ascertaining the pertinent facts;

 

(iii)                              the Indenture Trustee will not be liable with
respect to any action taken or omitted to be taken by it in good faith in
accordance with the direction of the Majority Noteholders or the Administrative
Agent relating to the time, method and place of conducting any proceeding for
any remedy available to the Indenture Trustee, or exercising any trust or power
conferred upon the Indenture Trustee, under this Base

 

136

--------------------------------------------------------------------------------


 

Indenture with respect to the Notes of any Class, to the extent consistent with
Sections 8.7 and 8.8;

 

(iv)                             no provision of this Base Indenture will
require the Indenture Trustee to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder, or in
the exercise of any of its rights or powers, if it has reasonable grounds for
believing that repayment of such funds or indemnity satisfactory to the
Indenture Trustee against such risk or liability is not reasonably assured to
it;

 

(v)                                whether or not therein expressly so provided,
every provision of this Base Indenture relating to the conduct or affecting the
liability of or affording protection to the Indenture Trustee will be subject to
the provisions of this Section; and

 

(vi)                             the Indenture Trustee shall not be liable with
respect to any action taken or omitted to be taken by it in good faith in
accordance with the direction of the Issuer or of Noteholders, as applicable, in
accordance with the terms of this Indenture, relating to the time, method or
place of conducting any proceeding for any remedy available to the Indenture
Trustee or with respect to the exercise of any trust or power conferred upon
such party under this Indenture or with respect to the Notes.

 

(e)                                           Upon the occurrence of an Event of
Default under the PC Repurchase Agreement, the Indenture Trustee may (and at the
direction of the Administrative Agent or the Series Required Noteholders) send
an Activation Notice to the Account Bank pursuant to which the Indenture Trustee
shall exercise its control over the Dedicated Account or the Portfolio Spread
Custodial Account, as applicable.

 

Section 11.2.                                   Notice of Defaults.

 

Except as otherwise provided in Section 3.3(b), within ninety (90) days after
the occurrence of any Event of Default hereunder,

 

(a)                                          the Indenture Trustee will transmit
by mail to all registered Noteholders, as their names and addresses appear in
the Note Register, notice of such default hereunder known to the Indenture
Trustee, and

 

(b)                                          the Indenture Trustee will give
prompt written notification thereof to each Note Rating Agency, unless such
default shall have been cured or waived; provided, however, that, except in the
case of a default in the payment of the principal of or interest on any Note of
any Series or Class, the Indenture Trustee will be protected in withholding such
notice if and so long as an Indenture Trustee Responsible Officer in good faith
determines that the withholding of such notice is in the interests of the
Noteholders of such Series or Class.  For the purpose of this Section, the term
“default” means any event which is, or after notice or lapse of time or both
would become, an Event of Default.

 

137

--------------------------------------------------------------------------------


 

Section 11.3.                                   Certain Rights of Indenture
Trustee.

 

Except as otherwise provided in Section 11.1:

 

(a)                                          the Indenture Trustee, Calculation
Agent, Paying Agent and Securities Intermediary may conclusively rely and will
be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture or other paper or document (whether in its
original or facsimile form) believed by it to be genuine and to have been signed
or presented by the proper party or parties;

 

(b)                                          any request or direction of the
Issuer mentioned herein shall be sufficiently evidenced by an Issuer
Certificate;

 

(c)                                           whenever in the administration of
this Base Indenture the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary deems it desirable that a matter be proved or
established before taking, suffering or omitting any action hereunder, the
Indenture Trustee (unless other evidence be herein specifically prescribed) may,
in the absence of bad faith on its part, rely upon an Officer’s Certificate;

 

(d)                                          each of the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary may consult with
counsel of its own selection, at the expense of the Issuer, and the advice of
such counsel or any Opinion of Counsel will be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon;

 

(e)                                           none of the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary shall be under
obligation to exercise any of the rights or powers vested in it by this Base
Indenture at the request or direction of any of the Noteholders pursuant to this
Base Indenture, unless such Noteholders shall have offered to the Indenture
Trustee security or indemnity reasonably satisfactory to it against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction;

 

(f)                                            none of the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary shall be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture or other paper or document; but such party in
its discretion, may make such further inquiry or investigation into such facts
or matters as it may see fit, and, if any of the Indenture Trustee, the Paying
Agent, the Note Registrar or the Securities Intermediary shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, personally or by agent or attorney,
upon reasonable notice of not less than three (3) Business Days;

 

(g)                                           each of the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary may execute any of
the trusts or powers hereunder or perform any duties hereunder either directly
or by or through agents or attorneys and none of the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary shall be responsible
for any misconduct or negligence on the part of any agent or attorney appointed
with due care by it hereunder;

 

138

--------------------------------------------------------------------------------


 

(h)                                          none of the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary shall be required to
provide any surety or bond of any kind in connection with the execution or
performance of its duties hereunder;

 

(i)                                              none of the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary shall be deemed to
make any representations as to the validity or sufficiency of this Indenture;

 

(j)                                             none of the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary shall at any time
have any responsibility or liability other than as may be expressly set forth in
this Indenture for or with respect to the legality, validity or enforceability
of any of the Notes;

 

(k)                                          in order to comply with their
respective duties under the USA Patriot Act of 2001, the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary shall obtain and
verify certain information and documentation from the other parties to this
Indenture including, but not limited to, such party’s name, address, and other
identifying information;

 

(l)                                              the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary shall not be under
any obligation to (i) institute, conduct, defend or otherwise participate in any
litigation or other legal Proceeding hereunder or in relation hereto at the
request, order or direction of any of the Noteholders pursuant to the provisions
of this Indenture, or (ii) undertake an investigation of any party to any
transaction agreement, unless, in each case, such Noteholders shall have offered
to the Indenture, Calculation Agent, Paying Agent and Securities Intermediary
security or indemnity satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby;

 

(m)                                      the Indenture Trustee shall not have
any duty or responsibility in respect to (i) any recording, filing or depositing
of this Indenture or any other agreement or instrument, monitoring or filing any
financing statement or continuation statement evidencing a security interest,
the maintenance of any such recording, filing or depositing or any re-recording,
re-filing or re-depositing of any thereof, or otherwise monitoring the
perfection, continuation of perfection or the sufficiency or validity of any
security interest in or related to the Collateral, (ii) the acquisition or
maintenance of any insurance or (iii) the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Collateral. 
The Indenture Trustee shall be authorized to, but shall in no event have any
duty or responsibility to, file any financing or continuation statements or
record any documents or instruments in any public office at any time or times or
otherwise perfect or maintain any security interest in the Collateral;

 

(n)                                          the Indenture Trustee shall not be
deemed to have notice of any default, Event of Default, Funding Interruption
Event or Servicer Termination Event unless an Indenture Trustee Responsible
Officer has actual knowledge thereof or unless written notice of any event which
is in fact such a default, Event of Default, Funding Interruption Event or
Servicer Termination

 

139

--------------------------------------------------------------------------------


 

Event is received by the Indenture Trustee at the Corporate Trust Office of the
Indenture Trustee, and such notice references the Notes and this Base Indenture;
in the absence of receipt of such notice or actual knowledge, the Indenture
Trustee may conclusively assume that there is no default, Event of Default,
Funding Interruption Event or Servicer Termination Event;

 

(o)                                          the rights, privileges,
protections, immunities and benefits given to the Indenture Trustee hereunder
and under each Transaction Document, including, without limitation, its right to
be indemnified, are extended to, and shall be enforceable (without duplication)
by, the Indenture Trustee or the bank serving as Indenture Trustee, as
applicable, in each of its capacities hereunder and thereunder (including,
without limitation, Calculation Agent, Custodian, Paying Agent, Securities
Intermediary and Note Registrar), and each agent and other person employed to
act hereunder and thereunder;

 

(p)                                          none of the provisions contained in
this Base Indenture shall in any event require the Indenture Trustee to perform,
or be responsible for the manner of performance of, any of the obligations of
the Servicer or any other Person under this Base Indenture;

 

(q)                                          the Indenture Trustee shall have no
duty (A) to see to any recording, filing, or depositing of this Base Indenture
or any agreement referred to herein or any financing statement or continuation
statement evidencing a security interest, or to see to the maintenance of any
such recording or filing or depositing or to any rerecording, refiling or
redepositing of any thereof, (B) to see to any insurance, (C) to see to the
payment or discharge of any tax, assessment, or other governmental charge or any
lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Trust Estate other than from funds available in the
Trust Accounts or (D) to confirm or verify the contents of any reports or
certificates of the Servicer or the Administrator delivered to the Indenture
Trustee pursuant to this Base Indenture believed by the Indenture Trustee to be
genuine and to have been signed or presented by the proper party or parties;

 

(r)                                             the Indenture Trustee shall not
be personally liable for any action taken, suffered or omitted by it in good
faith and believed by it to be authorized or within the discretion or rights or
powers conferred upon it by this Base Indenture;

 

(s)                                            the right of the Indenture
Trustee to perform any discretionary act enumerated in this Base Indenture or
the other Transaction Documents shall not be construed as a duty, and the
Indenture Trustee shall not be answerable for other than its negligence or
willful misconduct in the performance of such act;

 

(t)                                             the Indenture Trustee shall not
be required to give any bond or surety in respect of the execution of the Trust
Estate created hereby or the powers granted hereunder;

 

(u)                                          in making or disposing of any
investment permitted by this Base Indenture, the Indenture Trustee is authorized
to deal with itself (in its individual capacity) or with any one or more of its
Affiliates, in each case on an arm’s-length basis and on standard market terms,
whether it or such Affiliate is acting as a subagent of the Indenture Trustee or
for any third Person or dealing as principal for its own account;

 

140

--------------------------------------------------------------------------------


 

(v)                                          the Indenture Trustee shall not be
responsible for delays or failures in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts or God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; and

 

(w)                                        None of the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary (i) shall be
responsible for and make any representation as to the validity, legality,
enforceability, sufficiency or adequacy of this Indenture, the Notes or any
other Transaction Document or as to the correctness of any statement thereof,
(ii) shall be accountable for the Issuer’s use of the proceeds from the Notes,
or (iii) shall be responsible for any statement of the Issuer in this Indenture
or in any document issued in connection with the sale of the Notes or in the
Notes.  The recitals contained herein and in the Notes shall be construed as the
statements of the Issuer.  The Indenture Trustee shall not be responsible for
any statement of the Issuer in this Indenture or any statement in any document,
including any offering memorandum, issued in connection with the sale of any
Notes or in the Notes other than information provided by the Indenture Trustee
and the Indenture Trustee’s certificate of authentication or for the use or
application of any funds received by any Paying Agent other than the Indenture
Trustee.

 

Section 11.4.                                   Not Responsible for Recitals or
Issuance of Notes.

 

The recitals contained herein and in the Notes, except the certificates of
authentication, will be taken as the statements of the Issuer, and the Indenture
Trustee assumes no responsibility for their correctness.  The Indenture Trustee
makes no representations as to the validity or sufficiency of this Base
Indenture or of the Notes.  The Indenture Trustee will not be accountable for
the use or application by the Issuer of Notes or the proceeds thereof, or for
the use or application of any funds paid to the Servicer in respect of any
amounts deposited in or withdrawn from the Trust Accounts or the custodial
accounts by the Servicer.  The Indenture Trustee shall not be responsible for
the legality or validity of this Base Indenture or the validity, priority,
perfection or sufficiency of the security for the Notes issued or intended to be
issued hereunder.

 

Section 11.5.                                   Indenture Trustee’s Appointment
as Attorney-In-Fact.

 

(a)                                          The Servicer hereby irrevocably
constitutes and appoints the Indenture Trustee and any officer or agent thereof,
during the continuation of an Event of Default, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of the Servicer and in the name of the
Servicer, for the purpose of carrying out the terms of this Base Indenture and
each Indenture Supplement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Base Indenture, each Indenture Supplement, the
PC Guaranty, the PMT Guaranty, the Ginnie Mae Contract, the Acknowledgment
Agreement, and, without limiting the generality of the foregoing, the Issuer
hereby gives the Indenture Trustee the power and right:

 

(1)                                to take possession of and endorse and collect
any wired funds, checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Participation Certificates Granted by the Issuer
to the Indenture Trustee from the related Mortgage Pool, the Obligors on
underlying Mortgage Loans or the Servicer, as the case may be;

 

141

--------------------------------------------------------------------------------


 

(2)                                to file any claim or proceeding in any court
of law or equity or take any other action otherwise deemed appropriate by the
Indenture Trustee for the purpose of collecting any and all such moneys due from
the related Mortgage Pool, the Obligors on underlying Mortgage Loans or the
Servicer under such Participation Certificate whenever payable and to enforce
any other right in respect of any Participation Certificate Granted by the
Issuer or related to the Trust Estate;

 

(3)                                to direct the related Servicer to make
payment of any and all moneys due or to become due under the Participation
Certificate Granted by the Issuer directly to the Indenture Trustee or as the
Indenture Trustee shall direct;

 

(4)                                to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due from the related Mortgage Pool or the Servicer at any time in
respect of or arising out of any Participation Certificate Granted by the
Issuer;

 

(5)                                to sign and endorse any assignments, notices
and other documents in connection with the Participation Certificates Granted by
the Issuer or the Trust Estate;

 

(6)                                to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with the Participation Certificates
Granted by the Issuer and the Trust Estate as fully and completely as though the
Indenture Trustee were the absolute owner thereof for all purposes, and do, at
the Indenture Trustee’s option and at the expense of the Issuer, at any time, or
from time to time, all acts and things which the Indenture Trustee deems
necessary to protect, preserve or realize upon the Participation Certificate
Granted by the Issuer or the Trust Estate and the Indenture Trustee’s and the
Issuer’s respective security interests and ownership interests therein and to
effect the intent of this Base Indenture, all as fully and effectively as the
Issuer might do;

 

(7)                                to perform or cause to be performed, the
Servicer’s obligations under any Guaranty Agreement or the Ginnie Mae Contract
to the extent permitted by the Acknowledgment Agreement;

 

(8)                                upon and after the occurrence of a default by
the Servicer under a Guaranty Agreement or the Ginnie Mae Contract, the Servicer
also authorizes the Indenture Trustee, or other party appointed by the Indenture
Trustee, to have on site access to the Servicer’s operation sites, sufficient
for the Administrative Agent or other party appointed by it, to begin the
process of transferring the portfolio to a “Standby Issuer” as required pursuant
to the Acknowledgement Agreement;

 

(9)                                the Servicer also authorizes the
Administrative Agent, at any time and from time to time, to execute, in
connection with the sale provided for in Section 8.15 hereof, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral; provided that the exercise of such powers are in accordance with the
Acknowledgment Agreement; and

 

142

--------------------------------------------------------------------------------


 

(10)                         the powers conferred on the Indenture Trustee are
solely to protect the Noteholders’ interest in the Collateral and shall not
impose any duty upon the Indenture Trustee to exercise any such powers.

 

(b)                                          The Indenture Trustee shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither the Indenture Trustee nor any of its
officers, directors, or employees shall be responsible to the Issuer for any act
or failure to act hereunder; provided, that the Indenture Trustee shall exercise
such powers only in accordance with the Acknowledgment Agreement.  Nothing
contained herein shall in any way be deemed to be a grant of power or authority
to the Indenture Trustee or any officer or agent thereof to take any of the
actions described in this paragraph with respect to any underlying Obligor under
any Mortgage Pool, for which a MBS Advance was made or Servicing Fee was
accrued.

 

Section 11.6.                                   Money Held in Trust.

 

The Indenture Trustee will be under no liability for interest on any money
received by it hereunder except as otherwise agreed with the Issuer.

 

Section 11.7.                                   Compensation and Reimbursement,
Limit on Compensation, Reimbursement and Indemnity.

 

Except as otherwise provided in this Base Indenture:

 

(a)                                          The Indenture Trustee (including in
all of its capacities) will be paid the Indenture Trustee Fee on each Payment
Date pursuant to Section 4.5 as compensation for its services (in all capacities
hereunder).

 

(b)                                          The Indenture Trustee (including in
all of its capacities) shall be indemnified and held harmless by the Trust
Estate as set forth in Section 4.5 and Section 8.6, and shall be secondarily
indemnified and held harmless by the Administrator for, from and against, as the
case may be, any loss, liability or expense incurred without negligence or
willful misconduct on its part, arising out of, or in connection with, the
acceptance and administration of the Trust Estate, including, without
limitation, the costs and expenses (including reasonable legal fees and
expenses) of defending itself against any claim in connection with the exercise
or performance of any of its powers or duties under this Base Indenture,
provided that:

 

(i)                                    with respect to any such claim, the
Indenture Trustee shall have given the Administrator written notice thereof
promptly after a Responsible Officer of the Indenture Trustee shall have actual
knowledge thereof; provided, however that failure to give such written notice
shall not affect the Trust Estate’s or the Administrator’s obligation to
indemnify the Indenture Trustee, unless such failure materially prejudices the
Trust Estate’s or the Administrator’s rights;

 

(ii)                                 the Administrator may, at its option,
assume the defense of any such claim using counsel reasonably satisfactory to
the Indenture Trustee; and

 

143

--------------------------------------------------------------------------------


 

(iii)                              notwithstanding anything in this Base
Indenture to the contrary, the Administrator shall not be liable for settlement
of any claim by the Indenture Trustee, as the case may be, entered into without
the prior consent of the Administrator, which consent shall not be unreasonably
withheld.

 

Notwithstanding the foregoing, in no event shall the Trust Estate or the
Administrator be required to indemnify the Indenture Trustee if the
indemnification obligation under this Section 11.7 is the result of gross
negligence or willful misconduct by the Indenture Trustee.

 

No termination of this Base Indenture, or the resignation or removal of the
Indenture Trustee, shall affect the obligations created by this
Section 11.7(b) of the Administrator to indemnify the Indenture Trustee under
the conditions and to the extent set forth herein.

 

Notwithstanding the foregoing, the indemnification provided in this
Section 11.7(b) with respect to the Administrator shall not pertain to any loss,
liability or expense of the Indenture Trustee, including the costs and expenses
of defending itself against any claim, incurred in connection with any actions
taken by the Indenture Trustee at the direction of the Noteholders pursuant to
the terms of this Base Indenture.

 

The Indenture Trustee agrees fully to perform its duties under this Base
Indenture notwithstanding its failure to receive any payments of Indenture
Trustee Fees pursuant to this Section 11.7(b) subject to its rights to resign in
accordance with the terms of this Base Indenture.

 

Anything in this Base Indenture to the contrary notwithstanding, in no event
shall the Indenture Trustee (in any of its capacities) be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Indenture Trustee has been advised of
the likelihood of such a loss or damage and regardless of the form of action.

 

The Securities Intermediary, the Paying Agent, the Custodian and the Calculation
Agent shall be indemnified by the Trust Estate pursuant to Section 4.5 and
Section 8.6, and secondarily by the Administrator, in respect of the matters
described in Section 4.9 to the same extent as the Indenture Trustee.

 

Neither of the Indenture Trustee nor the Securities Intermediary will have any
recourse to any asset of the Issuer or the Trust Estate other than funds
available pursuant to Section 4.5 and Section 8.6 or to any Person other than
the Issuer (or the Administrator pursuant to this Section 11.7).  Except as
specified in Section 4.5 and Section 8.6, any such payment to the Indenture
Trustee shall be subordinate to payments to be made to Noteholders.

 

The Indenture Trustee is not responsible for any action or inaction of the
Administrative Agent.

 

Section 11.8.                                   Corporate Indenture Trustee
Required; Eligibility.

 

There will at all times be an Indenture Trustee hereunder with respect to all
Classes of Notes, which will be either a bank or a corporation organized and
doing business under the laws of the United States of America or of any state,
authorized under such laws to exercise corporate

 

144

--------------------------------------------------------------------------------


 

trust powers, having a combined capital and surplus of at least $50,000,000,
subject to supervision or examination by a federal or state authority of the
United States, and the long-term unsecured debt obligation of which are rated at
least BBB from each Note Rating Agency then rating Outstanding Notes if such
institution is rated by the Note Rating Agency, as applicable, or if such Note
Rating Agency downgrades the Indenture Trustee below such minimum rating, the
Indenture Trustee may obtain, at its own expense, a confirmation from such Note
Rating Agency that downgraded the Indenture Trustee below such rating category
that there is no Ratings Effect by reason of such downgrade to a lower rating. 
If such bank or corporation publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such bank or corporation will be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published. 
The Issuer may not, nor may any Person directly or indirectly Controlling,
Controlled by, or under common Control with the Issuer, serve as Indenture
Trustee.  If at any time the Indenture Trustee ceases to be eligible in
accordance with the provisions of this Section 11.8, it shall resign upon
failure to obtain such confirmation within a reasonable time (not to exceed
thirty (30) Business Days) after such ineligibility in the manner and with the
effect hereinafter specified in this Article.

 

Section 11.9.                                   Resignation and Removal;
Appointment of Successor.

 

(a)                                          No resignation or removal of the
Indenture Trustee and no appointment of a successor Indenture Trustee pursuant
to this Article will become effective until the acceptance of appointment by the
successor Indenture Trustee under Section 11.10.

 

(b)                                          The Indenture Trustee and the bank
serving as Indenture Trustee (in all capacities) may resign with respect to all,
but not less than all, such capacities and all, but not less than all of the
Outstanding Notes at any time by giving written notice thereof to the Issuer. 
If an instrument of acceptance by a successor Indenture Trustee, Calculation
Agent, Paying Agent or Securities Intermediary shall not have been delivered to
the Indenture Trustee within thirty (30) days after the giving of such notice of
resignation, the resigning Indenture Trustee, Calculation Agent, Paying Agent or
Securities Intermediary may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee, Calculation Agent, Paying Agent
and Securities Intermediary.  Written notice of resignation by the Indenture
Trustee under this Base Indenture shall also constitute notice of resignation as
Calculation Agent, Securities Intermediary, Paying Agent, and Note Registrar
hereunder, to the extent the Indenture Trustee serves in such a capacity at the
time of such resignation.

 

(c)                                           The Indenture Trustee or
Calculation Agent may be removed with respect to all Outstanding Notes at any
time by Action of the Majority Noteholders of all Outstanding Notes, delivered
to the Indenture Trustee and to the Issuer.  Removal of the Indenture Trustee
shall also constitute removal of the Calculation Agent, Securities Intermediary
and Paying Agent hereunder, to the extent the Indenture Trustee serves in such a
capacity at the time of such resignation.  If an instrument of acceptance by a
successor Indenture Trustee or Calculation Agent shall not have been delivered
to the Indenture Trustee within thirty (30) days after the giving of such notice
of removal, the Indenture Trustee or Calculation Agent being removed may
petition any court of competent jurisdiction for the appointment of a successor
Indenture Trustee or Calculation Agent.

 

145

--------------------------------------------------------------------------------


 

(d)                                          If at any time:

 

(i)                                    the Indenture Trustee ceases to be
eligible under Section 11.8 and fails to resign after written request therefore
by the Issuer or by any Noteholder; or

 

(ii)                                 the Indenture Trustee becomes incapable of
acting with respect to any Series or Class of Notes; or

 

(iii)                              the Indenture Trustee is adjudged bankrupt or
insolvent or a receiver of the Indenture Trustee or of its property is appointed
or any public officer takes charge or Control of the Indenture Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,

 

then, in any such case, (A) the Issuer may remove the Indenture Trustee, or
(B) subject to Section 8.8, any Noteholder who has been a bona fide Noteholder
of a Note for at least six (6) months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Indenture Trustee and the appointment of a successor Indenture Trustee.

 

(e)                                           If the Indenture Trustee or
Calculation Agent resigns, is removed or becomes incapable of acting with
respect to any Notes, or if a vacancy shall occur in the office of the Indenture
Trustee or Calculation Agent for any cause, the Issuer, subject to the
Administrative Agent’s consent, will promptly appoint a successor Indenture
Trustee or Calculation Agent.  If, within one year after such resignation,
removal or incapacity, or the occurrence of such vacancy, a successor Indenture
Trustee or Calculation Agent is appointed by Act of the Majority Noteholders of
all Outstanding Notes, delivered to the Issuer and the retiring Indenture
Trustee or Calculation Agent, the successor Indenture Trustee or Calculation
Agent so appointed will, forthwith upon its acceptance of such appointment,
become the successor Indenture Trustee or Calculation Agent and supersede the
successor Indenture Trustee or Calculation Agent appointed by the Issuer.  If no
successor Indenture Trustee or Calculation Agent shall have been so appointed by
the Issuer or the Noteholders and accepted appointment in the manner hereinafter
provided, any Noteholder who has been a bona fide Noteholder of a Note for at
least six (6) months may, on behalf of itself and all others similarly situated,
petition any court of competent jurisdiction for the appointment of a successor
Indenture Trustee or Calculation Agent.

 

(f)                                            The Issuer will give written
notice of each resignation and each removal of the Indenture Trustee and each
appointment of a successor Indenture Trustee to each Noteholder as provided in
Section 1.7 and to each Note Rating Agency that is then rating Outstanding
Notes.  To facilitate delivery of such notice, upon request by the Issuer, the
Note Registrar shall provide to the Issuer a list of the relevant registered
Noteholders.  Each notice will include the name of the successor Indenture
Trustee and the address of its principal Corporate Trust Office.

 

Section 11.10.                            Acceptance of Appointment by
Successor.

 

Every successor Indenture Trustee appointed hereunder will execute, acknowledge
and deliver to the Issuer and to the predecessor Indenture Trustee an instrument
accepting such appointment, with a copy to each Note Rating Agency then rating
any Outstanding Notes, and thereupon the resignation or removal of the
predecessor Indenture Trustee will become effective,

 

146

--------------------------------------------------------------------------------


 

and such successor Indenture Trustee, without any further act, deed or
conveyance, will become vested with all the rights, powers, trusts and duties of
the predecessor Indenture Trustee, Calculation Agent and Paying Agent; but, on
request of the Issuer or the successor Indenture Trustee, such predecessor
Indenture Trustee will, upon payment of its reasonable charges, if any, execute
and deliver an instrument transferring to such successor Indenture Trustee all
the rights, powers and trusts of the predecessor Indenture Trustee, Calculation
Agent and Paying Agent, and will duly assign, transfer and deliver to such
successor Indenture Trustee all property and money held by such predecessor
Indenture Trustee hereunder, subject nevertheless to its rights to payment
pursuant to Section 11.7.  Upon request of any such successor Indenture Trustee,
the Issuer will execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Indenture Trustee all such rights,
powers and trusts.

 

No successor Indenture Trustee will accept its appointment unless at the time of
such acceptance such successor Indenture Trustee will be qualified and eligible
under this Article XI.

 

Section 11.11.                            Merger, Conversion, Consolidation or
Succession to Business.

 

Any Person into which the Indenture Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any Person succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, will be the successor of the Indenture
Trustee hereunder, provided that such Person shall be otherwise qualified and
eligible under this Article XI, without the execution or filing of any paper or
any further act on the part of any of the parties hereto.  The Indenture Trustee
will give prompt written notice of such merger, conversion, consolidation or
succession to the Issuer and each Note Rating Agency that is then rating
Outstanding Notes.  If any Notes shall have been authenticated, but not
delivered, by the Indenture Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Indenture Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Indenture Trustee had itself authenticated such Notes.

 

Section 11.12.                            Appointment of Authenticating Agent.

 

At any time when any of the Notes remain Outstanding the Indenture Trustee, with
the approval of the Issuer, may appoint an Authenticating Agent with respect to
one or more Series or Classes of Notes which will be authorized to act on behalf
of the Indenture Trustee to authenticate Notes of such Series or Classes issued
upon exchange, registration of transfer or partial redemption thereof or
pursuant to Section 6.5, and Notes so authenticated will be entitled to the
benefits of this Base Indenture and will be valid and obligatory for all
purposes as if authenticated by the Indenture Trustee hereunder.  Wherever
reference is made in this Base Indenture to the authentication and delivery of
Notes by the Indenture Trustee or an Indenture Trustee Authorized Signatory or
to the Indenture Trustee’s Certificate of Authentication, such reference will be
deemed to include authentication and delivery on behalf of the Indenture Trustee
by an Authenticating Agent and a Certificate of Authentication executed on
behalf of the Indenture Trustee by an Authenticating Agent.  Each Authenticating
Agent will be acceptable to the Issuer and will at all times be a Person
organized and doing business under the laws of the United States of America, any
State thereof or the District of Columbia, authorized under such

 

147

--------------------------------------------------------------------------------


 

laws to act as an Authenticating Agent, having a combined capital and surplus of
not less than $50,000,000 and, if other than the Issuer itself, subject to
supervision or examination by a federal or state authority of the United
States.  If such Authenticating Agent publishes reports of condition at least
annually, pursuant to law or to the requirements of said supervising or
examining authority, then for the purposes of this Section, the combined capital
and surplus of such Authenticating Agent will be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.  If at any time an Authenticating Agent will cease to be eligible in
accordance with the provisions of this Section, such Authenticating Agent will
resign immediately in the manner and with the effect specified in this Section.

 

Any Person into which an Authenticating Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which such Authenticating Agent will be a party,
or any Person succeeding to the corporate agency or corporate trust business of
an Authenticating Agent, will continue to be an Authenticating Agent, provided
that such Person will be otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the Indenture
Trustee or the Authenticating Agent.

 

An Authenticating Agent may resign at any time by giving written notice thereof
to the Indenture Trustee and to the Issuer.  The Indenture Trustee may at any
time terminate the agency of an Authenticating Agent by giving written notice
thereof to such Authenticating Agent and to the Issuer.  Upon receiving such a
notice of resignation or upon such a termination, or if at any time such
Authenticating Agent ceases to be eligible in accordance with the provisions of
this Section, the Indenture Trustee, with the approval of the Issuer, may
appoint a successor Authenticating Agent which will be acceptable to the Issuer
and will give notice to each Noteholder as provided in Section 1.7.  Any
successor Authenticating Agent upon acceptance of its appointment hereunder will
become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating Agent. 
No successor Authenticating Agent will be appointed unless eligible under the
provisions of this Section.

 

The Indenture Trustee agrees to pay to each Authenticating Agent (other than an
Authenticating Agent appointed at the request of the Issuer, the Noteholders or
the Administrator from time to time or appointed due to a change in law or other
circumstance beyond the Indenture Trustee’s control) reasonable compensation for
its services under this Section, out of the Indenture Trustee’s own funds
without reimbursement pursuant to this Base Indenture. The Indenture Trustee
shall be the initial Authenticating Agent.

 

148

--------------------------------------------------------------------------------


 

Section 11.13.                            Direction to Indenture Trustee under
the PC Guaranty and the PMT Guaranty.

 

In the event the Administrative Agent, on behalf of the Noteholders, determines
that the Indenture Trustee, as [the named]/[a] beneficiary under the PC Guaranty
or the PMT Guaranty, as applicable, should take certain action to preserve any
interests of, or release any lien or security interest of, the Noteholders under
the terms of the PC Guaranty or the PMT Guaranty, as applicable, with respect to
the Collateral, the Noteholders acknowledge and agree that the Indenture Trustee
shall only take such action as may be directed by the Administrative Agent in
writing.

 

Section 11.14.                            Representations and Covenants of the
Indenture Trustee.

 

The Indenture Trustee, in its individual capacity and not as Indenture Trustee,
represents, warrants and covenants that:

 

(a)                                          Citibank is a national banking
association duly organized and validly existing under the laws of the United
States;

 

(b)                                          Citibank has full power and
authority to deliver and perform this Base Indenture and has taken all necessary
action to authorize the execution, delivery and performance by it of this Base
Indenture and other documents to which it is a party;

 

(c)                                           each of this Base Indenture and
the other Transaction Documents to which Citibank is a party has been duly
executed and delivered by Citibank and constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms; and

 

(d)                                          Citibank has a minimum aggregate
capital, surplus and undivided profits of at least $500,000.

 

Section 11.15.                            Indenture Trustee’s Application for
Instructions from the Issuer.

 

Any application by the Indenture Trustee for written instructions from the
Issuer may, at the option of the Indenture Trustee, set forth in writing any
action proposed to be taken or omitted by the Indenture Trustee under and in
accordance with this Base Indenture and the date on and/or after which such
action shall be taken or such omission shall be effective, provided that such
application shall make specific reference to this Section 11.15.  The Indenture
Trustee shall not be liable for any action taken by, or omission of, the
Indenture Trustee in accordance with a proposal included in such application on
or after the date specified in such application (which date shall not be less
than five (5) Business Days after the date the Issuer actually receives such
application, unless the Issuer shall have consented in writing to any earlier
date) unless prior to taking any such action (or the Closing Date in the case of
an omission), the Indenture Trustee shall have received written instructions in
response to such application specifying the action be taken or omitted.

 

149

--------------------------------------------------------------------------------


 

Article XII

 

Amendments and Indenture Supplements

 

Section 12.1.                                   Supplemental Indentures and
Amendments Without Consent of Noteholders.

 

(a)                                          Unless otherwise provided in the
related Indenture Supplement with respect to any amendment to this Base
Indenture or such Indenture Supplement, without the consent of the Noteholders
of any Notes or any other Person but with the consent of the Issuer (evidenced
by its execution of such amendment), the Indenture Trustee, the Administrator,
the Servicer and the Administrative Agent, and with prior notice to each Note
Rating Agency that is then rating any Outstanding Notes, at any time and from
time to time, upon delivery of an Issuer Tax Opinion, unless such Issuer Tax
Opinion is waived by (i) in the case of an amendment to such Indenture
Supplement the requisite parties pursuant to the related Indenture Supplement or
(ii) the requisite parties pursuant to all Indenture Supplements in the case of
an amendment to this Base Indenture, and upon delivery by the Issuer to the
Indenture Trustee of an Officer’s Certificate to the effect that the Issuer
reasonably believes that such amendment could not have a material Adverse Effect
and is not reasonably expected to have a material Adverse Effect on the
Noteholders of the Notes at any time in the future, may amend this Base
Indenture for any of the following purposes:

 

(i)                                    to evidence the succession of another
Person to the Issuer, and the assumption by any such successor of the covenants
of the Issuer herein and in the Notes;

 

(ii)                                 to add to the covenants of the Issuer, or
to surrender any right or power herein conferred upon the Issuer, for the
benefit of the Noteholders of the Notes of any or all Series or Classes (and if
such covenants or the surrender of such right or power are to be for the benefit
of less than all Series or Classes of Notes, stating that such covenants are
expressly being included or such surrenders are expressly being made solely for
the benefit of one or more specified Series or Classes);

 

(iii)                              to cure any ambiguity, to correct or
supplement any provision herein which may be inconsistent with any other
provision herein, or to make any other provisions with respect to matters or
questions arising under this Base Indenture;

 

(iv)                             to establish any form of Note as provided in
Article V, and to provide for the issuance of any Series or Class of Notes as
provided in Article VI and to set forth the terms thereof, and/or to add to the
rights of the Noteholders of the Notes of any Series or Class;

 

(v)                                to evidence and provide for the acceptance of
appointment by another corporation as a successor Indenture Trustee hereunder;

 

(vi)                             to provide for additional or alternative forms
of credit enhancement for any Series or Class of Notes;

 

(vii)                          to comply with any regulatory, accounting or tax
laws;

 

150

--------------------------------------------------------------------------------


 

(viii)                       to prevent the Issuer from being subject to tax on
its net income as an association (or publicly traded partnership) taxable as a
corporation or a taxable mortgage pool taxable as a corporation, each for United
States federal income tax purposes;

 

(ix)                             determined by the Administrator to be
reasonably necessary to maintain the rating currently assigned by the applicable
Note Rating Agency and/or to avoid such Class of Notes being placed on negative
watch by such Note Rating Agency; or

 

(x)                                as otherwise provided in the related
Indenture Supplement.

 

(b)                                          Additionally, subject to the terms
and conditions of Section 12.2, unless otherwise provided in the related
Indenture Supplement with respect to any amendment of this Base Indenture or an
Indenture Supplement, and in addition to clauses (i) through (x) above, this
Base Indenture or an Indenture Supplement may also be amended by the Issuer, the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent
(in its sole and absolute discretion) without the consent of any of the
Noteholders or any other Person, upon delivery of an Issuer Tax Opinion, unless
such Issuer Tax Opinion is waived by (i) in the case of an amendment to such
Indenture Supplement the requisite parties pursuant to the related Indenture
Supplement or (ii) the requisite parties pursuant to all Indenture Supplements
in the case of an amendment to this Base Indenture, for the purpose of adding
any provisions to, or changing in any manner or eliminating any of the
provisions of, this Base Indenture or modifying in any manner the rights of the
Noteholders of the Notes under this Base Indenture or any other Transaction
Document; provided, however, that (i) the Issuer shall deliver to the Indenture
Trustee an Officer’s Certificate to the effect that the Issuer reasonably
believes that such amendment could not have a material Adverse Effect on any
Outstanding Notes and is not reasonably expected to have a material Adverse
Effect at any time in the future, and (ii) (1) each Note Rating Agency currently
rating the Outstanding Notes confirms in writing to the Indenture Trustee that
such amendment will not cause a Ratings Effect on any Outstanding Notes or
(2) if the Administrator and the Administrative Agents determine in their
reasonable judgment that an applicable Note Rating Agency no longer provides
such written confirmation described in the foregoing clause (1), (a) the
Administrator shall provide notice of such amendment to the related Note Rating
Agency and (b) each Administrative Agent shall have provided their prior written
consent to such amendment.

 

(c)                                           Any amendment of this Base
Indenture which affects the rights, duties, immunities, obligations or
liabilities of the Owner Trustee in its capacity as owner trustee under the
Trust Agreement shall require the written consent of the Owner Trustee.

 

(d)                                          Any amendment of this Base
Indenture which affects the rights, duties, immunities, obligations or
liabilities of the Credit Manager hereunder shall require the written consent of
the Credit Manager.

 

Except as permitted expressly by the PC Repurchase Agreement or as otherwise set
forth herein, as applicable, the Servicer shall not enter into any amendment of
the PC Repurchase Agreement without the consent of the Administrative Agent and,
except for amendments meeting the same criteria, and supported by the same
Issuer Tax Opinion, Officer’s Certificate

 

151

--------------------------------------------------------------------------------


 

and other applicable deliverables, as applicable, as amendments to the Indenture
entered into under this Section 12.1, without the consent of the Majority
Noteholders of each Series.

 

Section 12.2.                                   Supplemental Indentures and
Amendments with Consent of Noteholders.

 

In addition to any amendment permitted pursuant to Section 12.1, and subject to
the terms and provisions of each Indenture Supplement with respect to any
amendment to this Base Indenture or such Indenture Supplement, with prior notice
to each Note Rating Agency and the consent of the Majority Noteholders of each
Series materially and adversely affected by such amendment of this Base
Indenture, including any Indenture Supplement, by Act of said Noteholders
delivered to the Issuer and the Indenture Trustee, the Issuer, the
Administrator, the Servicer, the Administrative Agent and the Indenture Trustee
upon delivery of an Issuer Tax Opinion (unless the Noteholders unanimously
consent to waive such opinion), may enter into an amendment of this Base
Indenture for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, this Base Indenture of modifying in any
manner the rights of the Noteholders of the Notes of each such Series or
Class under this Base Indenture or any Indenture Supplement; provided, however,
that no such amendment will, without the consent of the Noteholder of each
Outstanding Note materially and adversely affected thereby:

 

(a)                                          change the scheduled payment date
of any payment of interest on any Note held by such Noteholder, or change a
Payment Date or Stated Maturity Date of any Note held by such Noteholder;

 

(b)                                          reduce the Note Balance of, or the
Note Interest Rate, the Step-Up Fee Rate or the Default Supplemental Fee Rate on
any Note held by such Noteholder, or change the method of computing the Note
Balance or Note Interest Rate in a manner that is adverse to such Noteholder;

 

(c)                                           impair the right to institute suit
for the enforcement of any payment on any Note held by such Noteholder;

 

(d)                                          reduce the percentage of
Noteholders of the Outstanding Notes (or of the Outstanding Notes of any
Series or Class), the consent of whose Noteholders for which consent is required
for any such amendment, or the consent of whose Noteholders is required for any
waiver of compliance with the provisions of this Base Indenture or any Indenture
Supplement or of defaults hereunder or thereunder and their consequences,
provided for in this Base Indenture or any Indenture Supplement;

 

(e)                                           modify any of the provisions of
this Section or Section 8.14, except to increase any percentage of Noteholders
required to consent to any such amendment or to provide that other provisions of
this Base Indenture or any Indenture Supplement cannot be modified or waived
without the consent of the Noteholder of each Outstanding Note adversely
affected thereby;

 

(f)                                            permit the creation of any lien
or other encumbrance on the Collateral that is prior to the lien in favor of the
Indenture Trustee for the benefit of the Noteholders of the Notes;

 

152

--------------------------------------------------------------------------------


 

(g)                                           change the method of computing the
amount of principal of, or interest on, any Note held by such Noteholder on any
date;

 

(h)                                          increase any Advance Rates in
respect of Notes held by such Noteholder or eliminate or decrease any collateral
value exclusions in respect of Notes held by such Noteholder; or

 

(i)                                              change, modify or waive any
Scheduled Principal Payment Amount.

 

In addition, any Indenture Supplement may be amended, supplemented or otherwise
modified with the consent of each of the Noteholders of the Notes of the related
Series upon delivery of all opinions and certificates and notice to each Note
Rating Agency required pursuant to the first paragraph of this Section 12.2 or
as otherwise specified in the applicable Indenture Supplement.  The consent of a
Person that is an Administrative Agent for one or more Series but is not an
Administrative Agent for any other Series is not required for any amendment,
supplement or modification to any such other Series.

 

An amendment of this Base Indenture which changes or eliminates any covenant or
other provision of this Base Indenture which has expressly been included solely
for the benefit of one or more particular Series or Class of Notes, or which
modifies the rights of the Noteholders of Notes of such Series or Class with
respect to such covenant or other provision, will be deemed not to affect the
rights under this Base Indenture of the Noteholders of Notes of any other
Series or Class.

 

It will not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed amendment, but it will be sufficient
if such Act will approve the substance thereof.

 

Section 12.3.                                   Execution of Amendments.

 

In executing or accepting the additional trusts created by any amendment or
Indenture Supplement of this Base Indenture permitted by this Article XII or the
modifications thereby of the trusts created by this Base Indenture, the
Indenture Trustee will be entitled to receive, and (subject to Section 11.1)
will be fully protected in relying upon, an Opinion of Counsel stating that the
execution of such amendment or Indenture Supplement is authorized and permitted
by this Base Indenture and that all conditions precedent thereto have been
satisfied.  No such Opinion of Counsel shall be required in connection with any
amendment or Indenture Supplement consented to by all Noteholders if all of the
Noteholders have directed the Indenture Trustee in writing to execute such
amendment or Indenture Supplement. The Indenture Trustee may, but will not be
obligated to, enter into any such amendment or Indenture Supplement which
affects the Indenture Trustee’s own rights, duties or immunities under this Base
Indenture or otherwise.

 

Section 12.4.                                   Effect of Amendments.

 

Upon the execution of any amendment of this Base Indenture or any Indenture
Supplement, or any supplemental indentures under this Article XII, this Base
Indenture and the related Indenture Supplement will be modified in accordance
therewith with respect to each Series and Class of Notes affected thereby, or
all Notes, as the case may be, and such amendment will form a part of this Base
Indenture and the related Indenture Supplement for all purposes; and every
Noteholder of Notes theretofore or thereafter authenticated and delivered
hereunder will be bound thereby to the extent provided therein.

 

153

--------------------------------------------------------------------------------


 

Section 12.5.                                   Reference in Notes to Indenture
Supplements.

 

Notes authenticated and delivered after the execution of any amendment of this
Base Indenture or any Indenture Supplement or any supplemental indenture
pursuant to this Article may, and will if required by the Indenture Trustee,
bear a notation in form approved by the Indenture Trustee as to any matter
provided for in such amendment or supplemental indenture.  If the Issuer so
determines, new Notes so modified as to conform, in the opinion of the Indenture
Trustee and the Issuer, to any such amendment or supplemental indenture may be
prepared and executed by the Issuer and authenticated and delivered by the
Indenture Trustee in exchange for Outstanding Notes.

 

Article XIII

 

Early Redemption of Notes

 

Section 13.1.                                   Optional Redemption.

 

(a)                                          Unless otherwise provided in the
applicable Indenture Supplement for a Series or Class of Notes, the Issuer has
the right, but not the obligation, to: (i) redeem a Series or Class of Term
Notes in whole or in part (so long as, in the case of any partial redemption,
such redemption is funded using the proceeds of the issuance and sale of one or
more new Classes of Notes as further specified in the related Indenture
Supplement or from PLS and not Collections on MSRs) on a date specified in the
applicable Indenture Supplement or on any Payment Date (a “Redemption Payment
Date”) on or after the Payment Date on which the aggregate Note Balance (after
giving effect to all payments, if any, on that day) of such Series or Class is
reduced to less than the Redemption Percentage of the Initial Note Balance and
(ii) redeem a Series or Class of Variable Funding Notes in whole or in part on a
date specified in the applicable Indenture Supplement.

 

If the Issuer, at the direction of the Administrator, elects to redeem a
Series or Class of Notes pursuant to this Section 13.1, it will cause the Issuer
to notify the Indenture Trustee and the Noteholders of such redemption at least
five (5) days prior to the Redemption Payment Date.  Unless otherwise specified
in the Indenture Supplement applicable to the Notes to be so redeemed, the
redemption price of a Series or Class so redeemed will equal the Redemption
Amount, the payment of which will be subject to the allocations, deposits and
payments sections of the related Indenture Supplement, if any.

 

If the Issuer is unable to pay the Redemption Amount in full on the Redemption
Payment Date, such redemption shall be cancelled, notice of such cancelled
redemption shall be sent to all Secured Parties and payments on such Series or
Class of Notes will thereafter continue to be made in accordance with this Base
Indenture and the related Indenture Supplement, and the Noteholders of such
Series or Class of Notes and the related Administrative Agent shall continue to
hold all rights, powers and options as set forth under this Base Indenture,
until the Outstanding Note Balance of such Series or Class, plus all accrued and
unpaid interest and other amounts due in respect of the Notes, is paid in full
or the Stated Maturity Date occurs, whichever is earlier, subject to
Article VII, Article VIII and the allocations, deposits and payments sections of
this Base Indenture and the related Indenture Supplement.

 

154

--------------------------------------------------------------------------------


 

(b)                                          Unless otherwise specified in the
related Indenture Supplement, if the VFN Principal Balance of any Class of VFNs
has been reduced to zero, then, upon five (5) Business Days’ prior written
notice to the Noteholder thereof, the Issuer may declare such Class no longer
Outstanding, in which case the Noteholder thereof shall submit such Class of
Note to the Indenture Trustee for cancellation.

 

(c)                                           The Notes of any Series or
Class of Notes shall be subject to optional redemption under this Article XIII,
in whole but not in part, by the Issuer, through (i) the use of the proceeds of
issuance and sale of a new Series of Notes issued hereunder, or (ii) the use of
the proceeds received of any amounts funded under any Variable Funding Notes on
any Business Day after the date on which the related Revolving Period ends, and
on any Business Day within ten (10) days prior to the end of such Revolving
Period or at other times specified in the related Indenture Supplement upon ten
(10) days’ prior notice to the Indenture Trustee and the Noteholders.  Following
issuance of the Redemption Notice by the Issuer pursuant to Section 13.2 below,
the Issuer shall be required to purchase the entire aggregate Note Balance of
such Series or Class of Term Notes for the applicable Redemption Amount on the
date set for such redemption (the “Redemption Date”).

 

(d)                                          The Issuer may redeem any Series or
Class of Notes through (i) the use of proceeds from the issuance and sale of a
new Series or Class of Notes issued hereunder, or (iii) the use of proceeds
received following a VFN Note Balance Adjustment Request, on any other Business
Day specified in the related Indenture Supplement.

 

(e)                                           If necessary to avoid a Borrowing
Base Deficiency, the Notes of any Series or Class of Variable Funding Notes
shall be subject to repayment by the Issuer, in whole or in part, up to the
amount necessary to avoid a Borrowing Base Deficiency, using any other cash or
funds of the Issuer other than Collections on the Participation Certificates
(Collections for this purpose include payments of the PMH Repurchase Price),
upon one (1) Business Day’s prior notice from the Issuer to the Indenture
Trustee and the related VFN Noteholders.  Any such repayment pursuant to this
Section 13.1(e) shall reduce the principal balance of such Variable Funding
Notes but shall not result in a reduction of any funding commitments related
thereto or the Maximum VFN Principal Balance thereof (unless otherwise agreed
between the Noteholders of such Variable Funding Notes and the Issuer) and
(ii) may be made on a non-pro rata basis with other Series of Variable Funding
Notes.

 

(f)                                            Notwithstanding any other
provision of this Base Indenture, the early redemption rights of the Issuer set
forth in this Section 13.1 are in addition to, the Issuer’s rights set forth in
Section 2.01(b)(ii) to remove as Collateral the Participation Certificates and
Mortgage Pools.

 

155

--------------------------------------------------------------------------------


 

Section 13.2.                                   Notice.

 

(a)                                          Promptly after the occurrence of
any optional redemption pursuant to Section 13.1, the Issuer will notify the
Indenture Trustee and each related Note Rating Agency in writing of the identity
and Note Balance of the affected Series or Class of Notes to be redeemed.

 

(b)                                          Notice of redemption (each a
“Redemption Notice”) will promptly be given as provided in Section 1.7.  All
notices of redemption will state (i) the Series or Class of Notes to be redeemed
pursuant to this Article XIII, (ii) the date on which the redemption of the
Series or Class of Notes to be redeemed pursuant to this Article will begin,
which will be the Redemption Payment Date, and (iii) the redemption price for
such Series or Class of Notes.  Following delivery of a Redemption Notice by the
Issuer, the Issuer shall be required to purchase the entire aggregate Note
Balance of such Series or Class of Notes for the related Redemption Amount on
the Redemption Date.

 

Article XIV

 

Miscellaneous

 

Section 14.1.                                   No Petition.

 

Each of the Indenture Trustee, the Administrative Agent, the Servicer and the
Administrator, by entering into this Base Indenture, each Noteholder, by
accepting a Note and each Note Owner by accepting a Note or a beneficial
interest in a Note agrees that it will not at any time prior to the date which
is one year and one day, or, if longer, the applicable preference period then in
effect, after the payment in full of all the Notes, institute against the
Issuer, or join in any institution against the Issuer of, any receivership,
insolvency, bankruptcy or other similar proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes and this Base Indenture; provided,
however, that nothing contained herein shall prohibit or otherwise prevent the
Indenture Trustee from filing proofs of claim in any such proceeding.

 

Section 14.2.                                   No Recourse.

 

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer or the Indenture Trustee on the Notes or under the
Indenture or any certificate or other writing delivered in connection therewith,
against (i) the Indenture Trustee or Owner Trustee in their individual
capacities, (ii) any owner of a beneficial ownership interest in the Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
“control person” within the meaning of the 1933 Act and the 1934 Act of the
Indenture Trustee or Owner Trustee in its individual capacity, any holder of a
beneficial ownership interest in the Issuer or the Indenture Trustee or Owner
Trustee or of any successor or assign of the Indenture Trustee or Owner Trustee
in its individual capacity, except as any such Person may have expressly agreed
and except that any such partner, owner or beneficiary shall be fully liable, to
the extent provided by applicable law, for any unpaid consideration for stock,
unpaid capital contribution or failure to pay any installment or call owing to
such entity.

 

156

--------------------------------------------------------------------------------


 

Section 14.3.                                   Tax Treatment.

 

Notwithstanding anything to the contrary set forth herein, the Issuer has
entered into this Base Indenture with the intention that for United States
federal, state and local income and franchise tax purposes the Notes (to the
extent outstanding for United States federal income tax purposes) will qualify
as indebtedness secured by the Participation Certificates, unless retained by
the Issuer or a single beneficial owner of the equity of the Issuer for U.S.
federal income tax purposes (a “Retained Note”).  The Issuer, by entering into
this Base Indenture, each Noteholder, by its acceptance of a Note and each
purchaser of a beneficial interest therein, by accepting such beneficial
interest, agree to treat such Notes (to the extent outstanding for United States
federal income tax purposes) (other than any Retained Note) as debt for United
States federal, state and local income and franchise tax purposes, unless
otherwise required by applicable law in a proceeding of final determination. 
The Indenture Trustee shall treat the Trust Estate as a security device only. 
The provisions of this Base Indenture shall be construed in furtherance of the
foregoing intended tax treatment.

 

Section 14.4.                                   Alternate Payment Provisions.

 

Notwithstanding any provision of this Base Indenture or any of the Notes to the
contrary, the Issuer, with the written consent of the Indenture Trustee and the
Paying Agent, may enter into any agreement with any Noteholder of a Note
providing for a method of payment or notice that is different from the methods
provided for in this Base Indenture for such payments or notices.  The Issuer
will furnish to the Indenture Trustee and the Paying Agent a copy of each such
agreement and the Indenture Trustee and the Paying Agent will cause payments or
notices, as applicable, to be made in accordance with such agreements.

 

Section 14.5.                                   Termination of Obligations.

 

The respective obligations and responsibilities of the Indenture Trustee created
hereby (other than the obligation of the Indenture Trustee to make payments to
Noteholders as hereinafter set forth) shall terminate upon satisfaction and
discharge of this Base Indenture as set forth in Article VII, except with
respect to the payment obligations described in Section 14.6(b).  Upon this
event, the Indenture Trustee shall release, assign and convey to the Issuer or
any of its designees, without recourse, representation or warranty, all of its
right, title and interest in the Collateral, whether then existing or thereafter
created, all monies due or to become due and all amounts received or receivable
with respect thereto (including all moneys then held in any Trust Account) and
all proceeds thereof, except for amounts held by the Indenture Trustee pursuant
to Section 14.6(b).  The Indenture Trustee shall execute and deliver such
instruments of transfer and assignment as shall be provided to it, in each case
without recourse, as shall be reasonably requested by the Issuer to vest in the
Issuer or any of its designees all right, title and interest which the Indenture
Trustee had in the Collateral.

 

Section 14.6.                                   Final Payment.

 

(a)                                          The Issuer shall give the Indenture
Trustee at least ten (10) days’ prior written notice of the Payment Date on
which the Noteholders of any Series or Class may surrender their Notes for
payment of the final payment on and cancellation of such Notes.  Not later than
the

 

157

--------------------------------------------------------------------------------


 

fifth (5th) day prior to the Payment Date on which the final payment in respect
of such Series or Class is payable to Noteholders, the Indenture Trustee or the
Paying Agent shall provide notice to Noteholders of such Series or
Class specifying (i) the date upon which final payment of such Series or
Class will be made upon presentation and surrender of Notes of such Series or
Class at the office or offices therein designated, (ii) the amount of any such
final payment and (iii) that the Record Date otherwise applicable to such
payment date is not applicable, payments being made only upon presentation and
surrender of such Notes at the office or offices therein specified.  The
Indenture Trustee shall give such notice to the Note Registrar and the Paying
Agent at the time such notice is given to Noteholders.

 

(b)                                          Notwithstanding a final payment to
the Noteholders of any Series or Class (or the termination of the Issuer),
except as otherwise provided in this paragraph, all funds then on deposit in any
Account allocated to such Noteholders shall continue to be held in trust for the
benefit of such Noteholders, and the Paying Agent or the Indenture Trustee shall
pay such funds to such Noteholders upon surrender of their Notes, if such Notes
are Definitive Notes.  In the event that all such Noteholders shall not
surrender their Notes for cancellation within six (6) months after the date
specified in the notice from the Indenture Trustee described in
clause (a) above, the Indenture Trustee shall give a second (2nd) notice to the
remaining such Noteholders to surrender their Notes for cancellation and receive
the final payment with respect thereto.  If within one year after the second
(2nd) notice all such Notes shall not have been surrendered for cancellation,
the Indenture Trustee may take appropriate steps, or may appoint an agent to
take appropriate steps, to contact the remaining such Noteholders concerning
surrender of their Notes, and the cost thereof (including costs related to
giving the second (2nd) notice) shall be paid out of the funds in the Collection
and Funding Account.  The Indenture Trustee and the Paying Agent shall pay to
the Issuer any monies held by them for the payment of principal or interest that
remains unclaimed for two (2) years.  After payment to the Issuer, Noteholders
entitled to the money must look to the Issuer for payment as general creditors
unless an applicable abandoned property law designates another Person.

 

Section 14.7.                                   Base Servicing Fee.

 

The parties hereto acknowledge that PLS has the right to withdraw the Base
Servicing Fee with respect to any Mortgage Loan out of collections it receives
with respect to such Mortgage Loan.

 

Section 14.8.                                   Owner Trustee Limitation of
Liability.

 

It is expressly understood and agreed by the parties hereto that (a) this Base
Indenture is executed and delivered by Wilmington Savings Fund Society, FSB
d/b/a Christiana Trust (“Christiana”), not individually or personally but solely
as trustee of the Issuer, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, warranties, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, warranties, undertakings and agreements by Christiana
but is made and intended for the purpose of binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Christiana,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto,

 

158

--------------------------------------------------------------------------------


 

(d) Christiana has made no investigation as to the accuracy or completeness of
any representations or warranties made by the Issuer in this Base Indenture and
(e) under no circumstances shall Christiana be personally liable for the payment
of any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Base Indenture or any other related
documents.

 

Section 14.9.                                   Communications with Rating
Agencies.

 

If the Servicer, the Administrative Agent or the Indenture Trustee shall receive
any written or oral communication from any Note Rating Agency (or any of the
respective officers, directors or employees of any Note Rating Agency) with
respect to the transactions contemplated hereby or under the Transaction
Documents or in any way relating to the Notes, the Servicer, the Administrative
Agent and the Indenture Trustee agree to refrain from communicating with such
Note Rating Agency and to promptly notify the Administrator of such
communication; provided, however, that if the Servicer, the Administrative Agent
or the Indenture Trustee receives an oral communication from a Note Rating
Agency, the Servicer, the Administrative Agent or the Indenture Trustee, as the
case may be, is authorized to refer such Note Rating Agency to the
Administrator, who will respond to such oral communication.  At the written
request of the Administrator, the Servicer, the Administrative Agent and the
Indenture Trustee agree to cooperate with the Administrator to provide certain
information to the Administrator that may be reasonably required by a Note
Rating Agency to rate or to perform ratings surveillance on the Notes, and
acknowledge and agree that the Administrator shall be permitted, in turn, to
provide such information to the Note Rating Agencies via the internet address
identified therefor by the Administrator; provided, that the Servicer, the
Administrative Agent and the Indenture Trustee shall only be required to provide
such information that is reasonably available to such party at the time of
request.  Notwithstanding any other provision of this Base Indenture or the
other Transaction Documents, under no circumstances shall the Servicer, the
Administrative Agent or the Indenture Trustee be required to participate in
telephone conversations or other oral communications with a Note Rating Agency,
nor shall the Servicer, the Administrative Agent or the Indenture Trustee be
prohibited from communicating with any nationally recognized statistical rating
organization about matters other than the Notes or the transactions contemplated
hereby or by the Transaction Documents.  Furthermore, the Indenture Trustee may
make statements to Noteholders available on its website (as contemplated by
Section 3.5(a) hereof), and such action is not prohibited by this Section 14.9.

 

Section 14.10.                            Authorized Representatives.

 

Each individual designated as an authorized representative of the Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary, PLS, the
Administrative Agents, the Issuer and the Credit Manager (each, an “Authorized
Representative”), is authorized to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with this
Base Indenture on behalf of each of the Indenture Trustee, Calculation Agent,
Paying Agent, Securities Intermediary, PLS, the Administrative Agents, Issuer
and the Credit Manager, respectively, and the specimen signature for each such
Authorized Representative of the Indenture Trustee, Calculation Agent, Paying
Agent, Securities Intermediary, PLS, the Administrative Agents, the Issuer and
the Credit Manager initially

 

159

--------------------------------------------------------------------------------


 

authorized hereunder is set forth on Exhibits D-1, D-2, D-3, D-4 and D-5,
respectively. From time to time, the Indenture Trustee, the Calculation Agent,
the Paying Agent, the Securities Intermediary, PLS, the Administrative Agents,
the Issuer and the Credit Manager may, by delivering to the others a revised
exhibit, change the information previously given pursuant to this Section 14.10,
but each of the parties hereto shall be entitled to rely conclusively on the
then current exhibit until receipt of a superseding exhibit.

 

Section 14.11.                            Performance of the Issuer’s Duties by
the Owner Trustee and the Administrator.

 

(a)                                          The parties hereto hereby
acknowledge and agree (i) that certain duties of the Issuer will be performed on
behalf of the Issuer by the Administrator pursuant to the Administration
Agreement and hereby acknowledge and accept the terms of such agreement as of
the date hereof and (ii) except as expressly set forth herein, the Owner Trustee
shall have no duty or obligation to perform the obligations of the Issuer
hereunder or to monitor the compliance of the Issuer with the terms hereof.

 

(b)                                          Any successor to the Owner Trustee
appointed pursuant to the terms of the Trust Agreement (or any corporation into
which the Owner Trustee may be merged or with which it may be consolidated, or
any corporation resulting from any merger or consolidation to which the Owner
Trustee shall be a party) shall be the successor Owner Trustee under the Trust
Agreement for purposes of this Base Indenture without the execution or filing of
any paper, instrument or further act to be done on the part of the parties
hereto.

 

Section 14.12.                            Noteholder or Note Owner
Communications with the Indenture Trustee.

 

A Noteholder (if the Notes are represented by Definitive Notes) or a Note Owner
(if the Notes are represented by Book-Entry Notes) may communicate with the
Indenture Trustee and give notices and make requests and demands and give
directions to the Indenture Trustee through the procedures of the Depository and
by notifying the Indenture Trustee and providing to the Indenture Trustee a copy
of the communication such Noteholder or Note Owner, as applicable, proposes to
send.  Any Note Owner must provide written certification stating that the Note
Owner is a beneficial owner of a Note, together with supporting documentation
such as a trade confirmation, an account statement, a letter from a broker or
dealer verifying ownership or another similar document evidencing ownership of a
Note.  The Indenture Trustee will not be required to take action in response to
requests, demands or directions of a Noteholder or a Note Owner, unless the
Noteholder or Note Owner has offered reasonable security or indemnity reasonably
satisfactory to the Indenture Trustee to protect it against the fees and
expenses that it may incur in complying with the request, demand or direction.

 

Section 14.13.                            Joinder of the Acknowledgment
Agreement.

 

Each party hereto acknowledges, and each Noteholder and any party with a
participation or other interest in any of the Notes, is hereby deemed a joinder
party to the Acknowledgment Agreement for the limited purpose of acknowledging
and agreeing that its interests in the Servicing Rights (as defined in the
Acknowledgment Agreement) and in all reimbursements for Advances (as defined in
the Acknowledgment Agreement) and Servicing Income (as defined in

 

160

--------------------------------------------------------------------------------


 

the Acknowledgment Agreement) in respect of the Servicing Rights are subject to
the terms of the Acknowledgment Agreement and shall be subordinate in all
respects to the rights and powers of Ginnie Mae thereunder and under the Ginnie
Mae Contract.  Without limiting the generality of the foregoing, each Noteholder
and any party with a participation or other interest in any of the Notes is
deemed to confirm that it shall have no rights under, and that pursuant to this
Indenture it has waived (and hereby waives) any and all rights under or pursuant
to, the Acknowledgment Agreement in respect of the Security Agreement (as
defined in the Acknowledgment Agreement, the Security Interest (as defined in
the Acknowledgment Agreement) and the Participation Certificates; provided, that
the foregoing shall not be interpreted as a waiver of such entity’s rights under
and pursuant to the Security Agreement, nor as a waiver of its rights in respect
of the Security Interest.

 

[Signature Pages Follow]

 

161

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Base Indenture to be
duly executed as of the day and year first above written.

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

By: Wilmington Savings Fund Society, FSB d/b/a Christiana Trust, not in its
individual capacity but solely as Owner Trustee

 

 

 

By:

/s/ Jeffrey R. Everhart

 

Name:

Jeffrey R. Everhart, AVP

 

Title:

 

 

[PNMAC GMSR ISSUER TRUST — Signature Page to Base Indenture]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary and not in its individual capacity

 

 

 

 

 

By:

/s/ Valerie Delgado

 

Name:

Valerie Delgado

 

Title:

Vice President

 

[PNMAC GMSR ISSUER TRUST — Signature Page to Base Indenture]

 

--------------------------------------------------------------------------------


 

 

PENNYMAC LOAN SERVICES, LLC,

 

as Servicer and as Administrator

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

[PNMAC GMSR ISSUER TRUST — Signature Page to Base Indenture]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Vice President

 

[PNMAC GMSR ISSUER TRUST — Signature Page to Base Indenture]

 

--------------------------------------------------------------------------------


 

 

PENTALPHA SURVEILLANCE LLC, as Credit Manager

 

 

 

 

 

By:

/s/ James Callahan

 

Name:

James Callahan

 

Title:

Executive Director

 

and Solely as an Authorized Signatory

 

 

 

[PNMAC GMSR ISSUER TRUST — Signature Page to Base Indenture]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Participation Certificates Schedule

 

Participation Certificate, dated as of December 19, 2016, evidencing a
participation interest granted to the Indenture Trustee in the Excess Spread in
Originated MSRs, as more particularly described in the Originated MSR Excess and
Retained Spread Participation Agreement  (the “Originated MSR Excess Spread
PC”).

 

Participation Certificate, dated as of December 19, 2016, evidencing a
participation interest granted to the Indenture Trustee in the Retained
Servicing Spread and Advance Reimbursement Amounts in Originated MSRs and
Purchased MSRs, as more particularly described in the Originated MSR Excess and
Retained Spread Participation Agreement  (the “MSR Retained Spread PC”).

 

Participation Certificate, dated as of December 19, 2016, evidencing a
participation interest granted to the Indenture Trustee in the Excess Spread in
Purchased MSRs, as more particularly described in the Purchased MSR Excess
Spread Participation Agreement  (the “Purchased MSR Excess Spread PC”).

 

Schedule 1-1

--------------------------------------------------------------------------------


 

Schedule 2

 

Participation Agreements Schedule

 

The Master Originated MSR Excess and Retained Spread Participation Agreement,
dated as of December 19, 2016, between PLS, as company, and PLS, as initial
purchaser, as amended, supplemented, restated, or otherwise modified from time
to time (the “Originated MSR Excess and Retained Spread Participation
Agreement”).

 

The Second Amended and Restated Master Spread Acquisition and MSR Servicing
Agreement, dated as of December 19, 2016, between PLS, as seller, and PMH, as
purchaser, as amended, supplemented, restated, or otherwise modified from time
to time (the “Purchased MSR Excess Spread Participation Agreement”).

 

Schedule 2-1

--------------------------------------------------------------------------------


 

Schedule 3-A

 

Originated MSR Mortgage Pools

 

Schedule 3A-1

--------------------------------------------------------------------------------


 

Schedule 3-B

 

Purchased MSR Mortgage Pools

 

Schedule 3B-1

--------------------------------------------------------------------------------


 

Schedule 4

 

Required Information Regarding Mortgages and Mortgage Pools

 

Schedule 4-1

--------------------------------------------------------------------------------


 

Schedule 5

 

Wire Instructions

 

Schedule 5-1

--------------------------------------------------------------------------------


 

Schedule 5-2

--------------------------------------------------------------------------------


 

Exhibit A-1

 

FORM OF GLOBAL RULE 144A NOTE

 

Class [   ] Note

Initial Note Balance: $[   ]

 

 

Note Number: [     ]

[Maximum VFN Principal Balance: $[    ] ] [or such lesser amount as contemplated
by the definition of Maximum VFN Principal Balance as set forth in the [Insert
Series Name] Indenture Supplement]

[CUSIP No.:]

 

 

 

[ISIN No.:]

 

 

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
[MAXIMUM VFN PRINCIPAL BALANCE] [INITIAL NOTE BALANCE] SHOWN ON THE FACE HEREOF.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.

 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (C) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, IN EACH CASE IN COMPLIANCE WITH THE
REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE SECURITIES LAWS.

 

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE DEEMED TO
REPRESENT THAT EITHER (I) IT IS NOT AND IS NOT ACQUIRING, HOLDING OR
TRANSFERRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING
THE ASSETS OF, ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE

 

--------------------------------------------------------------------------------


 

RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY PLAN AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), AN ENTITY THAT IS DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR SECTION 2510-3.101 AS MODIFIED BY
SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATIONS”), WHICH EMPLOYEE BENEFIT
PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE
(EACH, A “PLAN”), OR A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN THAT IS SUBJECT TO
ANY U.S. FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (II)(A) AS OF
THE DATE OF PURCHASE OR TRANSFER, IT BELIEVES THAT THIS NOTE IS PROPERLY TREATED
AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN
ASSET REGULATIONS AND AGREES TO SO TREAT THIS NOTE AND (B) THE TRANSFEREE’S
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR ANY BENEFICIAL INTEREST
HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 OR THE STATUTORY
PROHIBITED TRANSACTION EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN
SECTION 408(b)(17) OF ERISA AND SECTION 4975(d)(20) OF THE CODE OR ANY SIMILAR
CLASS OR STATUTORY EXEMPTION AND WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR, IN THE
CASE OF A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO SIMILAR LAW, WILL NOT
VIOLATE ANY SIMILAR LAW.

 

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE [AND SECTION [  ] OF THE RELATED
INDENTURE SUPPLEMENT] UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION REQUIRED BY
SECTION 6.5(i) OF THE BASE INDENTURE AND THIS NOTE OR ANY BENEFICIAL INTEREST
HEREIN MAY BE TRANSFERRED IN AN OFF-SHORE TRANSACTION AS DEFINED IN REGULATION S
OF THE 1933 ACT TO A PERSON WHO IS NOT ANY TIME A U.S. PERSON AS DEFINED BY
REGULATION S OF THE 1933 ACT AND WHO TAKES DELIVERY IN THE FORM OF AN INTEREST
IN A REGULATION S NOTE OR (IN CERTAIN LIMITED CIRCUMSTANCES) A DEFINITIVE NOTE
ONLY (IN THE CASE OF AN INTEREST IN A REGULATION S GLOBAL NOTE) IN ACCORDANCE
WITH THE PROCEDURES SET FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND (IN THE
CASE OF A DEFINITIVE NOTE) UPON RECEIPT BY THE NOTE REGISTRAR AND INDENTURE
TRUSTEE OF SUCH CERTIFICATION.  PRIOR TO PURCHASING THIS NOTE, PROSPECTIVE
PURCHASERS SHOULD CONSULT WITH COUNSEL WITH RESPECT TO THE AVAILABILITY AND
CONDITIONS OF EXEMPTIONS FROM THE RESTRICTIONS ON RESALE OR TRANSFER.

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE.  THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE, THE CALCULATION AGENT, THE PAYING
AGENT, THE SECURITIES INTERMEDIARY, THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF
THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE
INSURER.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE NOTE REGISTRAR FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

Exhibit A-1-3

--------------------------------------------------------------------------------


 

PNMAC GMSR ISSUER TRUST

 

MSR COLLATERALIZED NOTES, SERIES [                                         ]

 

CLASS [   ] NOTE

 

PNMAC GMSR ISSUER TRUST, a Delaware statutory trust (the “Issuer”), for value
received, hereby promises to pay to [              ], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [          ] $[        ], or such part thereof as may be
advanced and outstanding hereunder and to pay interest on such principal sum or
such part thereof as shall remain unpaid from time to time, at the rate and at
the times provided in the Indenture].

 

Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [  ] of the [Series Name] Indenture Supplement.  The Outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture.  On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [  ] of the [Series Name] Indenture Supplement.

 

Capitalized terms used but not defined herein have the meanings set forth in the
Indenture (as may be amended, restated, supplemented or otherwise modified from
time to time, the “Base Indenture”), dated as of [     ], 2016, among the
Issuer, Citibank, N.A., as Indenture Trustee (the “Indenture Trustee”),
Calculation Agent (the “Calculation Agent”), Paying Agent (the “Paying Agent”)
and Securities Intermediary (the “Securities Intermediary”), PennyMac Loan
Services, LLC (“PLS”), as Administrator (the “Administrator”) and as Servicer
(the “Servicer”), Pentalpha Surveillance LLC, as credit manager, and Credit
Suisse First Boston Mortgage Capital LLC (“CSFB”), as Administrative Agent (the
“Administrative Agent”), and an Indenture Supplement (as may be amended,
restated, supplemented or otherwise modified from time to time, the “[Insert
Series Name] Indenture Supplement” and together with the Base Indenture, the
“Indenture”), dated as of [     ], 2016, by and among [insert parties to
Indenture Supplement].

 

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

 

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture.]

 

Exhibit A-1-4

--------------------------------------------------------------------------------


 

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]

 

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

 

This Note is a Rule 144A Global Note deposited with DTC acting as Depository,
and registered in the name of Cede & Co., a nominee of DTC, and Cede & Co., as
holder of record of this Note, shall be entitled to receive payments of
principal and interest, other than principal and interest due at the maturity
date, by wire transfer of immediately available funds.

 

The statements in the legend relating to DTC set forth above are an integral
part of the terms of this Note and by acceptance thereof each holder of this
Note agrees to be subject to and bound by the terms and provisions set forth in
such legend, if any.

 

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, by manual signature of such Authenticating Agent, this Note
shall not entitle the Noteholder hereof to any benefit under the Indenture
and/or be valid for any purpose.

 

THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit A-1-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.

 

Date:                  [     ], 2016

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as Owner Trustee

 

 

 

By:

 

 

 

Issuer Authorized Officer

 

Exhibit A-1-6

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [     ], 2016

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee

 

 

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Indenture Trustee

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [     ], 2016

CITIBANK, N.A., not in its individual capacity but solely as Authenticating
Agent

 

 

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Authenticating Agent

 

Exhibit A-1-7

--------------------------------------------------------------------------------


 

[REVERSE OF NOTE]

 

This Note is one of the duly authorized Class [  ] Notes of the Issuer,
designated as its PNMAC GMSR ISSUER TRUST MSR Collateralized Notes,
Series [   ], Class [  ] (herein called the “Class [  ] Notes”), all issued
under the Indenture.  Reference is hereby made to the Indenture for a statement
of the respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes.  To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein.  The Notes are subject to all terms of the
Indenture.

 

The payments on the Class [  ] Notes are [senior to the Class [  ] Notes, the
Class [  ] Notes and the Class [  ] Notes][, and subordinate to the Class [  ]
Notes, the Class [  ] Notes and the Class [  ] Notes], as and to the extent
provided in the Indenture.

 

The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.  All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.

 

The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Base Indenture [or in
Section [  ] of the [Series Name] Indenture Supplement] and (ii) the Stated
Maturity Date.  Notwithstanding the foregoing, the entire unpaid principal
amount and all accrued and unpaid interest of the Notes shall be immediately due
and payable on the date on which an Event of Default of the kind specified in
clause (d) or (e) of Section 8.1 of the Base Indenture occurs, and, if any other
Event of Default occurs and is continuing, then and in each and every such case,
either the Indenture Trustee or the requisite percentage of Noteholders of each
Series, by notice in writing to the Issuer (and to the Indenture Trustee if
given by the Holders), may declare all  Notes to be immediately due and payable
in the manner provided in the Indenture.  All applicable principal payments on
the Notes shall be made to the Holders of the Notes entitled thereto in
accordance with the terms of the Indenture.

 

The Trust Estate secures this Class [  ] Note and all other Class [  ] Notes
equally and ratably without prejudice, priority or distinction between any
Class [  ] Note and any other Class [  ] Note.  The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture.  The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.

 

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to

 

Exhibit A-1-8

--------------------------------------------------------------------------------


 

the account specified in writing by the related Noteholder to the extent
provided by the Indenture and otherwise by check mailed to the Noteholder.

 

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

 

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [  ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [  ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.  Any VFN Principal Balance increase of this Class [  ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [  ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees.  No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

 

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

 

Exhibit A-1-9

--------------------------------------------------------------------------------


 

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Issuer, or join in any institution against the Issuer of, any
receivership, insolvency, bankruptcy or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes and this Indenture.

 

The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Collateral. 
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.

 

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [  ] of the [Series Name] Indenture Supplement. 
The Indenture also contains provisions permitting the Holders of Notes
representing specified percentages of the Outstanding Notes or a particular
Class of Notes, on behalf of all of the Noteholders, or the Administrative
Agent, as applicable, to waive compliance by the Issuer with certain provisions
of the Indenture and certain past defaults under the Indenture and their
consequences.  Any such consent or waiver by the Holder of this Note (or any one
or more predecessor Notes) shall be conclusive and binding upon such Holder and
upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.  The Indenture
also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

 

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided, however,
that notwithstanding any other provision of the Indenture to the contrary, the
obligation to pay principal of or interest on this Note or any other amount
payable to the Holder

 

Exhibit A-1-10

--------------------------------------------------------------------------------


 

will be without recourse to the Administrator, the Servicer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary or
any Affiliate (other than the Issuer), officer, employee or director of any of
them, and the obligation of the Issuer to pay principal of or interest on this
Note or any other amount payable to the Holder will be limited to amounts
available from the Trust Estate and subject to the priority of payment set forth
in the Indenture.

 

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive.  No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture.  The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

Exhibit A-1-11

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,                     attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

*/

 

 

--------------------------------------------------------------------------------

*/NOTICE:           The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Note in
every particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.

 

Exhibit A-1-12

--------------------------------------------------------------------------------


 

Schedule to Series [  ], Class [  ] Note

dated as of [     ], 2016

of PNMAC GMSR ISSUER TRUST

 

[Interim Payment
Date]
[Payment Date]
[Payment Date of
Additional Note
Balance/Decrease
Note Balance

 

Aggregate
Amount of
[principal
payment]
[Funding of
VFN Principal
Balance
Increase] on
Class [  ] Notes

 

[Percentage
Interest in]
Aggregate Note
Balance of the
Class [  ] Notes
following
[advance/]
payment

 

[Percentage of
Interest in]
Aggregate Note
Balance of this
Class [  ] Note
following
[advance/]
payment

 

Note Balance of
Note following
[advance/]
payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1-13

--------------------------------------------------------------------------------


 

Exhibit A-2

 

FORM OF DEFINITIVE NOTE RULE 144A

 

Class [   ] Note

Initial Note Balance: $[   ]

 

 

Note Number: [     ]

[Maximum VFN Principal Balance: $[    ] ] [or such lesser amount as contemplated
by the definition of Maximum VFN Principal Balance as set forth in the [Insert
Series Name] Indenture Supplement]

 

 

[CUSIP No.:]

 

 

 

[ISIN No.:]

 

 

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
[MAXIMUM VFN PRINCIPAL BALANCE] [INITIAL NOTE BALANCE] SHOWN ON THE FACE HEREOF.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.

 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON THAT
IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE 1933 ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR (C) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION
UNDER THE 1933 ACT, IN EACH CASE IN COMPLIANCE WITH THE REQUIREMENTS OF THE
INDENTURE AND APPLICABLE STATE SECURITIES LAWS.

 

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL DELIVER TO THE
INDENTURE TRUSTEE AND THE NOTE REGISTRAR A CERTIFICATION TO THE EFFECT THAT
EITHER (I) IT IS NOT AND IS NOT ACQUIRING, HOLDING OR TRANSFERRING THIS NOTE OR
ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING THE ASSETS OF, (I) ANY

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY PLAN AS DEFINED IN
SECTION 4975(e)(1) OF THE CODE, AN ENTITY THAT IS DEEMED TO HOLD THE ASSETS OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR SECTION 2510-3.101 AS
MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATIONS”), WHICH
EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR
SECTION 4975 OF THE CODE (EACH, A “PLAN”), OR A GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS
SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR
LAW”) OR (II)(A) AS OF THE DATE OF PURCHASE OR TRANSFER, IT BELIEVES THAT THIS
NOTE IS PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES FOR
PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT THIS NOTE AND
(B) THE TRANSFEREE’S ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED
TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60,
PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION EXEMPTION FOR SERVICE
PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA AND SECTION 4975(d)(20) OF
THE CODE OR ANY SIMILAR CLASS OR STATUTORY EXEMPTION AND WILL NOT RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE OR, IN THE CASE OF A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO
SIMILAR LAW, WILL NOT VIOLATE ANY SIMILAR LAW.

 

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [  ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION[S] REQUIRED BY
SECTION 6.5(j) OF THE BASE INDENTURE AND THIS NOTE MAY BE TRANSFERRED ONLY UPON
RECEIPT BY THE NOTE REGISTRAR AND INDENTURE TRUSTEE OF SUCH CERTIFICATION. 
PRIOR TO PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT WITH
COUNSEL WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE
RESTRICTIONS ON RESALE OR TRANSFER.

 

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE.  THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE, THE CALCULATION AGENT, THE PAYING
AGENT, THE SECURITIES INTERMEDIARY, THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF
THEM

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

Exhibit A-2-3

--------------------------------------------------------------------------------


 

PNMAC GMSR ISSUER TRUST

 

MSR COLLATERALIZED NOTES, SERIES [                                         ]

 

CLASS [   ] NOTE

 

PNMAC GMSR ISSUER TRUST, a Delaware statutory trust (the “Issuer”), for value
received, hereby promises to pay to [              ], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [          ] $[        ], or such part thereof as may be
advanced and outstanding hereunder and to pay interest on such principal sum or
such part thereof as shall remain unpaid from time to time, at the rate and at
the times provided in the Indenture].

 

Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [  ] of the [Series Name] Indenture Supplement.  The Outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture.  On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [  ] of the [Series Name] Indenture Supplement.

 

Capitalized terms used but not defined herein have the meanings set forth in the
Indenture (as may be amended, restated, supplemented or otherwise modified from
time to time, the “Base Indenture”), dated as of [     ], 2016, among the
Issuer, Citibank, N.A., as Indenture Trustee (the “Indenture Trustee”),
Calculation Agent (the “Calculation Agent”), Paying Agent (the “Paying Agent”)
and Securities Intermediary (the “Securities Intermediary”), PennyMac Loan
Services, LLC (“PLS”), as Administrator (the “Administrator”) and as Servicer
(the “Servicer”), Pentalpha Surveillance LLC, as credit manager, and Credit
Suisse First Boston Mortgage Capital LLC (“CSFB”), as Administrative Agent (the
“Administrative Agent”), and an Indenture Supplement (as may be amended,
restated, supplemented or otherwise modified from time to time, the “[Insert
Series Name] Indenture Supplement” and together with the Base Indenture, the
“Indenture”), dated as of [     ], 2016, by and among [insert parties to
Indenture Supplement].

 

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

 

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture.]

 

Exhibit A-2-4

--------------------------------------------------------------------------------


 

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]

 

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

 

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, by manual signature of such Authenticating Agent, this Note
shall not entitle the Noteholder hereof to any benefit under the Indenture
and/or be valid for any purpose.

 

THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit A-2-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.

 

Date:                  [     ], 2016

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

By: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

Issuer Authorized Officer

 

Exhibit A-2-6

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [     ], 2016

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Indenture Trustee

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [     ], 2016

CITIBANK, N.A., not in its individual capacity but solely as Authenticating
Agent

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Authenticating Agent

 

Exhibit A-2-7

--------------------------------------------------------------------------------


 

[REVERSE OF NOTE]

 

This Note is one of the duly authorized Class [  ] Notes of the Issuer,
designated as its PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, Series [  ],
Class [  ] (herein called the “Class [  ] Notes”), all issued under the
Indenture.  Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes.  To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein. The Notes are subject to all terms of the
Indenture.

 

The payments on the Class [  ] Notes are [senior to the Class [  ] Notes, the
Class [  ] Notes and the Class [  ] Notes][, and subordinate to the Class [  ]
Notes, the Class [  ] Notes and the Class [  ] Notes], as and to the extent
provided in the Indenture.

 

The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.  All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.

 

The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Base Indenture [or in
Section [  ] of the [Series Name] Indenture Supplement] and (ii) the Stated
Maturity Date.  Notwithstanding the foregoing, the entire unpaid principal
amount and all accrued and unpaid interest of the Notes shall be immediately due
and payable on the date on which an Event of Default of the kind specified in
clause (d) or (e) of Section 8.1 of the Base Indenture occurs, and, if any other
Event of Default occurs and is continuing, then and in each and every such case,
either the Indenture Trustee or the requisite percentage of Noteholders of each
Series, by notice in writing to the Issuer (and to the Indenture Trustee if
given by the Holders), may declare all  Notes to be immediately due and payable
in the manner provided in the Indenture.  All applicable principal payments on
the Notes shall be made to the Holders of the Notes entitled thereto in
accordance with the terms of the Indenture.

 

The Trust Estate secures this Class [  ] Note and all other Class [  ] Notes
equally and ratably without prejudice, priority or distinction between any
Class [  ] Note and any other Class [  ] Note.  The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture.  The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.

 

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to

 

Exhibit A-2-8

--------------------------------------------------------------------------------


 

the account specified in writing by the related Noteholder to the extent
provided by the Indenture and otherwise by check mailed to the Noteholder.

 

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

 

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [  ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [  ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.  Any VFN Principal Balance increase of this Class [  ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [  ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees.  No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

 

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

 

Exhibit A-2-9

--------------------------------------------------------------------------------


 

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Issuer, or join in any institution against the Issuer of, any
receivership, insolvency, bankruptcy or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes and this Indenture

 

The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Collateral. 
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.

 

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [  ] of the [Series Name] Indenture Supplement. 
The Indenture also contains provisions permitting the Holders of Notes
representing specified percentages of the Outstanding Notes or a particular
Class of Notes, on behalf of all of the Noteholders, or the Administrative
Agent, as applicable, to waive compliance by the Issuer with certain provisions
of the Indenture and certain past defaults under the Indenture and their
consequences.  Any such consent or waiver by the Holder of this Note (or any one
or more predecessor Notes) shall be conclusive and binding upon such Holder and
upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.  The Indenture
also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

 

[For any Note issued in definitive form] [This Note is issuable only in
definitive form in denominations as provided in the [Series Name] Indenture
Supplement, subject to certain limitations therein set forth.]

 

Exhibit A-2-10

--------------------------------------------------------------------------------


 

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided, however,
that notwithstanding any other provision of the Indenture to the contrary, the
obligation to pay principal of or interest on this Note or any other amount
payable to the Holder will be without recourse to the Administrator, the
Servicer, the Indenture Trustee, the Calculation Agent, the Paying Agent, the
Securities Intermediary or any Affiliate (other than the Issuer), officer,
employee or director of any of them, and the obligation of the Issuer to pay
principal of or interest on this Note or any other amount payable to the Holder
will be limited to amounts available from the Trust Estate and subject to the
priority of payment set forth in the Indenture.

 

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive.  No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture.  The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

Exhibit A-2-11

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,                     attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

*/

 

 

--------------------------------------------------------------------------------

*/NOTICE:           The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Note in
every particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.

 

Exhibit A-2-12

--------------------------------------------------------------------------------


 

Schedule to Series [             ], Class [  ] Note

dated as of [     ], 2016

of PNMAC GMSR ISSUER TRUST

 

[Interim Payment
Date]
[Payment Date]
[Payment Date of
Additional Note
Balance/Decrease
Note Balance

 

Aggregate
Amount of
[principal
payment]
[Funding of
VFN Principal
Balance
Increase] on
Class [  ] Notes

 

[Percentage
Interest in]
Aggregate Note
Balance of the
Class [  ] Notes
following
[advance/]
payment

 

[Percentage of
Interest in]
Aggregate Note
Balance of this
Class [  ] Note
following
[advance/]
payment

 

Note Balance of
Note following
[advance/]
payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-2-13

--------------------------------------------------------------------------------


 

Exhibit A-3

 

FORM OF GLOBAL REGULATION S NOTE

 

Class [   ] Note

Initial Note Balance:                        $[   ]

 

 

Note Number: [     ]

[Maximum VFN Principal Balance: $[    ] ] [or such lesser amount as contemplated
by the definition of Maximum VFN Principal Balance as set forth in the [Insert
Series Name] Indenture Supplement]

 

 

[CUSIP No.:]

 

 

 

[ISIN No.:]

 

 

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.

 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) PURSUANT TO REGULATION S OF
THE 1933 ACT IN AN OFF-SHORE TRANSACTION AS DEFINED IN REGULATION S OF THE 1933
ACT TO A PERSON THAT IS NOT A U.S. PERSON AS DEFINED IN REGULATION S OF THE 1933
ACT OR (C) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT, IN EACH CASE IN COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND
APPLICABLE STATE SECURITIES LAWS.

 

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE DEEMED TO
REPRESENT THAT EITHER (I) IT IS NOT AND IS NOT ACQUIRING, HOLDING OR
TRANSFERRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING
THE ASSETS OF, ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY
PLAN AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE

 

Exhibit A-3-1

--------------------------------------------------------------------------------


 

CODE OF 1986, AS AMENDED (THE “CODE”), AN ENTITY THAT IS DEEMED TO HOLD THE
ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR
SECTION 2510-3.101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET
REGULATIONS”), WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I
OF ERISA OR SECTION 4975 OF THE CODE (EACH, A “PLAN”), OR A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE, LOCAL OR
OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF
THE CODE (“SIMILAR LAW”) OR (II)(A) AS OF THE DATE OF PURCHASE OR TRANSFER, IT
BELIEVES THAT THIS NOTE IS PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL
EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO
TREAT THIS NOTE AND (B) THE TRANSFEREE’S ACQUISITION, HOLDING AND DISPOSITION OF
THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL SATISFY THE REQUIREMENTS OF
PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38,
PTCE 95-60, PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION EXEMPTION FOR
SERVICE PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA AND
SECTION 4975(d)(20) OF THE CODE OR ANY SIMILAR CLASS OR STATUTORY EXEMPTION AND
WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE OR, IN THE CASE OF A GOVERNMENTAL, NON-U.S. OR
CHURCH PLAN SUBJECT TO SIMILAR LAW, WILL NOT VIOLATE ANY SIMILAR LAW.

 

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [  ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST).  EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION REQUIRED BY
SECTION 6.5(i) OF THE BASE INDENTURE AND THIS NOTE OR ANY BENEFICIAL INTEREST
HEREIN MAY BE TRANSFERRED IN AN OFF-SHORE TRANSACTION AS DEFINED IN THE 1933 ACT
TO A PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A NOTE OR
(IN CERTAIN LIMITED CIRCUMSTANCES) A DEFINITIVE NOTE ONLY (IN THE CASE OF AN
INTEREST IN A RULE 144A GLOBAL NOTE) IN ACCORDANCE WITH THE PROCEDURES SET FORTH
IN SECTION 6.5 OF THE BASE INDENTURE  AND (IN THE CASE OF A DEFINITIVE NOTE)
UPON RECEIPT BY THE NOTE REGISTRAR AND INDENTURE TRUSTEE OF SUCH CERTIFICATION. 
PRIOR TO PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT WITH
COUNSEL WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE
RESTRICTIONS ON RESALE OR TRANSFER.

 

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE.  THIS
NOTE DOES NOT

 

Exhibit A-3-2

--------------------------------------------------------------------------------


 

EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
SERVICER, THE INDENTURE TRUSTEE, THE CALCULATION AGENT, THE PAYING AGENT, THE
SECURITIES INTERMEDIARY, THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF THEM AND
IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE NOTE REGISTRAR FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

Exhibit A-3-3

--------------------------------------------------------------------------------


 

PNMAC GMSR ISSUER TRUST

 

MSR COLLATERALIZED NOTES, SERIES [                 ]

 

CLASS [   ] NOTE

 

PNMAC GMSR ISSUER TRUST, a Delaware statutory trust (the “Issuer”), for value
received, hereby promises to pay to [              ], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [          ] $[        ], or such part thereof as may be
advanced and outstanding hereunder and to pay interest on such principal sum or
such part thereof as shall remain unpaid from time to time, at the rate and at
the times provided in the Indenture].

 

Principal of this Note is payable on each applicable Payment Date as set forth
in Section[s] [4.4] and 4.5 of the Base Indenture and Section [  ] of the
[Series Name] Indenture Supplement.  The Outstanding Note Balance of this Note
bears interest at the applicable Note Interest Rate as set forth in the
Indenture.  On each applicable [Interim Payment Date and] Payment Date, in
accordance with the terms and provisions of the Indenture, interest on this Note
will be paid as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [  ] of the [Series Name] Indenture Supplement.

 

Capitalized terms used but not defined herein have the meanings set forth in the
Indenture (as may be amended, restated, supplemented or otherwise modified from
time to time, the “Base Indenture”), dated as of [     ], 2016, among the
Issuer, Citibank, N.A., as Indenture Trustee (the “Indenture Trustee”),
Calculation Agent (the “Calculation Agent”), Paying Agent (the “Paying Agent”)
and Securities Intermediary (the “Securities Intermediary”), PennyMac Loan
Services, LLC (“PLS”), as Administrator (the “Administrator”) and as Servicer
(the “Servicer”), Pentalpha Surveillance LLC, as credit manager, and Credit
Suisse First Boston Mortgage Capital LLC (“CSFB”), as Administrative Agent (the
“Administrative Agent”), and an Indenture Supplement (as may be amended,
restated, supplemented or otherwise modified from time to time, the “[Insert
Series Name] Indenture Supplement” and together with the Base Indenture, the
“Indenture”), dated as of [     ], 2016, by and among [insert parties to
Indenture Supplement].

 

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

 

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture.]

 

Exhibit A-3-4

--------------------------------------------------------------------------------


 

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]

 

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

 

This Note is a Regulation S Global Note deposited with DTC acting as Depository,
and registered in the name of Cede & Co., a nominee of DTC, and Cede & Co., as
holder of record of this Note, shall be entitled to receive payments of
principal and interest, other than principal and interest due at the maturity
date, by wire transfer of immediately available funds.

 

The statements in the legend relating to DTC set forth above are an integral
part of the terms of this Note and by acceptance thereof each holder of this
Note agrees to be subject to and bound by the terms and provisions set forth in
such legend, if any.

 

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, by manual signature of such Authenticating Agent, this Note
shall not entitle the Noteholder hereof to any benefit under the Indenture
and/or be valid for any purpose.

 

THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit A-3-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.

 

Date:

[     ], 2016

 

 

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

Issuer Authorized Officer

 

Exhibit A-3-6

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [     ], 2016

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Indenture Trustee

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [     ], 2016

CITIBANK, N.A., not in its individual capacity but solely as Authenticating
Agent

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Authenticating Agent

 

Exhibit A-3-7

--------------------------------------------------------------------------------


 

[REVERSE OF NOTE]

 

This Note is one of the duly authorized Class [  ] Notes of the Issuer,
designated as its PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, Series [  ],
Class [  ] (herein called the “Class [  ] Notes”), all issued under the
Indenture. Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes. To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein. The Notes are subject to all terms of the
Indenture.

 

The payments on the Class [  ] Notes are [senior to the Class [  ] Notes, the
Class [  ] Notes and the Class [  ] Notes][, and subordinate to the Class [  ]
Notes, the Class [  ] Notes and the Class [  ] Notes], as and to the extent
provided in the Indenture.

 

The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.

 

The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Base Indenture [or in
Section [  ] of the [Series Name] Indenture Supplement] and (ii) the Stated
Maturity Date.  Notwithstanding the foregoing, the entire unpaid principal
amount and all accrued and unpaid interest of the Notes shall be immediately due
and payable on the date on which an Event of Default of the kind specified in
clause (d) or (e) of Section 8.1 of the Base Indenture occurs, and, if any other
Event of Default occurs and is continuing, then and in each and every such case,
either the Indenture Trustee or the requisite percentage of Noteholders of each
Series, by notice in writing to the Issuer (and to the Indenture Trustee if
given by the Holders), may declare all  Notes to be immediately due and payable
in the manner provided in the Indenture.  All applicable principal payments on
the Notes shall be made to the Holders of the Notes entitled thereto in
accordance with the terms of the Indenture.

 

The Trust Estate secures this Class [  ] Note and all other Class [  ] Notes
equally and ratably without prejudice, priority or distinction between any
Class [  ] Note and any other Class [  ] Note.  The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture.  The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.

 

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to

 

Exhibit A-3-8

--------------------------------------------------------------------------------


 

the account specified in writing by the related Noteholder to the extent
provided by the Indenture and otherwise by check mailed to the Noteholder.

 

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

 

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [  ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [  ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.  Any VFN Principal Balance increase of this Class [  ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [  ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees.  No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

 

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

 

Exhibit A-3-9

--------------------------------------------------------------------------------


 

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Issuer, or join in any institution against the Issuer of, any
receivership, insolvency, bankruptcy or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes and this Indenture.

 

The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Collateral. 
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.

 

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [  ] of the [Series Name] Indenture Supplement. 
The Indenture also contains provisions permitting the Holders of Notes
representing specified percentages of the Outstanding Notes or a particular
Class of Notes, on behalf of all of the Noteholders, or the Administrative
Agent, as applicable, to waive compliance by the Issuer with certain provisions
of the Indenture and certain past defaults under the Indenture and their
consequences.  Any such consent or waiver by the Holder of this Note (or any one
or more predecessor Notes) shall be conclusive and binding upon such Holder and
upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.  The Indenture
also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

 

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided, however,
that notwithstanding any other provision of the Indenture to the contrary, the
obligation to pay principal of or interest on this Note or any other amount
payable to the Holder

 

Exhibit A-3-10

--------------------------------------------------------------------------------


 

will be without recourse to the Administrator, the Servicer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary or
any Affiliate (other than the Issuer), officer, employee or director of any of
them, and the obligation of the Issuer to pay principal of or interest on this
Note or any other amount payable to the Holder will be limited to amounts
available from the Trust Estate and subject to the priority of payment set forth
in the Indenture.

 

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive.  No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture.  The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

Exhibit A-3-11

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto: 

                                                                                                                                                                           

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,                     attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

*/

 

*/NOTICE:           The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Note in
every particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.

 

Exhibit A-3-12

--------------------------------------------------------------------------------


 

Schedule to Series [      ], Class [  ] Note

dated as of [     ], 2016

of PNMAC GMSR ISSUER TRUST

 

[Interim Payment
Date]
[Payment Date]
[Payment Date of 
Additional Note 
Balance/Decrease 
Note Balance

 

Aggregate 
Amount of 
[principal
 payment]
 [Funding of 
VFN Principal
 Balance 
Increase] on
Class [  ] Notes

 

[Percentage
Interest in]
Aggregate Note
Balance of the
Class [  ] Notes
following
[advance/]
payment

 

[Percentage of
Interest in]
Aggregate Note
Balance of this
Class [  ] Note
following
[advance/]
payment

 

Note Balance of
Note following
[advance/]
payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-3-13

--------------------------------------------------------------------------------


 

Exhibit A-4

 

FORM OF DEFINITIVE REGULATION S NOTE

 

Class [   ] Note

Initial Note Balance:                        $[   ]

 

 

Note Number: [     ]

[Maximum VFN Principal Balance: $[    ] ] [or such lesser amount as contemplated
by the definition of Maximum VFN Principal Balance as set forth in the [Insert
Series Name] Indenture Supplement]

 

 

[CUSIP No.:]

 

 

 

[ISIN No.:]

 

 

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.

 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) PURSUANT TO REGULATION S OF
THE 1933 ACT IN AN OFF-SHORE TRANSACTION AS DEFINED IN THE 1933 ACT TO A PERSON
THAT IS NOT A U.S. PERSON AS DEFINED IN REGULATION S OF THE 1933 ACT OR
(C) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT, IN EACH
CASE IN COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE
SECURITIES LAWS.

 

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL DELIVER TO THE
INDENTURE TRUSTEE AND THE NOTE REGISTRAR A CERTIFICATION TO THE EFFECT THAT
EITHER (I) IT IS NOT AND IS NOT ACQUIRING, HOLDING OR TRANSFERRING THIS NOTE OR
ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING THE ASSETS OF, (I) ANY
EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY PLAN AS DEFINED IN
SECTION 4975(e)(1) OF THE CODE, AN ENTITY THAT

 

Exhibit A-4-1

--------------------------------------------------------------------------------


 

IS DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT
TO 29 CFR SECTION 2510-3.101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN
ASSET REGULATIONS”), WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (EACH, A “PLAN”), OR A
GOVERNMENTAL, NON-U.S. OR CHURCH PLAN THAT IS SUBJECT TO ANY U.S. FEDERAL,
STATE, LOCAL OR OTHER LAW THAT IS SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF
THE CODE (“SIMILAR LAW”) OR (II)(A) AS OF THE DATE OF PURCHASE OR TRANSFER, IT
BELIEVES THAT THIS NOTE IS PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL
EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO
TREAT THIS NOTE AND (B) THE TRANSFEREE’S ACQUISITION, HOLDING AND DISPOSITION OF
THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL SATISFY THE REQUIREMENTS OF
PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38,
PTCE 95-60, PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION EXEMPTION FOR
SERVICE PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA AND
SECTION 4975(d)(20) OF THE CODE OR ANY SIMILAR CLASS OR STATUTORY EXEMPTION AND
WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE OR, IN THE CASE OF A GOVERNMENTAL, NON-U.S. OR
CHURCH PLAN SUBJECT TO SIMILAR LAW, WILL NOT VIOLATE ANY SIMILAR LAW.

 

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [  ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION[S] REQUIRED BY
SECTION 6.5(j) OF THE BASE INDENTURE AND THIS NOTE MAY BE TRANSFERRED ONLY UPON
RECEIPT BY THE NOTE REGISTRAR AND INDENTURE TRUSTEE OF SUCH CERTIFICATION. 
PRIOR TO PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT WITH
COUNSEL WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE
RESTRICTIONS ON RESALE OR TRANSFER.

 

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE.  THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE, THE CALCULATION AGENT, THE PAYING
AGENT, THE SECURITIES INTERMEDIARY, THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF
THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE
INSURER.

 

Exhibit A-4-2

--------------------------------------------------------------------------------


 

PNMAC GMSR ISSUER TRUST

 

MSR COLLATERALIZED NOTES, SERIES[         ]

 

CLASS [   ] NOTE

 

PNMAC GMSR ISSUER TRUST, a Delaware statutory trust (the “Issuer”), for value
received, hereby promises to pay to [              ], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [          ] $[        ], or such part thereof as may be
advanced and outstanding hereunder and to pay interest on such principal sum or
such part thereof as shall remain unpaid from time to time, at the rate and at
the times provided in the Indenture].

 

Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [  ] of the [Series Name] Indenture Supplement.  The Outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture.  On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [  ] of the [Series Name] Indenture Supplement.

 

Capitalized terms used but not defined herein have the meanings set forth in the
Indenture (as may be amended, restated, supplemented or otherwise modified from
time to time, the “Base Indenture”), dated as of [     ], 2016, among the
Issuer, Citibank, N.A., as Indenture Trustee (the “Indenture Trustee”),
Calculation Agent (the “Calculation Agent”), Paying Agent (the “Paying Agent”)
and Securities Intermediary (the “Securities Intermediary”), PennyMac Loan
Services, LLC (“PLS”), as Administrator (the “Administrator”) and as Servicer
(the “Servicer”), Pentalpha Surveillance LLC, as credit manager, and Credit
Suisse First Boston Mortgage Capital LLC (“CSFB”), as Administrative Agent (the
“Administrative Agent”), and an Indenture Supplement (as may be amended,
restated, supplemented or otherwise modified from time to time, the “[Insert
Series Name] Indenture Supplement” and together with the Base Indenture, the
“Indenture”), dated as of [     ], 2016, by and among [insert parties to
Indenture Supplement].

 

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

 

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture.]

 

Exhibit A-4-3

--------------------------------------------------------------------------------


 

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]

 

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

 

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, by manual signature of such Authenticating Agent, this Note
shall not entitle the Noteholder hereof to any benefit under the Indenture
and/or be valid for any purpose.

 

THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit A-4-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.

 

Date:

[     ], 2016

 

 

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

Issuer Authorized Officer

 

Exhibit A-4-5

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [     ], 2016

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Indenture Trustee

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [     ], 2016

CITIBANK, N.A., not in its individual capacity but solely as Authenticating
Agent

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Authenticating Agent

 

Exhibit A-4-6

--------------------------------------------------------------------------------


 

[REVERSE OF NOTE]

 

This Note is one of the duly authorized Class [  ] Notes of the Issuer,
designated as its PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, Series [  ],
Class [  ] (herein called the “Class [  ] Notes”), all issued under the
Indenture. Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes. To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein. The Notes are subject to all terms of the
Indenture.

 

The payments on the Class [  ] Notes are [senior to the Class [  ] Notes, the
Class [  ] Notes and the Class [  ] Notes][, and subordinate to the Class [  ]
Notes, the Class [  ] Notes and the Class [  ] Notes], as and to the extent
provided in the Indenture.

 

The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.

 

The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Base Indenture [or in
Section [  ] of the [Series Name] Indenture Supplement] and (ii) the Stated
Maturity Date.  Notwithstanding the foregoing, the entire unpaid principal
amount and all accrued and unpaid interest of the Notes shall be immediately due
and payable on the date on which an Event of Default of the kind specified in
clause (d) or (e) of Section 8.1 of the Base Indenture occurs, and, if any other
Event of Default occurs and is continuing, then and in each and every such case,
either the Indenture Trustee or the requisite percentage of Noteholders of each
Series, by notice in writing to the Issuer (and to the Indenture Trustee if
given by the Holders), may declare all  Notes to be immediately due and payable
in the manner provided in the Indenture.  All applicable principal payments on
the Notes shall be made to the Holders of the Notes entitled thereto in
accordance with the terms of the Indenture.

 

The Trust Estate secures this Class [  ] Note and all other Class [  ] Notes
equally and ratably without prejudice, priority or distinction between any
Class [  ] Note and any other Class [  ] Note.  The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture.  The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.

 

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to

 

Exhibit A-4-7

--------------------------------------------------------------------------------


 

the account specified in writing by the related Noteholder to the extent
provided by the Indenture and otherwise by check mailed to the Noteholder.

 

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

 

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [  ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [  ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.  Any VFN Principal Balance increase of this Class [  ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [  ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees.  No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

 

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

 

Exhibit A-4-8

--------------------------------------------------------------------------------


 

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Issuer, or join in any institution against the Issuer of, any
receivership, insolvency, bankruptcy or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes and this Indenture.

 

The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Collateral. 
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.

 

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [  ] of the [Series Name] Indenture Supplement. 
The Indenture also contains provisions permitting the Holders of Notes
representing specified percentages of the Outstanding Notes or a particular
Class of Notes, on behalf of all of the Noteholders, or the Administrative
Agent, as applicable, to waive compliance by the Issuer with certain provisions
of the Indenture and certain past defaults under the Indenture and their
consequences.  Any such consent or waiver by the Holder of this Note (or any one
or more predecessor Notes) shall be conclusive and binding upon such Holder and
upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.  The Indenture
also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

 

[For any Note issued in definitive form] [This Note is issuable only in
definitive form in denominations as provided in the [Series Name] Indenture
Supplement, subject to certain limitations therein set forth.]

 

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal

 

Exhibit A-4-9

--------------------------------------------------------------------------------


 

of and interest on this Note on the Stated Maturity Date and to institute suit
for the enforcement of any such payment, and such right will not be impaired
without the consent of the Holder; provided, however, that notwithstanding any
other provision of the Indenture to the contrary, the obligation to pay
principal of or interest on this Note or any other amount payable to the Holder
will be without recourse to the Administrator, the Servicer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary or
any Affiliate (other than the Issuer), officer, employee or director of any of
them, and the obligation of the Issuer to pay principal of or interest on this
Note or any other amount payable to the Holder will be limited to amounts
available from the Trust Estate and subject to the priority of payment set forth
in the Indenture.

 

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive.  No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture.  The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

Exhibit A-4-10

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

                                                                                                                                  

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,                     attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

*/

 

*/NOTICE:                                 The signature to this assignment must
correspond with the name of the registered owner as it appears on the face of
the within Note in every particular, without alteration, enlargement or any
change whatever. Such signature must be guaranteed by an “eligible guarantor
institution” meeting the requirements of STAMP.

 

Exhibit A-4-11

--------------------------------------------------------------------------------


 

Schedule to Series [        ], Class [  ] Note

dated as of [     ], 2016

of PNMAC GMSR ISSUER TRUST

 

[Interim Payment
Date]
[Payment Date]
[Payment Date of 
Additional Note
Balance/Decrease
Note Balance

 

Aggregate
Amount of
[principal
payment]
[Funding of
VFN Principal
Balance
Increase] on
Class [  ] Notes

 

[Percentage 
Interest in]
Aggregate Note
Balance of the
Class [  ] Notes
following
[advance/]
payment

 

[Percentage of 
Interest in]
Aggregate Note
Balance of this
Class [  ] Note
following
[advance/]
payment

 

Note Balance of
Note following

[advance/]
payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-4-12

--------------------------------------------------------------------------------


 

Exhibit B-1

 

FORM OF TRANSFEREE CERTIFICATE FOR TRANSFERS OF NOTES PURSUANT TO RULE 144A

 

Issuer

PNMAC GMSR ISSUER TRUST

 

c/o Wilmington Savings Fund Society, FSB,

 

d/b/a Christiana Trust, as Owner Trustee

 

[ ]

 

 

Administrator

PennyMac Loan Services, LLC

 

3043 Townsgate Road,

 

Westlake Village,

 

CA 91361

 

Attention: Treasurer

 

 

Indenture Trustee

Citibank, N.A.

 

[ ]

 

Ref.: PNMAC GMSR ISSUER TRUST, Series 2016-[  ]

 

Attention: [ ]

 

Re:                             $[              ] PNMAC GMSR ISSUER TRUST, MSR
Collateralized Notes, Series 20  -  , Class

 

Reference is hereby made to the Indenture, dated as of [     ], 2016 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), among PNMAC GMSR ISSUER TRUST, as Issuer, PennyMac Loan Services,
LLC, as Administrator and as Servicer, and Citibank, N.A., as Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary, Pentalpha
Surveillance LLC, as credit manager, Credit Suisse First Boston Mortgage Capital
LLC, as Administrative Agent, and the “Administrative Agents” from time to time
party thereto.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

[NOTE:  COMPLETE [A] FOR A TRANSFER OF AN INTEREST IN A REGULATION S GLOBAL NOTE
TO A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A
GLOBAL NOTE DURING THE DISTRIBUTION COMPLIANCE PERIOD.  COMPLETE [B] FOR A
TRANSFER OF AN INTEREST IN A REGULATION S GLOBAL NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE.  COMPLETE
[C] FOR A TRANSFER OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE TO A
TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A GLOBAL
NOTE.  COMPLETE [D] FOR A TRANSFER OF AN INTEREST IN A REGULATION S DEFINITIVE
NOTE TO A TRANSFEREE THAT

 

Exhibit B-1-1

--------------------------------------------------------------------------------


 

TAKES DELIVERY IN THE FORM OF A RULE 144A DEFINITIVE NOTE.  COMPLETE [E] FOR A
TRANSFER OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE.  COMPLETE
[F] FOR A TRANSFER OF AN INTEREST IN RULE 144A DEFINITIVE NOTE TO A TRANSFEREE
THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A GLOBAL NOTE. 
COMPLETE [G] FOR A TRANSFER OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE TO A
TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF A RULE 144A DEFINITIVE NOTE.]

 

[A]                               This letter relates to               principal
amount of Notes that are held in the form of a beneficial interest in a
Regulation S Global Note (ISIN No.          ) (CUSIP No.            ) in the
name of               (the “Transferor”) through [Euroclear] [Clearstream],
which in turn holds through the Depository.  The Transferor has requested a
transfer of such beneficial interest in the Notes for a beneficial interest in a
Rule 144A Global Note (CUSIP No.             ) in the name of                
(the “Transferee”), to be held through the Depository.  Delivered herewith is a
Transferee Certification completed by the Transferee.

 

[B]                               This letter relates to               principal
amount of Notes that are held in the form of a beneficial interest in a
Regulation S Global Note (ISIN No.          ) (CUSIP No.            ) in the
name of               (the “Transferor”) through [Euroclear] [Clearstream],
which in turn holds through the Depository.  The Transferor has requested a
transfer of such beneficial interest in the Notes for a Rule 144A Definitive
Note (CUSIP No.             ) in the name of                 (the “Transferee”),
pursuant to Section 6.5 of the Indenture.  Delivered herewith is a Transferee
Certification completed by the Transferee.

 

[C]                               This letter relates to a Regulation S
Definitive Note (ISIN No.          ) (CUSIP No.                ) in the
principal amount of                   in the name of              (the
“Transferor”).  The Transferor has requested a transfer of such Note for a
beneficial interest in a Rule 144A Global Note (CUSIP No.             ) in the
name of                      (the “Transferee”), to be held through the
Depository.  Delivered herewith is a Transferee Certification completed by the
Transferee.

 

[D]                               This letter relates to a Regulation S
Definitive Note (ISIN No.          ) (CUSIP No.              ) in the principal
amount of                    in the name of                 (the “Transferor”). 
The Transferor has requested a transfer of such Note for a Rule 144A Definitive
Note (CUSIP No.               ) in the name of               (the “Transferee”)
pursuant to Section 6.5 of the Indenture.  Delivered herewith is a Transferee
Certification completed by the Transferee.

 

[E]                                This letter relates to              
principal amount of Notes that are held in the form of a beneficial interest in
a Rule 144A Global Note (CUSIP No.            ) in the name of
                  (the “Transferor”) through the Depository.  The Transferor has
requested a transfer of such beneficial interest in the Notes for a Rule 144A
Definitive Note (CUSIP No.            ) in the name of                   (the
“Transferee”) pursuant to Section 6.5 of the Indenture.  Delivered herewith in a
Transferee Certification completed by the Transferee.

 

Exhibit B-1-2

--------------------------------------------------------------------------------


 

[F]                                 This letter relates to a Rule 144A
Definitive Note (CUSIP No.           ) in the principal amount of              
in the name of                 (the “Transferor”).  The Transferor has requested
a transfer of such Note for a beneficial interest in a Rule 144A Global Note
(CUSIP No.             ) in the name of                      (the “Transferee”),
to be held through the Depository.  Delivered herewith is a Transferee
Certification completed by the Transferee.

 

[G]                               This letter relates to a Rule 144A Definitive
Note (CUSIP No.         ) in the principal amount of              in the name of
                (the “Transferor”).  The Transferor has requested a transfer of
such Notes for another Rule 144A Definitive Note (CUSIP No.              ) in
the name of                    (the “Transferee”) pursuant to Section 6.5 of the
Indenture.  Delivered herewith is a Transferee Certification completed by the
Transferee.

 

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
(i) the transfer restrictions set forth in the Indenture and the Notes and
(ii) Rule 144A under the Securities Act to a Transferee that the Transferor
reasonably believes is purchasing the Notes for its own account and the
Transferor reasonably believes that the Transferee is a “qualified institutional
buyer” within the meaning of Rule 144A, and such Transferee is aware that the
sale to it is being made in reliance upon Rule 144A, in each case in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction.

 

If the Transferor is the Noteholder of a Regulation S Note (or an interest
therein) and intends to transfer such Note (or such interest) to the Transferee
taking delivery of such Note (or such interest) in the form of a Restricted Note
(or interest therein), the Transferor hereby certifies that the transfer is
being made after the end of the Distribution Compliance Period.

 

Exhibit B-1-3

--------------------------------------------------------------------------------


 

The certificate and the statements contained herein are made for your benefit.

 

 

[INSERT NAME OF TRANSFEROR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

Exhibit B-1-4

--------------------------------------------------------------------------------


 

TRANSFEREE CERTIFICATION

 

Issuer

PNMAC GMSR ISSUER TRUST

 

c/o Wilmington Savings Fund Society, FSB,

 

d/b/a Christiana Trust, as Owner Trustee

 

[ ]

 

 

Administrator

PennyMac Loan Services, LLC

 

3043 Townsgate Road,

 

Westlake Village,

 

CA 91361

 

Attention: Treasurer

 

 

Indenture Trustee

Citibank, N.A.

 

[ ]

 

Ref.: PNMAC GMSR ISSUER TRUST, Series 2016-[  ]

 

Attention: [ ]

 

Re:                             $[              ] PNMAC GMSR ISSUER TRUST, MSR
Collateralized Notes, Series 20  -  , Class

 

Reference is hereby made to the Indenture, dated as of [     ], 2016 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), among PNMAC GMSR ISSUER TRUST, as Issuer, PennyMac Loan Services,
LLC, as Administrator and as Servicer, and Citibank, N.A., as Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary, Pentalpha
Surveillance LLC, as credit manager, Credit Suisse First Boston Mortgage Capital
LLC, as Administrative Agent, and the “Administrative Agents” from time to time
party thereto.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

The undersigned (the “Transferee”) intends to purchase $         Note Balance of
Class   Notes (the “Notes”) from the Transferor named in the Transfer
Certificate to which this Transferee Certification is attached.  In connection
with the registration of the transfer of such Notes, the Transferee hereby
executes and delivers to each of you this “Transferee Certification” in which
the Transferee certifies to each of you the information set forth herein.

 

1.                                      The Transferee is a “qualified
institutional buyer” as that term is defined in Rule 144A (“Rule 144A”)
promulgated under the Securities Act of 1933, as amended (the “1933 Act”) and
has completed the form of certification to that effect attached hereto as Annex
A1 (if the Transferee is not a registered investment company) or Annex A2 (if
the Transferee is a registered investment company).  The Transferee is aware
that the sale to it is being made in reliance on Rule 144A.

 

Exhibit B-1-5

--------------------------------------------------------------------------------


 

2.                                      The Transferee understands that the
Notes have not been registered under the 1933 Act or registered or qualified
under any state securities laws and that no transfer may be made unless the
Notes are registered under the 1933 Act and under applicable state law or unless
the transfer complies with Section 6.5 of the Indenture and any provision in any
applicable Indenture Supplement.  The Transferee further understands that
neither the Transferor, the Administrator, the Servicer, the Indenture Trustee
nor the Note Registrar is under any obligation to register the Notes or make an
exemption from such registration available.

 

3.                                      The Transferee is acquiring the Notes
for its own account or for the account of a “qualified institutional buyer” (as
defined in Rule 144A, a “QIB”), and understands that such Notes may be resold,
pledged or transferred only (a) to a person reasonably believed to be such a QIB
that purchases for its own account or for the account of a QIB to whom notice is
given that the resale, pledge or transfer is being made in reliance on Rule 144A
or (b) to a transferee that is a person that is not a U.S. person acquiring such
interest in an “offshore transaction” (as defined in Regulation S) in compliance
with the provisions of Regulation S, if the transfer is otherwise made in
accordance with any applicable securities laws of any state of the United States
or any other relevant jurisdiction.  In addition, such transfer may be subject
to additional restrictions and is subject to compliance with certain procedures,
as set forth in Section 6.5 of the Indenture referred to below and any provision
in any applicable Indenture Supplement.  By its execution of this agreement, the
Transferee agrees that it will not resell, pledge or transfer any of the Notes
to anyone otherwise than in strict compliance with Rule 144A, or pursuant to
another exemption from registration under the 1933 Act and all applicable state
securities laws, and in strict compliance with the transfer restrictions set
forth in Section 6.5 of the Indenture.  The Transferee will not attempt to
transfer any or all of the Notes pursuant to Rule 144A unless the Transferee
offers and sells such Certificates only to QIBs or to offerees or purchasers
that the Transferee and any person acting on behalf of the Transferee reasonably
believe (as described in paragraph (d)(l) of Rule 144A) is a QIB.

 

4.                                      The Transferee has been furnished with
all information that it requested regarding (a) the Notes and distributions
thereon and (b) the Indenture.

 

5.                                      The Transferee has knowledge in
financial and business matters and is capable of evaluating the merits and risks
of an investment in the Notes; the Transferee has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision; and the Transferee (or any account or which it is pursuing) is able to
bear the economic risk of an investment in the Notes and can afford a complete
loss of such investment.

 

6.                                      The Transferee is an “accredited
investor” as defined in paragraph (1), (2), (3) or (7) of Rule 501(a) under the
1933 Act.

 

7.                                            Either (i) the Transferee is not,
and is not acquiring, holding or transferring the Notes on behalf of or using
assets of, an “employee benefit plan” as defined in section 3(3) of ERISA, a
plan described in section 4975(e)(1) of the Code, an entity which is deemed to
hold the assets of any such employee benefit plan or plan pursuant to 29 C.F.R.
section 2510.3-101 as modified by section 3(42) of ERISA (the “Plan Asset
Regulations”), which employee benefit plan, plan or entity is subject to Title I
of ERISA or section 4975 of the Code, or a governmental, non-U.S. or church plan
which is subject to any U.S. federal, state, local or other law that is

 

Exhibit B-1-6

--------------------------------------------------------------------------------


 

substantially similar to Title I of ERISA or section 4975 of the Code (“Similar
Law”), or (ii) (A) the Transferee is acquiring a Note, (B) as of the date of the
transfer or purchase, it believes that such Note is properly treated as
indebtedness without substantial equity features for purposes of the Plan Asset
Regulations and agrees to so treat such Note and (C) the Transferee’s
acquisition, holding and disposition of the Notes will satisfy the requirements
of Prohibited Transaction Class Exemption (“PTCE”) 84-14 (relating to
transactions affected by a qualified professional asset manager), PTCE 90-1
(relating to investments by insurance company pooled separate accounts), PTCE
91-38 (relating to investments in bank collective investment funds), PTCE 95-60
(relating to transactions involving insurance company general accounts), PTCE
96-23 (relating to transactions directed by an in-house professional asset
manager) or the statutory prohibited transaction exemption for service providers
set forth in section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code or
a similar class or statutory exemption and will not result in a non-exempt
prohibited transaction under section 406 of ERISA or section 4975 of the Code
(or, in the case of a governmental, non-U.S. or church plan subject to Similar
Law, will not violate any such substantially Similar Law).

 

8.                                      If the Transferee is acquiring the Notes
as a fiduciary or agent for one or more investor accounts, it represents that it
has sole investment discretion with respect to each such account and it has full
power to make the foregoing acknowledgments, representations, warranties and
agreements on behalf of each such account.

 

All capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Indenture, pursuant to which the Notes were
issued.

 

IN WITNESS WHEREOF, the undersigned has caused this Transferee Certification to
be executed by its duly authorized representative as of the day and year first
above written.

 

 

[TRANSFEREE]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

Exhibit B-1-7

--------------------------------------------------------------------------------


 

Annex A1 to Exhibit B-1

 

TRANSFEREES OTHER THAN REGISTERED INVESTMENT COMPANIES

 

1.                                      As indicated below, the undersigned is
the President, Chief Financial Officer, Senior Vice President or other executive
officer of the Transferee.

 

2.                                      The Transferee is a “qualified
institutional buyer” as that term is defined in Rule 144A (“Rule 144A”)
promulgated under the Securities Act of 1933, as amended (the “1933 Act”),
because (a) the Transferee owned and/or invested on a discretionary basis at
least $             in securities [Note to reviewer - the amount in the previous
blank must be at least $100,000,000 unless the Transferee is a dealer, in which
case the amount filled in the previous blank must be at least $10,000,000.]
(except for the excluded securities referred to in paragraph 3 below) as of
                [specify a date on or since the end of the Transferee’s most
recently ended fiscal year] (such amount being calculated in accordance with
Rule 144A) and (b) the Transferee meets the criteria listed in the category
marked below.

 

o                                    Corporation, etc.  The Transferee is an
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, a corporation (other than a bank as defined in
Section 3(a)(2) of the 1933 Act or a savings and loan association or other
similar institution referenced in Section 3(a)(5)(A) of the Act), a partnership,
or a Massachusetts or similar business trust.

 

o                                    Bank.  The Transferee (a) is a national
bank or banking institution as defined in Section 3(a)(2) of the 1933 Act and is
organized under the laws of a state, territory or the District of Columbia; the
business of the Transferee is substantially confined to banking and is
supervised by the appropriate state or territorial banking commission or similar
official or is a foreign bank or equivalent institution, and (b) has an audited
net worth of at least $25,000,000 as demonstrated in its latest annual financial
statements as of a date not more than 16 months preceding the date of this
certification in the case of a U.S. bank, and not more than 18 months preceding
the date of this certification in the case of a foreign bank or equivalent
institution, a copy of which financial statements is attached hereto.

 

o                                    Savings and Loan.  The Transferee is a
savings and loan association, building and loan association, cooperative bank,
homestead association or similar institution referenced in Section 3(a)(5)(A) of
the 1933 Act.  The Transferee is supervised and examined by a state or federal
authority having supervisory authority over any such institutions or is a
foreign savings and loan association or equivalent institution and has an
audited net worth of at least $25,000,000 as demonstrated in its latest annual
financial statements as of a date not more than 16 months preceding the date of
this certification in the case of a U.S. savings and loan association or similar
institution, and not more than 18 months preceding the date of this
certification in the case of a foreign savings and loan association or
equivalent institution, a copy of which financial statements is attached hereto.

 

Exhibit B-1-8

--------------------------------------------------------------------------------


 

o                                    Broker-dealer.  The Transferee is a dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “1934 Act”).

 

o                                    Insurance Company.  The Transferee is an
insurance company as defined in Section 2(13) of the 1933 Act, whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a state, territory
or the District of Columbia.

 

o                                    State or Local Plan.  The Transferee is a
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees.

 

o                                    ERISA Plan.  The Transferee is an employee
benefit plan within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, as amended.

 

o                                    Investment Adviser.  The Transferee is an
investment adviser registered under the Investment Advisers Act of 1940, as
amended.

 

o                                    Other.  The Transferee qualifies as a
“qualified institutional buyer” as defined in Rule 144A on the basis of facts
other than those listed in any of the entries above.  If this response is
marked, the Transferee must certify on additional pages, to be attached to this
certification, to facts that satisfy the Servicer that the Transferee is a
“qualified institutional buyer” as defined in Rule 144A.

 

3.                                      The term “securities” as used herein
does not include (a) securities of issuers that are affiliated with the
Transferee, (b) securities constituting the whole or part of an unsold allotment
to or subscription by the Transferee, if the Transferee is a dealer, (c) bank
deposit notes and certificates of deposit, (d) loan participations,
(e) repurchase agreements, (f) securities owned but subject to a repurchase
agreement and (g) currency, interest rate and commodity swaps.

 

4.                                      For purposes of determining the
aggregate amount of securities owned and/or invested on a discretionary basis by
the Transferee, the Transferee used the cost of such securities to the
Transferee and did not include any of the securities referred to in the
preceding paragraph.  Further, in determining such aggregate amount, the
Transferee may have included securities owned by subsidiaries of the Transferee,
but only if such subsidiaries are consolidated with the Transferee in its
financial statements prepared in accordance with generally accepted accounting
principles and if the investments of such subsidiaries are managed under the
Transferee’s direction.  However, such securities were not included if the
Transferee is a majority-owned, consolidated subsidiary of another enterprise
and the Transferee is not itself a reporting company under the 1934 Act.

 

5.                                      The Transferee acknowledges that it is
familiar with Rule 144A and understands that the Transferor and other parties
related to the Notes are relying and will continue to rely on the statements
made herein because one or more sales to the Transferee may be made in reliance
on Rule 144A.

 

Exhibit B-1-9

--------------------------------------------------------------------------------


 

6.                                      Will the Transferee be purchasing the
Notes only for the Transferee’s own account?

o

o

 

YES

NO

 

 

If the answer to the foregoing question is “NO”, the Transferee agrees that, in
connection with any purchase of securities sold to the Transferee for the
account of a third party (including any separate account) in reliance on
Rule 144A, the Transferee will only purchase for the account of a third party
that at the time is a “qualified institutional buyer” within the meaning of
Rule 144A.  In addition, the Transferee agrees that the Transferee will not
purchase securities for a third party unless the Transferee has obtained a
current representation letter from such third party or taken other appropriate
steps contemplated by Rule 144A to conclude that such third party independently
meets the definition of “qualified institutional buyer” set forth in Rule 144A.

 

The Transferee will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein.  Until such
notice is given, the Transferee’s purchase of the Notes will constitute a
reaffirmation of this certification as of the date of such purchase.  In
addition, if the Transferee is a bank or savings and loan as provided above, the
Transferee agrees that it will furnish to such parties updated annual financial
statements promptly after they become available.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
by its duly authorized representative this      day of            ,       .

 

 

 

 

Print Name of Transferee

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

Exhibit B-1-10

--------------------------------------------------------------------------------


 

Annex A2 to Exhibit B-1

 

REGISTERED INVESTMENT COMPANIES

 

1.                                      As indicated below, the undersigned is
the President, Chief Financial Officer or Senior Vice President of the entity
purchasing the Notes (the “Transferee”) or, if the Transferee is part of a
Family of Investment Companies (as defined in paragraph 3 below), is an officer
of the related investment adviser (the “Adviser”).

 

2.                                      The Transferee is a “qualified
institutional buyer” as that term is defined in Rule 144A (“Rule 144A”)
promulgated under the Securities Act of 1933, as amended (the “1933 Act”),
because (a) the Transferee is an investment company (a “Registered Investment
Company”) registered under the Investment Company Act of 1940, as amended (the
“1940 Act”) and (b) as marked below, the Transferee alone, or the Transferee’s
Family of Investment Companies, owned at least $            [Note to reviewer -
the amount in the previous blank must be at least $100,000,000] in securities
(other than the excluded securities referred to in paragraph 4 below) as of
                 [specify a date on or since the end of the Transferee’s most
recently ended fiscal year].  For purposes of determining the amount of
securities owned by the Transferee or the Transferee’s Family of Investment
Companies, the cost of such securities to the Transferee or the Transferee’s
Family of Investment Companies was used.

 

o                                    The Transferee owned $             in
securities (other than the excluded securities referred to in paragraph 4 below)
as of the end of the Transferee’s most recent fiscal year (such amount being
calculated in accordance with Rule 144A).

 

o                                    The Transferee is part of a Family of
Investment Companies which owned in the aggregate $             in securities
(other than the excluded securities referred to in paragraph 4 below) as of the
end of the Transferee’s most recent fiscal year (such amount being calculated in
accordance with Rule 144A).

 

3.                                      The term “Family of Investment
Companies” as used herein means two or more Registered Investment Companies
except for a unit investment trust whose assets consist solely of shares of one
or more Registered Investment Companies (provided that each series of a “series
company,” as defined in Rule 18f-2 under the 1940 Act, shall be deemed to be a
separate investment company) that have the same investment adviser (or, in the
case of a unit investment trust, the same depositor) or investment advisers (or
depositors) that are affiliated (by virtue of being majority-owned subsidiaries
of the same parent or because one investment adviser is a majority-owned
subsidiary of the other).

 

4.                                      The term “securities” as used herein
does not include (a) securities of issuers that are affiliated with the
Transferee or are part of the Transferee’s Family of Investment Companies,
(b) bank deposit notes and certificates of deposit, (c) loan participations,
(d) repurchase agreements, (e) securities owned but subject to a repurchase
agreement and (f) currency, interest rate and commodity swaps.

 

5.                                      The Transferee is familiar with
Rule 144A and understands that the parties to which this certification is being
made are relying and will continue to rely on the statements

 

Exhibit B-1-11

--------------------------------------------------------------------------------


 

made herein because one or more sales to the Transferee will be in reliance on
Rule 144A.  In addition, the Transferee will only purchase for the Transferee’s
own account.

 

6.                                      The undersigned will notify the parties
to which this certification is made of any changes in the information and
conclusions herein.  Until such notice, the Transferee’s purchase of the
Purchased Certificates will constitute a reaffirmation of this certification by
the undersigned as of the date of such purchase.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
by its duly authorized representative this      of             ,       .

 

 

 

 

[Print Name of Transferee or Adviser]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

IF AN ADVISER:

 

 

 

[Print Name of Transferee]

 

 

Date:

 

 

 

 

Exhibit B-1-12

--------------------------------------------------------------------------------


 

Exhibit B-2

 

FORM OF TRANSFEREE CERTIFICATE FOR TRANSFER OF NOTES PURSUANT TO REGULATION S

 

[Transferee to Receive Regulation S Note]

 

Issuer

PNMAC GMSR ISSUER TRUST

 

c/o Wilmington Savings Fund Society, FSB,

 

d/b/a Christiana Trust, as Owner Trustee

 

[ ]

 

 

Administrator

PennyMac Loan Services, LLC

 

3043 Townsgate Road,

 

Westlake Village,

 

CA 91361

 

Attention: Treasurer

 

 

Indenture Trustee

Citibank, N.A.

 

[ ]

 

Ref.: PNMAC GMSR ISSUER TRUST, Series 2016-[  ]

 

Attention: [ ]

 

Re:                             $[              ] PNMAC GMSR ISSUER TRUST, MSR
Collateralized Notes, Series 20  -  , Class

 

Reference is hereby made to the Indenture, dated as of [     ], 2016 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), among PNMAC GMSR ISSUER TRUST, as Issuer, PennyMac Loan Services,
LLC, as Administrator and as Servicer, and Citibank, N.A., as Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary, Pentalpha
Surveillance LLC, as credit manager, Credit Suisse First Boston Mortgage Capital
LLC, as Administrative Agent, and the “Administrative Agents” from time to time
party thereto.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

[NOTE:  COMPLETE [A] FOR A TRANSFER OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO
A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S
GLOBAL NOTE DURING THE DISTRIBUTION COMPLIANCE PERIOD.  COMPLETE [B] FOR A
TRANSFER OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE.  COMPLETE
[C] FOR A TRANSFER OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE TO A TRANSFEREE
THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S GLOBAL NOTE. 
COMPLETE [D] FOR A TRANSFER OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE TO A
TRANSFEREE THAT TAKES DELIVERY IN

 

Exhibit B-2-1

--------------------------------------------------------------------------------


 

THE FORM OF A REGULATION S DEFINITIVE NOTE.  COMPLETE [E] FOR A TRANSFER OF AN
INTEREST IN A REGULATION S GLOBAL NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN
THE FORM OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE.  COMPLETE [F] FOR A
TRANSFER OF AN INTEREST IN REGULATION S DEFINITIVE NOTE TO A TRANSFEREE THAT
TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S GLOBAL NOTE. 
COMPLETE [G] FOR A TRANSFER OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE TO
A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF A REGULATION S DEFINITIVE NOTE.]

 

[A]                               This letter relates to          principal
amount of Notes that are held in the form of a beneficial interest in a
Rule 144A Global Note (CUSIP No.         ) in the name of          (the
“Transferor”) through the Depository.  The Transferor has requested a transfer
of such beneficial interest in the Notes for a beneficial interest in a
Regulation S Global Note (ISIN No.         ) (CUSIP No.          ) in the name
of          (the “Transferee”) through [Euroclear] [Clearstream], which in turn
holds through the Depository.  Delivered herewith is a Transferee Certification
completed by the Transferee.

 

[B]                               This letter relates to          principal
amount of Notes that are held in the form of a beneficial interest in a
Rule 144A Global Note (CUSIP No.          ) in the name of          (the
“Transferor”) through the Depository.  The Transferor has requested a transfer
of such beneficial interest in the Notes for a Regulation S Definitive Note
(ISIN No.         ) (CUSIP No.        ) in the name of          (the
“Transferee”) pursuant to Section 6.5 of the Indenture.  Delivered herewith is a
Transferee Certification completed by the Transferee.

 

[C]                               This letter relates to a Rule 144A Definitive
Note (CUSIP No.         ) in the principal amount of          in the name of
        (the “Transferor”).  The Transferor has requested a transfer of such
beneficial interest in the Notes for a beneficial interest in a Regulation S
Global Note (ISIN No.         ) (CUSIP No.         ) in the name of          
(the “Transferee”) through [Euroclear] [Clearstream], which in turn holds
through the Depository.  Delivered herewith is a Transferee Certification
completed by the Transferee.

 

[D]                               This letter relates to a Rule 144A Definitive
Note (CUSIP No.               ) in the principal amount of                 in
the name of                 (the “Transferor”).  The Transferor has requested a
transfer of such Note for a Regulation S Definitive Note (ISIN No.         )
(CUSIP No.               ) in the name of                 (the “Transferee”)
pursuant to Section 6.5 of the Indenture.  Delivered herewith is a Transferee
Certification completed by the Transferee.

 

[E]                                This letter relates to                
principal amount of Notes that are held in the form of a beneficial interest in
a Regulation S Global Note (ISIN No.         ) (CUSIP No.               ) in the
name of                 (the “Transferor”) through the Depository.  The
Transferor has requested a transfer of such beneficial interest in the Notes for
a Regulation S Definitive Note (ISIN No.         ) (CUSIP No.                )
in the name of                 (the “Transferee”) pursuant to Section 6.5 of the
Indenture.  Delivered herewith is a Transferee Certification completed by the
Transferee.

 

Exhibit B-2-2

--------------------------------------------------------------------------------


 

[F]                                 This letter relates to a Regulation S
Definitive Note (ISIN No.         ) (CUSIP No.                ) in the principal
amount of                 in the name of                 (the “Transferor”). 
The Transferor has requested a transfer of such Note for a beneficial interest
in a Regulation S Global Note (ISIN No.         ) (CUSIP No.              ) in
the name of                 (the “Transferee”) through [Euroclear]
[Clearstream], which in turn holds through the Depository.  Delivered herewith
is a Transferee Certification completed by the Transferee.

 

[G]                               This letter relates to a Regulation S
Definitive Note (ISIN No.         ) (CUSIP No.         ) in the principal amount
of           in the name of                  (the “Transferor”).  The Transferor
has requested of such beneficial interest in the Notes for Regulation S
Definitive Note (ISIN No.         ) (CUSIP No.         ) in the name of         
(the “Transferee”) pursuant to Section 6.5 of the Indenture.  Delivered herewith
is a Transferee Certification completed by the Transferee.

 

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
(i) the transfer restrictions set forth in the Indenture and the Notes, and
that:

 

(i)                                     the offer of the Notes was not made to a
person in the United States;

 

(ii)                                  at the time the buy order was originated,
the Transferee was outside the United States or the Transfer and any person
acting on its behalf reasonably believed that the Transferee was outside the
United States

 

(iii)                               no directed selling efforts have been made
in contravention of the requirements of Rule 903 or 904 of Regulation S, as
applicable;

 

(iv)                              the transaction is not part of a plan or
scheme to evade the registration requirements of the United States Securities
Act of 1933, as amended (the “Securities Act”); and

 

(v)                                 the Transferee is not a U.S. person.

 

If the Transferor is the Noteholder of a Regulation S Note (or an interest
therein) and intends to transfer such Note (or such interest) to the Transferee
taking delivery of such Note (or such interest) in the form of a Restricted Note
(or interest therein), the Transferor hereby certifies that the transfer is
being made after the end of the Distribution Compliance Period.

 

Exhibit B-2-3

--------------------------------------------------------------------------------


 

The certificate and the statements contained herein are made for your benefit.

 

[INSERT NAME OF TRANSFEROR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

Exhibit B-2-4

--------------------------------------------------------------------------------


 

TRANSFEREE CERTIFICATION

 

Issuer

PNMAC GMSR ISSUER TRUST

 

c/o Wilmington Savings Fund Society, FSB,

 

d/b/a Christiana Trust, as Owner Trustee

 

[ ]

 

 

Administrator

PennyMac Loan Services, LLC

 

3043 Townsgate Road,

 

Westlake Village,

 

CA 91361

 

Attention: Treasurer

 

 

Indenture Trustee

Citibank, N.A.

 

[ ]

 

Ref.: PNMAC GMSR ISSUER TRUST, Series 2016-[  ]

 

Attention: [ ]

 

Re:                             $[              ] PNMAC GMSR ISSUER TRUST, MSR
Collateralized Notes, Series 20  -  , Class

 

Reference is hereby made to the Indenture, dated as of [     ], 2016 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), among PNMAC GMSR ISSUER TRUST, as Issuer, PennyMac Loan Services,
LLC, as Administrator and as Servicer, and Citibank, N.A., as Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary, Pentalpha
Surveillance LLC, as credit manager, Credit Suisse First Boston Mortgage Capital
LLC, as Administrative Agent, and the “Administrative Agents” from time to time
party thereto.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

The undersigned (the “Transferee”) intends to purchase $         Note Balance of
Class   Notes (the “Notes”) from the Transferor named in the Transfer
Certificate to which this Transferee Certification is attached.  In connection
with the registration of the transfer of such Notes, the Transferee hereby
executes and delivers to each of you this “Transferee Certification” in which
the Transferee certifies to each of you the information set forth herein.

 

1.                                      The Transferee (i) is acquiring such
Notes in an offshore transaction in accordance with Rule 904 of Regulation S,
(ii) is acquiring such Notes for its own account, (iii) is not acquiring, and
has not entered into any discussions regarding its acquisition of, such Notes
while it is in the United States of America or any of its territories or
possessions, (iv) understands that such Notes are being sold without
registration under the Securities Act by reason of an exemption that depends, in
part, on the accuracy of these representations, (v) understands that such Notes
may not, absent an applicable exemption, be transferred without registration
and/or qualification under the Securities Act and applicable state securities
laws and

 

Exhibit B-2-5

--------------------------------------------------------------------------------


 

the laws of any other applicable jurisdiction and (vi) understands that prior to
the end of the Distribution Compliance Period, interests in a Regulation S Note
may only be held through Euroclear or Clearstream.

 

2.                                      The Transferee understands that the
Notes have not been registered under the Securities Act and, therefore, cannot
be offered or sold in the United States or to U.S. persons (as defined in
Rule 902(k) promulgated under the Securities Act) unless they are registered
under the Securities Act or unless an exemption from registration is available. 
Accordingly, the certificates representing the Notes will bear a legend stating
that the Notes have not been registered under the Securities Act and setting
forth certain of the restrictions on transfer of the Notes.  The Transferee
understands that the Issuer has no obligation to register the Notes under the
Securities Act or to comply with the requirements for any exemption from the
registration requirements of the Securities Act.

 

3.                                      The Transferee understands that the
Notes (or any interest therein) may be resold, pledged or transferred only
(a) to a person whom the Transferee reasonably believes after due inquiry is,
and who has certified that it is, a “qualified institutional buyer” (a “QIB”)
that purchases for its own account or for the account of a QIB to whom notice is
given that the resale, pledge or transfer is being made in reliance on Rule 144A
or (b) to a transferee that is a non-U.S. person acquiring such interest in an
“offshore transaction” (as defined in Regulation S) in compliance with the
provisions of Regulation S, if the transfer is otherwise made in accordance with
any applicable securities laws of any state of the United States or any other
relevant jurisdiction.  In addition, such transfer may be subject to additional
restrictions and is subject to compliance with certain procedures, as set forth
in Section 6.5 of the Indenture referred to above.

 

4.                                      The Transferee has been furnished with
all information that it requested regarding (a) the Notes and distributions
thereon and (b) the Indenture.

 

5.                                      The Transferee has knowledge in
financial and business matters and is capable of evaluating the merits and risks
of an investment in the Notes; the Transferee has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision; and the Transferee (or any account or which it is pursuing) is able to
bear the economic risk of an investment in the Notes and can afford a complete
loss of such investment.

 

6.                                      Either (i) the Transferee is not, and is
not acquiring, holding or transferring the Notes on behalf of or with assets of,
an “employee benefit plan” as defined in section 3(3) of ERISA, a plan described
in section 4975(e)(1) of the Code, an entity which is deemed to hold the assets
of any such employee benefit plan or plan pursuant to 29 C.F.R.
Section 2510.3-101 as modified by section 3(42) of ERISA (the “Plan Asset
Regulations”), which employee benefit plan, plan or entity is subject to Title I
of ERISA or section 4975 of the Code, or a governmental, non-U.S. or church plan
which is subject to any U.S. federal, state, local or other law that is
substantially similar to Title I of ERISA or section 4975 of the Code (“Similar
Law”), or (ii) (A) as of the date of the transfer or purchase, it believes that
such Note is properly treated as indebtedness without substantial equity
features for purposes of the Plan Asset Regulations and agrees to so treat such
Note and (B) the Transferee’s acquisition, holding and disposition of the Notes
will satisfy the requirements of Prohibited Transaction Class Exemption (“PTCE”)
84-14 (relating to transactions affected by a qualified professional asset
manager), PTCE 90-1 (relating

 

Exhibit B-2-6

--------------------------------------------------------------------------------


 

to investments by insurance company pooled separate accounts), PTCE 91-38
(relating to investments in bank collective investment funds), PTCE 95-60
(relating to transactions involving insurance company general accounts), PTCE
96-23 (relating to transactions directed by an in-house professional asset
manager) or the statutory prohibited transaction exemption for service providers
set forth in Section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code or
a similar class or statutory exemption and will not result in a non-exempt
prohibited transaction under section 406 of ERISA or section 4975 of the Code
(or, in the case of a governmental, non-U.S. or church plan subject to Similar
Law, will not violate any such substantially Similar Law).

 

All capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Indenture, pursuant to which the Notes were
issued.

 

Exhibit B-2-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Transferee Certification to
be executed by its duly authorized representative as of the day and year first
above written.

 

 

[TRANSFEREE]

 

 

 

By:

 

Name:

 

 

 

 

 

Title:

 

 

Exhibit B-2-8

--------------------------------------------------------------------------------


 

Exhibit C-1

 

AUTHORIZED REPRESENTATIVES OF THE INDENTURE TRUSTEE, CALCULATION AGENT, PAYING
AGENT AND SECURITIES INTERMEDIARY

 

[See Attached]

 

Exhibit C-1-1

--------------------------------------------------------------------------------


 

Exhibit C-2

 

AUTHORIZED REPRESENTATIVES OF PENNYMAC LOAN SERVICES, LLC, AS SERVICER AND AS
ADMINISTRATOR

 

[CITI TO CONFIRM IF THESE ARE NECESSARY]

 

Name:

 

Title:

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-2-1

--------------------------------------------------------------------------------


 

Exhibit C-3

 

AUTHORIZED REPRESENTATIVES OF THE ADMINISTRATIVE AGENT

 

[CITI TO CONFIRM IF THESE ARE NECESSARY]

 

Name:

 

Title:

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-3-1

--------------------------------------------------------------------------------


 

Exhibit C-4

 

AUTHORIZED REPRESENTATIVES OF THE ISSUER

 

[See attached]

 

Exhibit C-4-1

--------------------------------------------------------------------------------


 

Exhibit C-5

 

AUTHORIZED REPRESENTATIVES OF THE CREDIT MANAGER

 

Name:

 

Title:

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-5-1

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF CERTIFICATE OF AUTHENTICATION OF INDENTURE TRUSTEE AND AUTHENTICATING
AGENT

 

[See attached]

 

Exhibit D-1

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Series or Class designated herein and referred
to in the within-mentioned Indenture and Indenture Supplement.

 

Date: [     ], 2016

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Indenture Trustee

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture and Indenture Supplement.

 

Date: [     ], 2016

CITIBANK, N.A., not in its individual capacity but solely as Authenticating
Agent

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Authenticating Agent

 

Exhibit D-2

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF INDENTURE SUPPLEMENT

 

[See attached]

 

Exhibit E-1

--------------------------------------------------------------------------------